Exhibit 10.1

 

CREDIT AGREEMENT

 

dated as of

July 21, 2005

 

TOYS “R” US, INC.

 

The Initial Borrower

 

TOYS “R” US-DELAWARE, INC.

 

The Lead Borrower

For

THE BORROWERS NAMED HEREIN

 

BANK OF AMERICA, N.A.

As Administrative Agent

 

BANK OF AMERICA, N.A. (acting through its Canada branch)

As Canadian Agent

 

DEUTSCHE BANK TRUST COMPANY AMERICAS

As Collateral Agent

 

THE LENDERS

NAMED HEREIN

 

DEUTSCHE BANK SECURITIES INC.

CITICORP USA, INC.

as Co-Syndication Agents, and

 

CREDIT SUISSE, CAYMAN ISLANDS BRANCH

GENERAL ELECTRIC CAPITAL CORPORATION

as Co-Documentation Agents, and

 

THE CIT GROUP/BUSINESS CREDIT, INC.

CONGRESS FINANCIAL CORPORATION (CENTRAL)

GMAC COMMERCIAL FINANCE LLC

WELLS FARGO RETAIL FINANCE, LLC

CITIZENS BANK OF MASSACHUSETTS

as Managing Agents, and

 

LASALLE RETAIL FINANCE, A DIVISION OF LASALLE BUSINESS CREDIT, LLC, AS

AGENT FOR STANDARD FEDERAL BANK N.A.

ING CAPITAL LLC

 

MERRILL LYNCH CAPITAL, A DIVISION OF MERRILL LYNCH BUSINESS FINANCIAL

SERVICES INC., as Co-Agents

 

i



--------------------------------------------------------------------------------

And

 

BANC OF AMERICA SECURITIES LLC

DEUTSCHE BANK SECURITIES INC.

CITIGROUP GLOBAL MARKETS INC.

as Co-Lead Arrangers

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I

   2

    SECTION 1.01

     Definitions.    2

    SECTION 1.02

     Terms Generally.    64

    SECTION 1.03

     Accounting Terms; GAAP.    65

ARTICLE II Amount and Terms of Credit

   65

    SECTION 2.01

     Commitment of the Lenders.    65

    SECTION 2.02

     Increase in Total Commitments    66

    SECTION 2.03

     Reserves; Changes to Reserves.    68

    SECTION 2.04

     Making of Loans.    69

    SECTION 2.05

     Overadvances.    71

    SECTION 2.06

     Swingline Loans    72

    SECTION 2.07

     Notes.    72

    SECTION 2.08

     Interest on Loans.    73

    SECTION 2.09

     Conversion and Continuation of Revolving Credit Loans.    74

    SECTION 2.10

     Alternate Rate of Interest for Revolving Credit Loans.    75

    SECTION 2.11

     Change in Legality.    76

    SECTION 2.12

     Default Interest.    76

    SECTION 2.13

     Letters of Credit.    76

    SECTION 2.14

     Increased Costs.    82

    SECTION 2.15

     Optional Termination or Reduction of Commitments.    83

    SECTION 2.16

     Optional Prepayment of Loans; Reimbursement of Lenders.    85

    SECTION 2.17

     Mandatory Prepayment; Commitment Termination; Cash Collateral.    87

    SECTION 2.18

     Cash Management.    90

    SECTION 2.19

     Fees.    93

    SECTION 2.20

     Maintenance of Loan Account; Statements of Account.    94

    SECTION 2.21

     Payments; Sharing of Setoff.    95

    SECTION 2.22

     Settlement Amongst Lenders    96

    SECTION 2.23

     Taxes.    97

    SECTION 2.24

     Mitigation Obligations; Replacement of Lenders.    100

    SECTION 2.25

     Designation of Lead Borrower as Domestic Borrowers’ Agent.    101

    SECTION 2.26

     Security Interests in Collateral.    102

ARTICLE III Representations and Warranties

   102

    SECTION 3.01

     Organization; Powers.    102

    SECTION 3.02

     Authorization; Enforceability.    103

    SECTION 3.03

     Governmental Approvals; No Conflicts.    103

    SECTION 3.04

     Financial Condition.    103

    SECTION 3.05

     Properties.    103

    SECTION 3.06

     Litigation and Environmental Matters.    104

    SECTION 3.07

     Compliance with Laws and Agreements.    104

    SECTION 3.08

     Investment and Holding Company Status.    105

    SECTION 3.09

     Taxes.    105

    SECTION 3.10

     ERISA.    105

 

iii



--------------------------------------------------------------------------------

    SECTION 3.11

     Disclosure.    105

    SECTION 3.12

     Subsidiaries.    106

    SECTION 3.13

     Insurance.    106

    SECTION 3.14

     Labor Matters.    106

    SECTION 3.15

     Security Documents.    106

    SECTION 3.16

     Federal Reserve Regulations.    107

    SECTION 3.17

     Solvency.    107

    SECTION 3.18

     TRU Acquisition.    107

ARTICLE IV Conditions

   108

    SECTION 4.01

     Closing Date.    108

    SECTION 4.02

     Conditions Precedent to Each Loan and Each Letter of Credit.    110

ARTICLE V Affirmative Covenants

   112

    SECTION 5.01

     Financial Statements and Other Information.    112

    SECTION 5.02

     Notices of Material Events.    116

    SECTION 5.03

     Information Regarding Collateral.    117

    SECTION 5.04

     Existence; Conduct of Business.    117

    SECTION 5.05

     Payment of Obligations.    117

    SECTION 5.06

     Maintenance of Properties.    117

    SECTION 5.07

     Insurance.    118

    SECTION 5.08

     Books and Records; Inspection and Audit Rights; Appraisals; Accountants.   
119

    SECTION 5.09

     Physical Inventories.    120

    SECTION 5.10

     Compliance with Laws.    120

    SECTION 5.11

     Use of Proceeds and Letters of Credit.    120

    SECTION 5.12

     Additional Subsidiaries.    121

    SECTION 5.13

     Further Assurances.    121

ARTICLE VI Negative Covenants

   122

    SECTION 6.01

     Indebtedness and Other Obligations.    122

    SECTION 6.02

     Liens.    122

    SECTION 6.03

     Fundamental Changes    122

    SECTION 6.04

     Investments, Loans, Advances, Guarantees and Acquisitions.    123

    SECTION 6.05

     Asset Sales.    123

    SECTION 6.06

     Restricted Payments; Certain Payments of Indebtedness.    123

    SECTION 6.07

     Transactions with Affiliates.    126

    SECTION 6.08

     Restrictive Agreements.    126

    SECTION 6.09

     Amendment of Material Documents.    127

    SECTION 6.10

     Excess Availability.    127

    SECTION 6.11

     Fiscal Year.    127

    SECTION 6.12

     Designated Account.    127

ARTICLE VII Events of Default

   128

    SECTION 7.01

     Events of Default.    128

    SECTION 7.02

     Remedies on Default or Master Lease Liquidation Event.    131

    SECTION 7.03

     Application of Proceeds.    132

 

iv



--------------------------------------------------------------------------------

ARTICLE VIII The Agents

   135

    SECTION 8.01

     Appointment and Administration by Administrative Agent.    135

    SECTION 8.02

     Appointment of Collateral Agent.    135

    SECTION 8.03

     Appointment of Canadian Agent.    136

    SECTION 8.04

     Sharing of Excess Payments.    137

    SECTION 8.05

     Agreement of Applicable Lenders.    137

    SECTION 8.06

     Liability of Agents.    138

    SECTION 8.07

     Notice of Default.    139

    SECTION 8.08

     Credit Decisions.    139

    SECTION 8.09

     Reimbursement and Indemnification.    139

    SECTION 8.10

     Rights of Agents.    140

    SECTION 8.11

     Notice of Transfer.    140

    SECTION 8.12

     Successor Agents.    141

    SECTION 8.13

     Relation Among the Lenders.    141

    SECTION 8.14

     Reports and Financial Statements.    141

    SECTION 8.15

     Agency for Perfection.    142

    SECTION 8.16

     Delinquent Lender.    143

    SECTION 8.17

     Risk Participation.    144

    SECTION 8.18

     Collateral Matters.    144

    SECTION 8.19

     Co-Syndication Agents, Co-Documentation Agent, Managing Agents, Co-Agents
and Arrangers.    146

ARTICLE IX Miscellaneous

   146

    SECTION 9.01

     Notices.    146

    SECTION 9.02

     Waivers; Amendments.    147

    SECTION 9.03

     Expenses; Indemnity; Damage Waiver.    150

    SECTION 9.04

     Successors and Assigns.    151

    SECTION 9.05

     Survival.    154

    SECTION 9.06

     Counterparts; Integration; Effectiveness.    155

    SECTION 9.07

     Severability.    155

    SECTION 9.08

     Right of Setoff.    155

    SECTION 9.09

     Governing Law; Jurisdiction; Consent to Service of Process.    156

    SECTION 9.10

     WAIVER OF JURY TRIAL.    156

    SECTION 9.11

     Press Releases and Related Matters.    157

    SECTION 9.12

     Headings.    157

    SECTION 9.13

     Interest Rate Limitation.    157

    SECTION 9.14

     Additional Waivers.    157

    SECTION 9.15

     Confidentiality.    160

    SECTION 9.16

     Patriot Act.    161

    SECTION 9.17

     Foreign Asset Control Regulations.    161

    SECTION 9.18

     Limitation Of Canadian Borrower Liability.    161

    SECTION 9.19

     Judgment Currency.    161

    SECTION 9.20

     Schedule 1.4 Transactions.    163

    SECTION 9.21

     Language.    163

 

v



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit A-1:

     Form of Assignment and Acceptance (Tranche A)

Exhibit A-2:

     Form of Assignment and Acceptance (Tranche A-1)

Exhibit A-3:

     Form of Assignment and Acceptance (Canadian Loans)

Exhibit B:

     Form of Customs Broker Agreement

Exhibit C-1:

     Notice of Borrowing (Domestic Borrowers)

Exhibit C-2:

     Notice of Borrowing (Canadian Borrower)

Exhibit D:

     Revolving Credit Note to Domestic Lenders

Exhibit E:

     Revolving Credit Note to Canadian Lenders

Exhibit F:

     Swingline Note to Domestic Swingline Lender

Exhibit G:

     Swingline Note to Canadian Swingline Lender

Exhibit H:

     Form of Joinder

Exhibit I:

     Form of Credit Card Notification

Exhibit J:

     Forms of Blocked Account Agreement

Exhibit K:

     Form of Compliance Certificate

Exhibit L:

     Form of Borrowing Base Certificate

Exhibit M:

     Terms of Subordination

Exhibit N:

     Closing Agenda

Exhibit O:

     Post-Closing Agenda

 

vi



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule 1.1:

   Lenders and Commitments

Schedule 1.2:

   Non-Material Canadian Subsidiaries

Schedule 1.3:

   Non-Material Domestic Subsidiaries

Schedule 1.4:

   Certain Restructuring Transactions

Schedule 2.18(b):

   Credit Card Arrangements

Schedule 2.18(c)(ii):

   Blocked Accounts

Schedule 3.01:

   Organization Information

Schedule 3.05(a):

   Title Exceptions

Schedule 3.05(c) (i):

   Owned Real Estate

Schedule 3.05(c) (ii):

   Leased Real Estate

Schedule 3.06(a):

   Disclosed Matters

Schedule 3.06(b):

   Environmental Matters

Schedule 3.12:

   Subsidiaries; Joint Ventures

Schedule 3.13:

   Insurance

Schedule 3.14:

   Collective Bargaining Agreements

Schedule 5.01(a):

   Business Segment Reporting Requirements

Schedule 5.01(k):

   Reporting Requirements

Schedule 6.01:

   Existing Indebtedness

Schedule 6.01(z):

   Existing Joint Venture Guarantees

Schedule 6.02:

   Existing Encumbrances

Schedule 6.04:

   Existing Investments

Schedule 6.04(g):

   Investment Policy

Schedule 6.05:

   Fixed Asset Sales

Schedule 6.07:

   Affiliate Transactions

 

vii



--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of July 21, 2005 among:

 

(a) TOYS “R” US, INC. (the “Initial Borrower”), a corporation organized under
the laws of the State of Delaware, with its principal executive offices at One
Geoffrey Way, Wayne, New Jersey, but only until the consummation of the TRU
Acquisition and the consummation of the transactions described on Schedule 1.4
hereto; and

 

(b) from and after the consummation of the TRU Acquisition and the consummation
of the transactions described on Schedule 1.4 hereto:

 

TOYS “R” US-DELAWARE, INC. (in such capacity, the “Lead Borrower”), a
corporation organized under the laws of the State of Delaware, with its
principal executive offices at One Geoffrey Way, Wayne, New Jersey, for itself
and as agent for the other Domestic Borrowers; and

 

TOYS “R” US (CANADA) LTD. TOYS “R” US (CANADA) LTEE (the “Canadian Borrower”), a
corporation organized under the laws of the Province of Ontario with its
principal executive offices at 2777 Langstaff Road, Concord, Ontario L4K 4M5;

 

BANK OF AMERICA, N.A., a national banking association, having a place of
business at 40 Broad Street, Boston, Massachusetts 02109, as Administrative
Agent (in such capacity, together with any replacement thereof pursuant to
SECTION 8.12 hereof, the “Administrative Agent”) for it own benefit and the
benefit of the other Secured Parties;

 

BANK OF AMERICA, N.A. (acting through its Canada branch), a banking corporation
carrying on business under the Bank Act (Canada), having a place of business at
200 Front Street West, Toronto, Ontario, Canada M5V 3L2, as Canadian
Administrative Agent (in such capacity, together with any replacement thereof
pursuant to SECTION 8.12 hereof, the “Canadian Agent”) for it own benefit and
the benefit of the other Secured Parties;

 

DEUTSCHE BANK TRUST COMPANY AMERICAS, as collateral agent (in such capacity, the
“Collateral Agent”) for its own benefit and the benefit of the other Secured
Parties;

 

The LENDERS party hereto;

 

DEUTSCHE BANK SECURITIES INC. and CITICORP USA, INC., as Co-Syndication Agents;
and

 

CREDIT SUISSE, CAYMAN ISLANDS BRANCH and GENERAL ELECTRIC CAPITAL CORPORATION,
as Co-Documentation Agents; and

 

THE CIT GROUP/BUSINESS CREDIT, INC., WACHOVIA BANK, NATIONAL ASSOCIATION, GMAC
COMMERCIAL FINANCE LLC, WELLS FARGO RETAIL FINANCE, LLC and CITIZENS BANK OF
MASSACHUSETTS, as Managing Agents; and

 

LASALLE RETAIL FINANCE, A DIVISION OF LASALLE BUSINESS CREDIT, LLC, AS AGENT FOR
STANDARD FEDERAL BANK N.A., ING CAPITAL LLC, and MERRILL LYNCH CAPITAL, A
DIVISION OF MERRILL LYNCH BUSINESS FINANCIAL SERVICES INC., as Co-Agents;

 

1



--------------------------------------------------------------------------------

in consideration of the mutual covenants herein contained and benefits to be
derived herefrom, the parties hereto agree as follows:

 

ARTICLE I

 

SECTION 1.01 Definitions.

 

As used in this Agreement, the following terms have the meanings specified
below:

 

“ACH” means automated clearing house transfers.

 

“Accommodation Payment” has the meaning provided in SECTION 9.14.

 

“Account(s)” means “accounts” as defined in the UCC, and also means a right to
payment of a monetary obligation, whether or not earned by performance, (a) for
property that has been or is to be sold, leased, licensed, assigned, or
otherwise disposed of, (b) for services rendered or to be rendered, or (c)
arising out of the use of a credit or charge card or information contained on or
for use with the card. The term “Account” does not include (a) rights to payment
evidenced by chattel paper or an instrument, (b) commercial tort claims, (c)
deposit accounts, (d) investment property, (e) letter-of-credit rights or
letters of credit, or (f) rights to payment for money or funds advanced other
than rights arising out of the use of a credit or charge card or information
contained on or for use with the card.

 

“Acquisition” means, with respect to a specified Person, (a) an Investment in or
a purchase of a 50% or greater interest in the Capital Stock of any other
Person, (b) a purchase or acquisition of all or substantially all of the assets
of any other Person, or (c) any merger or consolidation of such Person with any
other Person, in each case in any transaction or group of transactions which are
part of a common plan.

 

“Acquisition Charges” means the transaction costs, fees and expenses incurred in
connection with the TRU Acquisition and the financing therefor (including those
related to this Agreement, the Bridge Financing Facility, the Permanent
Financing Facility or any take out financing thereof).

 

“Acquisition Documents” means the Agreement and Plan of Merger among Toys “R”
Us, Inc., Global Toys Acquisition, LLC and Global Toys Acquisition Merger Sub,
Inc. dated as of March 17, 2005 and all other agreements, documents,
certificates and instruments executed and/or delivered in connection therewith,
each as modified, amended, supplemented or restated, and in effect from time to
time.

 

“Additional Commitment Lender” shall have the meaning provided in SECTION 2.02.

 

“Advisory Fees” means annual advisory fees, closing fees and transaction fees
payable by the Loan Parties pursuant to the Advisory Agreement, but not to
exceed the amounts payable thereunder as in effect on the Closing Date.

 

2



--------------------------------------------------------------------------------

“Advisory Agreement” means the Advisory Agreement dated as of July 21, 2005 by
and among the Parent, Bain Capital Partners, LLC, Bain Capital, Ltd., Toybox
Holdings, LLC and Vornado Truck LLC, as amended and in effect from time to time
in a manner not prohibited hereunder.

 

“Adjusted LIBO Rate” means, with respect to any LIBO Borrowing for any Interest
Period, an interest rate per annum (rounded upwards, if necessary, to the next
1/100 of one percent) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

 

“Administrative Agent” has the meaning provided in the preamble to this
Agreement.

 

“Affiliate” means, with respect to a specified Person, any other Person that
directly or indirectly through one or more intermediaries Controls, is
Controlled by or is under common Control with the Person specified.

 

“Agents” means collectively, the Administrative Agent and the Collateral Agent.

 

“Agreement” means this Credit Agreement, as modified, amended, supplemented or
restated, and in effect from time to time.

 

“Agreement Value” means for each Hedge Agreement, on any date of determination,
an amount determined by the Administrative Agent in its reasonable discretion
equal to:

 

(a) In the case of a Hedge Agreement documented pursuant to an ISDA Master
Agreement, the amount, if any, that would be payable by any Loan Party to its
counterparty to such Hedge Agreement, as if (i) such Hedge Agreement was being
terminated early on such date of determination, (ii) such Loan Party was the
sole “Affected Party” (as therein defined) and (iii) the Administrative Agent
was the sole party determining such payment amount (with the Administrative
Agent making such determination pursuant to the provisions of the form of ISDA
Master Agreement);

 

(b) In the case of a Hedge Agreement traded on an exchange, the mark-to-market
value of such Hedge Agreement, which will be the unrealized loss on such Hedge
Agreement to the Loan Party which is party to such Hedge Agreement, determined
by the Administrative Agent based on the settlement price of such Hedge
Agreement on such date of determination; or

 

(c) In all other cases, the mark-to-market value of such Hedge Agreement, which
will be the unrealized loss on such Hedge Agreement to the Loan Party that is
party to such Hedge Agreement determined by the Administrative Agent as the
amount, if any, by which (i) the present value of the future cash flows to be
paid by such Loan Party exceeds (ii) the present value of the future cash flows
to be received by such Loan Party, in each case pursuant to such Hedge
Agreement.

 

“Applicable Law” means as to any Person: (a) all laws, statutes, rules,
regulations, orders, codes, ordinances or other requirements having the force of
law; and (b) all court orders, decrees, judgments, injunctions, notices, binding
agreements and/or rulings, in each case of or by any Governmental Authority
which has jurisdiction over such Person, or any property of such Person.

 

3



--------------------------------------------------------------------------------

“Applicable Lenders” means the Required Lenders, the Supermajority Lenders, or
all Lenders, as applicable.

 

“Applicable Margin” means:

 

(a) From and after the Closing Date until the first Adjustment Date after the
Closing Date, the percentages set forth in Level IV of the pricing grid below;
and

 

(b) On the first day of each of the last three Fiscal Quarters of each Fiscal
Year (each, an “Adjustment Date”), commencing with the Fiscal Quarter beginning
on or about May 1, 2006, the Applicable Margin shall be determined from such
pricing grid based upon Average Daily Excess Availability for the most recently
ended three month period immediately preceding such Adjustment Date.

 

Level

--------------------------------------------------------------------------------

  

Average Daily

Excess

Availability

--------------------------------------------------------------------------------

   Tranche A
LIBO
Applicable
Margin


--------------------------------------------------------------------------------

    Tranche A
and
Canadian
Prime Rate
Applicable
Margin


--------------------------------------------------------------------------------

    Tranche
A-1 LIBO
Applicable
Margin


--------------------------------------------------------------------------------

    Tranche A-1
Prime Rate
Applicable
Margin


--------------------------------------------------------------------------------

    BA
Equivalent
Loans


--------------------------------------------------------------------------------

    LIBO
Loans to
the
Canadian
Borrower
made in
Dollars


--------------------------------------------------------------------------------

 

I

   >$800,000,000    1.00 %   0 %   3.75 %   1.75 %   1.00 %   1.00 %

II

   <=$800,000,000
and
>$425,000,000    1.25 %   0 %   3.75 %   1.75 %   1.25 %   1.25 %

III

   <=$425,000,000
and
>$250,000,000    1.50 %   0 %   3.75 %   1.75 %   1.50 %   1.50 %

IV

   <=$250,000,000
and
>$175,000,000    1.75 %   0 %   3.75 %   1.75 %   1.75 %   1.75 %

V

   <=$175,000,000    2.00 %   0.25 %   3.75 %   1.75 %   2.00 %   2.00 %

 

“Appraised Value” means the Average Seasonal Net Appraised Recovery Value of the
Borrowers’ Inventory as set forth in the Borrowers’ stock ledger (expressed as a
percentage of the Cost of such Inventory) as determined from time to time by
reference to the most recent appraisal received by the Agents conducted by an
independent appraiser reasonably satisfactory to the Agents. Initially, the
Appraised Value shall be separately established for TRU Inventory and BRU
Inventory; in the event that the Lead Borrower and the Agents so agree, the
Appraised Value may be determined through a combined appraisal of the TRU
Inventory and BRU Inventory.

 

“Arrangers” means, collectively, Banc of America Securities LLC, Deutsche Bank
Securities Inc. and Citigroup USA, Inc.

 

4



--------------------------------------------------------------------------------

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by SECTION 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A-1, Exhibit A-2 or Exhibit A-3, as applicable, or any other form
approved by the Administrative Agent.

 

“Availability Model” means the projected availability model furnished to the
Lenders and posted on June 19, 2005 to the Intralinks website established by the
Administrative Agent for the transactions contemplated hereby.

 

“Availability Reserves” means, without duplication of any other Reserves or
items that are otherwise addressed or excluded through eligibility criteria,
such reserves as the Agents, from time to time determine in their reasonable
commercial discretion exercised in good faith as being appropriate to reflect
any impediments to the realization upon the Collateral included in the Tranche A
Borrowing Base, Tranche A-1 Borrowing Base or Canadian Borrowing Base
(including, without limitation, claims that the Agents determine will need to be
satisfied in connection with the realization upon such Collateral).

 

“Average Daily Excess Availability” shall mean, for any date of calculation, the
sum of (a) the average daily Domestic Excess Availability plus (b) the average
daily Canadian Excess Availability.

 

“Average Seasonal Net Appraised Recovery Value” means the average monthly net
appraised recovery value (expressed as a percentage of Cost) of the Borrowers’
Inventory during the High Selling Period or the Low Selling Period, as
applicable.

 

“BA Equivalent Loan” shall mean any Loan in CD$ bearing interest at a rate
determined by reference to the BA Rate in accordance with the provisions of
Article II.

 

“BA Equivalent Loan Borrowing” shall mean any Borrowing comprised of BA
Equivalent Loans.

 

“BA Rate” means, for the Interest Period of each BA Equivalent Loan, the rate of
interest per annum equal to the annual rates applicable to CD$ Bankers’
Acceptances having an identical or comparable term as the proposed BA Equivalent
Loan displayed and identified as such on the display referred to as the “CDOR
Page” (or any display substituted therefor) of Reuter Monitor Money Rates
Service as at approximately 10:00 A.M. on such day (or, if such day is not a
Business Day, as of 10:00 A.M. on the immediately preceding Business Day), plus
five (5) basis points, provided that if such rates do not appear on the CDOR
Page at such time on such date, the rate for such date will be the annual
discount rate (rounded upward to the nearest whole multiple of 1/100 of 1%) as
of 10:00 A.M. on such day at which a Canadian chartered bank listed on Schedule
1 of the Bank Act (Canada) as selected by the Canadian Agent is then offering to
purchase CD$ Bankers’ Acceptances accepted by it having such specified term (or
a term as closely as possible comparable to such specified term), plus five (5)
basis points.

 

“Bank of America” means Bank of America, N.A., a national banking association,
and its Subsidiaries, Affiliates and branches.

 

5



--------------------------------------------------------------------------------

“Bank of America-Canada Branch” means Bank of America, N.A. (acting through its
Canada branch).

 

“Bankruptcy Code” means each of (i) Title 11, U.S.C., as now or hereafter in
effect, or any successor thereto, and (ii) the Bankruptcy and Insolvency Act
(Canada), the Companies’ Creditors Arrangement Act (Canada) and the Winding-up
and Restructuring Act (Canada), as now or hereafter in effect, or any successor
thereto.

 

“Blocked Account” has the meaning provided in SECTION 2.18(c).

 

“Blocked Account Agreement” has the meaning provided in SECTION 2.18(c).

 

“Blocked Account Banks” means the banks with whom deposit accounts are
maintained in which material amounts (as reasonably determined by the
Administrative Agent) of funds of any of the Loan Parties from one or more DDAs
are concentrated and with whom a Blocked Account Agreement has been, or is
required to be, executed in accordance with the terms hereof.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrower” means the Initial Borrower, each Domestic Borrower and the Canadian
Borrower; “Borrowers” shall mean collectively the Domestic Borrowers and the
Canadian Borrower, provided that after the consummation of the TRU Acquisition
and the transactions described on Schedule 1.4 hereto, the Initial Borrower
shall no longer be deemed a Borrower.

 

“Borrowing” means (a) the incurrence of Revolving Credit Loans of a single Type,
on a single date and having, in the case of LIBO Loans and BA Equivalent Loans,
a single Interest Period, or (b) a Swingline Loan.

 

“Borrowing Base Certificate” has the meaning provided in SECTION 5.01(g).

 

“Borrowing Request” means a request by the Lead Borrower on behalf of any of the
Domestic Borrowers or by the Canadian Borrower for a Borrowing in accordance
with SECTION 2.04.

 

“Breakage Costs” has the meaning provided in SECTION 2.16(c).

 

“Bridge Financing Facility” means the bridge loan facility established by the
Bridge Loan Agreement dated July 21, 2005 by and among the Initial Borrower, the
Domestic Borrowers, the Administrative Agent or one of its Affiliates, the
Collateral Agent or one of its Affiliates and the lenders identified therein in
a principal amount not to exceed $1,900,000,000 (which amount shall be reduced
by the amount of any principal repayments thereto), as amended, modified, or
supplemented from time to time, including any rollover loans and exchange notes.

 

“BRU Inventory” means all Inventory of the Borrowers which is offered for sale
(or is designated for sale) at any “Babies “R” Us” Store, including, but not
limited to, any such Inventory held for sale in internet and other direct sales,
and all Inventory of the Borrowers specifically designated as “Babies “R” Us”
Inventory at any distribution center or warehouse maintained by the Borrowers.

 

6



--------------------------------------------------------------------------------

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in Boston, Massachusetts are authorized or required by
law to remain closed; provided, however, that when used in connection with a
LIBO Loan, the term “Business Day” shall also exclude any day on which banks are
not open for dealings in dollar deposits in the London interbank market,
provided further, that when used in connection with any Loan to the Canadian
Borrower, the term “Business Day” shall also exclude any day on which banks are
authorized or required by law to be closed in Toronto, Ontario, Canada.

 

“Canadian Agent” has the meaning set forth in the preamble hereto.

 

“Canadian Availability” means, at any time of calculation, the lesser of (a) or
(b), where:

 

(a) is the result of:

 

(i) the Canadian Credit Ceiling,

 

Minus

 

(ii) The aggregate outstanding amount of Credit Extensions to, or for the
account of, the Canadian Borrower,

 

(b) is the result of:

 

(i) The Canadian Borrowing Base,

 

Plus

 

(ii) The Tranche A Borrowing Base or the Tranche A-1 Borrowing Base, as
applicable,

 

Minus

 

(iii) The aggregate unpaid balance of Credit Extensions to, or for the account
of, the Canadian Borrower,

 

Minus

 

(iv) The aggregate unpaid balance of Credit Extensions to, or for the account
of, the Domestic Borrowers,

 

In calculating Canadian Availability at any time and for any purpose under this
Agreement, any amount calculated or referenced in dollars shall also refer to
the equivalent amount in CDN$.

 

“Canadian Borrower” means Toys “R” Us (Canada) Ltd. Toys “R” Us (Canada) Ltee, a
corporation organized under the laws of the Province of Ontario.

 

7



--------------------------------------------------------------------------------

“Canadian Borrowing Base” means, at any time of calculation, an amount equal to
the Equivalent Amount in dollars of:

 

(a) the face amount of Eligible Credit Card Receivables of the Canadian Loan
Parties multiplied by the Credit Card Advance Rate;

 

plus

 

(b) the Cost of Eligible Inventory of the Canadian Loan Parties consisting of
TRU Inventory, net of Inventory Reserves, multiplied by the Tranche A Inventory
Advance Rate for TRU Inventory multiplied by the Appraised Value of Eligible
Inventory of the Canadian Loan Parties consisting of TRU Inventory; provided,
that on the Closing Date, the amount of this clause (b) shall not be less than
68.6% multiplied by the Cost of Eligible Inventory of the Canadian Loan Parties
consisting of TRU Inventory,

 

plus

 

(c) (i) prior to the time that more than ten (10) “Babies “R” Us” Stores are
operating in Canada and the BRU Inventory in Canada has been separately
appraised, the Cost of Eligible Inventory of the Canadian Loan Parties
consisting of BRU Inventory, net of Inventory Reserves, multiplied by the
Tranche A Inventory Advance Rate for TRU Inventory multiplied by the Appraised
Value of Eligible Inventory of the Canadian Loan Parties consisting of TRU
Inventory; and (ii) after more than ten (10) “Babies “R” Us” Stores are
operating in Canada and the BRU Inventory in Canada has been separately
appraised, the Cost of Eligible Inventory of the Canadian Loan Parties
consisting of BRU Inventory, net of Inventory Reserves, multiplied by the
Tranche A Inventory Advance Rate for BRU Inventory, multiplied by the Appraised
Value of Eligible Inventory of the Canadian Loan Parties consisting of BRU
Inventory,

 

plus

 

(d) the lesser of (i) the FMV of Eligible Real Estate of the Canadian Loan
Parties, less the Canadian Realty Reserves, multiplied by the Real Estate
Advance Rate, or (ii) $75,000,000;

 

minus

 

(e) the then amount of all Availability Reserves and, as long as Eligible Real
Estate is included in the Canadian Borrowing Base, Canadian Sales Reserves.

 

“Canadian Commitment” shall mean, with respect to each Canadian Lender, the
commitment of such Canadian Lender hereunder to make Credit Extensions to the
Canadian Borrower in the amount set forth opposite its name on Schedule 1.1
hereto or as may subsequently be set forth in the Register from time to time, as
the same may be increased or reduced from time to time pursuant to SECTION 2.02
or SECTION 2.15.

 

“Canadian Commitment Percentage” shall mean, with respect to each Canadian
Lender, that percentage of the Canadian Commitments of all Canadian Lenders
hereunder to make Credit

 

8



--------------------------------------------------------------------------------

Extensions to the Canadian Borrower in the amount set forth opposite its name on
Schedule 1.1 hereto or as may subsequently be set forth in the Register from
time to time, as the same may be increased or reduced from time to time pursuant
to SECTION 2.02 or SECTION 2.15.

 

“Canadian Concentration Account” has the meaning provided in SECTION 2.18(d).

 

“Canadian Credit Ceiling” means initially $200,000,000, as such amount may be
increased or decreased pursuant to SECTION 2.02.

 

“Canadian Excess Availability” means the difference between (i) the Canadian
Borrowing Base and (ii) the outstanding Credit Extensions to the Canadian
Borrower (exclusive of Permitted Excess Canadian Advances).

 

“Canadian Lenders” means the Lenders having Canadian Commitments from time to
time or at any time. Any Person may be a Canadian Lender only if it or any of
its Affiliates also has Domestic Commitments in an amount at least equal to its
Canadian Commitment.

 

“Canadian Letter of Credit” shall mean a Letter of Credit that is issued
pursuant to this Agreement for the account of the Canadian Borrower.

 

“Canadian Letter of Credit Outstandings” shall mean, at any time, the sum of (a)
with respect to Canadian Letters of Credit outstanding at such time, the
aggregate maximum amount that then is or at any time thereafter may become
available for drawing or payment thereunder plus, without duplication, (b) all
amounts theretofore drawn or paid under Canadian Letters of Credit for which the
applicable Issuing Bank has not then been reimbursed.

 

“Canadian Letter of Credit Sublimit” means $30,000,000.

 

“Canadian Liabilities” means (a) (i) the principal of, and interest on, the
Loans made hereunder to, or for the benefit of, the Canadian Borrower or any of
its Subsidiaries, when and as due, whether at maturity, by acceleration, upon
one or more dates set for prepayment or otherwise (including any interest that
accrues after the commencement of any case or proceeding by or against the
Canadian Borrower or any of its Subsidiaries under the Bankruptcy Code, whether
or not allowed in such case or proceeding), (ii) other amounts owing by the
Canadian Borrower or any of its Subsidiaries under the Credit Agreement or other
Loan Documents in respect of any Canadian Letter of Credit, when and as due,
including payments in respect of reimbursement of disbursements, interest
thereon and obligations to provide cash collateral, and (iii) all other monetary
obligations, including fees, costs, expenses and indemnities, whether primary,
secondary, direct, contingent, fixed or otherwise, of the Canadian Borrower or
any of its Subsidiaries to any of the Secured Parties under this Agreement and
the other Loan Documents, (b) the due and punctual payment and performance of
all covenants, agreements, obligations and liabilities of the Canadian Borrower
or any of its Subsidiaries under or pursuant to this Agreement or the other Loan
Documents, and (c) any Cash Management Services or Hedge Agreements entered into
or furnished to the Canadian Borrower or any of its Subsidiaries.

 

“Canadian Loan Party” means the Canadian Borrower and each Canadian Subsidiary
which becomes a Loan Party pursuant to the terms of SECTION 5.12.

 

9



--------------------------------------------------------------------------------

“Canadian Overadvance” means, at any time of calculation, a circumstance in
which the Credit Extensions to the Canadian Borrower exceed Canadian
Availability.

 

“Canadian Prime Rate” means the rate of interest publicly announced from time to
time by Bank of America-Canada Branch as its reference rate of interest for
loans made either (a) in CD$ to Canadian customers and designated as its “prime”
rate, or (b) in Dollars to Canadian customers and designated as its “base rate”.
The Canadian Prime Rate is a rate set by Bank of America-Canada Branch based
upon various factors, including Bank of America-Canada Branch’s costs and
desired return, general economic conditions and other factors and is used as a
reference point for pricing some loans. Any change in the Canadian Prime Rate,
due to a change in Bank of America-Canada Branch’s prime rate or base rate, as
applicable, shall be effective on the effective date of such change in Bank of
America-Canada Branch’s prime rate or base rate, as applicable.

 

“Canadian Realty Reserves” means, without duplication of any other Reserves,
such reserves as the Agents, from time to time determine in their reasonable
commercial discretion exercised in good faith as being appropriate to reflect
any impediments to the realization upon any Collateral consisting of Eligible
Real Estate of the Canadian Loan Parties (including, without limitation, claims
that the Agents determine will need to be satisfied in connection with the
realization upon such Eligible Real Estate and any Environmental Compliance
Reserve with respect to such Eligible Real Estate). Realty Reserves shall
include, without limitation, a reserve in an amount equal to ten percent (10%)
of the FMV of any Eligible Real Estate of the Canadian Borrower which is subject
to a right of first refusal or similar right to which the Mortgage in favor of
the Canadian Agent is subject.

 

“Canadian Sales Reserve” means a Reserve in an amount equal to 10% of the FMV of
each parcel of Eligible Real Estate sold by the Canadian Loan Parties not
constituting Excess Canadian Real Estate, provided that the maximum aggregate
Canadian Sales Reserve shall not exceed $10,000,000.

 

“Canadian Security Documents” means the General Security Agreement, Mortgages,
and the deed of hypothec charging the universality of moveable property, in each
case granted by the Canadian Borrower and each other Canadian Loan Party in
favor of the Canadian Agent.

 

“Canadian Subsidiary” means any Subsidiary of the Canadian Borrower organized
under the laws of Canada or any province thereof.

 

“Canadian Swingline Loan Ceiling” means $20,000,000, as such amount may be
increased or reduced in accordance with the provisions of this Agreement.

 

“Canadian Total Commitment Increase Amount” means, as of any proposed Commitment
Increase Date, the least of (a) $500,000,000 minus the aggregate amount of
Commitment Increases of the Domestic Commitments from and after the Closing Date
to and including such Commitment Increase Date, (b) $150,000,000, and (c) the
amount, if any, by which the Canadian Borrowing Base as calculated on such
Commitment Increase Date exceeds the Canadian Borrowing Base as calculated on
the Closing Date (provided that any such increased amount of the Canadian
Borrowing Base shall have been maintained by the Canadian Borrower for at least
thirty (30) consecutive days prior to the proposed Commitment Increase Date for
the Canadian Borrower).

 

10



--------------------------------------------------------------------------------

“Canadian Total Commitments” means the aggregate of the Canadian Commitments of
all Canadian Lenders. On the Closing Date, the Canadian Total Commitments are
$200,000,000.

 

“Canadian Unused Fee” has the meaning provided in SECTION 2.19(c).

 

“Capital Expenditures” means, with respect to the Loan Parties for any period,
the additions to property, plant and equipment and other capital expenditures of
the Loan Parties that are (or would be) set forth in a Consolidated statement of
cash flows of the Loan Parties for such period prepared in accordance with GAAP;
provided that “Capital Expenditures” shall not include (i) any additions to
property, plant and equipment and other capital expenditures made with (A) the
proceeds of any equity securities issued or capital contributions received, or
Indebtedness borrowed (other than borrowings under this Agreement or the Bridge
Financing Facility or the Permanent Financing Facility) by any Loan Party or any
Subsidiary in connection with such capital expenditures, (B) the proceeds from
any casualty insurance or condemnation or eminent domain, to the extent that the
proceeds therefrom are utilized for capital expenditures within twelve months of
the receipt of such proceeds, (C) the proceeds from any sale or other
disposition of any Loan Party’s assets (other than assets constituting
Collateral consisting of Inventory, Accounts, and Eligible Real Estate and the
proceeds thereof), to the extent that the proceeds therefrom are utilized for
capital expenditures within twelve months of the receipt of such proceeds, (ii)
any portion of the purchase price of a Permitted Acquisition which is allocated
to property, plant or equipment acquired as part of such Permitted Acquisition,
or (iii) any expenditures which are contractually required to be, and are,
reimbursed to the Loan Parties in cash by a third party (including landlords)
during such period of calculation.

 

“Capital Lease Obligations” means, with respect to any Person for any period,
the obligations of such Person to pay rent or other amounts under any lease of
(or other arrangement conveying the right to use) real or personal property, or
a combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP;
for purposes of this Agreement, the amount of such obligations shall be the
capitalized amount thereof determined in accordance with GAAP.

 

“Capital Stock” shall mean, as to any Person that is a corporation, the
authorized shares of such Person’s capital stock, including all classes of
common, preferred, voting and nonvoting capital stock, and, as to any Person
that is not a corporation or an individual, the membership or other ownership
interests in such Person, including, without limitation, the right to share in
profits and losses, the right to receive distributions of cash and other
property, and the right to receive allocations of items of income, gain, loss,
deduction and credit and similar items from such Person, whether or not such
interests include voting or similar rights entitling the holder thereof to
exercise Control over such Person, collectively with, in any such case, all
warrants, options and other rights to purchase or otherwise acquire, and all
other instruments convertible into or exchangeable for, any of the foregoing.

 

“Cash Collateral Account” means an interest bearing account established by the
Loan Parties (other than the Canadian Borrower and its Subsidiaries) with the
Administrative Agent,

 

11



--------------------------------------------------------------------------------

for its own benefit and the benefit of the other Secured Parties, under the sole
and exclusive dominion and control of the Administrative Agent, in the name of
the Administrative Agent or as the Administrative Agent shall otherwise direct,
in which deposits are required to be made in accordance with SECTION 2.13(j),
and, in the case of the Canadian Borrower and its Subsidiaries, an interest
bearing account established by the Canadian Borrower and its Subsidiaries with
the Canadian Agent, for its own benefit and the benefit of the other Secured
Parties, at Bank of America-Canada Branch under the sole and exclusive dominion
and control of the Canadian Agent in the name of the Canadian Agent or as the
Canadian Agent shall otherwise direct, in which deposits are required to be made
in accordance with SECTION 2.13(j).

 

“Cash Dominion Event” means either (a) the occurrence and continuance of any
Specified Default, or (b) the failure of the Borrowers to maintain Average Daily
Excess Availability of at least $75,000,000 for five (5) consecutive Business
Days. For purposes of this Agreement, the occurrence of a Cash Dominion Event
shall be deemed continuing (a) so long as such Specified Default has not been
waived, and/or (b) if the Cash Dominion Event arises as a result of the
Borrowers’ failure to achieve Average Daily Excess Availability as required
hereunder, until Average Daily Excess Availability has exceeded $75,000,000 for
thirty (30) consecutive days, in which case a Cash Dominion Event shall no
longer be deemed to be continuing for purposes of this Agreement, provided, that
a Cash Dominion Event may not be so cured on more than two (2) occasions in any
period of 365 consecutive days.

 

“Cash Management Reserves” means such reserves as the Agents, from time to time
after the occurrence and during the continuation of a Cash Dominion Event,
determine in their reasonable commercial discretion exercised in good faith as
being appropriate to reflect the reasonably anticipated liabilities and
obligations of the Loan Parties with respect to Cash Management Services then
provided or outstanding.

 

“Cash Management Services” means any one or more of the following types or
services or facilities provided to any Loan Party by any Lender or any of its
Affiliates: (a) ACH transactions, (b) cash management, including, without
limitation, controlled disbursement services, (c) foreign exchange facilities,
and (d) credit cards.

 

“Cash Receipts” has the meaning provided in SECTION 2.18(d).

 

“CD$” means Canadian dollars.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act, 42 U.S.C. § 9601 et seq.

 

“Change in Control” means, at any time:

 

(a) occupation of a majority of the seats (other than vacant seats) on the board
of directors (or other body exercising similar management authority) of Holdings
or the Parent by Persons who were neither (i) nominated by the board of
directors of Holdings or the Parent (or prior to the consummation of a
Qualifying IPO, the Sponsor) nor (ii) appointed by directors so nominated; or

 

12



--------------------------------------------------------------------------------

(b) after the consummation of a Qualifying IPO, any person or “group” (within
the meaning of the Securities and Exchange Act of 1934, as amended), other than
any one or more of the Sponsor Group, is or becomes the beneficial owner (within
the meaning of Rule 13d-3 or 13d-5 of the Securities and Exchange Act of 1934,
as amended, except that such person shall be deemed to have “beneficial
ownership” of all Capital Stock that such person has the right to acquire,
whether such right is exercisable immediately or only after the passage of
time), directly or indirectly, of (i) twenty-five percent (25%) or more (on a
fully diluted basis) of the total then outstanding Capital Stock of Holdings or
the Parent entitled to vote for the election of directors of Holdings or the
Parent, and (ii) Capital Stock of Holdings or the Parent entitled to vote for
the election of directors of Holdings or the Parent in an amount greater than
the number of shares of such Capital Stock beneficially owned by the Sponsor
Group (or over which the Sponsor Group has voting control); or

 

(c) prior to the consummation of a Qualifying IPO, a change in the Control of
Holdings or the Parent such that the Loan Parties are not Controlled by any one
or more of the Sponsor Group; or

 

(d) Holdings or the Parent fails at any time to own, directly or indirectly,
100% of the Capital Stock of each Loan Party free and clear of all Liens (other
than those Liens specified in clauses (a), (e), (i) and (l) of the definition of
Permitted Encumbrances), except where such failure is as a result of a
transaction permitted by the Loan Documents.

 

“Change in Law” means (a) the adoption of any law, rule or regulation after the
Closing Date, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Closing Date or (c) compliance by any Credit Party (or, for purposes of SECTION
2.14, by any lending office of such Credit Party or by such Credit Party’s
holding company, if any) with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the Closing Date.

 

“Charges” has the meaning provided in SECTION 9.13.

 

“Charter Document” means as to any Person, its partnership agreement,
certificate of incorporation, operating agreement, membership agreement or
similar constitutive document or agreement or its by-laws.

 

“Closing Date” means July 21, 2005.

 

“CMBS Facilities” mean the mortgage financing and mezzanine financing
arrangements between certain Special Purpose Entities, which are direct or
indirect subsidiaries of the Lead Borrower, and German American Capital
Corporation on behalf of the noteholders dated as of the Closing Date in the
aggregate principal amount of $800,000,000, and any refinancing, extension or
replacement thereof.

 

“Co-Documentation Agents” has the meaning provided in the preamble to this
Agreement.

 

13



--------------------------------------------------------------------------------

“Co-Syndication Agents” has the meaning provided in the preamble to this
Agreement.

 

“Code” means the Internal Revenue Code of 1986 and the Treasury regulations
promulgated thereunder, as amended from time to time.

 

“Collateral” means any and all “Collateral” or words of similar intent as
defined in any applicable Security Document; provided, that (a) any assets of
the Canadian Borrower and its Subsidiaries shall secure only the Canadian
Liabilities, and (b) any Lien on intellectual property rights shall be limited
to a non-exclusive right to use such assets in connection with a Liquidation.

 

“Collateral Agent” has the meaning provided in the preamble to this Agreement.

 

“Commercial Letter of Credit” means any Letter of Credit issued for the purpose
of providing the primary payment mechanism in connection with the purchase of
any materials, goods or services by a Borrower in the ordinary course of
business of such Borrower.

 

“Commitment” means, with respect to each Lender, the aggregate commitment(s) of
such Lender hereunder in the amount set forth opposite its name on Schedule 1.1
hereto (being the aggregate of the Domestic Commitments and the Canadian
Commitments of such Lender) or as may subsequently be set forth in the Register
from time to time, as the same may be increased or reduced from time to time
pursuant to this Agreement.

 

“Commitment Increase” shall have the meaning provided in SECTION 2.02(a).

 

“Commitment Increase Date” shall have the meaning provided in SECTION 2.02(c).

 

“Commitment Percentage” means, with respect to each Lender, that percentage of
the Commitments of all Lenders hereunder, in the amount set forth opposite such
Lender’s name on Schedule 1.1 hereto or as may subsequently be set forth in the
Register from time to time, as the same may be increased or reduced from time to
time pursuant to this Agreement.

 

“Compliance Certificate” has the meaning provided in SECTION 5.01(e).

 

“Consolidated” means, when used to modify a financial term, test, statement, or
report of a Person, the application or preparation of such term, test, statement
or report (as applicable) based upon the consolidation, in accordance with GAAP,
of the financial condition or operating results of such Person and its
Subsidiaries.

 

“Consolidated EBITDA” means, with respect to any Person for any period, the sum
(without duplication) of (a) Consolidated Net Income for such period, plus in
each case to the extent deducted in determining Consolidated Net Income for such
period, (b) depreciation, amortization, and all other non-cash charges (other
than non-cash charges for which a cash payment will be required to be made in
that period), (c) provisions for Taxes based on income, (d) interest expense,
(e) Advisory Fees, (f) Acquisition Charges and (g) unusual, non-recurring or
extraordinary expenses, losses or charges as reasonably approved by the
Administrative Agent.

 

14



--------------------------------------------------------------------------------

“Consolidated Fixed Charge Coverage Ratio” means, with respect to any Person for
any period, the ratio of (a) (i) Consolidated EBITDA for such period minus (ii)
Capital Expenditures during such period, to (b) the sum of (i) Debt Service
Charges payable in cash during such period plus (ii) federal, state and foreign
income Taxes paid in cash (net of refunds received) during such period, all as
determined on a Consolidated basis in accordance with GAAP. For purposes of
determining the Consolidated Fixed Charge Coverage Ratio, GAAP shall be
consistently applied with the principles existing on the Closing Date.

 

“Consolidated Interest Expense” means, with respect to any Person for any
period, total interest expense (including that attributable to Capital Lease
Obligations in accordance with GAAP) of such Person on a Consolidated basis with
respect to all outstanding Indebtedness of such Person, including, without
limitation, the Obligations and all commissions, discounts and other fees and
charges owed with respect thereto, but excluding any non-cash or deferred
interest financing costs, all as determined on a Consolidated basis in
accordance with GAAP.

 

“Consolidated Net Income” means, with respect to any Person for any period, the
net income (or loss) of such Person on a Consolidated basis for such period
taken as a single accounting period determined in accordance with GAAP;
provided, however, that there shall be excluded (a) the income (or loss) of such
Person in which any other Person has a joint interest, except to the extent of
the amount of dividends or other distributions actually paid in cash to such
Person during such period, and (b) the income of any direct or indirect
Subsidiary of a Person to the extent that the declaration or payment of
dividends or similar distributions by that Subsidiary of that income is not at
the time permitted by operation of the terms of its Charter Documents or any
agreement, instrument, judgment, decree, order, statute, rule or governmental
regulation applicable to that Subsidiary.

 

“Control” means the possession, directly or indirectly, of the power (a) to vote
50% or more of the securities having ordinary voting power for the election of
directors (or any similar governing body) of a Person, or (b) to direct or cause
the direction of the management or policies of a Person, whether through the
ability to exercise voting power, by contract or otherwise. The terms
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Cost” means the cost of purchases, as reported on the Borrowers’ financial
stock ledger based upon the Borrowers’ accounting practices in effect on the
Closing Date or thereafter consented to by the Administrative Agent, whose
consent will not be unreasonably withheld. “Cost” does not include inventory
capitalization costs or other non-purchase price charges (except for freight
charges with respect to all Inventory (other than unpaid freight charges for
Eligible In-Transit Inventory) to the extent treated consistently with the
Borrowers’ accounting practices in effect on the Closing Date) used in the
Borrowers ‘ calculation of cost of goods sold.

 

“Credit Card Advance Rate” means 90%.

 

“Credit Card Notifications” has the meaning provided in SECTION 2.18(c).

 

“Credit Extensions” as of any day, shall be equal to the sum of (a) the
principal balance of all Loans then outstanding, and (b) the then amount of the
Letter of Credit Outstandings.

 

15



--------------------------------------------------------------------------------

“Credit Party” means (a) the Lenders, (b) the Agents and the Canadian Agent and
their respective Affiliates and branches, (c) the Issuing Banks, (d) the
Arrangers and (e) the successors and permitted assigns of each of the foregoing.

 

“Credit Party Expenses” means, without limitation, all of the following to the
extent incurred in connection with this Agreement and the other Loan Documents:
(a) all reasonable out-of-pocket expenses incurred by the Agents, the Canadian
Agent, Banc of America Securities LLC and Deutsche Bank Securities Inc.,
including the reasonable fees, charges and disbursements of one United States
counsel for the Agents and their Affiliates, one Canadian counsel for the
Canadian Agent and its Affiliates and branches (plus local counsel in any other
jurisdiction to the extent reasonably necessary), outside consultants for the
Agents and the Canadian Agent consisting of one inventory appraisal firm and one
Canadian real estate appraisal firm, one commercial finance examination firm and
one Canadian environmental engineering firm, in connection with the preparation
and administration of the Loan Documents, the syndication of the credit
facilities provided for herein, or any amendments, modifications or waivers
requested by a Loan Party of the provisions hereof or thereof (whether or not
any such amendments, modifications or waivers shall be consummated), (b) all
reasonable out-of-pocket expenses incurred by the Issuing Banks in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder, (c) all reasonable out-of-pocket expenses
incurred by the Agents, the Canadian Agent and their respective Affiliates and
branches, including the reasonable fees, charges and disbursements of one United
States counsel for the Agents and their Affiliates, one Canadian counsel for the
Canadian Agent and its Affiliates (plus local counsel in any other jurisdiction
to the extent reasonably necessary) and outside consultants for each of the
Agents (including, without limitation, except as permitted in clause (d) hereof,
one inventory appraisal firm and one real estate appraisal firm, one commercial
finance examination firm and one environmental engineering firm), in connection
with the enforcement and protection of their rights in connection with the Loan
Documents, including all such out-of-pocket expenses incurred during any
workout, restructuring or related negotiations in respect of such Loans or
Letters of Credit; and (d) all reasonable out-of-pocket expenses incurred by the
Agents, the Canadian Agent and their respective Affiliates and branches,
including the reasonable fees, charges and disbursements of one United States
counsel for the Agents and their Affiliates, one Canadian counsel for the
Canadian Agent and its Affiliates (plus local counsel in any other jurisdiction
to the extent reasonably necessary) and outside consultants for the Agents
(including, without limitation, inventory appraisal firm(s) and real estate
appraisal firm(s), commercial finance examination firm(s) and environmental
engineering firm(s)), in connection with the enforcement of their rights in
connection with any case under the Bankruptcy Code or any judicial proceeding
commenced by any Loan Party against the Credit Parties relating to the Loan
Documents after the occurrence and during the continuance of an Event of
Default, provided that, in addition to the foregoing, the Lenders who are not
the Agents or the Canadian Agent shall be entitled to reimbursement for no more
than one counsel representing all such Lenders (absent a conflict of interest in
which case the Lenders may engage and be reimbursed for additional counsel).
Credit Party Expenses shall not include the allocation of any overhead expenses
of any Credit Party.

 

“Customer Credit Liabilities” means, at any time, the aggregate remaining
balance at such time of (a) outstanding gift certificates and gift cards of the
Borrowers entitling the holder thereof to use all or a portion of the
certificate or gift card to pay all or a portion of the purchase

 

16



--------------------------------------------------------------------------------

price for any Inventory, and (b) outstanding merchandise credits and customer
deposits of the Borrowers, net of any dormancy reserves maintained by the
Borrowers on their books and records in the ordinary course of business
consistent with past practices.

 

“Customs Broker Agreement” means an agreement in substantially the form attached
hereto as Exhibit B among a Borrower, a customs broker or other carrier, and the
Administrative Agent or the Canadian Agent, as applicable, in which the customs
broker or other carrier acknowledges that it has control over and holds the
documents evidencing ownership of the subject Inventory or other property for
the benefit of the Administrative Agent or the Canadian Agent, as applicable,
and agrees, upon notice from the Administrative Agent or the Canadian Agent, as
applicable, to hold and dispose of the subject Inventory and other property
solely as directed by the Administrative Agent or the Canadian Agent, as
applicable.

 

“DDAs” means any checking or other demand deposit account maintained by the Loan
Parties. All funds in such DDAs shall be conclusively presumed to be Collateral
and proceeds of Collateral and the Agents, the Canadian Agent and the Lenders
shall have no duty to inquire as to the source of the amounts on deposit in the
DDAs.

 

“Debt Service Charges” means, for any period, the sum of (a) Consolidated
Interest Expense payable in cash, plus (b) scheduled principal payments made or
required to be made (after giving effect to any prepayments paid in cash that
reduce the amount of such required payments) on account of Indebtedness,
including the full amount of any non-recourse Indebtedness (excluding the
Obligations, payments to reimburse any drawings under any commercial letters of
credit, and any payments on Indebtedness required to be made on the final
maturity date thereof, but including, without limitation, Capitalized Lease
Obligations) for such period, plus (c) scheduled mandatory payments on account
of Disqualified Capital Stock (whether in the nature of dividends, redemption,
repurchase or otherwise) required to be made during such period, in each case
determined in accordance with GAAP.

 

“Default” means any event or condition described in SECTION 7.01 that
constitutes an Event of Default or that upon notice, lapse of any cure period
set forth in SECTION 7.01, or both, would, unless cured or waived, become an
Event of Default.

 

“Default Rate” has the meaning provided in SECTION 2.12.

 

“Delaware Note” means the promissory note dated as of the Closing Date in the
original principal amount of $700,000,000 made by the Lead Borrower payable to
the Parent in connection with the purchase by the Lead Borrower of certain
subsidiaries of the Parent, which note shall be unsecured and, prior to the
Maturity Date, shall have no amortization requirements or interest payable in
cash.

 

“Delinquent Lender” has the meaning provided in SECTION 8.16.

 

“Designated Account” has the meaning provided in SECTION 2.18(d).

 

17



--------------------------------------------------------------------------------

“Determination Date” shall mean the date upon which each of the following has
occurred:

 

  (a) The Canadian Commitments and/or the Domestic Commitments have been
terminated by the Required Lenders (or are deemed terminated) upon the
occurrence of an Event of Default; and

 

  (b) The Obligations and/or the Canadian Liabilities have been declared to be
due and payable (or has become automatically due and payable) and have not been
paid in accordance with the terms of this Agreement.

 

“Deutsche Bank” means Deutsche Bank Trust Company Americas, a New York banking
corporation, and its Subsidiaries and Affiliates.

 

“Disbursement Accounts” has the meaning provided in SECTION 2.18(g).

 

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed on Schedule 3.06(a) and Schedule 3.06(b).

 

“Disqualified Capital Stock” means any Capital Stock which, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) is mandatorily redeemable
in whole or in part prior to the Maturity Date, pursuant to a sinking fund
obligation or otherwise, or is redeemable at the option of the holder thereof,
in whole or in part, (b) is convertible into or exchangeable (unless at the sole
option of the issuer thereof) for (i) Indebtedness or any Capital Stock referred
to in (a) above prior to the Maturity Date, or (c) contains any mandatory
repurchase obligation which comes into effect prior to the Maturity Date,
provided that any Capital Stock that would not constitute Disqualified Capital
Stock but for provisions thereof giving holders thereof (or the holders of any
security into or for which such Capital Stock is convertible, exchangeable or
exercisable) the right to require the issuer thereof to redeem such Capital
Stock upon the occurrence of a change in control or an asset sale shall not
constitute Disqualified Capital Stock.

 

“Disqualified Lenders” means those Persons identified as such in that certain
side letter dated July 21, 2005 between the Sponsors and the Agents.

 

“dollars” or “$” refers to lawful money of the United States of America.

 

“Domestic Availability” means the lesser of (a) or (b), where:

 

(a) is the result of:

 

(i) The Revolving Credit Ceiling,

 

Minus

 

(ii) The aggregate outstanding amount of Credit Extensions to, or for the
account of, the Domestic Borrowers,

 

Minus

 

18



--------------------------------------------------------------------------------

(iii) The aggregate outstanding amount of Credit Extensions to, or for the
account of, the Canadian Borrower;

 

(b) is the result of the following, as applicable:

 

(i) if the Tranche A-1 Commitments have been terminated, the result of:

 

(A) The Tranche A Borrowing Base, as determined from the most recent Borrowing
Base Certificate (as adjusted pursuant to SECTION 2.03 hereof);

 

Minus

 

(B) The aggregate outstanding amount of Credit Extensions to, or for the account
of, the Domestic Borrowers,

 

Minus

 

(C) The aggregate outstanding amount of Permitted Excess Canadian Advances; or

 

(ii) as long as the Tranche A-1 Commitments are outstanding, the result of:

 

(A) The Tranche A-1 Borrowing Base, as determined from the most recent Borrowing
Base Certificate (as adjusted pursuant to SECTION 2.03 hereof),

 

Minus

 

(B) The aggregate outstanding amount of Credit Extensions to, or for the account
of, the Domestic Borrowers,

 

Minus

 

(C) The aggregate outstanding amount of Permitted Excess Canadian Advances.

 

“Domestic Borrowers” means collectively, the Lead Borrower, the Domestic
Borrowers identified on the signature pages hereto and each Other Borrower who
becomes a Domestic Borrower hereunder in accordance with the terms of this
Agreement, provided that after the consummation of the TRU Acquisition and the
transactions described on Schedule 1.4 hereto, the Initial Borrower shall no
longer be deemed a Domestic Borrower.

 

“Domestic Commitment” shall mean, with respect to each Domestic Lender, the
commitment of such Domestic Lender hereunder to make Credit Extensions
(including Tranche A Loans and Tranche A-1 Loans) to the Domestic Borrowers in
the amount set forth opposite its

 

19



--------------------------------------------------------------------------------

name on Schedule 1.1 hereto or as may subsequently be set forth in the Register
from time to time, as the same may be increased or reduced from time to time
pursuant to SECTIONS 2.02 and 2.15.

 

“Domestic Commitment Percentage” shall mean, with respect to each Domestic
Lender, that percentage of the Domestic Commitments of all Domestic Lenders
hereunder to make Credit Extensions to the Domestic Borrowers, in the amount set
forth opposite its name on Schedule 1.1 hereto or as may subsequently be set
forth in the Register from time to time, as the same may be increased or reduced
from time to time pursuant to SECTIONS 2.02 and 2.15.

 

“Domestic Concentration Account” has the meaning provided in SECTION 2.18(d).

 

“Domestic Excess Availability” means the difference between (a) the Tranche A
Borrowing Base (or Tranche A-1 Borrowing Base, if applicable) and (b) the sum of
the outstanding Credit Extensions to the Domestic Borrowers and Permitted Excess
Canadian Advances.

 

“Domestic Lenders” means the Lenders having Domestic Commitments from time to
time or at any time.

 

“Domestic Letter of Credit” means a Letter of Credit that is issued pursuant to
this Agreement for the account of a Domestic Borrower.

 

“Domestic Letter of Credit Outstandings” means, at any time, the sum of (a) with
respect to Domestic Letters of Credit outstanding at such time, the aggregate
maximum amount that then is or at any time thereafter may become available for
drawing or payment thereunder, plus, without duplication, (b) all amounts
theretofore drawn or paid under Domestic Letters of Credit for which the
applicable Issuing Bank has not then been reimbursed.

 

“Domestic Letter of Credit Sublimit” means, at any time, the sum of $400,000,000
less the then Canadian Letter of Credit Outstandings, as such amount may be
increased or reduced in accordance with the terms of this Agreement.

 

“Domestic Loan Party” means any Loan Party other than a Canadian Loan Party.

 

“Domestic Overadvance” means a loan, advance, or providing of credit support
(such as the issuance of a Letter of Credit) to the Domestic Borrowers to the
extent that, immediately after the making of such loan or advance or the
providing of such credit support, Domestic Availability is less than zero.

 

“Domestic Swingline Loan Ceiling” means $250,000,000, as such amount may be
increased or reduced in accordance with the provisions of this Agreement.

 

“Domestic Total Commitments” means the aggregate of the Domestic Commitments of
all Domestic Lenders. On the Closing Date, the Domestic Total Commitments are
$2,000,000,000.

 

20



--------------------------------------------------------------------------------

“Earnout Obligations” means the maximum amount of all obligations incurred or to
be incurred in connection with any Acquisition of a Person pursuant to a
Permitted Acquisition under non-compete agreements, consulting agreements,
earn-out agreements and similar deferred purchase arrangements.

 

“Eligible Assignee” means a commercial bank, insurance company, or company
engaged in the business of making commercial loans or a commercial finance
company, which Person, together with its Affiliates, has a combined capital and
surplus in excess of $1,000,000,000, or any Affiliate of any Credit Party under
common control with such Credit Party, or a Related Fund of any Credit Party, or
any Person to whom a Credit Party assigns its rights and obligations under this
Agreement as part of an assignment and transfer of such Credit Party’s rights in
and to a material portion of such Credit Party’s portfolio of asset based credit
facilities, provided that in any event, “Eligible Assignee” shall not include
(w) any natural person, (x) any Disqualified Lender, (y) Holdings or the Parent,
or (z) the Sponsor Group or any of their respective Affiliates to the extent
that, after giving effect to any proposed assignment, the Sponsor Group and
their respective Affiliates would hold in the aggregate more than 25% of the
then outstanding Credit Extensions. For the purposes of this Agreement, “Related
Fund” shall mean, with respect to any Credit Party which is a fund that invests
in loans, any other such fund managed by the same investment advisor as such
Credit Party or by an Affiliate of such Credit Party or such advisor under
common control with such Credit Party or advisor, as applicable. Upon the
occurrence of an Event of Default, no Person (other than a Lender) shall be an
“Eligible Assignee” if the assignment of any Commitment to such Person would
cause such Person to have Commitments in excess of twenty-five percent (25%) of
the then outstanding Total Commitments.

 

“Eligible Credit Card Receivables” means, as of any date of determination,
Accounts due to a Loan Party (or through January 31, 2006 only, to the Parent as
agent for the Loan Parties) from major credit card processors (including, but
not limited to, VISA, Mastercard, American Express, Diners Club and
DiscoverCard) as arise in the ordinary course of business and which have been
earned by performance, that are not excluded as ineligible by virtue of one or
more of the criteria set forth below. None of the following shall be deemed to
be Eligible Credit Card Receivables:

 

(a) Accounts due from major credit card processors that have been outstanding
for more than five (5) Business Days from the date of sale (except that, with
respect to those due from American Express to the Canadian Loan Parties, that
have been outstanding for more than ten (10) Business Days from the date of
sale), or for such longer period(s) as may approved by the Agents;

 

(b) Accounts due from major credit card processors with respect to which a Loan
Party does not have good, valid and marketable title thereto, free and clear of
any Lien (other than Liens granted to the Administrative Agent or the Canadian
Agent, as applicable, for its own benefit and the benefit of the other Secured
Parties pursuant to the Security Documents, those Liens specified in clauses
(a), (e) and (i) of the definition of Permitted Encumbrances and Permitted
Encumbrances having priority by operation of Applicable Law over the Lien of the
Administrative Agent or Canadian Agent, as applicable)( the foregoing not being
intended to limit the discretion of the Agents to change, establish or eliminate
any Reserves on account of any such Liens);

 

21



--------------------------------------------------------------------------------

(c) Accounts due from major credit card processors that are not subject to a
first priority (except as provided in clause (b), above) security interest in
favor of the Administrative Agent or the Canadian Agent, as applicable, for its
own benefit and the benefit of the other Secured Parties;

 

(d) Accounts due from major credit card processors which are disputed, or with
respect to which a claim, counterclaim, offset or chargeback has been asserted,
by the related credit card processor (but only to the extent of such dispute,
counterclaim, offset or chargeback) (it being the intent that chargebacks in the
ordinary course by the credit card processors shall not be deemed violative of
this clause);

 

(e) Except as otherwise approved by the Agents, Accounts due from major credit
card processors as to which the credit card processor has the right under
certain circumstances to require a Loan Party to repurchase the Accounts from
such credit card processor; or

 

(f) Accounts due from major credit card processors (other than Visa, Mastercard,
American Express, Diners Club and Discover) which the Agents determine in their
commercial reasonable discretion acting in good faith to be unlikely to be
collected.

 

“Eligible In-Transit Inventory” means, as of any date of determination, without
duplication of other Eligible Inventory, Inventory (a) which has been shipped
from any location for receipt by a Loan Party within sixty (60) days of the date
of determination, but which has not yet been received by a Loan Party, (b) for
which the purchase order is in the name of a Loan Party (or, through January 31,
2006 only, the Parent, as agent for the Loan Parties), and title has passed to a
Loan Party, (c) for which the document of title, to the extent applicable,
reflects a Loan Party as consignee (along with delivery to a Loan Party of the
documents of title, to the extent applicable, with respect thereto), (d) as to
which the Administrative Agent or the Canadian Agent, as applicable, has control
over the documents of title, to the extent applicable, which evidence ownership
of the subject Inventory (such as by the delivery of a Customs Broker
Agreement), and (e) which otherwise is not excluded from the definition of
Eligible Inventory.

 

“Eligible Inventory” means, as of any date of determination, without
duplication, (a) Eligible Letter of Credit Inventory, (b) Eligible In-Transit
Inventory, (c) Inventory reported at Location 5001 in the Loan Parties’ books
and records (such being cross-docked product and not then included in the Loan
Parties’ stock ledger but which is otherwise Eligible Inventory), and (d) items
of Inventory of a Loan Party that are finished goods, merchantable and readily
saleable to the public in the ordinary course that are not excluded as
ineligible by virtue of the one or more of the criteria set forth below. None of
the following shall be deemed to be Eligible Inventory:

 

(a) Inventory that is not solely owned by a Loan Party, or is leased by or is on
consignment to a Loan Party, or the Loan Parties do not have title thereto;

 

(b) Inventory (other than any Eligible Letter of Credit Inventory and Eligible
In-Transit Inventory) that is not located in the United States of America or
Canada (or

 

22



--------------------------------------------------------------------------------

any territories or possessions thereof) at a location that is owned or leased by
the Loan Parties except to the extent that the Loan Parties have furnished the
Administrative Agent or the Canadian Agent, as applicable, with (A) any UCC
financing statements, PPSA filings or other registrations that the
Administrative Agent or the Canadian Agent, as applicable, may reasonably
determine to be necessary to perfect its security interest in such Inventory at
such location, (B) unless otherwise agreed by the Agents, a landlord’s lien
waiver and collateral access agreement executed by the Person owning any such
location on terms reasonably acceptable to the Administrative Agent or the
Canadian Agent, as applicable with respect to any distribution center leased by
(1) the Domestic Loan Parties at which Inventory is located (or locations under
the control of the same Person other than store leases) having a value of
greater than $20,000,000 at Cost, or (2) the Canadian Loan Parties at which
Inventory is located (or under the control of the same Person other than store
leases) having a value of greater than $5,000,000 at Cost; and (C) except as
otherwise approved by the Agents, an intercreditor agreement (containing, among
other things, a lien waiver) executed by the Person owning any such location on
terms reasonably acceptable to the Agents and, if applicable, the Canadian Agent
with respect to any other location (or locations under the control of the same
Person other than store leases) (1) at which such Inventory of the Domestic Loan
Parties is greater than $20,000,000 at Cost (or with respect to seasonal
warehouses, greater than $40,000,000 for a period of not greater than 60 days),
or (2) except as otherwise approved by the Agents, as to any other location not
owned by a Loan Party (1) at which such Inventory of the Canadian Loan Parties
is greater than $5,000,000 at Cost (or with respect to seasonal warehouses,
greater than $10,000,000 for a period of not greater than 60 days); provided
that the Loan Parties shall not be required to obtain an intercreditor agreement
with respect to Inventory maintained with Amazon.com unless and until Excess
Availability is less than $250,000,000, in which event such an intercreditor
agreement and appropriate UCC filings against Amazon.com shall be obtained (but
only to the extent that Amazon.com authorizes such filing) within 120 days after
the date that Excess Availability is less than such amount (failing which, such
Inventory shall not be deemed Eligible Inventory);

 

(c) Inventory that represents goods which (i) are damaged, defective, “seconds,”
or otherwise unmerchantable, (ii) are to be returned to the vendor, (iii) are
work in process, raw materials, or that constitute spare parts or supplies used
or consumed in a Borrower’s business or (iv) are bill and hold goods;

 

(d) Except as otherwise agreed by the Agents, Inventory that represents goods
that do not conform in all material respects to the representations and
warranties contained in this Agreement or any of the Security Documents;

 

(e) Inventory that is not subject to a perfected first priority security
interest in favor of the Administrative Agent or Canadian Agent, as applicable,
for its own benefit and the benefit of the other Secured Parties (subject only
to Permitted Encumbrances having priority by operation of Applicable Law);

 

(f) Inventory which consists of samples, labels, bags, packaging materials, and
other similar non-merchandise categories;

 

23



--------------------------------------------------------------------------------

(g) Inventory as to which casualty insurance in compliance with the provisions
of SECTION 5.07 is not in effect;

 

(h) Inventory which has been sold but not yet delivered or Inventory to the
extent that any Borrower has accepted a deposit therefor;

 

(i) Inventory acquired in a Permitted Acquisition, unless the Agents shall have
received or conducted (A) appraisals, from appraisers reasonably satisfactory to
the Agents, of such Inventory to be acquired in such Acquisition and (B) such
other due diligence as the Agents may reasonably require, all of the results of
the foregoing to be reasonably satisfactory to the Agents.

 

“Eligible Letter of Credit Inventory” means, as of any date of determination
(without duplication of other Eligible Inventory), Inventory:

 

(a) Not yet delivered to a Loan Party;

 

(b) The purchase order for which is in the name of a Loan Party (or through
January 31, 2006 only, the Parent as agent for the Loan Parties) and the
purchase of which is supported by a Commercial Letter of Credit issued under
this Agreement (or until January 31, 2006 only, otherwise issued on behalf of
the Parent, as agent for the Loan Parties) having an initial expiry, subject to
the proviso hereto, within 120 days after the date of initial issuance of such
Commercial Letter of Credit, provided that ninety percent (90%) of the maximum
Stated Amount all such Commercial Letters of Credit shall not, at any time, have
an initial expiry greater than ninety (90) days after the original date of
issuance of such Commercial Letters of Credit;

 

(c) For which a bill of lading or other the document of title, to the extent
applicable, names a Loan Party or its agent as consignee, in each case as to
which the Administrative Agent or the Canadian Agent, as applicable, has control
over the bill of lading or other documents of title, to the extent applicable,
which evidence ownership of the subject Inventory (such as by the delivery of a
Customs Broker Agreement); and

 

(d) Which otherwise is not excluded from the definition of Eligible Inventory.

 

“Eligible Real Estate” means Real Estate which satisfies each of the following
conditions:

 

(a) Either (i) a Canadian Loan Party owns fee title or (ii) a Canadian Loan
Party is ground lessee under a ground lease on real estate improved by a
building owned by such Canadian Loan Party, the terms and conditions of which
ground lease permit assignment and mortgaging thereof in the Agents’ and the
Canadian Agent’s reasonable commercial discretion exercised in good faith;

 

(b) The applicable Canadian Loan Party has executed and delivered to the
Canadian Agent such Mortgages as the Agents and the Canadian Agent may
reasonably request;

 

24



--------------------------------------------------------------------------------

(c) The applicable Canadian Loan Party shall have delivered to the Agents (i)
title insurance and environmental site assessments reasonably satisfactory to
the Agents and the Canadian Agent, and (ii) other real estate items, if any, as
reasonably required by, and reasonably satisfactory to, the Agents and the
Canadian Agent;

 

(d) The Canadian Agent has a perfected first priority lien in such Real Estate
(subject only to Permitted Encumbrances having priority by operation of
Applicable Law) for its own benefit and the benefit of other Secured Parties;

 

(e) Each such parcel of Real Estate has been appraised by a third party
appraiser reasonably acceptable to the Agents and the Canadian Agent;

 

(f) Either (i) the Real Estate is used by a Canadian Loan Party for offices, as
a Store or distribution center, or is being held for sale and, if more than
twelve (12) months have elapsed from the date such Real Estate was initially
held for sale, the Agents and the Canadian Agent shall have received an updated
appraisal of such Real Estate, or (ii) the Real Estate is leased by a Canadian
Loan Party to another Person, the terms of such lease and the creditworthiness
of the lessee are reasonably satisfactory to the Agents and the Agents and the
Canadian Agent shall have received an updated appraisal of such Real Estate
reflecting the effect of such lease on FMV, provided that Real Estate described
in this clause (f)(ii) shall not comprise more than 25% of the Canadian
Borrowing Base; and

 

(g) As to any particular property, except as otherwise agreed by the Agents, the
Canadian Borrower is in compliance in all material respects with the
representations, warranties and covenants set forth in the Mortgage relating to
such property.

 

“Environmental Compliance Reserve” means, with respect to Eligible Real Estate,
any reserve which the Agents, from time to time in their reasonable commercial
discretion exercised in good faith (after consultation with the Canadian Agent)
establish for estimable amounts that are reasonably likely to be expended by any
of the Canadian Loan Parties in order for such Loan Party and its operations and
property (a) to comply with any notice from a Governmental Authority asserting
non-compliance with Environmental Laws, or (b) to correct any such
non-compliance with Environmental Laws relating to such Eligible Real Estate.

 

“Environmental Laws” means all Applicable Laws issued, promulgated or entered
into by or with any Governmental Authority, relating in any way to the
protection of human health or the environment, to the handling, treatment,
storage, disposal of Hazardous Materials or to the assessment or remediation of
any Release or threatened Release of any Hazardous Material to the environment.

 

“Environmental Liability” means any liability, contingent or otherwise
(including, without limitation, any liability for damages, natural resource
damage, costs of environmental remediation, administrative oversight costs,
fines, penalties or indemnities), of any Loan Party directly or indirectly
resulting from or based upon (a) violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the Release or
threatened Release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

 

25



--------------------------------------------------------------------------------

“Equipment” has the meaning set forth in the Security Documents.

 

“Equivalent Amount” means, on any date, the rate at which Canadian Dollars may
be exchanged into Dollars, determined by reference to the Bank of Canada noon
rate as published on the Reuters Screen BOFC on the immediately preceding
Business Day. In the event that such rate does not appear on such Reuters page,
“Equivalent Amount” shall mean, on any date, the amount of Dollars into which an
amount of Canadian Dollars may be converted or the amount of Canadian Dollars
into which an amount of Dollars may be converted, in either case, at, in the
case of the Canadian Borrower, the Canadian Agent’s spot buying rate in Toronto
as at approximately 12:00 noon (Toronto time) on such date and, in the case of a
Domestic Borrower, the Administrative Agent’s spot buying rate in New York as at
approximately 12:00 noon (New York City time) on the immediately preceding
Business Day.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time and the regulations promulgated and rulings issued thereunder.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with Lead Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.

 

“ERISA Event” means (a) with respect to the Domestic Borrowers, any “reportable
event”, as defined in Section 4043 of ERISA or the regulations issued thereunder
with respect to a Plan (other than an event for which the 30 day notice period
is waived); (b) with respect to the Domestic Borrowers, the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA) in excess of $100,000,000 (or
such lesser amount as would reasonably be expected to result in a Material
Adverse Effect), whether or not waived, and with respect to the Canadian
Borrower, the existence with respect to any Plan of any due but un-remitted
contribution, whether or not waived; (c) the filing pursuant to Section 412(d)
of the Code or Section 303(d) of ERISA of an application for a waiver of the
minimum funding standard with respect to any Plan; (d) the incurrence by the
Lead Borrower or any of its ERISA Affiliates of any liability under Title IV of
ERISA with respect to the termination of any Plan; (e) the receipt by the Lead
Borrower or any ERISA Affiliate from the PBGC or a plan administrator of any
notice relating to an intention to terminate any Plan or Plans or to appoint a
trustee to administer any Plan; (f) the incurrence by the Lead Borrower or any
of its ERISA Affiliates of any liability in excess of $100,000,000 (or such
lesser amount as would reasonably be expected to result in a Material Adverse
Effect) with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (g) the receipt by the Lead Borrower or any ERISA
Affiliate of any notice, or the receipt by any Multiemployer Plan from the Lead
Borrower or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability in excess of $100,000,000 (or such lesser amount as would
reasonably be expected to result in a Material Adverse Effect) or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA.

 

26



--------------------------------------------------------------------------------

“Event of Default” has the meaning provided in SECTION 7.01. An “Event of
Default” shall be deemed to have occurred and to be continuing unless and until
that Event of Default has been duly waived in writing in accordance with the
term of this Agreement.

 

“Excess Amount” has the meaning provided in SECTION 2.13(f).

 

“Excess Availability” means, at any time of calculation, the sum of Canadian
Excess Availability and Domestic Excess Availability.

 

“Excess Canadian Real Estate” means Eligible Real Estate of the Canadian Loan
Parties having a FMV in excess of $150,000,000.

 

“Excess Swingline Loans” has the meaning provided in SECTION 2.22(b).

 

“Excluded Taxes” means, with respect to the Agents, the Canadian Agent, any
Lender, any Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of the Borrowers hereunder, (a) income or franchise
taxes imposed on (or measured by) its gross or net income by the United States
of America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which any Borrower is located, (c) in the case of a
Foreign Lender (other than an assignee pursuant to a request by a Borrower under
SECTION 2.24(a) or a Lender that becomes a Domestic Lender by virtue of the
application of SECTION 8.17), any withholding tax that is imposed on amounts
payable to such Foreign Lender at the time such Foreign Lender becomes a party
to this Agreement (or designates a new lending office other than at the request
of a Borrower under SECTION 2.24) or is attributable to such Foreign Lender’s
failure to comply with SECTION 2.23(e), except to the extent that such Foreign
Lender (or its assignor, if any) was entitled, at the time of designation of a
new lending office (or assignment), to receive additional amounts from the
Borrowers with respect to such withholding tax pursuant to SECTION 2.23(a), and
(d) in the case of a Canadian Lender (other than an assignee pursuant to a
request by a Borrower under SECTION 2.24(b) or a Lender that becomes a Domestic
Lender by virtue of the application of SECTION 8.17), any withholding tax that
is imposed on amounts payable to such Canadian Lender at the time such Canadian
Lender becomes a party to this Agreement (or designates a new lending office
other than at the request of a Borrower under SECTION 2.24) or is attributable
to such Canadian Lender’s failure to comply with SECTION 2.23(j), except to the
extent that such Canadian Lender (or its assignor, if any) was entitled, at the
time of designation of a new lending office (or assignment), to receive
additional amounts from the Canadian Borrower with respect to such withholding
tax pursuant to SECTION 2.23(a); provided that the provisions of the foregoing
clause (d) shall not apply upon and after the occurrence of the Determination
Date; and provided further that each such Lender shall use reasonable efforts to
eliminate or reduce amounts payable pursuant to this clause (d).

 

“Facility Guarantee” means (a) any Guarantee of the Obligations and Other
Liabilities executed by the Domestic Borrowers and their respective Material
Subsidiaries (other than Foreign Subsidiaries, TRU (Vermont), Inc., Toys ‘R’ Us
Service, Inc., TRU of Puerto Rico, Inc. and Geoffrey, Inc. and its Subsidiaries)
which are or hereafter become Facility Guarantors in

 

27



--------------------------------------------------------------------------------

favor of the Agents, the Canadian Agent, the Issuing Banks and the Lenders (it
being understood that the Canadian Borrower and its Foreign Subsidiaries shall
not be required to execute a Facility Guarantee of the Obligations or Other
Liabilities of the Domestic Borrowers), and (b) in addition to the Guarantee
described in clause (a) of the Canadian Liabilities, any Guarantee of the
Canadian Liabilities executed by any of the Canadian Borrower’s Subsidiaries in
favor of the Agents, the Canadian Agent, the Issuing Banks and the Lenders.

 

“Facility Guarantors” means any Person executing a Facility Guarantee.

 

“Facility Guarantors’ Collateral Documents” means all security agreements,
Mortgages, pledge agreements, deeds of trust, and other instruments, documents
or agreements executed and delivered by the Facility Guarantors to secure the
Facility Guarantee, the Obligations, the Other Liabilities, or the Canadian
Liabilities, as applicable.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of one percent (1%)) of the rates on
overnight federal funds transactions with members of the Federal Reserve System
arranged by federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of one percent (1%)) of the quotations for such day
for such transactions received by the Administrative Agent from three (3)
federal funds brokers of recognized standing selected by the Administrative
Agent.

 

“Fee Letter” means the Fee Letter dated June 30, 2005 by and among Global Toys
Acquisition, LLC, Bank of America, N.A., Banc of America Securities LLC,
Deutsche Bank AG Cayman Islands Branch and Deutsche Bank Securities Inc., as
amended, supplemented, replaced and in effect from time to time.

 

“Financial Officer” means, with respect to any Loan Party, the chief financial
officer, treasurer, assistant treasurer, controller or assistant controller of
such Loan Party.

 

“Fiscal Month” means any fiscal month of any Fiscal Year, which month shall
generally end on the last Saturday of each calendar month in accordance with the
fiscal accounting calendar of the Borrowers.

 

“Fiscal Quarter” means any fiscal quarter of any Fiscal Year, which quarters
shall generally end on the last Saturday of each April, July, October or January
of such Fiscal Year in accordance with the fiscal accounting calendar of the
Borrowers.

 

“Fiscal Year” means any period of twelve consecutive months ending on the
Saturday closest to January 31 of any calendar year.

 

“Fixed Assets” means Equipment and Real Estate.

 

“FMV” means, as to any Eligible Real Estate, the fair market value of such
Eligible Real Estate determined in accordance with an appraisal from an
independent appraisal firm, each reasonably acceptable to the Agents.

 

28



--------------------------------------------------------------------------------

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than the United States of America or any State thereof or the
District of Columbia.

 

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States of America or any State thereof or the
District of Columbia.

 

“GAAP” means principles which are consistent with those promulgated or adopted
by the Financial Accounting Standards Board and its predecessors (or successors)
in effect and applicable to that accounting period in respect of which reference
to GAAP is being made, provided that with respect to Foreign Subsidiaries of
Borrower organized under the laws of Canada, “GAAP” shall mean principles which
are consistent with those promulgated or adopted by the Canadian Institute of
Chartered Accountants and its predecessors (or successors) in effect and
applicable to the accounting period in respect of which reference to GAAP is
being made.

 

“General Security Agreement” means the General Security Agreement dated as of
July 21, 2005 among the Canadian Borrower and its Subsidiaries and the Canadian
Agent for the benefit of the Secured Parties thereunder, as amended and in
effect from time to time.

 

“Geoffrey” means Geoffrey, Inc., a Delaware corporation.

 

“Governmental Authority” means the government of the United States of America,
Canada, any other nation or any political subdivision thereof, whether state,
local or provincial, and any agency, authority, instrumentality, regulatory
body, court, tribunal, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government.

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation, provided that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, mold, fungi or similar bacteria, and all
other substances or wastes of any nature regulated pursuant to any Environmental
Law because of their dangerous or deleterious properties, including any material
listed as a hazardous substance under Section 101(14) of CERCLA.

 

29



--------------------------------------------------------------------------------

“Hedge Agreement” means any derivative agreement, or any interest rate
protection agreement, interest rate swap agreement, interest rate cap agreement,
interest rate collar agreement, foreign currency exchange agreement, commodity
price protection agreement or other interest or currency exchange rate or
commodity price hedging arrangement designed to hedge against fluctuations in
interest rates or foreign exchange rates or commodity prices.

 

“High Selling Period” means (i) with respect to the TRU Inventory owned by the
Domestic Loan Parties and all Inventory owned by the Canadian Loan Parties, the
period in each year commencing on November 1 and ending on December 31, and (ii)
with respect to BRU Inventory owned by the Domestic Loan Parties, the period
commencing each year on February 1 and ending on October 31.

 

“Holdings” means Toys “R” Us Holdings, Inc., a Delaware corporation.

 

“Incremental Availability” means the additional amount available to be borrowed
by the Domestic Borrowers based upon (a) the difference between the Tranche A-1
Inventory Advance Rate for TRU Inventory and BRU Inventory and the Tranche A
Inventory Advance Rate therefor times (b) the Cost of Eligible Inventory of the
Domestic Borrowers.

 

“Indebtedness” of any Person means, without duplication:

 

(a) All obligations of such Person for borrowed money (including any obligations
which are without recourse to the credit of such Person); provided, however,
that all such obligations and liabilities which are limited in recourse to such
property shall be included in Indebtedness only to the extent of the lesser of
the fair market value of such property and the then outstanding amount of such
Indebtedness;

 

(b) All obligations of such Person evidenced by bonds, debentures, notes or
similar instruments;

 

(c) All obligations of such Person under conditional sale or other title
retention agreements relating to property acquired by such Person; provided,
however, that all such obligations and liabilities which are limited in recourse
to such property shall be included in Indebtedness only to the extent of the
lesser of the fair market value of such property and the then outstanding amount
of such Indebtedness;

 

(d) All obligations of such Person in respect of the deferred purchase price of
property or services (excluding accrued expenses and accounts payable incurred
in the ordinary course of business);

 

(f) All Indebtedness of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed; provided, however, that all such
obligations and liabilities which are limited in recourse to such property shall
be included in Indebtedness only to the extent of the lesser of the fair market
value of such property and the then outstanding amount of such Indebtedness;

 

30



--------------------------------------------------------------------------------

(g) All Guarantees by such Person of Indebtedness of others;

 

(h) All Capital Lease Obligations of such Person; provided, however, that all
such obligations and liabilities which are limited in recourse to such property
shall be included in Indebtedness only to the extent of the lesser of the fair
market value of such property and the then outstanding amount of such
Indebtedness;

 

(i) All obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty;

 

(j) All obligations, contingent or otherwise, of such Person in respect of
bankers’ acceptances;

 

(k) The Agreement Value of all Hedge Agreements;

 

(l) The principal and interest portions of all rental obligations of such Person
under any Synthetic Lease, tax retention operating lease, off-balance sheet loan
or similar off-balance sheet financing where such transaction is considered
borrowed money indebtedness for tax purposes but is classified as an operating
lease in accordance with GAAP; and

 

(m) Indebtedness consisting of Earn-Out Obligations in connection with Permitted
Acquisitions but only to the extent that the contingent consideration relating
thereto is not paid within thirty (30) days after the amount due is finally
determined,

 

Indebtedness shall not include (A) any sale-leaseback transactions to the extent
the lease or sublease thereunder is not required to be recorded under GAAP as a
Capital Lease, (B) any obligations relating to overdraft protection and netting
services, or (C) any preferred stock required to be included as Indebtedness in
accordance with GAAP and FAS 150.

 

The Indebtedness of any Person shall include the Indebtedness of any other
entity (including any partnership in which such Person is a general partner) to
the extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnitee” has the meaning provided in SECTION 9.03(b).

 

“Indentures” means each of (i) the Indenture, dated as of July 24, 2001,
originally between the Parent and The Bank of New York, as Trustee, with respect
to 6.875% Notes due 2006, (ii) the Indenture, dated as of July 24, 2001,
originally between the Parent and The Bank of New York, as Trustee, with respect
to 7.625% Notes due 2011, (iii) the Indenture dated as of May 28, 2002
originally between the Parent and The Bank of New York, as Trustee, with respect
to 7.875% Notes due 2013, (iv) the Indenture dated as of May 28, 2002 originally
between the Parent and The Bank of New York, as Trustee, with respect to 7.375%
Notes due 2018, and (iii) the Indenture dated as of August 29, 1991 originally
between the Parent and Bank of New York, as successor Trustee, with respect to
Debentures due 2021, each as modified, amended, supplemented or restated and in
effect from time to time.

 

31



--------------------------------------------------------------------------------

“Information” has the meaning provided in SECTION 9.15.

 

“Initial Borrower” has the meaning provided in the Preamble hereto.

 

“Intellectual Property Rights Agreement” means the agreement dated as of the
Closing Date between Geoffrey, Inc. and the Administrative Agent for its own
benefit and the benefit of the Secured Parties.

 

“Interest Payment Date” means (a) with respect to any Prime Rate Loan (including
a Swingline Loan), the last day of each calendar quarter and (b) with respect to
any LIBO Loan or BA Equivalent Loan, on the last day of the Interest Period
applicable to the Borrowing of which such LIBO Loan or BA Equivalent Loan is a
part, and, in addition, if such LIBO Loan or BA Equivalent Loan has an Interest
Period of greater than ninety (90) days, on the last day of every third month of
such Interest Period.

 

“Interest Period” means, with respect to any LIBO Borrowing or BA Equivalent
Loan, the period commencing on the date of such Borrowing and ending (i) on the
day that is one (1) or two (2) weeks thereafter or (ii) ending on the
numerically corresponding day in the calendar month that is one (1), two (2),
three (3), six (6), nine (9) or twelve (12) months thereafter (or such shorter
period, to the extent available, to which the Administrative Agent or the
Canadian Agent, as applicable, may reasonably consent) as the Lead Borrower or
the Canadian Borrower, as applicable, may elect by notice to the Administrative
Agent or the Canadian Agent in accordance with the provisions of this Agreement;
provided, however, that (a) if any Interest Period would end on a day other than
a Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day, (b) any Interest Period of one month or more that
commences on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the last calendar month during
which such Interest Period ends) shall end on the last Business Day of the
calendar month of such Interest Period, and (c) any Interest Period that would
otherwise end after the Termination Date shall end on the Termination Date. For
purposes hereof, the date of a Borrowing initially shall be the date on which
such Borrowing is made and thereafter shall be the effective date of the most
recent conversion or continuation of such Borrowing.

 

“Inventory” has the meaning assigned to such term in the Security Agreement or
the General Security Agreement and, as regards the Canadian Borrower, includes
all “inventory” as defined in the PPSA.

 

32



--------------------------------------------------------------------------------

“Inventory Advance Rate” means the following percentages for TRU Inventory and
BRU Inventory under Tranche A and Tranche A-1 for the following periods:

 

Period

--------------------------------------------------------------------------------

   Advance Rate for
TRU Inventory
for Tranche A Loans


--------------------------------------------------------------------------------

    Advance Rate for
TRU Inventory
for Tranche A-1
Loans


--------------------------------------------------------------------------------

    Advance Rate for
BRU Inventory
for Tranche A
Loans


--------------------------------------------------------------------------------

    Advance Rate for
BRU Inventory
for Tranche A-1
Loans


--------------------------------------------------------------------------------

 

Closing Date through December 31, 2005

   90 %   100 %   90 %   100 %

January through April each year beginning January 1, 2006

   85 %   95 %   85 %   95 %

May through September each year beginning May 1, 2006

   87.5 %   95 %   87.5 %   95 %

October through December of each year beginning October 1, 2006

   85 %   95 %   85 %   95 %

 

“Inventory Reserves” means such reserves as may be established from time to time
by the Agents, in their reasonable commercial discretion exercised in good
faith, with respect to changes in the determination of the saleability, at
retail, of the Eligible Inventory or which reflect such other factors as
negatively affect the market value of the Eligible Inventory.

 

“Investment” means with respect to any Person:

 

(a) Any Capital Stock of another Person, evidence of Indebtedness or other
security of another Person, including any option, warrant or right to acquire
the same;

 

(b) Any loan, advance, contribution to capital, extension of credit (except for
current trade and customer accounts receivable for inventory sold or services
rendered in the ordinary course of business) to another Person;

 

(c) Any Acquisition; and

 

(d) Any other investment of money or capital in order to obtain a profitable
return,

 

in all cases whether now existing or hereafter made. For purposes of
calculation, the amount of any Investment outstanding at any time shall be the
aggregate cash Investment less all cash returns, cash dividends and cash
distributions (or the fair market value of any non-cash returns, dividends and
distributions) received by such Person.

 

33



--------------------------------------------------------------------------------

“ISDA Master Agreement” means the form entitled “2002 ISDA Master Agreement” or
such other replacement form then currently published by the International Swap
and Derivatives Association, Inc., or any successor thereto.

 

“Issuing Banks” means individually and collectively, (a) as to the Domestic
Borrowers, each of Bank of America, Deutsche Bank and no more than two other
Domestic Lenders selected by the Lead Borrower and approved by the
Administrative Agent in its reasonable discretion (such approval not to be
unreasonably withheld), and (b) as to the Canadian Borrower, each of Bank of
America-Canada Branch, Deutsche Bank and no more than one other Canadian Lender
selected by the Canadian Borrower and approved by the Canadian Agent in its
reasonable discretion (such approval not to be unreasonably withheld), in each
case in its capacity as the issuer of Letters of Credit hereunder, and any
successor in such capacity. Any Issuing Bank may, in its discretion, arrange for
one or more Letters of Credit to be issued by Affiliates of such Issuing Bank,
in which case the term “Issuing Bank” shall include any such Affiliate with
respect to Letters of Credit issued by such Affiliate.

 

“Joinder Agreement” shall mean an agreement, in the form attached hereto as
Exhibit H, pursuant to which, among other things, a Person becomes a party to,
and bound by the terms of, this Agreement and/or the other Loan Documents in the
same capacity and to the same extent as either a Borrower or a Guarantor, as the
Administrative Agent may determine.

 

“Judgment Conversion Date” has the meaning set forth in SECTION 9.19.

 

“Judgment Currency” has the meaning set forth in SECTION 9.19.

 

“Landlord Lien State” means Washington, Virginia, Pennsylvania and such other
state(s) or province(s) in which a landlord’s claim for rent has priority by
operation of Applicable Law over the lien of the Administrative Agent or the
Canadian Agent in any of the Collateral.

 

“L/C Credit Support” has the meaning set forth in SECTION 2.13(k).

 

“Lead Borrower” has the meaning set forth in the Preamble to this Agreement.

 

“Lease” means any agreement, whether written or oral, no matter how styled or
structured, pursuant to which a Loan Party is entitled to the use or occupancy
of any space in a structure, land, improvements or premises for any period of
time.

 

“Lenders” means collectively, the Domestic Lenders and the Canadian Lenders and
each assignee that becomes a party to this Agreement as set forth in SECTION
9.04(b) and each Additional Commitment Lender that becomes a party to this
Agreement as set forth in SECTION 2.02.

 

“Letter of Credit” means a letter of credit that is (i) issued by an Issuing
Bank pursuant to this Agreement for the account of a Borrower, (ii) a Standby
Letter of Credit or Commercial Letter of Credit, issued in connection with the
purchase of Inventory by a Borrower and for other purposes for which such
Borrower has historically obtained letters of credit, or for any other purpose
that is reasonably acceptable to the Administrative Agent or the Canadian Agent,
as applicable, (and for which the applicable Issuing Bank is not otherwise
prohibited from issuing such letter of credit due to the internal general
policies of such Issuing Bank), and (iii) in form reasonably satisfactory to the
applicable Issuing Bank.

 

34



--------------------------------------------------------------------------------

“Letter of Credit Disbursement” means a payment made by an Issuing Bank to the
beneficiary of, and pursuant to, a Letter of Credit.

 

“Letter of Credit Outstandings” means, collectively, Canadian Letter of Credit
Outstandings and Domestic Letter of Credit Outstandings.

 

“Letter of Credit Fees” means the fees payable in respect of Letters of Credit
pursuant to SECTION 2.19.

 

“LIBO Borrowing” means a Borrowing comprised of LIBO Loans.

 

“LIBO Loan” shall mean any Loan bearing interest at a rate determined by
reference to the Adjusted LIBO Rate in accordance with the provisions of Article
II.

 

“LIBO Rate” means, with respect to any LIBO Borrowing for any Interest Period,
the rate appearing on Telerate Page 3750, as determined by the Administrative
Agent or the Canadian Agent, as applicable, from time to time for purposes of
providing quotations of interest rates applicable to dollar deposits in the
London interbank market at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, as the rate for dollar
deposits with a maturity comparable to such Interest Period. In the event that
such rate is not available at such time for any reason, then the “LIBO Rate”
with respect to such LIBO Borrowing for such Interest Period shall be that rate
of interest (rounded upwards, if necessary to the next 1/100 of 1%) determined
by the Administrative Agent to be the highest prevailing rate per annum at which
deposits in dollars are offered to Bank of America by first class banks in the
London interbank market in which Bank of America participates at 11:00 a.m.
(London time) not less than two Business Days before the first day of the
Interest Period for the subject LIBO Borrowing, for a deposit approximately in
the amount of the subject Borrowing and for a period of time approximately equal
to such Interest Period.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, collateral assignment, charge or security
interest in, on or of such asset, and, with respect to the Canadian Borrower,
also includes any prior claim or deemed trust in, on or of such asset, (b) the
interest of a vendor or a lessor under any conditional sale agreement, capital
lease or title retention agreement (or any financing lease having substantially
the same economic effect as any of the foregoing) relating to such asset and (c)
in the case of securities, any purchase option, call or similar right of a third
party with respect to such securities.

 

“Liquidation” means the exercise by the Agents or the Canadian Agent of those
rights and remedies accorded to the Agents or the Canadian Agent under the Loan
Documents and Applicable Law as a creditor of the Loan Parties, including (after
the occurrence and during the continuation of an Event of Default) the conduct
by the Borrowers, acting with the consent of the Administrative Agent, of any
public, private or “Going-Out-Of-Business Sale” or other disposition of
Collateral for the purpose of liquidating the Collateral. Derivations of the
word “Liquidation” (such as “Liquidate”) are used with like meaning in this
Agreement.

 

35



--------------------------------------------------------------------------------

“Liquidation Percentage” shall mean, for any Lender, a fraction, the numerator
of which is the sum of such Lender’s Domestic Commitment and Canadian Commitment
on the Determination Date and the denominator of which is the Total Commitments
of all Lenders on the Determination Date.

 

“Loan Account” has the meaning provided in SECTION 2.20.

 

“Loan Documents” means this Agreement, the Notes, the Letters of Credit, the Fee
Letter, all Borrowing Base Certificates, the Blocked Account Agreements, the
Credit Card Notifications, the Security Documents, the Facility Guarantees, the
Facility Guarantors’ Collateral Documents, and any other instrument or agreement
now or hereafter executed and delivered in connection herewith (excluding
agreements entered into in connection with any transaction arising out of any
Hedge Agreement or Cash Management Services), each as amended and in effect from
time to time.

 

“Loan Party” or “Loan Parties” means the Borrowers and the Facility Guarantors,
provided that after the consummation of the TRU Acquisition and the transactions
described on Schedule 1.4 hereto, the Initial Borrower shall no longer be deemed
a Loan Party.

 

“Loans” means all Revolving Credit Loans (including Tranche A Loans, Tranche A-1
Loans and Loans at any time made to the Canadian Borrower), Swingline Loans and
other advances to or for account of the Borrowers pursuant to this Agreement.

 

“Low Selling Period” means (i) with respect to the TRU Inventory owned by the
Domestic Loan Parties and all Inventory owned by the Canadian Loan Parties, the
period in each year commencing on January 1 and ending on October 31 and (ii)
with respect to BRU Inventory owned by the Domestic Loan Parties, the period in
each year commencing on November 1 and ending on January 31 of the subsequent
year.

 

“Margin Stock” has the meaning assigned to such term in Regulation U.

 

“Master Lease” means each of the Master Leases to be entered into by any Loan
Party with any Special Purpose Entity of the Parent and its subsidiaries,
including without limitation, with Giraffe Intermediate Holdings, LLC and
Giraffe Properties, LLC on the Closing Date, and any and all modifications
thereto, substitutions therefore and replacements thereof.

 

“Master Lease Liquidation Event” means the acceleration of any Indebtedness of a
Special Purpose Entity (or any successor in interest thereto) which is secured
by the Real Estate which is the subject of a Master Lease, whether under the
CMBS Facilities, the Supplemental Real Estate Facilities or otherwise, and the
commencement of the exercise of remedies seeking to collect such Indebtedness
(including, without limitation, foreclosure, by the holder of such
Indebtedness).

 

“Material Adverse Effect” means any event, facts, or circumstances, which, after
the Closing Date, has a material adverse effect on (i) the business, assets,
financial condition or income of the Loan Parties taken as a whole or (ii) the
validity or enforceability of this Agreement or the other Loan Documents in any
material respect or any of the material rights or remedies of the Secured
Parties hereunder or thereunder, provided that no event, fact or

 

36



--------------------------------------------------------------------------------

circumstance existing on the Closing Date of which the Agents have knowledge
(based on information disclosed to the Agents prior to the Closing Date or set
forth in SEC publicly filed documents regarding the Parent prior to the Closing
Date) shall be deemed to be the basis for a Material Adverse Effect.

 

“Material Indebtedness” means Indebtedness (other than the Obligations) of the
Loan Parties, individually or in the aggregate, having an aggregate principal
amount exceeding $190,000,000.

 

“Material Canadian Subsidiary” as to any Person, a Canadian Subsidiary of such
Person that, as of the end of the most recent Fiscal Quarter for which annual
financial statements or quarterly financial statements (whichever are more
recent) are available prior to the date of determination, (i) owns assets
consisting of Inventory, Accounts, and Eligible Real Estate of more than
$5,000,000, individually, or collectively with all non-Material Canadian
Subsidiaries, more than $15,000,000 of such assets, or (ii) owns tangible net
assets (as determined in accordance with GAAP), whether or not of the type
included in the Canadian Borrowing Base of more than $20,000,000. The
designation of a Subsidiary as a “Material Canadian Subsidiary” shall be
permanent notwithstanding any subsequent reduction in such Subsidiary’s net
tangible assets, unless otherwise consented to by the Administrative Agent. As
of the Closing Date, the Subsidiaries listed on Schedule 1.2 are not Material
Canadian Subsidiaries.

 

“Material Domestic Subsidiary” means as to any Person, a Domestic Subsidiary of
such Person that, as of the end of the most recent Fiscal Quarter for which
annual financial statements or quarterly financial statements (whichever are
more recent) are available prior to the date of determination, (i) owns assets
consisting of Inventory and Accounts of more than $25,000,000, individually, or
collectively with all non-Material Domestic Subsidiaries, more than $75,000,000
of such assets or (ii) owns tangible net assets (as determined in accordance
with GAAP), whether or not of the type included in the Tranche A Borrowing Base
(or the Tranche A-1 Borrowing Base, if applicable) of more than $100,000,000.
The designation of a Subsidiary as a “Material Domestic Subsidiary” shall be
permanent notwithstanding any subsequent reduction in such Subsidiary’s net
tangible assets, unless otherwise consented to by the Administrative Agent.
Notwithstanding the foregoing, Geoffrey Holdings LLC (as well as any successor
direct parent company of Geoffrey, Inc.) and each other Subsidiary of the Lead
Borrower that is a Loan Party on the Closing Date (in each case so long as they
are a Subsidiary of a Loan Party), shall at all times be deemed a Material
Domestic Subsidiary. As of the Closing Date, the Subsidiaries listed on Schedule
1.3 are not Material Domestic Subsidiaries.

 

“Material Subsidiary” means a Material Canadian Subsidiary or a Material
Domestic Subsidiary, as the case may be.

 

“Maturity Date” means July 21, 2010.

 

“Maximum Rate” has the meaning provided in SECTION 9.13.

 

“Minority Lenders” has the meaning provided in SECTION 9.02(c).

 

37



--------------------------------------------------------------------------------

“Monthly Excess Availability” shall mean, for any date of calculation, the sum
of (a) the Domestic Excess Availability plus (b) the Canadian Excess
Availability, in each case, on the last day of each month during such
measurement period.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Mortgages” means the Collateral Mortgages, Assignments of Leases and Rents,
Hypothecs of Immoveable Property and any other security documents granting a
Lien on Real Estate between the Loan Party owning the Real Estate encumbered
thereby and the Canadian Agent for the benefit of the Canadian Agent and the
other Secured Parties.

 

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

 

“Net Proceeds” means, with respect to any event, (a) the cash proceeds received
in respect of such event, including (i) any cash received in respect of any
non-cash proceeds, but only as and when received, (ii) in the case of a
casualty, insurance proceeds, and (iii) in the case of a condemnation or similar
event, condemnation awards and similar payments, in each case net of (b) the sum
of (i) all reasonable fees and out-of-pocket fees and expenses (including
appraisals, and brokerage, legal, title and recording or transfer tax expenses
and commissions) paid by any Loan Party or a Subsidiary to third parties (other
than Affiliates, except to the extent permitted under SECTION 6.07 hereof) in
connection with such event, and (ii) in the case of a sale or other disposition
of an asset (including pursuant to a casualty or condemnation), the amount of
all payments required to be made by any Loan Party or any of their respective
Subsidiaries as a result of such event to repay (or to establish an escrow for
the repayment of) any Indebtedness (other than the Obligations and any other
obligations secured by the Security Documents) secured by a Permitted
Encumbrance that is senior to the Lien of the Administrative Agent or Canadian
Agent, as applicable, and (iii) as long as the Determination Date has not
occurred, capital gains or other income taxes paid or payable as a result of any
such sale or disposition (after taking into account any available tax credits or
deductions).

 

“Notes” means, collectively, (i) Revolving Credit Notes and (ii) the Swingline
Notes, each as may be amended, supplemented or modified from time to time.

 

“Obligations” means (a) (i) the principal of, and interest (including all
interest that accrues after the commencement of any case or proceeding by or
against any Borrower or Facility Guarantor under the Bankruptcy Code or any
state, federal or provincial bankruptcy, insolvency, receivership or similar
law, whether or not allowed in such case or proceeding) on the Loans and
Facility Guarantees, (ii) other amounts owing by the Loan Parties under this
Agreement or any other Loan Document in respect of any Letter of Credit,
including payments in respect of reimbursement of disbursements, interest
thereon and obligations to provide cash collateral and (iii) all other monetary
obligations, including fees, costs, expenses and indemnities, whether primary,
secondary, direct, contingent, fixed or otherwise, of the Loan Parties to the
Secured Parties under this Agreement and the other Loan Documents, and (b) the
due and punctual payment and performance of all the covenants, agreements,
obligations and liabilities of each Loan Party under or pursuant to this
Agreement and the other Loan Documents. Without limiting the foregoing, for
purposes of clarity, whenever used herein the term “Obligations” shall include
all Canadian Liabilities.

 

38



--------------------------------------------------------------------------------

“Other Borrower” shall mean each Person who shall from time to time enter into a
Joinder Agreement as a “Domestic Borrower” hereunder.

 

“Other Liabilities” means (a) any Cash Management Services furnished to any of
the Loan Parties or any of their Subsidiaries and/or (b) any transaction with
any Agent, the Canadian Agent, any Lender or any of their respective Affiliates,
which arises out of any Hedge Agreement entered into with any Loan Party and any
such Person, as each may be amended from time to time.

 

“Other Taxes” means any and all current or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.

 

“Participant” shall have the meaning provided in SECTION 9.04(e).

 

“Parent” means Toys “R” Us, Inc., a Delaware corporation.

 

“Participation Register” has the meaning provided in SECTION 9.04(e).

 

“Payment Conditions” means, at the time of determination with respect to a
specified transaction or payment, that (a) no Specified Default then exists or
would arise as a result of the entering into such transaction or the making of
such payment and (b) either (i) after giving effect to such transaction or
payment, the Pro Forma Availability Condition has been satisfied and the
Consolidated Fixed Charge Coverage Ratio, as projected on a pro-forma basis for
the twelve months following such transaction or payment, will be equal to or
greater than 1.1:1.0 or (ii) the Loan Parties shall have provided the
Administrative Agent with a solvency opinion (including an analysis of future
Excess Availability demonstrating that the Pro Forma Availability Condition will
be satisfied) from an unaffiliated third party valuation firm reasonably
satisfactory to the Administrative Agent. Prior to undertaking any transaction
or payment which is subject to the Payment Conditions, the Loan Parties shall
deliver to the Administrative Agent either (i) evidence of satisfaction of the
conditions contained in clause (b)(i) above on a basis reasonably satisfactory
to the Administrative Agent or (ii) the solvency opinion referred to in clause
(b)(ii).

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Permanent Financing Facility” means any Indebtedness facility or facilities,
the proceeds of which are used for any purpose determined by the Responsible
Officers in their reasonable business judgment and otherwise permitted
hereunder, so long as after giving effect thereto (i) the final maturity date of
such Indebtedness (including all options of the Borrowers to extend the maturity
date included in the documentation evidencing same) shall be on or after the
Maturity Date, and (ii) no scheduled principal amortization in excess of
$200,000,000 in any Fiscal Year or $500,000,000 in the aggregate after the
Closing Date is required until on or after the Maturity Date.

 

39



--------------------------------------------------------------------------------

“Permitted Acquisition” means an Acquisition in which each of the following
conditions are satisfied:

 

(a) No Default or Event of Default then exists or would arise from the
consummation of such Acquisition;

 

(b) Such Acquisition shall have been approved by the Board of Directors of the
Person (or similar governing body if such Person is not a corporation) which is
the subject of such Acquisition and such Person shall not have announced that it
will oppose such Acquisition or shall not have commenced any action which
alleges that such Acquisition will violate Applicable Law;

 

(c) The Lead Borrower shall have furnished the Administrative Agent with ten
(10) days’ prior notice of such intended Acquisition and shall have furnished
the Administrative Agent with (i) a current draft of the acquisition agreement
and other acquisition documents relating to the Acquisition and (ii) to the
extent the purchase price relating to the Acquisition is in excess of
$100,000,000 (excluding such portion of the purchase price consisting of Capital
Stock or Subordinated Indebtedness of a Loan Party (or cash proceeds of the
issuance of the foregoing) or contingent Earn Out Obligations), a summary of any
due diligence undertaken by the Borrowers in connection with such Acquisition,
appropriate financial statements of the Person which is the subject of such
Acquisition, pro forma projected financial statements for the twelve (12) month
period following such Acquisition after giving effect to such Acquisition
(including balance sheets, cash flows and income statements by month for the
acquired Person, individually, and on a Consolidated basis with all Loan
Parties) and such other information readily available to the Loan Parties as the
Administrative Agent shall reasonably request;

 

(d) To the extent the purchase price relating to the acquisition is in excess of
$100,000,000 (excluding such portion of the purchase price consisting of Capital
Stock or Subordinated Indebtedness of a Loan Party (or cash proceeds of the
issuance of the foregoing) or under contingent Earn Out Obligations), either (i)
the legal structure of the Acquisition shall be acceptable to the Administrative
Agent in its reasonable discretion, or (ii) the Loan Parties shall have provided
the Administrative Agent with a solvency opinion from an unaffiliated third
party valuation firm reasonably satisfactory to the Administrative Agent;

 

(e) If the Acquisition is an Acquisition of Capital Stock, (i) a Loan Party
shall acquire and own, directly or indirectly, a majority of the Capital Stock
in the Person being acquired and (ii) shall Control a majority of any voting
interests or otherwise Control the governance of the Person being acquired;

 

(f) Any material assets acquired shall be utilized in, and if the Acquisition
involves a merger, consolidation or stock acquisition, the Person which is the
subject of such Acquisition shall be engaged in, a business otherwise permitted
to be engaged in by a Borrower under this Agreement;

 

40



--------------------------------------------------------------------------------

(h) If the Person which is the subject of such Acquisition will be maintained as
a Subsidiary of a Borrower, or if the assets acquired in an acquisition will be
transferred to a Subsidiary which is not a then Borrower, such Subsidiary shall
have been joined as a “Borrower” hereunder or as a Facility Guarantor, as
required by SECTION 5.12, and the Administrative Agent or the Canadian Agent, as
applicable, shall have received a first priority security and/or mortgage
interest (subject only to Permitted Encumbrances (x) having priority by
operation of Applicable Law on Collateral included in the Tranche A Borrowing
Base, the Tranche A-1 Borrowing Base and/or the Canadian Borrowing Base, or (y)
on any Collateral not described in clause (x) above) in such Subsidiary’s
Inventory, Accounts and other property constituting Collateral under the
Security Documents in order to secure the Obligations and the Other Liabilities
(or the Canadian Liabilities if such Person is a Canadian Loan Party); and

 

(i) The Borrowers shall have satisfied the Pro Forma Availability Condition.

 

“Permitted Disposition” means any of the following:

 

(a) licenses of intellectual property or licensed departments of a Loan Party or
any of its Subsidiaries in the ordinary course of business;

 

(b) as long as no breach of the provisions of SECTION 6.10 hereof then exists or
would arise therefrom, bulk sales or other dispositions of the Borrowers’
Inventory not in the ordinary course of business in connection with Store
closings, at arm’s length, provided that such Store closures and related
Inventory dispositions shall not exceed (i) in any Fiscal Year of the Parent and
its Subsidiaries, 33 1/3% of the number of the Loan Parties’ Stores as of the
beginning of such Fiscal Year (net of new Store openings) and (ii) in the
aggregate from and after the Closing Date, 66 2/3% of the number of the Loan
Parties’ Stores in existence as of the Closing Date (net of new Store openings),
provided that all sales of Inventory in connection with Store closings in a
transaction or series of related transactions which in the aggregate involve
Inventory having a value greater than $20,000,000 at Cost shall be in accordance
with liquidation agreements and with professional liquidators reasonably
acceptable to the Agents; provided further that all Net Proceeds received in
connection therewith are applied to the Obligations or the Canadian Liabilities,
as applicable, if then required in accordance with SECTIONS 2.17 or 2.18 hereof,
and further provided that notwithstanding the existence of a breach of the
provisions of SECTION 6.10 hereof, such bulk sales or dispositions may be
undertaken in accordance with this clause (b) if, as a result thereof, Excess
Availability would be greater than existed prior to such disposition;

 

(c) Dispositions of assets (other than Real Estate and other than assets
included in the Canadian Borrowing Base or the Tranche A Borrowing Base (or
Tranche A-1 Borrowing Base, if applicable)) in the ordinary course of business
that is substantially worn, damaged, obsolete or, in the judgment of a Loan
Party, no longer useful or necessary in its business or that of any Subsidiary;

 

(d) Sales, transfers and dispositions among the Borrowers and the Facility
Guarantors; provided that no such sales, transfers or dispositions shall be made
from a Domestic Loan Party to a Canadian Loan Party, if, after giving effect
thereto, the provisions of SECTION 6.10 hereof would be breached;

 

41



--------------------------------------------------------------------------------

(e) (i) as long as no Specified Default or breach of SECTION 6.10 then exists or
would arise therefrom, sales and transfers of Real Estate of any Domestic Loan
Party (or sales or transfers of any Person or Persons created to hold such Real
Estate or the equity interests in such Person or Persons), including
sale-leaseback transactions involving any such Real Estate pursuant to leases on
market terms, the transfer or sale of which Real Estate by a Domestic Borrower
would not result in a Borrower being the lessee of such Real Estate pursuant to
a lease with a term in excess of twelve (12) months, as long as (1) such sale or
transfer is permitted under the Bridge Financing Facility, to the extent such
facility is still outstanding, and (2) at the time of such sale or transfer, the
Lead Borrower certifies to the Agents that the stores operated on such Real
Estate by the Loan Parties have been designated for closing within twelve (12)
months after such sale or transfer;

 

(ii) as long as no Specified Default or breach of SECTION 6.10 then exists or
would arise therefrom, sales of Real Estate of any Domestic Loan Party (or sales
of any Person or Persons created to hold such Real Estate or the equity
interests in such Person or Persons), including sale-leaseback transactions
involving any such Real Estate pursuant to leases on market terms, as long as,
(A) such sale is made for fair market value, (B) if the sale is made to a
non-Affiliated Person, the consideration received for such sale is at least 50%
cash or if the sale is to an Affiliated Person, the entire consideration
received for such sale is paid in cash, (C) such sale is permitted under the
Bridge Financing Facility, to the extent such facility is still outstanding, and
(D) the proceeds of such sale are utilized to repay the Bridge Financing
Facility, to the extent required under the documents and agreements evidencing
the Bridge Financing Facility,

 

(iii) as long as no Specified Default or breach of SECTION 6.10 then exists or
would arise therefrom and as long as the Threshold Real Estate Level is
maintained after giving effect to such sale or transfer, sales or transfers of
Real Estate of the Domestic Loan Parties (or sales or transfers of any Person or
Persons created to hold such Real Estate or the equity interests in such Person
or Persons), including sale-leaseback transactions involving any such Real
Estate pursuant to leases on market terms, if such sale or transfer is permitted
under the Bridge Financing Facility, to the extent such facility is still
outstanding, and the proceeds of such sale or transfer are utilized to repay the
Bridge Financing Facility, to the extent required under the documents and
agreements evidencing the Bridge Financing Facility;

 

(iv) as long as no Specified Default or breach of SECTION 6.10 then exists or
would arise therefrom, if the Threshold Real Estate Level is not maintained
after giving effect to such sale or transfer, sales and transfers of Real Estate
of the Domestic Loan Parties (or sale or transfers of any Person or Persons
created to hold such Real Estate or the equity interests in such Person or
Persons), including sale-leaseback transactions involving any such Real Estate
pursuant to leases on market terms, (A) if such sale or transfer is permitted
under the Bridge Financing Facility, to the extent such facility is still
outstanding, (B) the proceeds of such sale or transfer are utilized to repay the
Bridge

 

42



--------------------------------------------------------------------------------

Financing Facility, to the extent required under the documents and agreements
evidencing the Bridge Financing Facility, (C) the Agents shall have received a
solvency opinion from an unaffiliated third party valuation firm reasonably
satisfactory to the Agents, and (D) the Agents shall have received a customary
“no conflicts” opinion from counsel to the Loan Parties with respect to Material
Indebtedness; provided that the Agents may, at their option, as a condition to
any further sales or transfers of Real Estate of the Domestic Borrowers, require
that additional solvency opinions be obtained for each $200,000,000 of Real
Estate thereafter sold or transferred;

 

provided that in the case of any sale-leaseback transaction permitted hereunder,
the Agents shall have received from such each purchaser or transferee a
collateral access agreement on terms and conditions reasonably satisfactory to
the Agents, and further provided that notwithstanding the existence of a breach
of the provisions of SECTION 6.10 hereof, sales (but not transfers) of Real
Estate of the Domestic Loan Parties may be undertaken in accordance with this
clause (e) if, as a result thereof, Excess Availability would be greater than
existed prior to such sales;

 

(f) sales or forgiveness of Accounts in the ordinary course of business or in
connection with the collection or compromise thereof;

 

(g) leases, subleases, licenses and sublicenses of real or personal property
entered into by Loan Parties and their Subsidiaries in the ordinary course of
business at arm’s length and on market terms;

 

(h) sales of non-core assets acquired in connection with Permitted Acquisitions
which are not used in the business of the Loan Parties;

 

(i) issuances of equity by Foreign Subsidiaries (other than the Canadian
Borrower or any other Canadian Subsidiary) to qualifying directors of such
Foreign Subsidiaries;

 

(j) as long as no Event of Default would arise therefrom, sales or other
dispositions of Permitted Investments (other than those described in clauses
(h)(ii), (i), (n), (o), (p), (u), (v), and (x) of the definition thereof);

 

(k) any disposition of Real Estate to a Governmental Authority as a result of a
condemnation of such Real Estate; provided all Net Proceeds received from Real
Estate of the Canadian Loan Parties in connection therewith are applied to the
Canadian Liabilities, if then required in accordance with SECTIONS 2.17 or 2.18
hereof;

 

(l) the making of Permitted Investments and payments permitted under SECTION
6.06;

 

(m) Permitted Encumbrances;

 

(n) Leasing of Real Estate no longer used in the business of the Loan Parties;

 

43



--------------------------------------------------------------------------------

(o) sales of Fixed Assets listed on Schedule 6.05, provided all Net Proceeds
received in connection therewith are applied to the Obligations or the Canadian
Liabilities, as applicable, if then required in accordance with SECTIONS 2.17 or
2.18 hereof;

 

(p) exchanges or swaps of Equipment, Store leases and other Real Estate of the
Domestic Loan Parties having substantially equivalent value, provided, that upon
the completion of any such exchange or swap (i) the Administrative Agent or the
Canadian Agent, as applicable, has a perfected first priority lien (subject only
to Permitted Encumbrances having priority by operation of Applicable Law) in
such Equipment received by the Loan Parties for its own benefit and the benefit
of other Secured Parties and (ii) all Net Proceeds, if any, received in
connection with any such exchange or swap of Equipment are applied to the
Obligations or the Canadian Liabilities, as applicable, if then required in
accordance with SECTIONS 2.17 or 2.18 hereof;

 

(q) forgiveness of Permitted Investments described in clauses (h)(ii), (i), and
(n) of the definition thereof as long as the Payment Conditions are satisfied at
the time of foregiveness and such Investment does not constitute proceeds of
Collateral previously included in the Tranche A Borrowing Base, the Tranche A-1
Borrowing Base or the Canadian Borrowing Base;

 

(r) as long as no Event of Default exists or would arise as a result of the
transaction, sales of a Subsidiary or any business segment, or any portion
thereof (including, in each case, sales of any Person created to hold such
assets), (i) to a Person other than a Loan Party or a Subsidiary or Affiliate of
a Loan Party, for fair market value, or (ii) to a Subsidiary or Affiliate of a
Loan Party, if the Payment Conditions are satisfied, provided that, in each
case, such sale shall be for cash in an amount at least equal to the greater of
the amounts advanced or available to be advanced against the assets included in
the sale under the Tranche A Borrowing Base, Tranche A-1 Borrowing Base or
Canadian Borrowing Base, as applicable, and further provided that all Net
Proceeds, if any, received in connection with any such sales are applied to the
Obligations or the Canadian Liabilities, as applicable, if then required in
accordance with SECTIONS 2.17 or 2.18 hereof;

 

(s) as long as no breach of the provisions of SECTION 6.10 hereof exists or
would arise as a result of the transaction, sales or other dispositions of Real
Estate of the Canadian Loan Parties for fair market value, provided that, such
sale shall be for cash in an amount at least equal to the greater of the amounts
advanced or available to be advanced against the assets included in the sale
under the Canadian Borrowing Base and further provided that all Net Proceeds, if
any, received in connection with any such sales are applied to the Canadian
Liabilities, if then required in accordance with SECTIONS 2.17 and 2.18 hereof;
and further provided that notwithstanding the existence of a breach of the
provisions of SECTION 6.10 hereof, sales of Real Estate of the Canadian Loan
Parties may be undertaken if, as a result thereof, Excess Availability would be
greater than existed prior to such sale;

 

44



--------------------------------------------------------------------------------

(t) as long as no Specified Default or breach of the provisions of SECTION 6.10
hereof exists or would arise as a result of the transaction, other dispositions
of assets (other than Real Estate and assets included in the Canadian Borrowing
Base or the Tranche A Borrowing Base (or the Tranche A-1 Borrowing Base, if
applicable) in an aggregate amount for all Loan Parties not to exceed
$100,000,000 in any Fiscal Year, provided that, all Net Proceeds, if any,
received in connection with any such sales are applied to the Obligations or the
Canadian Liabilities, as applicable, if then required in accordance with
SECTIONS 2.17 or 2.18 hereof; provided further that notwithstanding the
existence of a breach of the provisions of SECTION 6.10 hereof, such
dispositions may be undertaken in accordance with this clause (t) if, as a
result thereof, Excess Availability would be greater than existed prior to such
dispositions; and

 

(u) sale-leaseback transactions of Equipment, to the extent not otherwise
prohibited hereunder.

 

“Permitted Encumbrances” means:

 

(a) Liens imposed by law for Taxes that are not required to be paid pursuant to
SECTION 5.05;

 

(b) Carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by Applicable Law, (i) arising in the ordinary course of
business and securing obligations that are not overdue by more than sixty (60)
days, (ii) (A) that are being contested in good faith by appropriate
proceedings, (B) the applicable Loan Party or Subsidiary has set aside on its
books adequate reserves with respect thereto in accordance with GAAP and (C)
such contest effectively suspends collection of the contested obligation and
enforcement of any Lien securing such obligation, or (iii) the existence of
which would not reasonably be expected to result in a Material Adverse Effect;

 

(c) Pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

 

(d) Deposits to secure or relating to the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds (and
Liens arising in accordance with Applicable Law in connection therewith), and
other obligations of a like nature, in each case in the ordinary course of
business;

 

(e) Judgment Liens in respect of judgments that do not constitute an Event of
Default under SECTION 7.01(k);

 

(f) Easements, covenants, conditions, restrictions, building code laws, zoning
restrictions, rights-of-way, development, site plan or similar agreements and
similar encumbrances on real property imposed by law or arising in the ordinary
course of business that do not secure any monetary obligations and do not
materially detract from the value of the affected property or materially
interfere with the ordinary conduct of business of a Loan Party and such other
minor title defects, or survey matters that are disclosed by current surveys,
but that, in each case, do not interfere with the current use of the Property in
any material respect;

 

45



--------------------------------------------------------------------------------

(g) Any Lien on any property or asset of any Loan Party set forth on Schedule
6.02, provided that, if such Lien secured Indebtedness, such Lien shall secure
only the Indebtedness listed on Schedule 6.01 as of the Closing Date (and
extensions, renewals and replacements thereof permitted under SECTION 6.01);

 

(h) (i) Liens on fixed or capital assets acquired by any Loan Party which are
permitted under SECTION 6.01 so long as (a) such Liens and the Indebtedness
secured thereby are incurred prior to or within ninety (90) days after such
acquisition or the completion of the construction or improvement thereof (other
than refinancings thereof permitted hereunder), (b) the Indebtedness secured
thereby does not exceed 100% of the cost of acquisition or improvement of such
fixed or capital assets, (c) such Liens shall not violate the terms of the
Indentures, and (d) such Liens shall not extend to any other property or assets
of the Loan Parties and (ii) Liens incurred in connection with sale-leaseback
transactions of fixed or capital assets permitted under clause (n) of the
definition of Permitted Indebtedness so long as such Liens shall not violate the
terms of the Indentures, and (c) such Liens shall not extend to any other
property or assets of the Loan Parties;

 

(i) Liens in favor of the Administrative Agent or the Canadian Agent, as
applicable, for its own benefit and the benefit of the other Secured Parties;

 

(j) Landlords’ and lessors’ Liens in respect of rent not in default for more
than sixty (60) days or the existence of which, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect;

 

(k) Possessory Liens in favor of brokers and dealers arising in connection with
the acquisition or disposition of Investments owned as of the date hereof and
Permitted Investments, provided that such liens (a) attach only to such
Investments and (b) secure only obligations incurred in the ordinary course and
arising in connection with the acquisition or disposition of such Investments
and not any obligation in connection with margin financing;

 

(l) Liens arising solely by virtue of any statutory or common law provisions
relating to banker’s liens, liens in favor of securities intermediaries, rights
of setoff or similar rights and remedies as to deposit accounts or securities
accounts or other funds maintained with depository institutions or securities
intermediaries;

 

(m) Liens on Real Estate or on the Capital Stock of the Persons owning such Real
Estate to finance or refinance Indebtedness permitted by clause (j) of the
definition of Permitted Indebtedness provided that such Liens shall not apply to
any property or assets of the Loan Parties other than the Real Estate or Capital
Stock so financed or refinanced;

 

(n) Liens attaching solely to cash earnest money deposits in connection with any
letter of intent or purchase agreement in connection with a Permitted
Acquisition;

 

46



--------------------------------------------------------------------------------

(o) Liens arising from precautionary UCC filings regarding “true” operating
leases or the consignment of goods to a Loan Party;

 

(p) voluntary Liens on Fixed Assets in existence at the time such Fixed Assets
are acquired pursuant to a Permitted Acquisition or on Fixed Assets of a
Subsidiary of a Borrower in existence at the time such Subsidiary is acquired
pursuant to a Permitted Acquisition; provided, that such Liens are not incurred
in connection with or in anticipation of such Permitted Acquisition and do not
attach to any other assets of any Loan Party or any of its Subsidiaries;

 

(q) Liens in favor of customs and revenues authorities imposed by Applicable Law
arising in the ordinary course of business in connection with the importation of
goods and securing obligations (i) that are not overdue by more than sixty (60)
days, (ii)(A) that are being contested in good faith by appropriate proceedings,
(B) the applicable Loan Party or Subsidiary has set aside on its books adequate
reserves with respect thereto in accordance with GAAP and (C) such contest
effectively suspends collection of the contested obligation and enforcement of
any Lien securing such obligation, or (iii) the existence of which would not
reasonably be expected to result in a Material Adverse Effect;

 

(r) Liens placed on any of the assets or equity interests of a Foreign
Subsidiary (other than the Canadian Borrower or a Canadian Guarantor);

 

(s) any interest or title of a licensor, sublicensor, lessor or sublessor under
any license or operating or true lease agreement;

 

(t) licenses, sublicenses, leases or subleases granted to third Persons in the
ordinary course of business;

 

(u) the replacement, extension or renewal of any Permitted Encumbrance;
provided, that such Lien shall at no time be extended to cover any assets or
property other than such assets or property subject thereto on the Closing Date
or the date such Lien was incurred, as applicable;

 

(v) Liens on insurance proceeds incurred in the ordinary course of business in
connection with the financing of insurance premiums;

 

(w) Liens on securities which are the subject of repurchase agreements incurred
in the ordinary course of business;

 

(x) Liens arising by operation of law under Article 4 of the UCC (or any similar
law in Canada) in connection with collection of items provided for therein;

 

(y) Liens arising by operation of law under Article 2 of the UCC (or any similar
laws in Canada) in favor of a reclaiming seller of goods or buyer of goods;

 

(z) Liens on deposit accounts or securities accounts in connection with
overdraft protection and netting services;

 

47



--------------------------------------------------------------------------------

(aa) Security given to a public or private utility or any Governmental Authority
as required in the ordinary course of business;

 

(bb) With respect to any Real Property located in Canada, any rights,
reservations, limitations and conditions contained in the grant from the Crown
or any Crown Patent;

 

(cc) Liens on royalty payments due or to become due to Geoffrey, Inc. and its
Subsidiaries to secure Indebtedness described in clause (y) of the definition of
Permitted Indebtedness;

 

(dd) Liens on assets not otherwise permitted hereunder, provided that (i) if
such Liens secure Indebtedness, such Indebtedness is Permitted Indebtedness and
(ii) no Collateral consisting of Inventory, Accounts, and Eligible Real Estate
and the proceeds thereof is subject to any such Liens (other than those
Permitted Encumbrances described in clauses (a) and (b) of the definition of
Permitted Encumbrances) and (iii) the aggregate outstanding principal amount of
the obligations secured by such Liens does not exceed (as to all Loan Parties)
$50,000,000 at any one time;

 

(ee) Liens in favor of a financial institution encumbering deposits (including
the right of setoff) held by such financial institution in the ordinary course
of business in respect of Indebtedness permitted hereunder and which are within
the general parameters customary in the banking industry;

 

(ff) Liens in the nature of the right of setoff in favor of counterparties to
contractual agreements with the Loan Parties (other than the Sponsor Related
Parties (other than the Parent and any of its Subsidiaries)) in the ordinary
course of business; and

 

(gg) Liens to secure Indebtedness, to the extent permitted under clause (w) of
the definition of Permitted Indebtedness;

 

provided, however, that, except as provided in any one or more of clauses (a)
through (gg) above, the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness for borrowed money. The designation of a Lien as a
Permitted Encumbrance shall not limit or restrict the ability of the Agents to
establish any Reserve relating thereto.

 

“Permitted Excess Canadian Advances” means, at any time of calculation, the
aggregate unpaid balance of Credit Extensions to, or for the account of, the
Canadian Borrower in excess of the Canadian Borrowing Base.

 

“Permitted Indebtedness” means each of the following:

 

(a) Indebtedness created under the Loan Documents;

 

(b) Indebtedness set forth on Schedule 6.01 and extensions, renewals and
replacements of any such Indebtedness, so long as after giving effect thereto
(i) the principal amount of the Indebtedness outstanding at such time is not
increased (except by the amount of any accrued interest, reasonable closing
costs, expenses, fees, and premium

 

48



--------------------------------------------------------------------------------

paid in connection with such extension, renewal or replacement), (ii) if the
final maturity date of such Indebtedness on Schedule 6.01 is prior to the
Maturity Date, the result of such extension, renewal or replacement shall not be
an earlier maturity date or decreased weighted average life, and (iii) if the
final maturity date of such Indebtedness on Schedule 6.01 is after the Maturity
Date, the result of such extension, renewal or replacement shall not be a
maturity date earlier than the Maturity Date;

 

(c) Indebtedness of any Loan Party to any other Loan Party or to Holdings, the
Parent or any of Holdings’ or the Parent’s other Subsidiaries, including,
without limitation, the Delaware Note;

 

(d) Guarantees by any Loan Party of Indebtedness or other obligations arising in
the ordinary course of business of any other Loan Party;

 

(e) Purchase money Indebtedness of any Loan Party to finance the acquisition or
improvement of any fixed or capital assets (other than Real Estate), including
Capital Lease Obligations (including therein any Indebtedness incurred in
connection with sale-leaseback transactions permitted under clause (m) of this
definition), and any Indebtedness assumed in connection with the acquisition of
any such assets or secured by a Lien on any such assets prior to the acquisition
thereof, and extensions, renewals and replacements of any such Indebtedness that
do not increase the outstanding principal amount thereof or result in an earlier
maturity date or decreased weighted average life thereof provided that the
holders of such Indebtedness are not afforded covenants, defaults, rights or
remedies more burdensome in any material respect to the obligor or obligors than
those contained in the Indebtedness being extended, renewed or replaced, and
further provided, that, if requested by the Agents, the Loan Parties will use
commercially reasonable efforts to cause the holder of such Indebtedness to
enter into an intercreditor agreement with the Agents or the Canadian Agent, as
applicable, providing for access and use of the property during a Liquidation on
terms reasonably satisfactory to the Agents;

 

(f) Indebtedness under Hedge Agreements, other than for speculative purposes,
entered into in the ordinary course of business;

 

(g) Contingent liabilities under surety bonds or similar instruments incurred in
the ordinary course of business in connection with the construction or
improvement of retail stores;

 

(h) Indebtedness under the Bridge Financing Facility, provided that in no event
shall the principal amount of such Indebtedness, when combined with Indebtedness
outstanding under clauses (i), (aa) and (bb) of this definition exceed
$2,750,000,000 (plus non-cash accruals of interest, accretion or amortization of
original issue discount and/or payment-in-kind interest) at any time
outstanding;

 

(i) Indebtedness under the Permanent Financing Facility, provided that in no
event shall the principal amount of such Indebtedness, when combined with
Indebtedness outstanding under clauses (h), (aa) and (bb) of this definition
exceed $2,750,000,000 (plus non-cash accruals of interest, accretion or
amortization of original issue discount and/or payment-in-kind interest) at any
time outstanding;

 

49



--------------------------------------------------------------------------------

(j) Indebtedness incurred for the construction or acquisition or improvement of,
or to finance or to refinance, any Real Estate owned by any Loan Party
(including therein any Indebtedness incurred in connection with sale-leaseback
transactions permitted under clause (l) hereof), provided that, (A) the
incurrence of such Indebtedness shall not violate or result in a default under
the Indentures and (B) with respect to any Eligible Real Estate, the proceeds
therefrom are at least equal to the amounts then available to be borrowed with
respect thereto under the Canadian Borrowing Base and (C) all Net Proceeds
received in connection with any Indebtedness are applied to the Canadian
Liabilities if then required in accordance with SECTIONS 2.17 or 2.18 hereof;

 

(k) Indebtedness with respect to the deferred purchase price for any Permitted
Acquisition, provided that such Indebtedness does not require the payment in
cash of principal (other than in respect of working capital adjustments) prior
to the Maturity Date, has a maturity which extends beyond the Maturity Date, and
is subordinated to the Obligations and the Other Liabilities on terms materially
consistent with Exhibit M hereto or otherwise reasonably acceptable to the
Agents;

 

(l) Indebtedness due to the Sponsor, Sponsor Related Parties, and/or other
stockholders of Holdings, the Parent and their respective Affiliates (excluding
the Parent and any of its Subsidiaries), provided that such Indebtedness does
not require the payment in cash of principal or interest at a rate in excess of
10% per annum prior to the Maturity Date, has a maturity which extends beyond
the Maturity Date, and is subordinated to the Obligations and Other Liabilities
on terms reasonably acceptable to the Agents;

 

(m) Indebtedness incurred in connection with sale-leaseback transactions
permitted hereunder;

 

(n) Subordinated Indebtedness;

 

(o) Indebtedness incurred by any Foreign Subsidiary (other than the Canadian
Borrower or any other Canadian Subsidiary) for working capital or general
corporate purposes which is not guaranteed by or secured by any assets of any
Loan Party (other than the capital stock of such Foreign Subsidiary);

 

(p) Indebtedness constituting the obligation to make purchase price adjustments
and indemnities in connection with Permitted Acquisitions and the TRU
Acquisition;

 

(q) Guarantees and letters of credit and surety bonds issued in connection with
Permitted Acquisitions and Permitted Dispositions;

 

(r) Indebtedness incurred in the ordinary course of business in connection with
the financing of insurance premiums;

 

50



--------------------------------------------------------------------------------

(s) Indebtedness consisting of deferred purchase price or notes issued to
officers, directors and employees to purchase or redeem equity interests (or
option or warrants or similar instruments) of a Loan Party or Affiliate;

 

(t) Indebtedness of any Loan Party acquired pursuant to a Permitted Acquisition
(or Indebtedness assumed at the time and as a result of a Permitted
Acquisition); provided, that in each case such Indebtedness was not incurred in
connection with, or in anticipation or contemplation of, such Permitted
Acquisition;

 

(u) Indebtedness relating to surety and appeal bonds, performance bonds and
other obligations of a like nature incurred in the ordinary course of business;

 

(v) without duplication of any other Indebtedness, non-cash accruals of
interest, accretion or amortization of original issue discount and/or
pay-in-kind interest;

 

(w) Indebtedness relating to letters of credit obtained in the ordinary course
of business, provided that the security for any such documentary letter of
credit may be secured only by Liens attaching to the related documents of title
and not the Inventory represented thereby;

 

(x) Indebtedness under each guaranty of recourse obligations and environmental
indemnity agreement executed and delivered by the Lead Borrower on the Closing
Date in connection with the CMBS Facilities or any Supplemental Real Estate
Facilities;

 

(y) Indebtedness of Geoffrey, Inc. and its Subsidiaries in connection with the
financing of the anticipated royalty payments due or to become due to such
Persons;

 

(z) Guaranties of joint venture Indebtedness described in Schedule 6.01(z);

 

(aa) Indebtedness under the Supplemental Real Estate Facilities, provided that
in no event shall the principal amount of such Indebtedness, when combined with
Indebtedness outstanding under the Bridge Financing Facility, under the
Permanent Financing Facility and under clause (bb) of this definition exceed
$2,750,000,000 (plus non-cash accruals of interest, accretion or amortization of
original issue discount and/or payment-in-kind interest) at any time
outstanding; and

 

(bb) other Indebtedness (other than Subordinated Indebtedness) in an aggregate
principal amount not exceeding $750,000,000 at any time outstanding; provided
that such Indebtedness may not be secured except in an aggregate principal
amount not exceeding $50,000,000 at any time outstanding, and further provided
that in no event shall the principal amount of such Indebtedness, when combined
with Indebtedness outstanding under the Bridge Financing Facility, under the
Permanent Financing Facility and under clause (aa) of this definition exceed
$2,750,000,000 (plus non-cash accruals of interest, accretion or amortization of
original issue discount and/or payment-in-kind interest) at any time
outstanding.

 

51



--------------------------------------------------------------------------------

“Permitted Investments” means each of the following:

 

(a) Direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America or, with respect
to the Canadian Loan Parties, Canada (or by any agency thereof to the extent
such obligations are backed by the full faith and credit of the United States of
America or Canada, as applicable) or any state or state agency thereof, in each
case maturing within one (1) year from the date of acquisition thereof;

 

(b) Investments in commercial paper maturing within 360 days from the date of
acquisition thereof and having, at the date of acquisition, the highest or next
highest credit rating obtainable from S&P or from Moody’s;

 

(c) Investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 360 days from the date of acquisition thereof which are
issued or guaranteed by, or placed with, and demand deposit and money market
deposit accounts issued or offered by, any Lender or any domestic office of any
commercial bank organized under the laws of the United States of America or any
State thereof (or with respect to the Canadian Loan Parties, Canada or any
province thereof) that has a combined capital and surplus and undivided profits
of not less than $500,000,000;

 

(d) Fully collateralized repurchase agreements with a term of not more than
thirty (30) days for securities described in clause (a) above (without regard to
the limitation on maturity contained in such clause) and entered into with a
financial institution satisfying the criteria described in clause (c) above or
with any primary dealer;

 

(e) Shares of any money market or mutual fund that has substantially all of its
assets invested in the types of investments referred to in clauses (a) through
(d), above;

 

(f) Investments existing on the Closing Date and set forth on Schedule 6.04;

 

(g) Investments made in accordance with the investment policy of the Borrowers
set forth as Schedule 6.04(g) hereto;

 

(h) capital contributions or loans made by (i) any Loan Party to any other Loan
Party or (ii) as long as no Specified Default or breach of SECTION 6.10 then
exists or would arise therefrom, any Loan Party to any Subsidiary or Affiliate
of any Loan Party (other than to the Sponsors, Sponsor Related Parties or any
other stockholder of the Parent) in an aggregate amount not to exceed
$25,000,000 at any time outstanding (or in an aggregate amount exceeding
$25,000,0000 provided the Payment Conditions are satisfied at the time such
capital contribution or loan is made), in each case determined without regard to
any write-downs or write-offs thereof;

 

(i) Provided no Specified Default then exists or would arise therefrom and no
breach of SECTION 6.10 then exists or would arise therefrom, (i) loans made by
any Loan Party to any other Loan Party or any Subsidiary or Affiliate of any
Loan Party (other than to the Sponsors, Sponsor Related Parties or any other
stockholder of the Parent) solely for the purpose of (A) paying scheduled
interest and principal payments (including at maturity) due and payable by such
Loan Party, Subsidiary or any such Affiliate, or (B) payments in respect of
Guarantees of Indebtedness of another Loan Party

 

52



--------------------------------------------------------------------------------

or any Subsidiary or any such Affiliate of a Loan Party due and payable by such
Loan Party, Subsidiary or Affiliate, or (ii) loans made by any Loan Party to any
other Loan Party or to the Parent or Holdings solely for the purpose of paying
taxes and operating expenses incurred in the ordinary course of business by such
Loan Party or the Parent or Holdings, or (iii) loans made by any Loan Party to
the Parent, Holdings or any Subsidiary or any Affiliate of any Loan Party (other
than to the Sponsors, Sponsor Related Parties or any other stockholder of the
Parent or Holdings) for the purpose of paying taxes and operating expenses
incurred in the ordinary course of business by such Subsidiary or such Affiliate
but only to the extent such Subsidiary or such Affiliate has insufficient
liquidity or insufficient cash flow to pay such taxes or operating expenses;

 

(j) Guarantees constituting Permitted Indebtedness;

 

(k) Guarantees of Indebtedness of Subsidiaries that are not Loan Parties not in
excess of $100,000,000 in the aggregate at any time outstanding;

 

(l) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the ordinary course of business;

 

(m) Loans or advances to employees for the purpose of travel, entertainment or
relocation in the ordinary course of business, provided that all such loans and
advances to employees shall not exceed $20,000,000 in the aggregate at any time,
and determined without regard to any write-downs or write-offs thereof;

 

(n) Investments received from purchasers of assets pursuant to dispositions
permitted pursuant to SECTION 6.05;

 

(o) Investments consisting of ownership interests in Special Purpose Entities;

 

(p) Permitted Acquisitions and existing Investments of the Persons acquired in
connection with Permitted Acquisitions so long as such Investment was not made
in contemplation of such Permitted Acquisition;

 

(q) Hedging Agreements entered into in the ordinary course of business for
non-speculative purposes;

 

(r) To the extent permitted by Applicable Law, notes from officers and employees
in exchange for equity interests of the Parent purchased by such officers or
employees pursuant to a stock ownership or purchase plan or compensation plan;

 

(s) Earnest money required in connection with Permitted Acquisitions;

 

(t) Subject to SECTION 2.18, Investments in deposit accounts opened in the
ordinary course of business;

 

(u) (i) capitalization or forgiveness of any Indebtedness owed to it by other
Loan Parties or (ii) provided the Payment Conditions are satisfied after giving
effect to

 

53



--------------------------------------------------------------------------------

thereto, capitalization or forgiveness of any Indebtedness owed to it by Persons
other than Loan Parties or (iii) forgiveness of any Indebtedness owed to a Loan
Party which was obtained through a transfer or sale of Real Estate permitted
pursuant to clause (e) of the definition of Permitted Dispositions;

 

(v) Investments in Foreign Subsidiaries; provided that such Investments shall
not exceed $25,000,000 outstanding at any time (plus the amount of any Net Cash
Proceeds of any equity issuance actually used for such purpose);

 

(w) Investments to secure obligations of TRU (Vermont), Inc. not to exceed
$250,000,000;

 

(x) the Loan Parties may create and capitalize new Subsidiaries subject to the
provisions of SECTION 5.12(b);

 

(y) Capital Expenditures;

 

(z) Investments consisting of loans and advances to the Parent and its
Subsidiaries in connection with the reimbursement of expenses incurred on behalf
of the Loan Parties in the ordinary course of business, as more particularly
described in subparagraph 7 of Schedule 6.07 hereof; and

 

(aa) other Investments in an amount not to exceed $50,000,000 in the aggregate
outstanding at any time, provided that Investments of the type described in
clauses (h), (i) and (k) of this definition may not exceed $25,000,000 in the
aggregate outstanding at any time under this clause (z), in each case determined
without regard to any write-downs or write-offs thereof;

 

provided, however, that for purposes of calculation, the amount of any
Investment outstanding at any time shall be the aggregate cash Investment less
all cash returns, cash dividends and cash distributions (or the fair market
value of any non-cash returns, dividends and distributions) received by such
Person and less all liabilities expressly assumed by another Person in
connection with the sale of such Investment.

 

“Permitted Overadvance” means a Domestic Overadvance made by the Administrative
Agent, in its reasonable discretion, which:

 

(a) Is made to maintain, protect or preserve the Collateral and/or the Secured
Parties’ rights under the Loan Documents or which is otherwise for the benefit
of the Secured Parties; or

 

(b) Is made to enhance the likelihood of, or maximize the amount of, repayment
of any Obligation; or

 

(c) Is made to pay any other amount chargeable to any Borrower hereunder; and

 

54



--------------------------------------------------------------------------------

(d) Together with all other Permitted Overadvances then outstanding, shall not
(i) exceed the lesser of $100,000,000 or five percent (5%) of the Tranche A
Borrowing Base or the Tranche A-1 Borrowing Base, as applicable, each at the
time, in the aggregate outstanding at any time or (ii) remain outstanding for
more than forty-five (45) consecutive Business Days, and (iii) be made more than
on two occasions during any 180 consecutive day period or on more than three
occasions in any twelve month period, unless in each case the Required Lenders
otherwise agree;

 

provided however, that the foregoing shall not (i) modify or abrogate any of the
provisions of SECTION 2.13(e) regarding any Lender’s obligations with respect to
Letter of Credit Disbursements, or (ii) result in any claim or liability against
the Administrative Agent (regardless of the amount of any Domestic Overadvance)
for “inadvertent Domestic Overadvances” (i.e. where a Domestic Overadvance
results from changed circumstances beyond the control of the Administrative
Agent (such as a reduction in the collateral value)), and further provided that
in no event shall the Administrative Agent make a Domestic Overadvance, if after
giving effect thereto, the principal amount of the Revolving Credit Extensions
would exceed the aggregate of the Domestic Commitments (as in effect prior to
any termination of the Domestic Commitments pursuant to SECTION 7.01).

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means (a) any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which the Lead Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA or (b)
in respect of the Canadian Loan Parties, any pension benefit or retirement
savings plan maintained by any of the Canadian Loan Parties for its employees or
its former employees to which any of the Canadian Loan Parties contribute or are
required to contribute with respect to which any of the Canadian Loan Parties
have incurred or may incur liability, including contingent liability.

 

“PPSA” means the Personal Property Security Act of Ontario (or any successor
statute) or similar legislation of any other Canadian jurisdiction, including,
without limitation, the Civil Code of Quebec, the laws of which are required by
such legislation to be applied in connection with the issue, perfection,
enforcement, opposability, validity or effect of security interests.

 

“Prepayment Event” means the occurrence of any of the following events:

 

(a) Any sale, transfer or other disposition (including pursuant to a sale and
leaseback transaction) of any Collateral; or

 

(b) Any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation, expropriation or similar proceeding of, any
Collateral of a Loan Party, unless (i) the proceeds therefrom are required to be
paid to the holder of a Lien on such property or asset having priority over the
Lien of the Administrative Agent or the Canadian Agent, as applicable, or (ii)
the proceeds therefrom

 

55



--------------------------------------------------------------------------------

are utilized for purposes of replacing or repairing the assets in respect of
which such proceeds, awards or payments were received or reinvesting in assets
used in any of the Loan Parties’ business within twelve (12) months of the
receipt of such proceeds.

 

“Prime Rate” means, as to any Borrowing by the Domestic Borrowers, for any day,
the higher of: (a) the variable annual rate of interest then most recently
announced by Bank of America, N.A. at its head office in Charlotte, North
Carolina as its “Prime Rate”; and (b) the Federal Funds Effective Rate in effect
on such day plus ½ of 1% (0.50%) per annum. The Prime Rate is a reference rate
and does not necessarily represent the lowest or best rate being charged to any
customer. If for any reason the Administrative Agent shall have determined
(which determination shall be conclusive absent manifest error) that it is
unable to ascertain the Federal Funds Effective Rate for any reason, including
the inability or failure of the Administrative Agent to obtain sufficient
quotations thereof in accordance with the terms hereof, the Prime Rate shall be
determined without regard to clause (b) of the first sentence of this
definition, until the circumstances giving rise to such inability no longer
exist. Any change in the Prime Rate due to a change in Bank of America’s Prime
Rate or the Federal Funds Effective Rate shall be effective on the effective
date of such change in Bank of America’s Prime Rate or the Federal Funds
Effective Rate, respectively.

 

“Prime Rate Loan” means any Revolving Credit Loan bearing interest at a rate
determined by reference to the Prime Rate or the Canadian Prime Rate, as the
case may be, in accordance with the provisions of Article II.

 

“Pro Forma Availability Condition” shall mean, for any date of calculation with
respect to any transaction or payment, the Pro Forma Excess Availability for
each of the twelve Fiscal Months following, and after giving effect to, such
transaction or payment, will be equal to or greater than $250,000,000.

 

“Pro Forma Excess Availability” shall mean, for any date of calculation, the
projected Monthly Excess Availability for each Fiscal Month during any projected
twelve (12) Fiscal Months.

 

“Propco” shall mean any direct or indirect Subsidiary of Holdings the primary
assets (other than cash or cash equivalents) of which consist of rights, title
and interest (including any leasehold, mineral or other estate) in and to
parcels of or interests in Real Estate, whether by lease, license or other
means, in each case which has no other Indebtedness other than pursuant to the
CMBS Facilities or the supplemental Real Estate Facilities.

 

“Qualifying IPO” means an equity issuance by the Parent consisting of an
underwritten primary public offering (other than a public offering pursuant to a
registration statement on Form S-8) of its common stock (i) pursuant to an
effective registration statement filed with the SEC in accordance with the
Securities Act of 1933 as amended (whether alone or in connection with a
secondary public offering) and (ii) resulting in gross proceeds to the Parent of
at least $100,000,000.

 

“Real Estate” means all Leases and all land, together with the buildings,
structures, parking areas, and other improvements thereon, now or hereafter
owned by any Loan Party, including all easements, rights-of-way, and similar
rights relating thereto and all leases, tenancies, and occupancies thereof.

 

56



--------------------------------------------------------------------------------

“Real Estate Advance Rate” means 50%.

 

“Register” has the meaning provided in SECTION 9.04(c).

 

“Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

 

“Regulation X” means Regulation X of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

“Release” has the meaning provided in Section 101(22) of CERCLA.

 

“Reports” has the meaning provided in SECTION 8.14.

 

“Required Lenders” means, at any time, Lenders (other than Delinquent Lenders)
having Commitments aggregating more than 50% of the Total Commitments, or if the
Commitments have been terminated, Lenders (other than Delinquent Lenders) whose
percentage of the outstanding Credit Extensions (calculated assuming settlement
and repayment of all Swingline Loans by the Lenders) aggregate more than 50% of
all such Credit Extensions.

 

“Reserves” means all (if any) Inventory Reserves (including, without limitation,
Shrink Reserves), and Availability Reserves (including, without limitation, Cash
Management Reserves, Realty Reserves, Customer Credit Liability Reserves, Sales
Reserves and other Reserves of the type described in SECTION 2.03 hereof).

 

“Responsible Officer” of any Person shall mean any executive officer or
financial officer of such Person and any other officer or similar official
thereof with responsibility for the administration of the obligations of such
Person in respect of this Agreement.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any class of Capital Stock of a
Person, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any Capital
Stock of a Person or any option, warrant or other right to acquire any Capital
Stock of a Person provided that “Restricted Payments “ shall not include any
dividends payable solely in Capital Stock of a Loan Party.

 

“Revolving Credit Ceiling” means $2,000,000,000, as such amount may be increased
or reduced in accordance with the terms of this Agreement.

 

57



--------------------------------------------------------------------------------

“Revolving Credit Loans” means all loans at any time made by any Lender
(including, without limitation, Tranche A Loans, Tranche A-1 Loans, and Loans to
the Canadian Borrower) pursuant to Article II and, to the extent applicable,
shall include Swingline Loans made by the Swingline Lender pursuant to SECTION
2.06.

 

“Revolving Credit Notes” means (a) the promissory notes of the Domestic
Borrowers substantially in the form of Exhibit D, each payable to the order of a
Domestic Lender, evidencing the Revolving Credit Loans made to the Domestic
Borrowers, and (b) the promissory note of the Canadian Borrower substantially in
the form of Exhibit E, payable to the order of a Canadian Lender, evidencing the
Revolving Credit Loans made to the Canadian Borrower.

 

“S&P” means Standard & Poor’s.

 

“SEC” means the Securities and Exchange Commission.

 

“Secured Party” means (a) each Credit Party, (b) any Lender or any Affiliate of
a Lender providing Cash Management Services or entering into or furnishing any
Hedge Agreements to or with any Loan Party, (c) the beneficiaries of each
indemnification obligation undertaken by any Loan Party under any Loan Document,
and (d) the successors and, subject to any limitations contained in this
Agreement, assigns of each of the foregoing.

 

“Security Agreement” means the Security Agreement dated as of the Closing Date
among the Loan Parties (other than the Canadian Borrower and its Subsidiaries)
and the Administrative Agent for its benefit and for the benefit of the other
Secured Parties, as amended and in effect from time to time.

 

“Security Documents” means the Security Agreement, the Canadian Security
Documents, the Mortgages, the Intellectual Property Rights Agreement, the
Facility Guarantee, the Facility Guarantors’ Collateral Documents, and each
other security agreement or other instrument or document executed and delivered
pursuant to this Agreement or any other Loan Document to secure any of the
Obligations, the Other Liabilities or the Canadian Liabilities, as applicable.

 

“Settlement Date” has the meaning provided in SECTION 2.22(b).

 

“Shrink” means Inventory identified by the Borrowers as lost, misplaced, or
stolen.

 

“Shrink Reserve” means an amount reasonably estimated by the Agents to be equal
to that amount which is required in order that the Shrink reflected in
Borrowers’ stock ledger would be reasonably equivalent to the Shrink calculated
as part of the Borrowers’ most recent physical inventory.

 

“Solvent” means, with respect to any Person on a particular date, that on such
date (a) at fair valuation on a going concern basis, all of the properties and
assets of such Person are greater than the sum of the debts, including
contingent liabilities, of such Person, (b) the present fair saleable value of
the properties and assets of such Person on a going concern basis is not less
than the amount that would be required to pay the probable liability of such
Person on its debts as they become absolute and matured, (c) such Person is able
to realize upon its properties and assets and generally pay its debts and other
liabilities, contingent obligations and other

 

58



--------------------------------------------------------------------------------

commitments as they mature in the normal course of business, (d) such Person
does not intend to, and does not believe that it will, incur debts beyond such
Person’s ability to generally pay as such debts mature, and (e) such Person is
not engaged in a business or a transaction, and is not about to engage in a
business or transaction, for which such Person’s properties and assets would
constitute unreasonably small capital after giving due consideration to the
prevailing practices in the industry in which such Person is engaged.

 

“Special Purpose Entity” means a non-Loan Party that (i) is a domestic
subsidiary of Holdings, and (ii) has no operations and whose primary assets
(other than cash and cash equivalents) are, directly or indirectly, the stock or
other equity interests of a Subsidiary that is a Propco and the Real Estate that
is the subject of the CMBS Facilities or any Supplemental Real Estate
Facilities.

 

“Specified Default” means the failure of any Loan Party to comply with the terms
of SECTIONS 2.18 (c)(ii), (d),(e), (f) and (h) or the occurrence of any Event of
Default specified in SECTIONS 7.01(a), 7.01(b), 7.01(h) or 7.01 (i).

 

“Sponsors” means collectively, Bain Capital (TRU) VIII, L.P., a Delaware limited
partnership, Bain Capital (TRU) VIII-E, L.P., a Delaware limited partnership,
Bain Capital (TRU) VIII Coinvestment, L.P., a Delaware limited partnership, Bain
Capital Integral Investors, LLC, a Delaware limited liability company, and BCIP
TCV, LLC, a Delaware limited liability company, Kohlberg Kravis Roberts & Co.,
Toybox Holdings, LLC, Vornado Truck, LLC, and Vornado Realty Trust, and their
respective Affiliates.

 

“Sponsor Group” means the Sponsors and the Sponsor Related Parties.

 

“Sponsor Related Parties” means, with respect to any Person, (a) any Controlling
stockholder or partner (including in the case of an individual Person who
possesses Control, the spouse or immediate family member of such Person provided
such Person retains Control of the voting rights, by stockholders agreement,
trust agreement or otherwise of the Capital Stock owned by such spouse or
immediate family member) or 80% (or more) owned Subsidiary, or (b) any trust,
corporation, partnership or other entity, the beneficiaries, stockholders,
partners, owners or Persons beneficially holding a 51% or more Controlling
interest of which consist of such Person and/or such Persons referred to in the
immediately preceding clause (a) or (c) the limited partners of the Sponsors.

 

“Standby Letter of Credit” means any Letter of Credit other than a Commercial
Letter of Credit.

 

“Stated Amount” means at any time the maximum amount for which a Letter of
Credit may be honored.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent or the Canadian
Agent, as applicable, is subject with respect to the Adjusted LIBO Rate, for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the

 

59



--------------------------------------------------------------------------------

Board). Such reserve percentages shall include those imposed pursuant to such
Regulation D. LIBO Loans shall be deemed to constitute eurocurrency funding and
to be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under such Regulation D or any comparable regulation. The Statutory
Reserve Rate shall be adjusted automatically on and as of the effective date of
any change in any reserve percentage.

 

“Store” means any retail store (which includes any real property, fixtures,
equipment, inventory and other property related thereto) operated, or to be
operated, by any Loan Party.

 

“Subordinated Indebtedness” means Indebtedness which is expressly subordinated
in right of payment to the prior payment in full of the Obligations on terms
materially consistent with Exhibit M hereto or as otherwise reasonably
acceptable to the Agents.

 

“Subsidiary” means with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
(a) of which Capital Stock representing more than 50% of the ordinary voting
power or, in the case of a partnership, more than 50% of the general partnership
interests are, as of such date, owned, Controlled or held, or (b) that is, as of
such date, otherwise Controlled, by the parent or one or more subsidiaries of
the parent or by the parent and one or more subsidiaries of the parent: For
purposes hereof, a Special Purpose Entity and its subsidiaries and any holding
company which has as its primary asset the stock of such Special Purpose Entity
shall not be deemed a Subsidiary.

 

“Substantial Liquidation” shall mean either (a) the Liquidation of substantially
all of the Collateral, or (b) the sale or other disposition of substantially all
of the Collateral by the Loan Parties.

 

“Supermajority Lenders” means, at any time, Lenders (other than Delinquent
Lenders) having Commitments aggregating more than 66 2/3% of the Total
Commitments, or if the Commitments have been terminated, Lenders (other than
Delinquent Lenders) whose percentage of the outstanding Credit Extensions
(calculated assuming settlement and repayment of all Swingline Loans by the
Lenders) aggregate more than 66 2/3% of all such Credit Extensions.

 

“Supplemental Real Estate Facilities” mean any financing arrangements in favor
of certain Special Purpose Entities, which are direct or indirect subsidiaries
of the Lead Borrower, and any refinancing, extension or replacement thereof.

 

“Swingline Lender” means Bank of America, N.A., in its capacity as lender of
Swingline Loans hereunder to the Domestic Borrowers hereunder, and Bank of
America-Canada Branch, in its capacity as lender of Swingline Loans to the
Canadian Borrower hereunder.

 

“Swingline Loan” means a Loan made by the Swingline Lender to a Domestic
Borrower or the Canadian Borrower, as applicable, pursuant to SECTION 2.06.

 

“Swingline Note” means (a) the promissory note of the Domestic Borrowers
substantially in the form of Exhibit F, payable to the order of the applicable
Swingline Lender, evidencing the Swingline Loans made by the Swingline Lender to
the Domestic Borrowers, and (b) the

 

60



--------------------------------------------------------------------------------

promissory note of the Canadian Borrower substantially in the form of Exhibit G,
payable to the order of the applicable Swingline Lender, evidencing the
Swingline Loans made by the Swingline Lender to the Canadian Borrower.

 

“Synthetic Lease” means any lease or other agreement for the use or possession
of property creating obligations which do not appear as Indebtedness on the
balance sheet of the lessee thereunder but which, upon the insolvency or
bankruptcy of such Person, may be characterized as Indebtedness of such lessee
without regard to the accounting treatment.

 

“Taxes” means any and all current or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

 

“Termination Date” means the earlier to occur of (i) the Maturity Date, or (ii)
the date on which the maturity of the Obligations is accelerated (or deemed
accelerated) and the Commitments are irrevocably terminated (or deemed
terminated) in accordance with Article VII.

 

“Threshold Real Estate Level” means Real Estate owned by a Domestic Loan Party
having an aggregate fair market value of at least $1,350,000,000. For purposes
hereof, the fair market value of all such Real Estate shall be that value set
forth on a schedule delivered to the Agents by the Borrowers on the Closing
Date.

 

“Total Commitments” means, at any time, the sum of the Domestic Commitments and
the Canadian Commitments at such time.

 

“Tranche A Borrowing Base” means, at any time of calculation, an amount equal
to:

 

(a) the face amount of Eligible Credit Card Receivables of the Domestic
Borrowers multiplied by the Credit Card Advance Rate;

 

plus

 

(b) the Cost of Eligible Inventory of the Domestic Borrowers consisting of TRU
Inventory, net of Inventory Reserves, multiplied by the Inventory Advance Rate
multiplied by the Appraised Value of Eligible Inventory of the Domestic
Borrowers consisting of TRU Inventory; provided, that on the Closing Date, the
amount of this clause (b) shall not be less than 69.1% multiplied by the Cost of
Eligible Inventory of the Domestic Borrowers consisting of TRU Inventory,

 

plus

 

(c) the Cost of Eligible Inventory of the Domestic Borrowers consisting of BRU
Inventory, net of Inventory Reserves, multiplied by the Inventory Advance Rate
multiplied by the Appraised Value of Eligible Inventory of the Domestic
Borrowers consisting of BRU Inventory; provided, that on the Closing Date, the
amount of this clause (c) shall not be less than 75.3% multiplied by the Cost of
Eligible Inventory of the Domestic Borrowers consisting of BRU Inventory;

 

minus

 

(e) the then amount of all Availability Reserves.

 

61



--------------------------------------------------------------------------------

“Tranche A Commitment” shall mean, with respect to each Tranche A Lender, the
commitment of such Tranche A Lender hereunder set forth as its Tranche A
Commitment opposite its name on Schedule 1.1 hereto or as may subsequently be
set forth in the Register from time to time, as the same may be increased or
reduced from time to time pursuant to this Agreement. Upon the termination of
the Tranche A-1 Commitments in accordance with the provisions of SECTION 2.15,
all Tranche A-1 Lenders shall be deemed to have increased their respective
Tranche A Commitments by an amount equal to their Tranche A-1 Commitment
immediately prior to such termination.

 

“Tranche A Commitment Percentage” shall mean, with respect to each Tranche A
Lender, that percentage of the Tranche A Commitments of all Lenders hereunder to
make Tranche A Loans to the Domestic Borrowers in the amount set forth opposite
its name on Schedule 1.1 hereto or as may subsequently be set forth in the
Register from time to time, as the same may be increased or reduced from time to
time pursuant to SECTION 2.02 or SECTION 2.15.

 

“Tranche A Lender” means each Domestic Lender which holds a Tranche A Commitment
and any other Person who becomes a “Tranche A Lender” in accordance with the
provisions of this Agreement.

 

“Tranche A Loans” means collectively, the Credit Extensions made by the Domestic
Lenders pursuant to Article II, other than Tranche A-1 Loans.

 

“Tranche A-1 Borrowing Base” means, at any time of calculation, an amount equal
to:

 

(a) the face amount of Eligible Credit Card Receivables of the Domestic
Borrowers multiplied by the Credit Card Advance Rate;

 

plus

 

(b) the Cost of Eligible Inventory of the Domestic Borrowers consisting of TRU
Inventory, net of Inventory Reserves, multiplied by the Inventory Advance Rate
multiplied by the Appraised Value of Eligible Inventory of the Domestic
Borrowers consisting of TRU Inventory; provided, that on the Closing Date, the
amount of this clause (b) shall not be less than 76.8% multiplied by the Cost of
Eligible Inventory of the Domestic Borrowers consisting of TRU Inventory,

 

plus

 

(c) the Cost of Eligible Inventory of the Domestic Borrowers consisting of BRU
Inventory, net of Inventory Reserves, multiplied by the Inventory Advance Rate
multiplied by the Appraised Value of Eligible Inventory of the Domestic
Borrowers consisting of BRU Inventory; provided, that on the Closing Date, the
amount of this clause (c) shall not be less than 83.7% multiplied by the Cost of
Eligible Inventory of the Domestic Borrowers consisting of BRU Inventory;

 

62



--------------------------------------------------------------------------------

minus

 

(e) the then amount of all Availability Reserves.

 

“Tranche A-1 Commitment” shall mean, with respect to each Tranche A-1 Lender,
the commitment of such Tranche A-1 Lender hereunder set forth as its Tranche A-1
Commitment opposite its name on Schedule 1.1 hereto or as may subsequently be
set forth in the Register from time to time, as the same may be increased or
reduced from time to time pursuant to this Agreement. As of the Closing Date,
the Tranche A-1 Commitments aggregate $150,000,000.

 

“Tranche A-1 Commitment Percentage” shall mean, with respect to each Tranche A-1
Lender, that percentage of the Tranche A-1 Commitments of all Lenders hereunder
to make Tranche A-1 Loans to the Domestic Borrowers in the amount set forth
opposite its name on Schedule 1.1 hereto or as may subsequently be set forth in
the Register from time to time, as the same may be increased or reduced from
time to time pursuant to SECTION 2.15.

 

“Tranche A-1 Lender” means each Domestic Lender which holds a Tranche A-1
Commitment and any other Person who becomes a “Tranche A-1 Lender” in accordance
with the provisions of this Agreement.

 

“Tranche A-1 Loan” means, collectively, the Credit Extensions made by the
Tranche A-1 Lenders pursuant to SECTION 2.01(a)(ix) and SECTION 2.13(f).

 

“TRU Acquisition” means the Acquisition of Toys “R” Us, Inc. and its
Subsidiaries in accordance with the Acquisition Documents.

 

“TRU Inventory” means all Inventory of the Borrowers which is offered for sale
(or is designated for sale) at any “Toys “R” Us” Store, including, but not
limited to, any such Inventory held for sale in internet and other direct sales
and all Inventory of the Borrowers specifically designated as “Toys “R” Us”
Inventory at any distribution center or warehouse maintained by the Borrowers.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, BA Equivalent Rate, Canadian
Prime Rate, or the Prime Rate, as applicable.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York.

 

“Unanimous Consent” means the consent of Lenders (other than Delinquent Lenders)
holding 100% of the Commitments (other than Commitments held by a Delinquent
Lender).

 

“Unused Canadian Commitment” means on any day, (a) the then Canadian Total
Commitments, minus (b) the sum of (i) the principal amount of Loans to the
Canadian Borrower then outstanding, and (ii) the then Canadian Letter of Credit
Outstandings.

 

63



--------------------------------------------------------------------------------

“Unused Commitment” shall mean, on any day, (a) (i) as to the Tranche A Lenders,
the lesser of (A) the then aggregate Tranche A Commitments, or (B) the
difference between the then aggregate Tranche A Commitments and the then
Canadian Total Commitments, minus (i) the sum of (A) the principal amount of
Tranche A Loans of the Domestic Borrowers then outstanding, and (B) the then
Domestic Letter of Credit Outstandings, and (b) as to the Tranche A-1 Lenders,
(i) the then aggregate Tranche A-1 Commitments, minus (ii) the principal amount
of Tranche A-1 Loans of the Domestic Borrowers then outstanding.

 

“Unused Fee” has the meaning provided in SECTION 2.19(b).

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

SECTION 1.02 Terms Generally.

 

The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. Unless the context requires otherwise
(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (b) any reference herein to any Person shall be construed to
include such Person’s permitted successors and assigns, (c) the words “herein”,
“hereof” and “hereunder”, and words of similar import, shall be construed to
refer to this Agreement in its entirety and not to any particular provision
hereof, (d) all references herein to Articles, Sections, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Exhibits and
Schedules to, this Agreement, (e) all Schedules to this Agreement shall relate
solely to the Domestic Loan Parties and the Canadian Loan Parties, after giving
effect to the release of the Initial Borrower, (f) the term “security interest”
shall include a hypothec, (g) the term “solidary” as used herein shall be read
and interpreted in accordance with the Civil Code of Québec, (h) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible, moveable and immoveable, and intangible
assets and properties, including cash, securities, accounts and contract rights
and (i) all financial statements and other financial information provided by the
Domestic Borrowers to the Agents or any Lender shall be provided with reference
to dollars, (j) all references to “$” or “dollars” or to amounts of money and
all calculations of Canadian Availability, Domestic Availability, Excess
Availability, permitted “baskets” and other similar matters shall, unless
otherwise expressly provided to be CD$, be deemed to be references to the lawful
currency of the United States of America at the Equivalent Amount, and (k) this
Agreement and the other Loan Documents are the result of negotiation among, and
have been reviewed by counsel to, among others, the Borrowers and the Agents and
are the product of discussions and negotiations among all parties. Accordingly,
this Agreement and the other Loan Documents are not intended to be construed
against the Agents or any of the Lenders merely on account of the Agents’ or any
Lender’s involvement in the preparation of such documents.

 

64



--------------------------------------------------------------------------------

SECTION 1.03 Accounting Terms; GAAP.

 

Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time.

 

ARTICLE II

 

Amount and Terms of Credit

 

SECTION 2.01 Commitment of the Lenders.

 

(a) Each Domestic Lender, severally and not jointly with any other Domestic
Lender, agrees, upon the terms and subject to the conditions herein set forth,
to make Credit Extensions to or for the benefit of the Domestic Borrowers, and
each Canadian Lender severally and not jointly with any other Canadian Lender,
agrees upon the terms and subject to the conditions herein set forth, to make
Credit Extensions to the Canadian Borrower, on a revolving basis, subject in
each case to the following limitations:

 

(i) The initial Credit Extensions to be made on the Closing Date to the Initial
Borrower to consummate the TRU Acquisition shall not exceed $700,000,000 and
shall, on a pro forma basis after giving effect the completion of the
transactions described in Schedule 1.4 hereto, not result in the violation of
the provisions of SECTION 6.10 hereof.

 

(ii) The aggregate outstanding amount of the Credit Extensions to the Domestic
Borrowers shall not at any time exceed Domestic Availability;

 

(iii) The aggregate outstanding amount of the Credit Extensions to the Canadian
Borrower shall not at any time exceed Canadian Availability;

 

(iv) Letters of Credit shall be available from the Issuing Banks to the
Borrowers, subject to the ratable participation of the Domestic Lenders or
Canadian Lenders, as applicable, as set forth in SECTION 2.13. The Domestic
Borrowers shall not at any time permit the aggregate Domestic Letter of Credit
Outstandings at any time to exceed the Domestic Letter of Credit Sublimit and
the Canadian Borrower shall not at any time permit the aggregate Canadian Letter
of Credit Outstandings to exceed the Canadian Letter of Credit Sublimit;

 

(v) The Loans made to and the Letters of Credit issued on behalf of, the
Canadian Borrower by the Canadian Lenders may be either in $ or CD$, at the
option of the Canadian Borrower, as herein set forth;

 

(vi) The Revolving Credit Loans made to the Canadian Borrower shall be Prime
Rate Loans or BA Equivalent Loans, or if made in Dollars, shall be LIBO Loans or
Dollar denominated Prime Rate Loans;

 

65



--------------------------------------------------------------------------------

(vii) No Lender shall be obligated to make any Credit Extension (A) to the
Domestic Borrowers in excess of such Lender’s Domestic Commitment, or (B) to the
Canadian Borrower in excess of such Lender’s Canadian Commitment;

 

(viii) The aggregate outstanding amount of the Tranche A-1 Credit Extensions
shall not at any time exceed the lesser of the Tranche A-1 Commitments or
Incremental Availability;

 

(ix) The Lead Borrower shall not request, and the Tranche A Lenders shall be
under no obligation to fund, any Tranche A Loan unless the Borrowers have
borrowed the full amount of the lesser of the Tranche A-1 Commitments or
Incremental Availability (to the extent that such Tranche A-1 Commitments have
not been terminated). Except as otherwise provided in SECTION 2.13(f), all
Tranche A-1 Credit Extensions shall be Tranche A-1 Loans and all Letters of
Credit shall be issued under Tranche A; and

 

(x) Subject to all of the other provisions of this Agreement, Revolving Credit
Loans to the Borrowers that are repaid may be reborrowed prior to the
Termination Date. No new Credit Extensions (other than Permitted Overadvances)
shall be made to the Borrowers after the Termination Date.

 

(b) Except as provided in SECTION 2.01(a)(ix), each Borrowing of Revolving
Credit Loans to the Domestic Borrowers (other than Swingline Loans) shall be
made by the Domestic Lenders pro rata in accordance with their respective
Domestic Commitments and each Borrowing by the Canadian Borrower of Revolving
Loans (other than Swingline Loans to the Canadian Borrower) shall be made by the
Canadian Lenders pro rata in accordance with their Canadian Commitments. The
failure of any Domestic Lender or Canadian Lender, as applicable, to make any
Loan to the Domestic Borrowers or the Canadian Borrower, as applicable, shall
neither relieve any other Domestic Lender or Canadian Lender, as applicable, of
its obligation to fund its Loan to the Domestic Borrowers or the Canadian
Borrower, as applicable, in accordance with the provisions of this Agreement nor
increase the obligation of any such other Domestic Lender or Canadian Lender, as
applicable.

 

SECTION 2.02 Increase in Total Commitments

 

(a) So long as no Default or Event of Default exists or would arise therefrom,
subject to the prior written consent of the Required Lenders, (i) the Lead
Borrower shall have the right, at any time and from time to time after the
Closing Date, to request an increase of the aggregate of the then outstanding
Domestic Commitments by an amount not to exceed in the aggregate (A)
$500,000,000 minus (B) the amount of any increases in the Canadian Commitments
pursuant to this SECTION 2.02 after the Closing Date, and (ii) the Canadian
Borrower shall have the right at any time, and from time to time, to request an
increase of the aggregate of the Canadian Commitments to an amount not to exceed
the Canadian Total Commitment Increase Amount. Any such requested increase shall
be first made to all existing Domestic Lenders or Canadian Lenders, as
applicable, on a pro rata basis. To the extent that the existing Lenders decline
to increase their Commitments, or decline to increase their Commitments to the
amount requested by the Lead Borrower or the Canadian Borrower, as applicable,
the Administrative Agent, in consultation with the Lead Borrower, will use its
reasonable best efforts to arrange for other Persons to become a Domestic Lender
or Canadian Lender, as applicable,

 

66



--------------------------------------------------------------------------------

hereunder and to issue commitments in an amount equal to the amount of the
increase in the Domestic Total Commitments requested by the Lead Borrower or the
Canadian Total Commitments requested by the Canadian Borrower and not accepted
by the existing Lenders (each such increase by either means, a “Commitment
Increase,” and each Person issuing, or Lender increasing, its Commitment, an
“Additional Commitment Lender”), provided, however, that (i) no Lender shall be
obligated to provide a Commitment Increase as a result of any such request by
the Lead Borrower or the Canadian Borrower, as applicable, and (ii) any
Additional Commitment Lender which is not an existing Lender shall be subject to
the approval of the Administrative Agent, the Issuing Banks and the Lead
Borrower (which approval shall not be unreasonably withheld) and (iii) each
Additional Commitment Lender which is a Canadian Lender shall be in compliance
with the provisions of SECTION 2.23(j). Each Commitment Increase shall be in a
minimum aggregate amount of at least $100,000,000 and in integral multiples of
$25,000,000 in excess thereof.

 

(b) No Commitment Increase shall become effective unless and until each of the
following conditions have been satisfied:

 

(i) The Borrowers, the Administrative Agent, and any Additional Commitment
Lender shall have executed and delivered a joinder to the Loan Documents in
substantially the form of Exhibit H hereto;

 

(ii) The Borrowers shall have paid such fees and other compensation to the
Additional Commitment Lenders and to the Administrative Agent as the Lead
Borrower and such Additional Commitment Lenders shall agree;

 

(iii) The Borrowers shall deliver to the Administrative Agent or the Canadian
Agent, as applicable, and the Lenders an opinion or opinions, in form and
substance reasonably satisfactory to the Administrative Agent or the Canadian
Agent, as applicable, from counsel to the Borrowers reasonably satisfactory to
the Administrative Agent or the Canadian Agent, as applicable, and dated such
date;

 

(iv) A Revolving Credit Note (to the extent requested) will be issued at the
Borrowers’ expense, to each such Additional Commitment Lender, to be in
conformity with requirements of SECTION 2.07 (with appropriate modification) to
the extent necessary to reflect the new Commitment of each Additional Commitment
Lender; and

 

(v) The Borrowers and the Additional Commitment Lender shall have delivered such
other instruments, documents and agreements as the Administrative Agent or the
Canadian Agent, as applicable, may reasonably have requested in order to
effectuate the documentation of the foregoing.

 

(c) The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Commitment Increase (with each date of such effectiveness
being referred to herein as a “Commitment Increase Date”), and at such time (i)
the Domestic Commitments or Canadian Commitments, as applicable, under, and for
all purposes of, this Agreement shall be increased by the aggregate amount of
such Commitment Increases, (ii) Schedule 1.1 shall be deemed modified, without
further action, to reflect the revised Domestic Commitments and Domestic

 

67



--------------------------------------------------------------------------------

Commitment Percentages of the Domestic Lenders or the revised Canadian
Commitments and Canadian Commitment Percentages of the Canadian Lenders and
(iii) this Agreement shall be deemed amended, without further action, to the
extent necessary to reflect such increased Commitments.

 

(d) In connection with Commitment Increases hereunder, the Lenders and the
Borrowers agree that, notwithstanding anything to the contrary in this
Agreement, (i) the Borrowers shall, in coordination with the Administrative
Agent, (x) repay outstanding Revolving Credit Loans of certain Lenders, and
obtain Revolving Credit Loans from certain other Lenders (including the
Additional Commitment Lenders), or (y) take such other actions as reasonably may
be required by the Administrative Agent, in each case to the extent necessary so
that all of the Lenders effectively participate in each of the outstanding
Revolving Credit Loans pro rata on the basis of their Domestic Commitment
Percentages or Canadian Commitment Percentages, as applicable (determined after
giving effect to any increase in the Commitments pursuant to this SECTION 2.02),
and (ii) the Borrowers shall pay to the Lenders any costs of the type referred
to in SECTION 2.16(c) in connection with any repayment and/or Revolving Credit
Loans required pursuant to preceding clause (i). Without limiting the
obligations of the Borrowers provided for in this SECTION 2.02, the
Administrative Agent and the Lenders agree that they will use their best efforts
to attempt to minimize the costs of the type referred to in SECTION 2.16(c)
which the Borrowers would otherwise occur in connection with the implementation
of an increase in the Domestic Commitments or the Canadian Commitments.

 

SECTION 2.03 Reserves; Changes to Reserves.

 

(a) The initial Inventory Reserves and Availability Reserves as of the Closing
Date are the following:

 

(i) Shrink Reserve (an Inventory Reserve): In an amount equal to the percentage
of Shrink determined in the physical inventory undertaken in connection with the
preparation of the audited financial statements for the previous Fiscal Year
multiplied by the sales of the Loan Parties for the current Fiscal Year through
the date of calculation.

 

(ii) Landlord Lien Reserve (an Availability Reserve): An amount equal to two (2)
months’ rent for all of the Borrowers’ leased locations in each Landlord Lien
State, other than leased locations with respect to which the Agents have
received a landlord’s waiver or subordination of lien in form reasonably
satisfactory to the Agents;

 

(iii) Customer Credit Liabilities (an Availability Reserve): As of any date, an
amount equal to (A) forty-five percent (45%) of the Customer Credit Liabilities
minus (B) dormancy fees, each as reflected in the Borrowers’ books and records;

 

(iv) Landing Costs (an Availability Reserve): An amount equal to all customs,
duty, freight and other landing costs for Inventory not yet paid;

 

(v) Internet Fulfillment Reserve (an Inventory Reserve): With respect to
Inventory of Toysrus.com, LLC or Babiesrus.com, LLC (or any other Borrower whose
Inventory is principally sold over the internet) in an amount equal to (i) one
days reported sales for Toysrus.com, LLC and (ii) two days reported sales for
Babiesrus.com, LLC;

 

68



--------------------------------------------------------------------------------

(vi) Canadian Landlord Lien Reserve (a Canadian Availability Reserve): An amount
equal to two (2) months’ rent for all of the Borrowers’ Canadian leased
locations, other than leased locations with respect to which the Canadian Agent
has received a landlord’s waiver or subordination of lien in form reasonably
satisfactory to the Agents and the Canadian Agent; and

 

(vii) Canadian Real Estate Taxes Reserve (a Canadian Availability Reserve); An
amount equal to all Canadian real estate taxes accrued but not paid by the Loan
Parties, calculated quarterly.

 

The Agents may hereafter establish additional Reserves or change any of the
foregoing Reserves, in the exercise of their reasonable business judgment acting
in accordance with industry standards for asset based lending in the retail
industry provided that such Reserves shall not be established or changed except
upon not less than ten (10) Business Days notice to the Borrowers (during which
period the Agents shall be available to discuss any such proposed Reserve with
the Borrowers).

 

SECTION 2.04 Making of Loans.

 

(a) Except as set forth in SECTION 2.09, SECTION 2.10 and SECTION 2.11,
Revolving Credit Loans (other than Swingline Loans) shall be either Prime Rate
Loans, LIBO Loans or BA Equivalent Loans as the Lead Borrower on behalf of the
Domestic Borrowers, or the Canadian Borrower, may request (which request shall,
in the case of the Domestic Borrowers, be made in the form attached hereto as
Exhibit C-1 and, in the case of the Canadian Borrower, be made in the form
attached hereto as Exhibit C-2, and in the case of Loans to the Canadian
Borrower, indicate whether CD$ or $ advances are requested) subject to and in
accordance with this SECTION 2.04. All Swingline Loans shall be only Prime Rate
Loans. All Revolving Credit Loans made pursuant to the same Borrowing shall,
unless otherwise specifically provided herein, be Revolving Credit Loans of the
same Type. Each Lender may fulfill its Commitment with respect to any Revolving
Credit Loan by causing any lending office of such Lender to make such Revolving
Credit Loan; provided, however, that any such use of a lending office shall not
affect the obligation of the Borrowers to repay such Revolving Credit Loan in
accordance with the terms of the applicable Revolving Credit Note. Each Lender
shall, subject to its overall policy considerations, use reasonable efforts to
select a lending office which will not result in the payment of increased costs
by the Borrowers. Subject to the other provisions of this SECTION 2.04 and the
provisions of SECTION 2.11, Borrowings of Revolving Credit Loans of more than
one Type may be incurred at the same time, but in any event no more than fifteen
(15) Borrowings of LIBO Loans may be outstanding at any time and no more than
eight (8) Borrowings of BA Equivalent Loans may be outstanding at any time.

 

(b) The Lead Borrower shall give the Administrative Agent (w) two (2) Business
Days’ prior telephonic notice (thereafter confirmed in writing) of each
Borrowing of LIBO Loans, and (x) notice of each Borrowing of Prime Rate Loans by
the Domestic Borrowers on the proposed day of each Borrowing. The Canadian
Borrower shall give the Canadian Agent (y) two (2) Business Days’ prior
telephonic notice (thereafter confirmed in writing) of each Borrowing of BA
Equivalent Loans or LIBO Loans and (z) one Business Day’s prior telephonic
notice (thereafter confirmed in writing) of each Borrowing of Prime Rate Loans
by the Canadian Borrower. Any such notice, to be effective, must be received by
the Administrative Agent or the Canadian Agent, as applicable, not later than

 

69



--------------------------------------------------------------------------------

11:00 a.m., Boston time, (i) on the second Business Day in the case of LIBO
Loans or BA Equivalent Loans and one Business Day in the case of Prime Rate
Loans to the Canadian Borrower, prior to the date on which such Borrowing is to
be made and, and (ii) no later than 12:00 noon on the same Business Day in the
case of Prime Rate Loans to the Domestic Borrowers on which such Borrowing is to
be made. Such notice shall be irrevocable, shall contain disbursement
instructions and shall specify: (i) whether the Borrowing then being requested
is to be a Borrowing of Prime Rate Loans, (and in the case of the Canadian
Borrower, whether the Borrowing is in CD$ or $), BA Equivalent Loans, or LIBO
Loans and, if BA Equivalent Loans or LIBO Loans, the Interest Period with
respect thereto; (ii) the amount of the proposed Borrowing (which shall be in an
integral multiple of $1,000,000, but not less than $5,000,000 in the case of
LIBO Loans and be in an integral multiple of CD$1,000,000, but not less than
CD$1,000,000 in the case of BA Equivalent Loans); and (iii) the date of the
proposed Borrowing (which shall be a Business Day). If no election of Interest
Period is specified in any such notice for a Borrowing of LIBO Loans or BA
Equivalent Loans, such notice shall be deemed a request for an Interest Period
of one (1) month. If no election is made as to the Type of Revolving Credit
Loan, such notice shall be deemed a request for Borrowing of Prime Rate Loans.
The Administrative Agent or the Canadian Agent, as applicable, shall promptly
notify each Lender of its proportionate share of such Borrowing, the date of
such Borrowing, the Type of Borrowing being requested and the Interest Period or
Interest Periods applicable thereto, as appropriate. On the borrowing date
specified in such notice, each Domestic Lender shall make its share of the
Borrowing available at the office of the Administrative Agent at 100 Federal
Street, Boston, Massachusetts 02110, and each Canadian Lender shall make its
share of the Borrowing available at the office of the Canadian Agent at 200
Front Street West, Toronto, Ontario, Canada M5V 3L2, in each case no later than
3:00 p.m., Boston time, in immediately available funds. Unless the
Administrative Agent or the Canadian Agent, as applicable, shall have received
notice from a Lender prior to the proposed date of any Borrowing that such
Lender will not make available to the Administrative Agent or the Canadian
Agent, as applicable, such Lender’s share of such Borrowing, the Administrative
Agent and the Canadian Agent may assume that such Lender has made such share
available on such date in accordance with this SECTION 2.04 and may, in reliance
upon such assumption, make available to the Borrowers a corresponding amount. In
the event a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent or the Canadian Agent, as applicable, then
the applicable Lender and the Borrowers severally agree to pay to the
Administrative Agent or the Canadian Agent, as applicable, forthwith on demand
such corresponding amount, with interest thereon for each day from and including
the date such amount is made available to the Borrowers to but excluding the
date of payment to the Administrative Agent or the Canadian Agent, at (i) in the
case of a Domestic Lender, the greater of the Federal Funds Effective Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, (ii) in the case of a Canadian Lender, the
greater of the Canadian Prime Rate and a rate determined by the Canadian Agent
in accordance with banking industry rules on interbank compensation, or (iii) in
the case of the Borrowers, the interest rate applicable to Prime Rate Loans. If
such Lender pays such amount to the Administrative Agent or the Canadian Agent,
as applicable, then such amount shall constitute such Lender’s Loan included in
such Borrowing. Upon receipt of the funds made available by the Lenders to fund
any borrowing hereunder, the Administrative Agent or the Canadian Agent, as
applicable, shall disburse such funds in the manner specified in the notice of
borrowing delivered by the Lead Borrower or Canadian Borrower and shall use
reasonable efforts to make the funds so received from the Lenders available to
the Borrowers no later than 5:00 p.m., Boston time.

 

70



--------------------------------------------------------------------------------

(c) Notwithstanding anything to the contrary herein contained, all Loans to the
Domestic Borrowers shall be Tranche A-1 Loans until the outstanding principal
amount of such Loans equal the lesser of Incremental Availability or the then
Tranche A-1 Commitments. If any Tranche A-1 Loan is prepaid in part pursuant to
SECTION 2.16(b), any Loans to the Domestic Borrowers thereafter requested shall
be Tranche A-1 Loans until the maximum principal amount of Tranche A-1 Loans
outstanding equals the lesser of Incremental Availability or Tranche A-1
Commitments and thereafter shall be Tranche A Loans.

 

(d) To the extent not paid by the Borrowers when due (after taking in
consideration any applicable grace period), the Administrative Agent and the
Canadian Agent, as applicable, without the request of the Lead Borrower or the
Canadian Borrower, as applicable, may advance any interest, fee payable pursuant
to SECTION 2.19 or other payment to which any Credit Party is entitled from the
Loan Parties pursuant hereto or any other Loan Document and may charge the same
to the Loan Account notwithstanding that a Domestic Overadvance or Canadian
Overadvance, as applicable, may result thereby. The Administrative Agent or the
Canadian Agent, as applicable, shall advise the Lead Borrower or the Canadian
Borrower, as applicable, of any such advance or charge promptly after the making
thereof. Such action on the part of the Administrative Agent or the Canadian
Agent, as applicable, shall not constitute a waiver of the Administrative
Agent’s or the Canadian Agent’s rights and the Borrowers’ obligations under
SECTIONS 2.17(a) and 2.17(b). Any amount which is added to the principal balance
of the Loan Account as provided in this SECTION 2.04(d) shall bear interest at
the interest rate then and thereafter applicable to Prime Rate Loans.

 

(e) Notwithstanding anything to the contrary herein contained, with respect to
the Canadian Borrower, (i) all references to “the Lead Borrower” and “the
Administrative Agent” in SECTIONS 2.04(b), 2.04(d), 2.17, and 2.18 shall mean
and refer to the Canadian Borrower and the Canadian Agent (except to the extent
such provisions already make reference to the Canadian Borrower and the Canadian
Agent), respectively, (ii) the address of the Canadian Agent to which each
Lender must make its share of Borrowings to the Canadian Borrower available is
200 Front Street West, Toronto, Ontario, Canada, M5V 3L2, and (iii) the Canadian
Agent shall promptly notify the Administrative Agent of each Borrowing by the
Canadian Borrower, the date of such Borrowing, the Type of Borrowing being
requested and the Interest Period or Periods applicable thereto.

 

SECTION 2.05 Overadvances.

 

(a) The Agents, the Canadian Agent and the Lenders shall have no obligation to
make any Revolving Credit Loan (including, without limitation, any Swingline
Loan) or to provide any Letter of Credit if a Domestic Overadvance or Canadian
Overadvance would result.

 

(b) The Administrative Agent may, in its discretion, make Permitted Overadvances
to the Domestic Borrowers without the consent of the Lenders and each Lender
shall be bound thereby. Any Permitted Overadvances may constitute Swingline
Loans. The making of a Permitted Overadvance is for the benefit of the Domestic
Borrowers and shall constitute a Revolving Credit Loan and an Obligation. The
making of any such Permitted Overadvance on any one occasion shall not obligate
the Administrative Agent or any Lender to make or permit any Permitted
Overadvance on any other occasion or to permit such Permitted Overadvances to
remain outstanding.

 

71



--------------------------------------------------------------------------------

(c) The making by the Administrative Agent of a Permitted Overadvance shall not
modify or abrogate any of the provisions of SECTION 2.13(g) regarding the
Lenders’ obligations to purchase participations with respect to Letter of Credit
Disbursements.

 

SECTION 2.06 Swingline Loans

 

(a) Each Swingline Lender is authorized by the Domestic Lenders and the Canadian
Lenders, as applicable, and shall make Swingline Loans at any time (subject to
SECTION 2.06(b)) (i) to the Domestic Borrowers up to the amount of the sum of
the Domestic Swingline Loan Ceiling, plus any Permitted Overadvances, and (ii)
to the Canadian Borrower up to the amount of the sum of the Canadian Swingline
Loan Ceiling, in each case upon a notice of Borrowing from Lead Borrower
received by the Administrative Agent or the Canadian Agent, as applicable, and
the applicable Swingline Lender (which notice, at the Swingline Lender’s
discretion, may be submitted prior to 3:00 p.m., Boston time for the Domestic
Borrowers and 12:00 noon, Boston time for the Canadian Borrower, on the Business
Day on which such Swingline Loan is requested). Swingline Loans shall be Prime
Rate Loans and shall be subject to periodic settlement with the Domestic Lenders
and Canadian Lenders, as applicable, under SECTION 2.22 below.

 

(b) The Lead Borrower’s request for a Swingline Loan shall be deemed a
representation that the applicable conditions for borrowing under SECTION 4.02
are satisfied. If the conditions for borrowing under SECTION 4.02 cannot in fact
be fulfilled, (x) the Lead Borrower or the Canadian Borrower, as applicable,
shall give immediate notice (a “Noncompliance Notice”) thereof to the
Administrative Agent, the Canadian Agent, and the applicable Swingline Lender,
and the Administrative Agent and the Canadian Agent, as applicable, shall
promptly provide each Lender with a copy of the Noncompliance Notice, and (y)
the Required Lenders may direct the applicable Swingline Lender to, and such
Swingline Lender thereupon shall, cease making Swingline Loans (other than
Permitted Overadvances) until such conditions can be satisfied or are waived in
accordance with SECTION 9.02. Unless the Required Lenders so direct the
applicable Swingline Lender, such Swingline Lender may, but is not obligated to,
continue to make Swingline Loans commencing one (1) Business Day after the
Non-Compliance Notice is furnished to the Domestic Lenders. Notwithstanding the
foregoing, no Swingline Loans (other than Permitted Overadvances or Permitted
Excess Canadian Advances) shall be made pursuant to this SECTION 2.06(b) if the
aggregate outstanding amount of the Credit Extensions and Swingline Loans would
exceed the limitations set forth in SECTION 2.01.

 

SECTION 2.07 Notes.

 

(a) Upon the request of any Domestic Lender, the Revolving Credit Loans made by
such Domestic Lender shall be evidenced by a Revolving Credit Note, duly
executed on behalf of the Domestic Borrowers, dated the Closing Date, payable to
the order of such Domestic Lender in an aggregate principal amount equal to such
Domestic Lender’s Commitment.

 

(b) Upon the request of any Swingline Lender, the Revolving Credit Loans made by
such Swingline Lender with respect to Swingline Loans shall be evidenced by a
Swingline Note, duly executed on behalf of the Borrowers, dated the Closing
Date, payable to the order of such Swingline Lender, in an aggregate principal
amount equal to the Domestic Swingline Loan Ceiling or Canadian Swingline Loan
Ceiling, as applicable.

 

72



--------------------------------------------------------------------------------

(c) Upon the request of any Canadian Lender. the Revolving Credit Loans made by
such Canadian Lender shall be evidenced by a Revolving Credit Note, duly
executed on behalf of the Canadian Borrower, dated the Closing Date, payable to
the order of such Canadian Lender in an aggregate principal amount equal to such
Canadian Lender’s Commitment.

 

(d) Each Lender is hereby authorized by the applicable Borrowers to endorse on a
schedule attached to each Note delivered to such Lender (or on a continuation of
such schedule attached to such Note and made a part thereof), or otherwise to
record in such Lender’s internal records, an appropriate notation evidencing the
date and amount of each Loan from such Lender, each payment and prepayment of
principal of any such Loan, each payment of interest on any such Loan and the
other information provided for on such schedule; provided, however, that the
failure of any Lender to make such a notation or any error therein shall not
affect the obligation of any Borrower to repay the Loans made by such Lender in
accordance with the terms of this Agreement and the applicable Notes.

 

(e) Upon receipt of an affidavit and indemnity of a Lender as to the loss,
theft, destruction or mutilation of such Lender’s Note and upon cancellation of
such Note, the Borrowers will issue, in lieu thereof, a replacement Note in
favor of such Lender, in the same principal amount thereof and otherwise of like
tenor at such Lender’s expense.

 

SECTION 2.08 Interest on Loans.

 

(a) Subject to SECTION 2.12, each Prime Rate Loan shall bear interest (computed
on the basis of the actual number of days elapsed over a year of 365 or 366
days, as applicable) at a rate per annum that shall be equal to the then Prime
Rate or Canadian Prime Rate, as applicable, plus the Applicable Margin for Prime
Rate Loans.

 

(b) Subject to SECTION 2.09 through 2.12, each LIBO Loan shall bear interest
(computed on the basis of the actual number of days elapsed over a year of 360
days) at a rate per annum equal, during each Interest Period applicable thereto,
to the Adjusted LIBO Rate for such Interest Period, plus the Applicable Margin
for LIBO Loans (or with respect to Loans to the Canadian Borrower made in
Dollars, the Applicable Margin for LIBO Loans made in Dollars or Prime Rate
Loans, as applicable).

 

(c) Subject to SECTION 2.12, each BA Equivalent Loan shall bear interest
(computed on the basis of the actual number of days elapsed over a year of 365
or 366 days, as applicable) at a rate per annum that shall be equal to the then
BA Rate, plus the Applicable Margin for BA Equivalent Loans

 

(d) Accrued interest on all Loans shall be payable in arrears on each Interest
Payment Date applicable thereto, at maturity (whether by acceleration or
otherwise) and after such maturity on demand.

 

(e) For the purposes of the Interest Act (Canada) and disclosure thereunder,
whenever interest to be paid hereunder is to be calculated on the basis of a
year of 360 days or any other period of time that is less than a calendar year,
the yearly rate of interest to which the rate determined pursuant to such
calculation is equivalent is the rate so determined multiplied by the actual
number of days in the calendar year in which the same is to be ascertained and
divided by either 360 or such

 

73



--------------------------------------------------------------------------------

other period of time, as the case may be. Calculations of interest shall be made
using the nominal rate method of calculation, and will not be calculated using
the effective rate method of calculation or any other basis that gives effect to
the principle of deemed reinvestment of interest.

 

SECTION 2.09 Conversion and Continuation of Revolving Credit Loans.

 

(a) The Lead Borrower or the Canadian Borrower, as applicable, shall have the
right at any time, on two (2) Business Days’ prior notice to the Administrative
Agent or the Canadian Agent, as applicable (which notice, to be effective, must
be received by the Administrative Agent not later than 11:00 a.m, Boston time,
on the second Business Day preceding the date of any conversion), (i) to convert
any outstanding Borrowings of Prime Rate Loans to Borrowings of LIBO Loans in
the case of the Domestic Borrowers, Dollar denominated Prime Rate Loans to
Borrowings of LIBO Loans or CD$ denominated Prime Rate Loans to Borrowings of BA
Equivalent Loans in the case of the Canadian Borrower, or (ii) to continue an
outstanding Borrowing of LIBO Loans or BA Equivalent Loans for an additional
Interest Period, or (iii) to convert any outstanding Borrowings of LIBO Loans to
a Borrowing of dollar denominated Prime Rate Loans, and to convert any
outstanding Borrowings of BA Equivalent Loans to a Borrowing of CD$ denominated
Prime Rate Loans subject in each case to the following:

 

(i) No Borrowing of Revolving Credit Loans may be converted into, or continued
as, LIBO Loans or BA Equivalent Loans at any time when any Specified Default has
occurred and is continuing (nothing contained herein being deemed to obligate
the Borrowers to incur Breakage Costs upon the occurrence of an Event of Default
unless the Obligations are accelerated);

 

(ii) If less than a full Borrowing of Revolving Credit Loans is converted, such
conversion shall be made pro rata among the Domestic Lenders or Canadian
Lenders, as applicable, based upon their Domestic Commitment Percentages or
Canadian Commitment Percentages, as applicable, in accordance with the
respective principal amounts of the Revolving Credit Loans comprising such
Borrowing held by such Lenders immediately prior to such conversion;

 

(iii) The aggregate principal amount of Prime Rate Loans being converted into or
continued as LIBO Loans shall be in an integral of $1,000,000 and at least
$5,000,000 and the aggregate principal amount of Prime Rate Loans being
converted into or continued as BA Equivalent Loans shall be in an integral of
CD$1,000,000 and at least CD$1,000,000;

 

(iv) Each Lender shall effect each conversion by applying the proceeds of its
new LIBO Loan or dollar denominated Prime Rate Loan, as the case may be, to its
Revolving Credit Loan being so converted and also in the case of each Canadian
Lender, shall effect each conversion by applying the proceeds of its new BA
Equivalent Loan or CD$ denominated Prime Rate Loan, as the case may be, to its
Loan being so converted;

 

(v) The Interest Period with respect to a Borrowing of LIBO Loans or BA
Equivalent Loans effected by a conversion or in respect to the Borrowing of LIBO
Loans or BA Equivalent Loans being continued as LIBO Loans or BA Equivalent
Loans, respectively, shall commence on the date of conversion or the expiration
of the current Interest Period applicable to such continuing Borrowing, as the
case may be;

 

74



--------------------------------------------------------------------------------

(vi) A Borrowing of LIBO Loans or BA Equivalent Loans may be converted only on
the last day of an Interest Period applicable thereto, unless the applicable
Borrower pays all Breakage Costs incurred in connection with such conversion;
and

 

(vii) Each request for a conversion or continuation of a Borrowing of LIBO Loans
or BA Equivalent Loans which fails to state an applicable Interest Period shall
be deemed to be a request for an Interest Period of one (1) month.

 

(b) If the Lead Borrower or the Canadian Borrower, as applicable, does not give
notice to convert any Borrowing of LIBO Loans or BA Equivalent Loans, or does
not give notice to continue, or does not have the right to continue, any
Borrowing as LIBO Loans or BA Equivalent Loans, in each case as provided in
SECTION 2.09(a) above, such Borrowing shall automatically be converted to, or
continued as, as applicable, a Borrowing of dollar denominated Prime Rate Loans
or a Borrowing of CD$ denominated Prime Rate Loans, at the expiration of the
then-current Interest Period. The Administrative Agent or Canadian Agent, as
applicable, shall, after it receives notice from the Lead Borrower or the
Canadian Borrower, promptly give each Domestic Lender or Canadian Lender, as
applicable, notice of any conversion, in whole or part, of any Revolving Credit
Loan made by such Lender.

 

SECTION 2.10 Alternate Rate of Interest for Revolving Credit Loans.

 

If prior to the commencement of any Interest Period for a LIBO Borrowing or BA
Equivalent Loan Borrowing, the Administrative Agent or the Canadian Agent, as
applicable:

 

(a) Reasonably determines (which determination shall be conclusive absent
manifest error) that adequate and reasonable means do not exist for ascertaining
the Adjusted LIBO Rate or the BA Rate (in accordance with the terms of the
definitions thereof) for such Interest Period; or

 

(b) Is advised by the Required Lenders that the Adjusted LIBO Rate or BA Rate
for such Interest Period will not adequately and fairly reflect the cost to such
Required Lenders of making or maintaining their Revolving Credit Loans included
in such Borrowing for such Interest Period;

 

then the Administrative Agent or the Canadian Agent, as applicable, shall give
notice thereof to the Lead Borrower or the Canadian Borrower, as applicable, and
the Lenders, in the case of a requested LIBO Borrowing and the Canadian Lenders,
in the case of a requested BA Equivalent Loan Borrowing by telephone or telecopy
as promptly as practicable thereafter and, until the Administrative Agent or the
Canadian Agent notifies the Lead Borrower or the Canadian Borrower, as
applicable, and the applicable Lenders that the circumstances giving rise to
such notice no longer exist (which notice the Administrative Agent or the
Canadian Agent, as applicable, shall deliver promptly upon obtaining knowledge
of the same), (i) any Borrowing Request that requests the conversion of any
Borrowing to, or continuation of any Borrowing as, a LIBO Borrowing or a BA
Equivalent Loan Borrowing shall be ineffective and (ii) if any

 

75



--------------------------------------------------------------------------------

Borrowing Request requests a LIBO Borrowing or a BA Equivalent Loan Borrowing,
such Borrowing shall be made as a Borrowing of Prime Rate Loans unless withdrawn
by the Lead Borrower or Canadian Borrower, as the case may be.

 

SECTION 2.11 Change in Legality.

 

(a) Notwithstanding anything to the contrary contained elsewhere in this
Agreement, if any Change in Law occurring after the Closing Date shall make it
unlawful for a Lender to make or maintain a LIBO Loan or to give effect to its
obligations as contemplated hereby with respect to a LIBO Loan, then, by written
notice to the Lead Borrower or to the Canadian Borrower, as applicable, such
Lender may (x) declare that LIBO Loans will not thereafter be made by such
Lender hereunder, whereupon any request by the Lead Borrower or the Canadian
Borrower, as applicable, for a LIBO Borrowing shall, unless withdrawn, as to
such Lender only, be deemed a request for a Dollar denominated Prime Rate Loan
unless such declaration shall be subsequently withdrawn; and (y) require that
all outstanding LIBO Loans made by such Lender be converted to Dollar
denominated Prime Rate Loans, in which event all such LIBO Loans shall be
automatically converted to Dollar denominated Prime Rate Loans as of the
effective date of such notice as provided in SECTION 2.09(b). In the event any
Lender shall exercise its rights hereunder, all payments and prepayments of
principal which would otherwise have been applied to repay the LIBO Loans that
would have been made by such Lender or the converted LIBO Loans of such Lender,
shall instead be applied to repay the Prime Rate Loans made by such Lender in
lieu of, or resulting from the conversion of, such LIBO Loans.

 

(b) For purposes of this SECTION 2.11, a notice to the Lead Borrower or to the
Canadian Borrower, as applicable, pursuant to SECTION 2.11(a) above shall be
effective, if lawful, and if any LIBO Loans shall then be outstanding, on the
last day of the then-current Interest Period; and otherwise such notice shall be
effective on the date of receipt by the Lead Borrower or the Canadian Borrower,
as applicable.

 

SECTION 2.12 Default Interest.

 

Effective upon written notice from the Administrative Agent or the Canadian
Agent, as applicable, after the occurrence of any Specified Default and at all
times thereafter while such Specified Default is continuing, interest shall
accrue on all overdue amounts owing by the Borrowers (after as well as before
judgment, as and to the extent permitted by law) at a rate per annum (computed
on the basis of the actual number of days elapsed over a year of 365 or 366 days
as applicable) (the “Default Rate”) equal to the rate (including the Applicable
Margin for Revolving Credit Loans) in effect from time to time plus two percent
(2.00%) per annum and such interest shall be payable on each Interest Payment
Date (or any earlier maturity of the Loans).

 

SECTION 2.13 Letters of Credit.

 

(a) Upon the terms and subject to the conditions herein set forth, at any time
and from time to time after the date hereof and prior to the Termination Date,
the Lead Borrower on behalf of the Domestic Borrowers, and the Canadian Borrower
for itself and its Subsidiaries, may request an Issuing Bank (which in the case
of the Canadian Borrower shall be the Canadian Agent or a Canadian

 

76



--------------------------------------------------------------------------------

Lender) to issue, and subject to the terms and conditions contained herein, such
Issuing Bank shall issue, for the account of the relevant Borrower, one or more
Letters of Credit; provided, however, that no Letter of Credit shall be issued
if after giving effect to such issuance (i) the aggregate Domestic Letter of
Credit Outstandings shall exceed the Domestic Letter of Credit Sublimit, (ii)
the aggregate Canadian Letter of Credit Outstandings shall exceed the Canadian
Letter of Credit Sublimit, or (iii) the aggregate Credit Extensions (including
Swingline Loans) would exceed the limitations set forth in SECTION 2.01(a); and
provided, further, that no Letter of Credit shall be issued unless an Issuing
Bank shall have received notice from the Administrative Agent or the Canadian
Agent that the conditions to such issuance have been met (such notice shall be
deemed given (x) if the Issuing Bank has not received notice that the conditions
have not been met within two Business Days of the initial request to the Issuing
Bank and the Administrative Agent or Canadian Agent, as applicable, pursuant to
SECTION 2.13(h), or (y) if the aggregate undrawn amount under Letters of Credit
issued by such Issuing Bank then outstanding does not exceed the amount
theretofore agreed to by the Lead Borrower, the Administrative Agent and the
Issuing Bank, on the same Business Day as the receipt by the Issuing Bank of the
request for issuance of a Letter of Credit if the request is received prior to
12:00 noon Boston time or on the next Business Day if the request is received
after 12:00 noon Boston time). A permanent reduction of the Domestic Commitments
or Canadian Commitments shall not require a corresponding pro rata reduction in
the Domestic Letter of Credit Sublimit or the Canadian Letter of Credit
Sublimit, as applicable; provided, however, that if the Domestic Total
Commitments or Canadian Total Commitments are reduced to an amount less than the
Domestic Letter of Credit Sublimit or the Canadian Letter of Credit Sublimit, as
applicable, then the Domestic Letter of Credit Sublimit or the Canadian Letter
of Credit Sublimit, as applicable shall be reduced to an amount equal to (or, at
Lead Borrower’s or the Canadian Borrower’s option, less than) the Domestic Total
Commitments or Canadian Total Commitments. Any Issuing Bank (other than Bank of
America or any of its Affiliates) shall notify the Administrative Agent in
writing on each Business Day of all Letters of Credit issued on the prior
Business Day by such Issuing Bank, provided that (A) until the Administrative
Agent advises any such Issuing Bank that Excess Availability is less than
$250,000,000, or (B) the aggregate amount of the Letters of Credit issued in any
such week exceeds such amount as shall be agreed by the Administrative Agent and
the Issuing Bank, such Issuing Bank shall be required to so notify the
Administrative Agent in writing only once each week of the Letters of Credit
issued by such Issuing Bank during the immediately preceding week as well as the
daily amounts outstanding for the prior week, such notice to be furnished on
such day of the week as the Administrative Agent and such Issuing Bank may
agree.

 

(b) Each Standby Letter of Credit shall expire at or prior to the close of
business on the earlier of the date which is (i) one (1) year after the date of
the issuance of such Letter of Credit (or such other longer period of time as
the Administrative Agent and the applicable Issuing Bank may agree) (or, in the
case of any renewal or extension thereof, one (1) year after such renewal or
extension) and (ii) unless cash collateralized or otherwise credit supported to
the reasonable satisfaction of the Administrative Agent and the applicable
Issuing Bank, five (5) Business Days prior to the Maturity Date; provided,
however, that each Standby Letter of Credit may, upon the request of the Lead
Borrower or the Canadian Borrower, as applicable, include a provision whereby
such Letter of Credit shall be renewed automatically for additional consecutive
periods of twelve (12) months or less (but not beyond the date that is five (5)
Business Days prior to the Maturity Date unless cash collateralized or otherwise
credit supported to the reasonable satisfaction of the Administrative Agent and
the applicable Issuing Bank) unless the applicable Issuing Bank notifies the
beneficiary thereof at least thirty (30) days prior to the then-applicable
expiration date that such Letter of Credit will not be renewed.

 

77



--------------------------------------------------------------------------------

(c) Each Commercial Letter of Credit shall expire at or prior to the close of
business on the earlier of the date which is (i) one year after the date of the
issuance of such Commercial Letter of Credit (or such other period as may be
acceptable to the Administrative Agent and the applicable Issuing Bank) and (ii)
unless cash collateralized or otherwise credit supported to the reasonable
satisfaction of the Administrative Agent and the applicable Issuing Bank, five
(5) Business Days prior to the Maturity Date.

 

(d) Drafts drawn under each Letter of Credit shall be reimbursed by the Domestic
Borrowers in the case of any Letter of Credit issued for them and by the
Canadian Borrower in the case of a Canadian Letter of Credit, in the currency in
which the Letter of Credit is issued by paying to the Administrative Agent or
the Canadian Agent, as applicable, an amount equal to such drawing not later
than 12:00 noon, Boston time, on the Business Day immediately following the day
that the Lead Borrower or the Canadian Borrower receives notice of such drawing
and demand for payment by the applicable Issuing Bank, provided that (i) in the
absence of written notice to the contrary from the Lead Borrower or the Canadian
Borrower, as applicable, and subject to the other provisions of this Agreement,
such payments shall be financed when due with an Prime Rate Loan or Swingline
Loan to the applicable Borrower in an equivalent amount and the same currency
and, to the extent so financed, the respective Borrower’s obligation to make
such payment shall be discharged and replaced by the resulting Prime Rate Loan
or Swingline Loan, and (ii) in the event that the Lead Borrower or the Canadian
Borrower, as applicable, has notified the Administrative Agent or the Canadian
Agent, as applicable, that it will not so finance any such payments, the
applicable Borrowers will make payment directly to the applicable Issuing Bank
when due. Such payments shall be due on the date specified in the demand for
payment by the Issuing Bank. The Administrative Agent or the Canadian Agent, as
applicable, shall promptly remit the payments received by it from any Borrower
in reimbursement of a draw under a Letter of Credit to the applicable Issuing
Bank or the proceeds of a Prime Rate Loan or Swingline Loan, as the case may be,
used to finance such payment. The Issuing Banks shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Banks shall promptly notify the
Administrative Agent or the Canadian Agent, as applicable, and the Lead Borrower
or the Canadian Borrower, as applicable, by telephone (confirmed by telecopy) of
such demand for payment and whether the applicable Issuing Bank has made or will
make payment thereunder; provided, however, that any failure to give or delay in
giving such notice shall not relieve the Borrowers of their obligation to
reimburse the applicable Issuing Bank and the Lenders with respect to any such
payment.

 

(e) If an Issuing Bank shall make any Letter of Credit Disbursement, then,
unless the applicable Borrowers shall reimburse such Issuing Bank in full on the
date provided in SECTION 2.13(d) above, the unpaid amount thereof shall bear
interest at the rate per annum then applicable to Prime Rate Loans for Domestic
Borrowers or the Canadian Borrower, as applicable, for each day from and
including the date such payment is made to, but excluding, the date that such
Borrowers reimburse such Issuing Bank therefor, provided, however, that, if such
Borrowers fail to reimburse such Issuing Bank when due pursuant to this SECTION
2.13(e), then interest shall accrue at the rate set forth in SECTION 2.12.
Interest accrued pursuant to this paragraph shall be for the account of, and
promptly remitted by the Administrative Agent or the Canadian Agent, as
applicable, upon receipt to, the applicable Issuing Bank, except that interest
accrued on and after the date of payment by any Lender pursuant to SECTION
2.13(e) to reimburse such Issuing Bank shall be for the account of such Lender
to the extent of such payment.

 

78



--------------------------------------------------------------------------------

(f) Immediately upon the issuance of any Letter of Credit by an Issuing Bank (or
the amendment of a Letter of Credit increasing the amount thereof), and without
any further action on the part of such Issuing Bank, such Issuing Bank shall be
deemed to have sold to each Domestic Lender or Canadian Lender, as applicable,
and each such Lender shall be deemed unconditionally and irrevocably to have
purchased from such Issuing Bank, without recourse or warranty, an undivided
interest and participation, to the extent of such Domestic Lender’s Commitment
Percentage or Canadian Commitment Percentage, as applicable, in such Letter of
Credit, each drawing thereunder and the obligations of the Borrowers under this
Agreement and the other Loan Documents with respect thereto. Upon any change in
the Domestic Commitments or Canadian Commitments pursuant to SECTION 2.02 or
SECTION 9.04 of this Agreement, it is hereby agreed that with respect to all
Letter of Credit Outstandings, there shall be an automatic adjustment to the
participations hereby created to reflect the new Domestic Commitment Percentages
or new Canadian Commitment Percentages, as applicable, of the assigning and
assignee Lenders and the Additional Commitment Lenders, if applicable. If any
Letters of Credit Outstanding remain upon the termination of the Commitments, to
the extent the Tranche A-1 Commitments exceed the Tranche A-1 Credit Extensions
(the “Excess Amount”) upon such termination of the Commitments, the Tranche A
Lenders shall be deemed to have sold to each Tranche A-1 Lender, and each
Tranche A-1 Lender shall be deemed unconditionally and irrevocably to have so
purchased from the Tranche A Lenders, without recourse or warranty, an undivided
interest and participation, to the extent of such Tranche A-1 Lender’s Tranche
A-1 Commitment Percentage in the lesser of such Excess Amount or such undivided
interest and participation of each Tranche A Lender in the Domestic Letter of
Credit Outstandings, each drawing thereunder and the obligations of the Domestic
Borrowers under this Agreement and the other Loan Documents with respect
thereto. Any action taken or omitted by an Issuing Bank under or in connection
with a Letter of Credit, if taken or omitted in the absence of gross negligence
or willful misconduct, shall not create for such Issuing Bank any resulting
liability to any Lender.

 

(g) In the event that an Issuing Bank makes any Letter of Credit Disbursement
and the Borrowers shall not have reimbursed such amount in full to such Issuing
Bank pursuant to this SECTION 2.13, such Issuing Bank shall promptly notify the
Administrative Agent or the Canadian Agent, as applicable, which shall promptly
notify each Domestic Lender or Canadian Lender, as applicable, of such failure,
and each Domestic Lender or Canadian Lender, as applicable, shall promptly and
unconditionally pay to the Administrative Agent or the Canadian Agent, as
applicable, for the account of such Issuing Bank the amount of such Lender’s
Domestic Commitment Percentage or Canadian Commitment Percentage, as applicable,
of such unreimbursed payment in dollars and in same day funds. If an Issuing
Bank so notifies the Administrative Agent or the Canadian Agent, as applicable,
and the Administrative Agent or the Canadian Agent so notifies the applicable
Lenders prior to 11:00 a.m., Boston time, on any Business Day, each such
Domestic Lender or Canadian Lender, as applicable, shall make available to such
Issuing Bank such Lender’s Domestic Commitment Percentage or Canadian Commitment
Percentage, as applicable, of the amount of such payment on such Business Day in
same day funds (or if such notice is received by the Domestic Lenders or
Canadian Lenders, as applicable, after 11:00 a.m., Boston time on the day of
receipt, payment shall be made on the immediately following Business Day in same
day funds). If and to the extent such Domestic Lender or Canadian Lender, as
applicable, shall not have so made its Domestic Commitment Percentage or
Canadian Commitment Percentage, as applicable, of the amount of such

 

79



--------------------------------------------------------------------------------

payment available to the applicable Issuing Bank, such Domestic Lender or
Canadian Lender, as applicable, agrees to pay to such Issuing Bank forthwith on
demand such amount, together with interest thereon, for each day from such date
until the date such amount is paid to the Administrative Agent or the Canadian
Agent, as applicable, for the account of such Issuing Bank at the Federal Funds
Effective Rate in the case of payments by a Domestic Lender and the Canadian
Prime Rate in the case of payments by a Canadian Lender. Each Lender agrees to
fund its Domestic Commitment Percentage or Canadian Commitment Percentage, as
applicable, of such unreimbursed payment notwithstanding a failure to satisfy
any applicable lending conditions or the provisions of SECTION 2.01 or SECTION
2.0613, or the occurrence of the Termination Date. The failure of any Domestic
Lender or Canadian Lender to make available to the applicable Issuing Bank its
Domestic Commitment Percentage or Canadian Commitment Percentage of any payment
under any Letter of Credit shall neither relieve any Domestic Lender or any
Canadian Lender, as applicable, of its obligation hereunder to make available to
such Issuing Bank its Domestic Commitment Percentage or Canadian Commitment
Percentage, as applicable, of any payment under any Letter of Credit on the date
required, as specified above, nor increase the obligation of such other Domestic
Lender or Canadian Lender. Whenever any Domestic Lender or Canadian Lender, as
applicable, has made payments to an Issuing Bank in respect of any reimbursement
obligation for any Letter of Credit, such Domestic Lender or Canadian Lender
shall be entitled to share ratably, based on its Domestic Commitment Percentage
or Canadian Commitment Percentage, as applicable, in all payments and
collections thereafter received on account of such reimbursement obligation. All
participations in Letters of Credit by the Lenders shall be made in such
currency as the Letter of Credit is denominated or in the dollar equivalent
thereof.

 

(h) Whenever the Lead Borrower or the Canadian Borrower, as applicable, desires
that an Issuing Bank issue a Letter of Credit (or the amendment, renewal or
extension (other than automatic renewal or extensions) of an outstanding Letter
of Credit), the Lead Borrower or the Canadian Borrower, as applicable, shall
give to the applicable Issuing Bank and the Administrative Agent or the Canadian
Agent, as applicable, at least two (2) Business Days’ prior written (including,
without limitation, by telegraphic, telex, facsimile or cable communication)
notice (or such shorter period as may be agreed upon in writing by the
applicable Issuing Bank and the Lead Borrower) specifying the date on which the
proposed Letter of Credit is to be issued, amended, renewed or extended (which
shall be a Business Day), the Stated Amount of the Letter of Credit so requested
(and if for the Canadian Borrower, whether such Letter of Credit is to be
denominated in Dollars or CD$), the expiration date of such Letter of Credit,
the name and address of the beneficiary thereof, and the provisions thereof. If
requested by an Issuing Bank, the Lead Borrower or the Canadian Borrower, as
applicable, shall also submit documentation on such Issuing Bank’s standard form
in connection with any request for the issuance, amendment, renewal or extension
of a Letter of Credit, provided that in the event of a conflict or inconsistency
between the terms of such documentation and this Agreement, the terms of this
Agreement shall supersede any inconsistent or contrary terms in such
documentation and this Agreement shall control.

 

(i) Subject to the limitations set forth below, the obligations of the Borrowers
to reimburse the Issuing Banks for any Letter of Credit Disbursement shall be
unconditional and irrevocable and shall be paid strictly in accordance with the
terms of this Agreement under all circumstances, including, without limitation
(it being understood that any such payment by the Borrowers shall be without
prejudice to, and shall not constitute a waiver of, any rights the Borrowers
might have or might acquire as a result of the payment by an Issuing Bank of any
draft or the reimbursement by the Borrowers thereof): (i) Any lack of validity
or enforceability of a Letter of

 

80



--------------------------------------------------------------------------------

Credit; (ii) The existence of any claim, setoff, defense or other right which a
Borrower may have at any time against a beneficiary of any Letter of Credit or
against any Issuing Bank or any of the Lenders, whether in connection with this
Agreement, the transactions contemplated herein or any unrelated transaction;
(iii) Any draft, demand, certificate or other document presented under any
Letter of Credit proving to be forged or fraudulent in any respect or any
statement therein being untrue or inaccurate in any respect; (iv) Payment by an
Issuing Bank of any Letter of Credit against presentation of a demand, draft or
certificate or other document which does not strictly comply with the terms of
such Letter of Credit; (v) Any other circumstance or happening whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this SECTION 2.13, constitute a legal or equitable discharge of,
or provide a right of setoff against, any Loan Party’s obligations hereunder; or
(vi) The fact that any Event of Default shall have occurred and be continuing;
provided, that the Borrowers shall have no obligation to reimburse the Issuing
Bank to the extent that such payment was made in error due to the gross
negligence or willful misconduct of the Issuing Bank (as determined by a court
of competent jurisdiction or another independent tribunal having jurisdiction).
No Credit Party shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Banks, provided that the foregoing shall not be construed to excuse the
Issuing Banks from liability to the Borrowers to the extent of any direct
damages (as opposed to consequential damages, claims in respect of which are
hereby waived by the Borrowers to the extent permitted by applicable law)
suffered by the Borrowers that are caused by the applicable Issuing Bank’s gross
negligence or willful misconduct when determining whether drafts and other
documents presented under a Letter of Credit comply with the terms thereof. In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented that appear on their
face to be in compliance with the terms of a Letter of Credit, an Issuing Bank
may, in its reasonable discretion, either accept and make payment upon such
documents without responsibility for further investigation, regardless of any
notice or information to the contrary, or refuse to accept and make payment upon
such documents if such documents are not in strict compliance with the terms of
such Letter of Credit.

 

(j) If any Specified Default shall occur and be continuing, on the Business Day
that the Lead Borrower or the Canadian Borrower, as applicable, receives notice
from the Administrative Agent or the Canadian Agent, as applicable, or the
Required Lenders demanding the deposit of cash collateral pursuant to this
paragraph, the applicable Loan Parties shall immediately deposit in the
applicable Cash Collateral Account an amount in cash equal to 101.5% of the
Letter of Credit Outstandings owing by such Loan Parties as of such date, plus
any accrued and unpaid interest thereon. Each such deposit shall be held by the
Administrative Agent or the Canadian Agent for the payment and performance of
the Obligations and the Other Liabilities. The Administrative Agent or the
Canadian Agent, as applicable, shall have exclusive dominion and control,
including the exclusive right of withdrawal, over such Cash Collateral Account.
Other than any interest earned on the investment of such deposits, which
investments shall be made at the option and in the sole discretion of the
Administrative Agent or the Canadian Agent, as applicable (at the request of the
Lead Borrower and at the Borrowers’ risk and expense); such deposits shall not
bear interest. Interest or profits, if any, on such investments shall accumulate
in such account. Moneys in such Cash Collateral Account

 

81



--------------------------------------------------------------------------------

shall be applied by the Administrative Agent or the Canadian Agent to reimburse
the Issuing Banks for payments on account of drawings under Letters of Credit
for which it has not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the Borrowers for
the Letter of Credit Outstandings at such time or, if the maturity of the Loans
has been accelerated, shall be applied to satisfy the other respective
Obligations and the Other Liabilities of the applicable Borrower. If the
applicable Borrowers is required to provide an amount of cash collateral
hereunder as a result of the occurrence of a Specified Default, such amount (to
the extent not applied as aforesaid) shall be returned promptly to the
respective Borrower but in no event later than two (2) Business Days after all
Specified Defaults have been cured or waived.

 

(k) Notwithstanding anything to the contrary contained herein, with respect to
the Canadian Borrower only, if an Issuing Bank for any Canadian Letter of Credit
is not the Canadian Agent or a Canadian Lender, (i) the Canadian Borrower
authorizes the Canadian Agent to arrange for the issuance of Canadian Letters of
Credit from such Issuing Bank and to pay and indemnify (the “L/C Credit
Support”) such Issuing Bank from and against all reasonable charges in
connection with the issuance, negotiation, settlement, amendment and processing
of each such Canadian Letter of Credit; and the Canadian Borrower agrees to pay
and indemnify the Canadian Agent for and in respect of the L/C Credit Support
and agrees that such obligation to pay and indemnify shall be deemed Canadian
Liabilities, (ii) any notices, requests or applications under this SECTION 2.13
shall contemporaneously be delivered to both such Issuing Bank and the Canadian
Agent, (iii) drafts drawn under any Letters of Credit as provided in and L/C
Disbursements as provided in SECTION 2.13(d) shall immediately and on the same
Business Day be reimbursed by the Canadian Agent, and all interest accruing or
payable pursuant to SECTION 2.13(d) or SECTION 2.13(f) shall be for the account
of the Canadian Agent and not the Issuing Banks, and (iv) the Canadian
Borrower’s reimbursement obligation under, SECTION 2.13(d) and/or SECTION
2.13(g) shall be due to the Canadian Agent and the Lenders shall make available
to the Canadian Agent (for its own account) the amount of its payment provided
for in SECTION 2.13(g).

 

SECTION 2.14 Increased Costs.

 

(a) If any Change in Law shall:

 

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender or any holding company of any Lender (except any such
reserve requirement reflected in the Adjusted LIBO Rate) or the Issuing Banks;
or

 

(ii) impose on any Lender or any Issuing Bank or the London interbank market any
other condition affecting LIBO Loans made by such Lender or any Letter of Credit
or participation therein;

 

and the result of any of the foregoing shall be to increase the cost in any
material amount in excess of those incurred by similarly situated lenders to
such Lender of making or maintaining any LIBO Loan (or of maintaining its
obligation to make any such Revolving Credit Loan) or to increase the cost in
any material amount in excess of those incurred by similarly situated lenders to
such Lender or such Issuing Bank of participating in, issuing or maintaining any
Letter of Credit or to reduce the amount in any material respect of any sum
received or receivable by such Lender or such Issuing Bank hereunder

 

82



--------------------------------------------------------------------------------

(whether of principal, interest or otherwise), then the Domestic Borrowers or
the Canadian Borrower, as applicable, will pay to such Lender or such Issuing
Bank, as the case may be, such additional amount or amounts as will compensate
such Lender or such Issuing Bank, as the case may be, for such additional costs
incurred or reduction suffered.

 

(b) If any Lender or any Issuing Bank determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or such Issuing Bank’s capital or on the capital of
such Lender’s or such Issuing Bank’s holding company, if any, as a consequence
of this Agreement or the Loans made by, or participations in Letters of Credit
held by, such Lender, or the Letters of Credit issued by such Issuing Bank, to a
level below that which such Lender or such Issuing Bank or such Lender’s or such
Issuing Bank’s holding company would have achieved but for such Change in Law
(taking into consideration such Lender’s or such Issuing Bank’s policies and the
policies of such Lender’s or such Issuing Bank’s holding company with respect to
capital adequacy), then from time to time the Borrowers will pay to such Lender
or such Issuing Bank, as the case may be, such additional amount or amounts as
will compensate such Lender or such Issuing Bank or such Lender’s or such
Issuing Bank’s holding company for any such reduction suffered.

 

(c) A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or such Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
SECTION 2.14 and setting forth in reasonable detail the manner in which such
amount or amounts were determined shall be delivered to the Lead Borrower or the
Canadian Borrower, as applicable, and shall be conclusive absent manifest error.
The Domestic Borrowers or the Canadian Borrower, as applicable, shall pay such
Lender or such Issuing Bank, as the case may be, the amount shown as due on any
such certificate within fifteen (15) Business Days after receipt thereof.

 

(d) Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this SECTION 2.14 shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation, provided that
the Borrowers shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 90 days prior to the date that such Lender or such Issuing Bank, as the
case may be, notifies the Borrowers of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or such Issuing Bank’s
intention to claim compensation therefor, and provided further that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the 90 day period referred to above shall be extended to include the period
of retroactive effect thereof.

 

SECTION 2.15 Optional Termination or Reduction of Commitments.

 

(a) Subject to the provisions of SECTION 2.15(b), upon at least two (2) Business
Days’ prior written notice to the Administrative Agent, the Lead Borrower may,
at any time, in whole permanently terminate, or from time to time in part
permanently reduce, the Domestic Commitments. Each such reduction shall be in
the principal amount of $5,000,000 or any integral multiple thereof. Each such
reduction or termination shall (i) be applied ratably to the Domestic
Commitments of each Domestic Lender and (ii) be irrevocable at the effective
time of any such termination or reduction. The Domestic Borrowers shall pay to
the Administrative Agent for application as provided herein (i)

 

83



--------------------------------------------------------------------------------

at the effective time of any such termination (but not any partial reduction),
all earned and unpaid fees under the Fee Letter and all Unused Fees accrued on
the Domestic Commitments so terminated, and (ii) at the effective time of any
such reduction or termination, any amount by which the Credit Extensions to the
Domestic Borrowers outstanding on such date exceed the amount to which the
Domestic Commitments are to be reduced effective on such date.

 

(b) Notwithstanding anything to the contrary contained in SECTION 2.15(a),
except as provided in the following sentence, the Domestic Borrowers may reduce
the Tranche A-1 Commitments at any time provided that such Tranche A-1
Commitments shall at all times be not less than the then Incremental
Availability. The Domestic Borrowers may also terminate the Tranche A-1
Commitments in whole or in part if the Domestic Borrowers shall have satisfied
the Pro Forma Availability Condition. Each such reduction shall be in the
principal amount of $5,000,000 or any integral multiple thereof. The Domestic
Borrowers shall pay to the Administrative Agent for application as provided
herein (i) at the effective time of any such termination (but not any partial
reduction), all Unused Fees accrued on the Tranche A-1 Commitments so
terminated, and (ii) at the effective time of any such reduction or termination,
any amount by which the Tranche A-1 Credit Extensions to the Domestic Borrowers
outstanding on such date exceed the amount to which the Tranche A-1 Commitments
are to be reduced effective on such date.

 

(c) Upon at least two (2) Business Days’ prior written notice to the Canadian
Agent, the Canadian Borrower may, at any time, in whole permanently terminate,
or from time to time in part permanently reduce, the Canadian Commitments. Each
such reduction shall be in the principal amount of $5,000,000 or any integral
multiple thereof. Each such reduction or termination shall (i) be applied
ratably to the Canadian Commitments of each Canadian Lender and (ii) be
irrevocable at the effective time of any such termination or reduction. The
Canadian Borrower shall pay to the Canadian Agent for application as provided
herein (i) at the effective time of each such termination (but not any partial
reduction), all earned and unpaid fees under the Fee Letter and all Canadian
Unused Fees accrued on the Canadian Commitments so terminated, and (ii) at the
effective time of each such reduction or termination, any amount by which the
Credit Extensions to the Canadian Borrower outstanding on such date exceed the
amount to which the Canadian Commitments are to be reduced effective on such
date.

 

(d) Upon at least two (2) Business Days’ prior written notice to the Canadian
Agent, the Canadian Borrower may from time to time in part temporarily reduce,
the Canadian Commitments Each such reduction shall be in the principal amount of
$25,000,000 or any integral multiple thereof. Each such reduction shall (i) be
applied ratably to the Canadian Commitments of each Canadian Lender and (ii) be
irrevocable at the effective time of any such reduction. The Canadian Borrower
shall pay to the Canadian Agent for application as provided herein at the
effective time of each such reduction, any amount by which the Credit Extensions
to the Canadian Borrower outstanding on such date exceed the amount to which the
Canadian Commitments are to be reduced effective on such date. Any such
reduction may thereafter be reinstated upon at least two (2) Business Days’
prior written notice to the Canadian Agent and the Canadian Commitments
increased to an amount not to exceed the amount of such Canadian Commitments
prior to any such temporary reduction (after giving effect to any permanent
reduction thereof in accordance with the provisions of SECTION 2.15(c) hereof).

 

84



--------------------------------------------------------------------------------

(e) In the event that the Lead Borrower terminates the Domestic Commitments, the
Canadian Commitments shall be deemed to have also been terminated, without any
further action by the Lead Borrower, the Canadian Borrower or any Credit Party.

 

SECTION 2.16 Optional Prepayment of Loans; Reimbursement of Lenders.

 

(a) Subject to the provisions of SECTION 2.16(b), the Borrowers shall have the
right at any time and from time to time to prepay (without a commitment
reduction) outstanding Revolving Credit Loans in whole or in part, (x) with
respect to LIBO Loans or BA Equivalent Loans, upon at least two (2) Business
Days’ prior written, telex or facsimile notice to the Administrative Agent or
the Canadian Agent, as applicable, prior to 12:00 noon, Boston time, and (y)
with respect to Prime Rate Loans, on the same Business Day if written, telex or
facsimile notice is received by the Administrative Agent or the Canadian Agent,
as applicable, prior to 12:00 noon (or 11:00 a.m. in the case of CD$ Prime Rate
Loans or Dollar denominated Prime Rate Loans of the Canadian Borrower), Boston
time, subject in each case to the following limitations:

 

(i) Subject to SECTION 2.17, all prepayments shall be paid to the Administrative
Agent or the Canadian Agent, as applicable, for application (except as otherwise
directed by the applicable Borrower), first, to the prepayment of outstanding
Swingline Loans, second, to the prepayment of other outstanding Revolving Credit
Loans ratably in accordance with each Lender’s Domestic Commitment Percentage or
Canadian Commitment Percentage, as applicable, and third, if a Specified Default
then exists, to the funding of a cash collateral deposit in the Cash Collateral
Account in an amount equal to 101.5% of all Letter of Credit Outstandings;

 

(ii) Subject to the foregoing, outstanding Prime Rate Loans of the Domestic
Borrowers shall be prepaid before outstanding LIBO Loans are prepaid and
outstanding Prime Rate Loans of the Canadian Borrower shall be prepaid before
outstanding BA Equivalent Loans or LIBO Loans are prepaid (except as otherwise
directed by the applicable Borrower). Each partial prepayment of LIBO Loans
shall be in an integral multiple of $1,000,000 (but in no event less than
$10,000,000) and each partial prepayment of BA Equivalent Loans shall be in an
integral multiple of CD$1,000,000 (but in no event less than CD$5,000,000). No
prepayment of LIBO Loans or BA Equivalent Loans shall be permitted pursuant to
this SECTION 2.16 other than on the last day of an Interest Period applicable
thereto, unless the applicable Borrowers reimburse the Lenders for all Breakage
Costs associated therewith within five (5) Business Days of receiving a written
demand for such reimbursement which sets forth the calculation of such Breakage
Costs in reasonable detail. No partial prepayment of a Borrowing of LIBO Loans
shall result in the aggregate principal amount of the LIBO Loans remaining
outstanding pursuant to such Borrowing being less than $10,000,000 (unless all
such outstanding LIBO Loans are being prepaid in full). No partial prepayment of
a Borrowing of BA Equivalent Loans shall result in the aggregate principal
amount of the BA Equivalent Loans remaining outstanding pursuant to such
Borrowing being less than CD$5,000,000 (unless all such outstanding BA
Equivalent Loans are being prepaid in full); and

 

85



--------------------------------------------------------------------------------

(iii) Each notice of prepayment shall specify the prepayment date, the principal
amount and Type of the Loans to be prepaid and, in the case of LIBO Loans or BA
Equivalent Loans, the Borrowing or Borrowings pursuant to which such Revolving
Credit Loans were made. Each notice of prepayment shall be revocable, provided
that, within five (5) Business Days of receiving a written demand for such
reimbursement which sets forth the calculation of such Breakage Costs in
reasonable detail, the applicable Borrower shall reimburse the Lenders for all
Breakage Costs associated with the revocation of any notice of prepayment. The
Administrative Agent or the Canadian Agent, as applicable, shall, promptly after
receiving notice from the Lead Borrower hereunder, notify each applicable Lender
of the principal amount and Type of the Loans held by such Lender which are to
be prepaid, the prepayment date and the manner of application of the prepayment.

 

(b) Notwithstanding the provisions of SECTION 2.16(a) which generally permit
voluntary prepayments of the Revolving Credit Loans, only if all Tranche A Loans
to the Domestic Borrowers are repaid in full may the Domestic Borrowers prepay
amounts owed with respect to the Tranche A-1 Loans, provided, however, that any
such prepayment shall not reduce or terminate the Tranche A-1 Commitments. In
addition, the Domestic Borrowers may also repay the Tranche A-1 Loans as
required upon any reduction of termination of the Tranche A-1 Commitments in
accordance with the provisions of SECTION 2.15(b) hereof.

 

(c) The Domestic Borrowers shall reimburse each Domestic Lender and the Canadian
Borrower shall reimburse each Canadian Lender as set forth below for any loss
incurred or to be incurred by the Domestic Lenders or the Canadian Lenders, as
applicable, in the reemployment of the funds (i) resulting from any prepayment
(for any reason whatsoever, including, without limitation, conversion to Prime
Rate Loans or acceleration by virtue of, and after, the occurrence of an Event
of Default) of any LIBO Loan or BA Equivalent Loan required or permitted under
this Agreement, if such Revolving Credit Loan is prepaid other than on the last
day of the Interest Period for such Revolving Credit Loan or (ii) in the event
that after the Lead Borrower or the Canadian Borrower, as applicable, delivers a
notice of borrowing under SECTION 2.04 in respect of LIBO Loans or BA Equivalent
Loans, such Revolving Credit Loans are not made on the first day of the Interest
Period specified in such notice of borrowing for any reason (including, without
limitation, revocation by a Borrower of a notice of Borrowing) other than a
breach by such Lender of its obligations hereunder or the delivery of any notice
pursuant to SECTION 2.09, SECTION 2.10 or SECTION 2.11, or (iii) in the event
that after a Borrower delivers a notice of commitment reduction under SECTION
2.15 or a notice of prepayment under SECTION 2.16 in respect of LIBO Loans or BA
Equivalent Loans, such commitment reductions or such prepayments are not made on
the day specified in such notice of reduction or prepayment. Such loss shall be
the amount (herein, collectively, “Breakage Costs”) as reasonably determined by
such Lender as the excess, if any, of (A) the amount of interest which would
have accrued to such Lender on the amount so paid, not prepaid or not borrowed
at a rate of interest equal to the Adjusted LIBO Rate or BA Equivalent Rate, as
applicable, for such Revolving Credit Loan (but specifically excluding any
Applicable Margin), for the period from the date of such payment or failure to
borrow or failure to prepay to the last day (x) in the case of a payment or
refinancing of a LIBO Loan or BA Equivalent Loan with Prime Rate Loans other
than on the last day of the Interest Period for such Revolving Credit Loan or
the failure to prepay a LIBO Loan of BA Equivalent Loan, of the then current
Interest Period for such Revolving Credit Loan or (y) in the case of such
failure to borrow, of the Interest Period for such LIBO Loan or BA Equivalent
Loan which would have

 

86



--------------------------------------------------------------------------------

commenced on the date of such failure to borrow, over (B) in the case of a LIBO
Loan, the amount of interest which would have accrued to such Lender on such
amount by placing such amount on deposit for a comparable period with leading
banks in the London interbank market or, in the case of a BA Equivalent Loan,
the amount of interest which would have accrued to such Lender on such amount by
placing such amount on deposit for a comparable period with The Toronto-Dominion
Bank. Any Lender demanding reimbursement for such loss shall deliver to the Lead
Borrower or the Canadian Borrower, as applicable, from time to time one or more
certificates setting forth the amount of such loss as determined by such Lender
and setting forth in reasonable detail the manner in which such amount was
determined and such amounts shall be due within ten (10) Business Days after the
receipt of such notice.

 

(d) In the event the Domestic Borrowers or the Canadian Borrower, as applicable,
fail to prepay any Revolving Credit Loan on the date specified in any prepayment
notice delivered pursuant to SECTION 2.16(a) (whether or not such prepayment
notice is revoked), the Domestic Borrowers or the Canadian Borrower, as
applicable, within ten (10) Business Days after the receipt of the notice
described below from any Lender, shall pay to the Administrative Agent or the
Canadian Agent, as applicable, for the account of such Lender any amounts
required to compensate such Lender for any loss incurred by such Lender as a
result of such failure to prepay, including, without limitation, any loss, cost
or expenses (other than loss of profits) incurred by reason of the acquisition
of deposits or other funds by such Lender to fulfill deposit obligations
incurred in anticipation of such prepayment. Any Lender demanding such payment
shall deliver to the Lead Borrower or the Canadian Borrower, as applicable, from
time to time one or more certificates setting forth the amount of such loss as
determined by such Lender and setting forth in reasonable detail the manner in
which such amount was determined and such amounts shall be due within ten (10)
Business Days after the receipt of such notice.

 

(e) Whenever any partial prepayment of Revolving Credit Loans are to be applied
to LIBO Loans or BA Equivalent Loans, such LIBO Loans or BA Equivalent Loans
shall be prepaid in the chronological order of their Interest Payment Dates or
as the Lead Borrower or the Canadian Borrower, as applicable, may otherwise
designate in writing.

 

SECTION 2.17 Mandatory Prepayment; Commitment Termination; Cash Collateral.

 

The outstanding Obligations shall be subject to prepayment as follows:

 

(a) If at any time the amount of the Credit Extensions by Domestic Lenders
exceeds Domestic Availability, including, without limitation, as a result of one
or more fluctuations in the exchange rate of the CD$ against the dollar, the
Domestic Borrowers will, immediately upon notice from the Administrative Agent:
(x) prepay the Revolving Credit Loans in an amount necessary to eliminate such
excess; and (y) if, after giving effect to the prepayment in full of all
outstanding Revolving Credit Loans such excess has not been eliminated, deposit
cash into the Cash Collateral Account in an amount equal to 101.5% of the
Domestic Letters of Credit Outstanding.

 

(b) If at any time the amount of the Credit Extensions to the Canadian Borrower
exceeds Canadian Availability, in each case calculated in Dollars at the

 

87



--------------------------------------------------------------------------------

Equivalent Amount, including, without limitation, as a result of one or more
fluctuations in the exchange rate of the CD$ against the dollar, the Canadian
Borrowers will immediately upon notice from the Canadian Agent (or within five
(5) Business Days after notice from the Canadian Agent if such excess is solely
the result of one or more fluctuations in the exchange rate of the CD$ against
the dollar and the Canadian Loan Ceiling has not been exceeded) (A) prepay the
Revolving Credit Loans to the Canadian Borrower in an amount necessary to
eliminate such excess, and (B) if, after giving effect to the prepayment in full
of all such outstanding Revolving Credit Loans such excess has not been
eliminated, deposit cash into the applicable Cash Collateral Account in an
amount equal to 101.5% of the Canadian Letters of Credit Outstanding.

 

(c) The Revolving Credit Loans shall be repaid daily in accordance with (and to
the extent required under) the provisions of SECTION 2.18, to the extent then
applicable.

 

(d) Any Net Proceeds received from a Prepayment Event arising from Collateral
included in the Tranche A Borrowing Base, the Tranche A-1 Borrowing Base or the
Canadian Borrowing Base (other than from sales of Inventory in the ordinary
course of business), whether or not a Cash Dominion Event then exists, shall be
paid over to the Administrative Agent on receipt by the Loan Parties and shall
be utilized to prepay the Loans in the order of priority set forth in SECTION
7.03, provided that the provisions of this clause (d) shall not apply only if a
Cash Dominion Event does not exist or arise from such Prepayment Event and the
Net Proceeds from such Prepayment Event are not in excess of $50,000,000. The
Agents shall not be obligated to release their Liens on any Collateral included
in such Prepayment Event until such Net Proceeds have been so received (to the
extent required in this clause (d)). The application of such Net Proceeds to the
Loans shall not reduce the Commitments. If all Obligations or Canadian
Liabilities, as applicable, and Other Liabilities then due, are paid, any excess
Net Proceeds shall be remitted to the operating account of the Domestic
Borrowers or the Canadian Borrower maintained with the Administrative Agent or
the Canadian Agent, respectively.

 

(e) Except during the continuance of a Cash Dominion Event and provided that the
Determination Date shall not have occurred, any Net Proceeds, Cash Receipts and
other payments received by the Administrative Agent shall be applied as the Lead
Borrower or the Canadian Borrower, as applicable, shall direct the
Administrative Agent in writing, and otherwise consistent with the provisions of
SECTION 2.16(b).

 

(f) Subject to the foregoing, outstanding Prime Rate Loans of the Domestic
Borrowers shall be prepaid before outstanding LIBO Loans of the Domestic
Borrowers are prepaid and outstanding Prime Rate Loans of the Canadian Borrower
shall be prepaid before outstanding BA Equivalent Loans or LIBO Loans of the
Canadian Borrower are prepaid. No prepayment of LIBO Loans or BA Equivalent
Loans shall be permitted pursuant to this SECTION 2.17 other than on the last
day of an Interest Period applicable thereto, unless the applicable Borrowers
reimburse the Domestic Lenders or Canadian Lenders, as applicable, for all
Breakage Costs associated therewith within five (5) Business Days of receiving a
written demand for such reimbursement which sets forth the

 

88



--------------------------------------------------------------------------------

calculation of such Breakage Costs in reasonable detail. In order to avoid such
Breakage Costs, as long as no Specified Default has occurred and is continuing,
at the request of the Lead Borrower, the Administrative Agent or the Canadian
Agent, as applicable, shall hold all amounts required to be applied to LIBO
Loans or BA Equivalent Loans in the Cash Collateral Account and will apply such
funds to the applicable LIBO Loans and BA Equivalent Loans at the end of the
then pending Interest Period therefor (provided that the foregoing shall in no
way limit or restrict the Agents’ or the Canadian Agent’s rights upon the
subsequent occurrence of an Event of Default). No partial prepayment of a
Borrowing of LIBO Loans or BA Equivalent Loans shall result in the aggregate
principal amount of the LIBO Loans or BA Equivalent Loans remaining outstanding
pursuant to such Borrowing being less than $10,000,000 or CD$5,000,000, as
applicable. A prepayment of the Revolving Credit Loans pursuant to SECTION 2.16
or SECTION 2.17 shall not permanently reduce the Revolving Credit Commitments.

 

(g) All amounts required to be applied to all Revolving Credit Loans hereunder
(other than Swingline Loans) shall be applied ratably in accordance with each
Domestic Lender’s Domestic Commitment Percentage or each Canadian Lender’s
Canadian Commitment Percentage, as applicable. All credits against the
Obligations or the Canadian Liabilities shall be conditioned upon final payment
to the Administrative Agent or the Canadian Agent, as applicable, of the items
giving rise to such credits. If any item credited to the Loan Account is
dishonored or returned unpaid for any reason, whether or not such return is
rightful or timely, the Administrative Agent or the Canadian Agent, as
applicable, shall have the right to reverse such credit and charge the amount of
such item to the Loan Account and the Borrowers shall indemnify the Secured
Parties against all claims and losses resulting from such dishonor or return.

 

(h) Without in any way limiting the provisions of SECTIONS 2.17(a) or 2.17(b),
the Administrative Agent shall, monthly (or more frequently in the
Administrative Agent’s reasonable discretion in the event of a material change
in the foreign exchange rates), make the necessary exchange rate calculations to
determine whether any such excess described in such Sections exists on such
date.

 

(i) Upon the Termination Date, the Commitments and the credit facility provided
hereunder shall be terminated in full and the Domestic Borrowers shall pay, in
full and in cash, all outstanding Loans and all other outstanding Obligations,
and Other Liabilities then owing by them, and the Canadian Borrower shall pay in
full and in cash, all outstanding Loans to it and all other Canadian Liabilities
owing by them.

 

(j) All Obligations, Canadian Liabilities and Other Liabilities shall be payable
to the Administrative Agent or the Canadian Agent, as applicable, in the
currency in which they are denominated.

 

(k) In the event of a direct conflict between the priority provisions of this
SECTION 2.17 and other provisions contained in any other Loan Document, it is
the intention of the parties hereto that such priority provisions in such
documents shall be read together and construed, to the fullest extent possible,
to be in concert with each other. In the event of any actual, irreconcilable
conflict that cannot be resolved as aforesaid, the terms and provisions of this
SECTION 2.17 shall control and govern.

 

89



--------------------------------------------------------------------------------

SECTION 2.18 Cash Management.

 

(a) Within thirty (30) days of the occurrence of a breach by the Borrowers of
SECTION 6.10 hereof which continues for five (5) consecutive Business Days, or
immediately upon the occurrence of a Cash Dominion Event, the Borrowers, upon
the request of any Agent, shall deliver to the Agents a schedule of all DDAs,
that to the knowledge of the Responsible Officers of the Loan Parties, are
maintained by the Loan Parties, which Schedule includes, with respect to each
depository (i) the name and address of such depository; (ii) the account
number(s) maintained with such depository; and (iii) a contact person at such
depository.

 

(b) Annexed hereto as Schedule 2.18(b) is a list describing all arrangements to
which any Loan Party is a party with respect to the payment to such Loan Party
of the proceeds of all credit card charges for sales by such Loan Party.

 

(c) Each Loan Party shall:

 

(i) within forty-five (45) days after the Closing Date (or such later date
approved by the Agents), deliver to the Administrative Agent and the Canadian
Agent, as applicable, notifications (each, a “Credit Card Notification”)
substantially in the form attached hereto as Exhibit I which have been executed
on behalf of such Loan Party and addressed to such Loan Party’s credit card
clearinghouses and processors; and

 

(ii) enter into a blocked account agreement (each, a “Blocked Account
Agreement”) substantially in the form attached as Exhibit J with any bank with
which such Loan Party maintains deposit account(s) into which the DDA’s are
swept (collectively, the “Blocked Accounts”), which as of the Closing Date are
listed on Schedule 2.18(c)(ii) attached hereto; provided that the Blocked
Account Agreement among the Canadian Agent, the Canadian Loan Parties and
Canadian Imperial Bank of Commerce (or another Canadian chartered bank
reasonably acceptable to the Canadian Agent and the Canadian Borrower, which
shall act as a Blocked Account Bank in Canada) shall be delivered within
forty-five (45) days after the Closing Date (or such later date approved by the
Agents).

 

(d) Each Credit Card Notification and Blocked Account Agreement shall require,
during the continuance of a Cash Dominion Event (and delivery of notice thereof
from the Administrative Agent), the ACH or wire transfer on each Business Day
(and whether or not there is then an outstanding balance in the Loan Account) of
all available cash receipts (the “Cash Receipts”) (other than amounts not to
exceed $75,000,000 in the aggregate which may be deposited into a segregated DDA
(not to be located in the Province of Quebec, Canada) which the Lead Borrower
designates in writing to the Administrative Agent as being the “uncontrolled
cash account” (the “Designated Account”)) to the concentration account
maintained by the Administrative Agent at Bank of America (the “Domestic
Concentration Account”) or maintained by the Canadian Agent (the “Canadian
Concentration Account”), from:

 

(i) the sale of Inventory and other Collateral;

 

90



--------------------------------------------------------------------------------

(ii) all proceeds of collections of Accounts;

 

(iii) all Net Proceeds on account of any Prepayment Event;

 

(iv) each Blocked Account (including all cash deposited therein from each DDA
(other than the Designated Account); and

 

(v) the cash proceeds of all credit card charges;

 

provided that Cash Receipts of the Canadian Loan Parties shall be delivered only
to a Blocked Account established by the Canadian Borrower or as the Canadian
Agent may otherwise direct.

 

(e) If, at any time during the continuance of a Cash Dominion Event, any cash or
cash equivalents owned by any Loan Party (other than (i) an amount of up to
$75,000,000 that is on deposit in the Designated Account, which funds, shall not
be funded from, or when withdrawn from the Designated Account, shall not be
replenished by, funds constituting proceeds of Collateral so long as such Cash
Dominion Event continues, (ii) de minimus cash or cash equivalents inadvertently
misapplied by the Loan Parties and (iii) payroll, trust and tax withholding
accounts funded in the ordinary course of business and required by Applicable
Law) are deposited to any account, or held or invested in any manner, otherwise
than in a Blocked Account that is subject to a Blocked Account Agreement (or a
DDA which is swept daily to a Blocked Account), any Agent or the Canadian Agent
may require the applicable Loan Party to close such account and have all funds
therein transferred to a Blocked Account, and all future deposits made to a
Blocked Account which is subject to a Blocked Account Agreement.

 

(f) The Loan Parties may close DDAs or Blocked Accounts and/or open new DDAs or
Blocked Accounts, subject to the execution and delivery to the Administrative
Agent or the Canadian Agent, as applicable, of appropriate Blocked Account
Agreements (unless expressly waived by the Administrative Agent or the Canadian
Agent) consistent with the provisions of this SECTION 2.18 and otherwise
reasonably satisfactory to the Agents and, if applicable, the Canadian Agent.
The Loan Parties shall furnish the Administrative Agent with prior written
notice of its intention to open or close a Blocked Account and the
Administrative Agent shall promptly notify the Lead Borrower as to whether the
Administrative Agent shall require a Blocked Account Agreement with the Person
with whom such account will be maintained. Unless consented to in writing by the
Agents and, if applicable, the Canadian Agent, the Borrowers shall not enter
into any agreements with credit card processors other than the ones expressly
contemplated herein unless contemporaneously therewith, a Credit Card
Notification, is executed and delivered to the Administrative Agent or the
Canadian Agent, as applicable.

 

(g) The Borrowers may also maintain one or more disbursement accounts (the
“Disbursement Accounts”) to be used by the Borrowers for disbursements and
payments (including payroll) in the ordinary course of business or as otherwise
permitted hereunder.

 

(h) The Domestic Concentration Account and the Canadian Concentration Account
shall at all times be under the sole dominion and control of the Administrative
Agent or the Canadian Agent, as applicable. Each Borrower hereby acknowledges
and agrees that (i) such Borrower has no right of withdrawal from such
Concentration Accounts, (ii) the funds on deposit in such Concentration Accounts
shall at all times continue to be collateral security for all of the Obligations
and the Other

 

91



--------------------------------------------------------------------------------

Liabilities, provided that funds in the Canadian Concentration Account shall be
applied only to the Canadian Liabilities, and (iii) the funds on deposit in each
such Concentration Account shall be applied as provided in this Agreement. In
the event that, notwithstanding the provisions of this SECTION 2.18, any
Borrower receives or otherwise has dominion and control of any such proceeds or
collections, such proceeds and collections shall be held in trust by such
Borrower for the Administrative Agent or the Canadian Agent, as applicable,
shall not be commingled with any of such Borrower’s other funds or deposited in
any account of such Borrower and shall promptly be deposited into the applicable
Concentration Account or dealt with in such other fashion as such Borrower may
be instructed by the Administrative Agent or the Canadian Agent, as applicable.

 

(i) Any amounts received in the Domestic Concentration Account or the Canadian
Concentration Account at any time when all of the Obligations or the Canadian
Liabilities, as applicable, and Other Liabilities then due have been and remain
fully repaid shall be remitted to the operating account of the Domestic
Borrowers or the Canadian Borrower maintained with the Administrative Agent or
the Canadian Agent, respectively.

 

(j) The Administrative Agent or the Canadian Agent, as applicable, shall
promptly (but in any event within one Business Day) furnish written notice to
each Person with whom a Blocked Account is maintained of any termination of a
Cash Dominion Event.

 

(k) The following shall apply to deposits and payments under and pursuant to
this Agreement:

 

(i) Funds shall be deemed to have been deposited to the applicable Concentration
Account on the Business Day on which deposited, provided that such deposit is
available to the Administrative Agent or the Canadian Agent, as applicable, by
4:00 p.m., Boston time, on that Business Day (except that if the Obligations or
Canadian Liabilities are being paid in full, by 2:00 p.m. Boston time, on that
Business Day);

 

(ii) Funds paid to the Administrative Agent or the Canadian Agent, as
applicable, other than by deposit to the Concentration Account, shall be deemed
to have been received on the Business Day when they are good and collected
funds, provided that such payment is available to the Administrative Agent or
the Canadian Agent, as applicable, by 4:00 p.m., Boston time, on that Business
Day (except that if the Obligations or Canadian Liabilities are being paid in
full, by 2:00 p.m. Boston time, on that Business Day);

 

(iii) If a deposit to a Concentration Account or payment is not available to the
Administrative Agent until after 4:00 p.m. (or to the Canadian Agent until after
2:00 p.m.), Boston time, on a Business Day, such deposit or payment shall be
deemed to have been made at 9:00 a.m., Boston time, on the then next Business
Day;

 

(iv) If any item deposited to a Concentration Account and credited to the Loan
Account is dishonored or returned unpaid for any reason, whether or not such
return is rightful or timely, the Administrative Agent or the Canadian Agent, as
applicable, shall have the right to reverse such credit and charge the amount of
such item to the applicable Loan Account and the applicable Borrowers shall
indemnify the Secured Parties against all out-of-pocket claims and losses
resulting from such dishonor or return.

 

92



--------------------------------------------------------------------------------

SECTION 2.19 Fees.

 

(a) The Borrowers shall pay to the Agents, for their respective accounts, the
fees set forth in the Fee Letter as and when payment of such fees is due as
therein set forth.

 

(b) The Domestic Borrowers shall pay the Administrative Agent, for the account
of the Domestic Lenders, an aggregate fee (the “Unused Fee”) equal to 0.25% per
annum (on the basis of actual days elapsed in a year of 365 or 366 days, as
applicable) of the average daily balance of the Unused Commitment, during the
calendar quarter just ended (or relevant period with respect to the payment
being made for the first calendar quarter ending after the Closing Date or on
the Termination Date). The Unused Fee shall be paid in arrears, on the tenth day
of each October, January, April and July after the execution of this Agreement
and on the Termination Date. The Administrative Agent shall pay the Unused Fee
to the Domestic Lenders upon the Administrative Agent’s receipt of the Unused
Fee based upon their pro rata share of an amount equal to the aggregate Unused
Fee to all Domestic Lenders.

 

(c) The Canadian Borrower shall pay the Canadian Agent, for the account of the
Canadian Lenders, an aggregate fee (the “Canadian Unused Fee”) equal to 0.25%
per annum (on the basis of actual days elapsed in a year of 365 or 366 days, as
applicable) of the average daily balance of the Unused Canadian Commitment,
during the calendar quarter just ended (or relevant period with respect to the
payment being made for the first calendar quarter ending after the Closing Date
or on the Termination Date). The Canadian Unused Fee shall be paid in CD$ in
arrears, on the tenth day of each October, January, April and July after the
execution of this Agreement and on the Termination Date. The Canadian Agent
shall pay the Canadian Unused Fee to the Canadian Lenders upon the Canadian
Agent’s receipt of the Canadian Unused Fee based upon their pro rata share of an
amount equal to the aggregate Canadian Unused Fee to all Canadian Lenders.

 

(d) The Domestic Borrowers shall pay the Administrative Agent and the Canadian
Borrower shall pay to the Canadian Agent, for the account of the Domestic
Lenders or the Canadian Lenders, as applicable, on the first day of each
September, December, March and June, in arrears, a fee calculated on the basis
of a 365 or 366 day year, as applicable and actual days elapsed (each, a “Letter
of Credit Fee”), equal to the following per annum percentages of the average
face amount of the following categories of Letters of Credit outstanding during
the three month period then ended:

 

(i) Standby Letters of Credit for the Domestic Borrowers: At a per annum rate
equal to the then Applicable Margin for LIBO Loans;

 

(ii) Commercial Letters of Credit for the Domestic Borrowers: At a per annum
rate equal to fifty percent (50%) of the then Applicable Margin for LIBO Loans

 

(iii) Standby Letters of Credit for the Canadian Borrower: At a per annum rate
equal to the then Applicable Margin for BA Equivalent Loans;

 

93



--------------------------------------------------------------------------------

(iv) Commercial Letters of Credit for the Canadian Borrower: At a per annum rate
equal to fifty percent (50%) of the then Applicable Margin for BA Equivalent
Loans; and

 

(v) After the occurrence and during the continuance of a Specified Default and
acceleration of the Obligations or the Canadian Liabilities, as applicable, at
any time that the Administrative Agent or the Canadian Agent, as applicable, is
not holding in the Cash Collateral Account an amount in cash equal to 101.5% of
the Domestic Letter of Credit Outstandings or of the Canadian Letter of Credit
Outstandings, as applicable, as of such date, plus accrued and unpaid interest
thereon, effective upon written notice from the Administrative Agent or the
Canadian Agent, as applicable, the Letter of Credit Fee shall be increased, at
the option of the Administrative Agent or the Canadian Agent, as applicable, by
an amount equal to two percent (2%) per annum.

 

(e) The Domestic Borrowers or the Canadian Borrower, as applicable, shall pay to
the applicable Issuing Bank, in addition to all Letter of Credit Fees otherwise
provided for hereunder, the reasonable and customary fees and charges of such
Issuing Bank in connection with the issuance, negotiation, settlement, amendment
and processing of each Letter of Credit issued by such Issuing Bank.

 

(f) All fees shall be paid on the dates due, in immediately available funds, to
the Administrative Agent or the Canadian Agent, as applicable, for the
respective accounts of the Administrative Agent or the Canadian Agent, as
applicable, and other Credit Parties as provided herein. Once due, all fees
shall be fully earned and shall not be refundable under any circumstances. For
greater certainty, the Canadian Borrower shall not be liable for any fees which
form part of the Obligations unless they are Canadian Liabilities (including as
provided in SECTION 2.19(a), SECTION 2.19(c), or SECTION 9.03).

 

SECTION 2.20 Maintenance of Loan Account; Statements of Account.

 

(a) The Administrative Agent or the Canadian Agent, as applicable, shall
maintain an account on its books in the name of the Domestic Borrowers and the
Canadian Borrower (each, the “Loan Account”) which will reflect (i) all Loans
and other advances made by the Lenders to such Borrowers or for such Borrowers’
account, (ii) all Letter of Credit Disbursements, fees and interest that have
become payable as herein set forth, and (iii) any and all other monetary
Obligations or Canadian Liabilities, as applicable, that have become payable.

 

(b) The Loan Account will be credited with all amounts received by the
Administrative Agent or by the Canadian Agent from the applicable Borrower or
from others for the Borrowers’ account, including all amounts received in the
Concentration Account from the Blocked Account Banks, and the amounts so
credited shall be applied as set forth in and to the extent required by SECTION
2.17(e) or 7.03, as applicable. After the end of each month, the Administrative
Agent or the Canadian Agent, as applicable, shall send to the Domestic Borrowers
and the Canadian Borrower, as applicable, a statement accounting for the charges
(including interest), loans, advances and other transactions occurring among and
between the Administrative Agent, or the Canadian Agent, as applicable, the
Lenders and the applicable Borrowers during that month. The monthly statements
shall, absent manifest error, shall be deemed presumptively correct.

 

94



--------------------------------------------------------------------------------

SECTION 2.21 Payments; Sharing of Setoff.

 

(a) The Borrowers shall make each payment required to be made hereunder or under
any other Loan Document (whether of principal, interest, fees or reimbursement
of drawings under Letters of Credit, of amounts payable under SECTIONS 2.14,
2.16(c) or 2.23, or otherwise) prior to 2:00 p.m., Boston time, on the date when
due, in immediately available funds, without setoff or counterclaim, in the same
currency in which the Credit Extension was made. Any amounts received after such
time on any date may, in the discretion of the Administrative Agent, be deemed
to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made, as applicable, to
the Administrative Agent at its offices at 100 Federal Street, Boston,
Massachusetts, or to the Canadian Agent at its offices at 200 Front Street West,
Toronto, Ontario, Canada, M5V 3L2, except payments to be made directly to an
Issuing Bank or Swingline Lender as expressly provided herein and except that
payments pursuant to SECTIONS 2.14, 2.16(c), 2.23 and 9.03 shall be made
directly to the Persons entitled thereto and payments pursuant to other Loan
Documents shall be made to the Persons specified therein. The Administrative
Agent or the Canadian Agent, as applicable, shall distribute any such payments
to the appropriate recipient promptly following receipt thereof. If any payment
under any Loan Document shall be due on a day that is not a Business Day, except
with respect to LIBO Borrowings or BA Equivalent Loan Borrowings, the date for
payment shall be extended to the next succeeding Business Day, and, if any
payment due with respect to LIBO Borrowings or BA Equivalent Loan Borrowings
shall be due on a day that is not a Business Day, the date for payment shall be
extended to the next succeeding Business Day, unless that succeeding Business
Day is in the next calendar month, in which event, the date of such payment
shall be on the last Business Day of subject calendar month, and, in the case of
any payment accruing interest, interest thereon shall be payable for the period
of such extension. All payments in respect of any Loan or Letter of Credit shall
be repaid in the currency in which such Loan or Letter of Credit was originally
disbursed or issued.

 

(b) All funds received by and available to the Administrative Agent to pay
principal, unreimbursed drawings under Letters of Credit, interest and fees then
due hereunder, shall be applied in accordance with the provisions of SECTIONS
2.17(e) or 7.03 ratably among the parties entitled thereto in accordance with
the amounts of principal, unreimbursed drawings under Letters of Credit,
interest, and fees then due to such respective parties. For purposes of
calculating interest due to a Lender, that Lender shall be entitled to receive
interest on the actual amount contributed by that Lender towards the principal
balance of the Revolving Credit Loans outstanding during the applicable period
covered by the interest payment made by the Borrowers. Any net principal
reductions to the Revolving Credit Loans received by the Administrative Agent or
the Canadian Agent in accordance with the Loan Documents during such period
shall not reduce such actual amount so contributed, for purposes of calculation
of interest due to that Lender, until the Administrative Agent or the Canadian
Agent, as applicable, has distributed to the applicable Lender its Commitment
Percentage thereof.

 

(c) Unless the Administrative Agent or the Canadian Agent, as applicable, shall
have received notice from the Lead Borrower prior to the date on which any
payment is due to the Administrative Agent or the Canadian Agent, as applicable,
for the account of the Domestic Lenders or the Canadian Lenders or the Issuing
Banks hereunder that the Borrowers will not make such payment, the
Administrative Agent or the Canadian Agent as applicable, may assume that the
Borrowers have made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Domestic Lenders or the
Canadian Lenders, as applicable, or the

 

95



--------------------------------------------------------------------------------

Issuing Banks, as the case may be, the amount due. In such event, if the
Borrowers have not in fact made such payment, then each of the Lenders or the
Issuing Banks, as the case may be, severally agrees to repay to the
Administrative Agent or the Canadian Agent, as applicable, forthwith on demand
the amount so distributed to such Lender or Issuing Bank with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the Federal Funds
Effective Rate in the case of amounts to be paid by the Domestic Lenders and at
the Canadian Prime Rate in the case of payments to be made by the Canadian
Lenders.

 

(d) In accordance with the provisions of SECTION 8.16, if any Domestic Lender or
Canadian Lender shall fail to make any payment required to be made by it
pursuant to this Agreement, then the Administrative Agent or the Canadian Agent,
as applicable, may, in its discretion (notwithstanding any contrary provision
hereof), apply any amounts thereafter received by the Administrative Agent or
the Canadian Agent, as applicable, for the account of such Domestic Lender or
Canadian Lender to satisfy such Lender’s obligations under such Sections until
all such unsatisfied obligations are fully paid.

 

SECTION 2.22 Settlement Amongst Lenders

 

(a) The Swingline Lender may, at any time (but, in any event shall weekly, as
provided in SECTION 2.22(b)), on behalf of the Domestic Borrowers or the
Canadian Borrower, as applicable (which hereby authorize the Swingline Lender to
act on their behalf in that regard) request the Administrative Agent or the
Canadian Agent, as applicable, to cause the Domestic Lenders and the Canadian
Lenders, as applicable, to make a Revolving Credit Loan (which shall be a Prime
Rate Loan) in an amount equal to such Lender’s Domestic Commitment Percentage or
Canadian Commitment Percentage, as applicable, of the outstanding amount of
Swingline Loans made in accordance with SECTION 2.06, which request may be made
regardless of whether the conditions set forth in Article IV have been
satisfied. Upon such request, each Domestic Lender or Canadian Lender, as
applicable, shall make available to the Administrative Agent or the Canadian
Agent, as applicable, the proceeds of such Revolving Credit Loan for the account
of the Swingline Lender. If the Swingline Lender requires a Revolving Credit
Loan to be made by the Domestic Lenders or the Canadian Lenders and the request
therefor is received prior to 12:00 Noon, (or 11:00 a.m. with respect to the
Canadian Lenders) Boston time, on a Business Day, such transfers shall be made
in immediately available funds no later than 3:00 p.m., Boston time, that day;
and, if the request therefor is received after 12:00 Noon, (or 11:00 a.m. with
respect to the Canadian Lenders) Boston time, then no later than 3:00 p.m.,
Boston time, on the next Business Day. The obligation of each such Lender to
transfer such funds is irrevocable, unconditional and without recourse to or
warranty by the Administrative Agent, the Canadian Agent, or the Swingline
Lender. If and to the extent any Domestic Lender or Canadian Lender, as
applicable, shall not have so made its transfer to the Administrative Agent or
the Canadian Agent, such Domestic Lender or Canadian Lender agrees to pay to the
Administrative Agent or the Canadian Agent, as applicable, forthwith on demand,
such amount, together with interest thereon, for each day from such date until
the date such amount is paid to the Administrative Agent or the Canadian Agent,
as applicable, at the Federal Funds Effective Rate in the case of amounts to be
paid by the Domestic Lenders and at the Canadian Prime Rate in the case of
payments to be made by the Canadian Lenders.

 

(b) The amount of each Lender’s Domestic Commitment Percentage or Canadian
Commitment Percentage, as applicable, of outstanding Revolving Credit Loans
(including outstanding

 

96



--------------------------------------------------------------------------------

Swingline Loans, except that settlements of Swingline Loans during the months of
November and December of each year shall be required to be made by the Swingline
Lender only with respect to those Swingline Loans in excess of $25,000,000 in
the aggregate only (the “Excess Swingline Loans”)) shall be computed weekly (or
more frequently in the Administrative Agent’s or the Canadian Agent’s, as
applicable, discretion) and shall be adjusted upward or downward based on all
Revolving Credit Loans (including Swingline Loans other than Excess Swingline
Loans) and repayments of Revolving Credit Loans (including Swingline Loans other
than Excess Swingline Loans) received by the Administrative Agent or Canadian
Agent, as applicable, as of 3:00 p.m., Boston time, on the first Business Day
(such date, the “Settlement Date”) following the end of the period specified by
the Administrative Agent or the Canadian Agent, as applicable.

 

(c) The Administrative Agent or the Canadian Agent, as applicable, shall deliver
to each of the Domestic Lenders or Canadian Lenders, as applicable, promptly
after a Settlement Date a summary statement of the amount of outstanding
Revolving Credit Loans (including Swingline Loans other than Excess Swingline
Loans) for the period and the amount of repayments received for the period. As
reflected on the summary statement, (i) the Administrative Agent or the Canadian
Agent, as applicable, shall transfer to each Domestic Lender and Canadian Lender
its applicable Domestic Commitment Percentage or Canadian Commitment Percentage,
as applicable, of repayments, and (ii) each Domestic Lender and Canadian Lender,
as applicable, shall transfer to the Administrative Agent or the Canadian Agent,
as applicable (as provided below) or the Administrative Agent or the Canadian
Agent, as applicable, shall transfer to each Domestic Lender or Canadian Lender,
as applicable, such amounts as are necessary to insure that, after giving effect
to all such transfers, the amount of Revolving Credit Loans made by each
Domestic Lender and Canadian Lender with respect to Revolving Credit Loans to
the Domestic Borrowers and the Canadian Borrowers, respectively (including
Swingline Loans other than Excess Swingline Loans) shall be equal to such
Domestic Lender’s applicable Domestic Commitment Percentage or Canadian
Commitment Percentage, as applicable, of Revolving Credit Loans (including
Swingline Loans which are not Excess Swingline Loans) outstanding as of such
Settlement Date. If the summary statement requires transfers to be made to the
Administrative Agent or the Canadian Agent, as applicable, by the Domestic
Lenders or the Canadian Lenders and is received prior to 12:00 Noon, (or 11:00
a.m. with respect to the Canadian Lenders) Boston time, on a Business Day, such
transfers shall be made in immediately available funds no later than 3:00 p.m.,
Boston time, that day; and, if received after 12:00 Noon, (or 11:00 a.m. with
respect to the Canadian Lenders) Boston time, then no later than 3:00 p.m.,
Boston time, on the next Business Day. The obligation of each Domestic Lender
and Canadian Lender to transfer such funds is irrevocable, unconditional and
without recourse to or warranty by the Administrative Agent. If and to the
extent any Domestic Lender shall not have so made its transfer to the
Administrative Agent or the Canadian Agent, as applicable, such Domestic Lender
or Canadian Lender agrees to pay to the Administrative Agent or the Canadian
Agent, as applicable, forthwith on demand such amount, together with interest
thereon, for each day from such date until the date such amount is paid to the
Administrative Agent or the Canadian Agent, as applicable, at the Federal Funds
Effective Rate in the case of amounts to be paid by the Domestic Lenders and at
the Canadian Prime Rate in the case of payments to be made by the Canadian
Lenders.

 

SECTION 2.23 Taxes.

 

(a) Any and all payments by or on account of any obligation of the Loan Parties
hereunder or under any other Loan Document shall be made free and clear of and
without deduction

 

97



--------------------------------------------------------------------------------

for any Indemnified Taxes or Other Taxes; provided, however, that if a Loan
Party shall be required to deduct, or an Agent or a Lender shall be required to
remit, any Taxes from such payments, then (i) in the case of any Indemnified
Taxes or Other Taxes, the sum payable shall be increased as necessary so that
after making all required deductions or remittances for such Taxes (including
deductions applicable to additional sums payable under this SECTION 2.23) the
applicable Credit Party receives an amount equal to the sum it would have
received had no such deductions been made, (ii) the Loan Party shall make such
deductions and (iii) the Loan Party shall pay the full amount deducted to the
relevant Governmental Authority in accordance with Applicable Law.

 

(b) In addition, the Loan Parties shall pay any Other Taxes to the relevant
Governmental Authority in accordance with Applicable Law.

 

(c) The Domestic Borrowers shall indemnify each Credit Party, and the Canadian
Borrower shall indemnify the Canadian Agent, each Canadian Lender and the
Issuing Banks of any Letter of Credit on its behalf, within ten (10) days after
written demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes paid by such Credit Party on or with respect to any payment by or on
account of any obligation of the Loan Parties hereunder or under any other Loan
Document (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this SECTION 2.23) and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto;
provided that if any Borrower reasonably believes that such Taxes were not
correctly or legally asserted, each Lender will use reasonable efforts to
cooperate with such Borrower to obtain a refund of such taxes so long as such
efforts would not, in the sole determination of such Lender result in any
additional costs, expenses or risks or be otherwise disadvantageous to it;
provided further, that the Borrowers shall not be required to compensate any
Lender pursuant to this SECTION 2.23 for any amounts incurred in any fiscal year
for which such Lender is claiming compensation if such Lender does not furnish
notice of such claim within six (6) months from the end of such fiscal year;
provided further, that if the circumstances giving rise to such claim have a
retroactive effect, then the beginning of such six month period shall be
extended to include such period of retroactive effect. A certificate as to the
amount of such payment or liability delivered to the Lead Borrower by a Credit
Party, or by the Administrative Agent on its own behalf or on behalf of any
other Credit Party, setting forth in reasonable detail the manner in which such
amount was determined, shall be conclusive absent manifest error.

 

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by a Loan Party to a Governmental Authority, the Lead Borrower shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent or the Canadian Agent, as applicable.

 

(e) Any Foreign Lender that is a Domestic Lender that is entitled to an
exemption from or reduction in withholding tax shall deliver to the Lead
Borrower and the Administrative Agent two (2) copies of (i) either United States
Internal Revenue Service Form W 8BEN or Form W 8ECI, or any subsequent versions
thereof or successors thereto, or, (ii) in the case of a Foreign Lender claiming
exemption from or reduction in U.S. Federal withholding tax under Section 871(h)
or 881(c) of the Code with respect to payments of “portfolio interest”, a (A)
Form W 8BEN, or any subsequent versions thereof or successors thereto and (B) a
certificate representing that such Foreign Lender (1) is not a bank for purposes
of Section 881(c) of the Code, (2) is not a 10 percent shareholder (within the

 

98



--------------------------------------------------------------------------------

meaning of Section 871(h)(3)(B) of the Code) of any Loan Party (other than the
Canadian Borrower and its Subsidiaries) and (3) is not a controlled foreign
corporation related to the Loan Parties (other than the Canadian Borrower and
its Subsidiaries) (within the meaning of Section 864(d)(4) of the Code)), in all
cases, properly completed and duly executed by such Foreign Lender claiming, as
applicable, complete exemption from or reduced rate of, U.S. Federal withholding
tax on payments by the Loan Parties under this Agreement and the other Loan
Documents, or in the case of a Foreign Lender claiming exemption for “portfolio
interest” certifying that it is not a foreign corporation, partnership, estate
or trust. Such forms shall be delivered by each Foreign Lender on or before the
date it becomes a party to this Agreement (or, in the case of a transferee that
is a participation holder, on or before the date such participation holder
becomes a transferee hereunder) and on or before the date, if any, such Foreign
Lender changes its applicable lending office by designating a different lending
office (a “New Lending Office”). In addition, each Foreign Lender shall deliver
such forms promptly upon the obsolescence or invalidity of any form previously
delivered by such Foreign Lender (other than a Canadian Lender). Notwithstanding
any other provision of this SECTION 2.23(e), a Foreign Lender shall not be
required to deliver any form pursuant to this SECTION 2.23(e) that such Foreign
Lender is not legally able to deliver.

 

(f) The Borrowers shall not be required to indemnify any Foreign Lender or to
pay any additional amounts to any Foreign Lender in respect of U.S. Federal
withholding tax pursuant to paragraph (a) or (c) above to the extent that the
obligation to pay such additional amounts would not have arisen but for a
failure by such Foreign Lender to comply with the provisions of paragraph (e)
above. Should a Lender become subject to Taxes because of its failure to deliver
a form required hereunder, the Loan Parties shall, at such Lender’s expense,
take such steps as such Lender shall reasonably request to assist such Lender to
recover such Taxes.

 

(g) If any Loan Party shall be required pursuant to this SECTION 2.23 to pay any
additional amount to, or to indemnify, any Credit Party to the extent that such
Credit Party becomes subject to Taxes subsequent to the Closing Date (or, if
applicable, subsequent to the date such Person becomes a party to this
Agreement) as a result of any change in the circumstances of such Credit Party
(other than a change in Applicable Law), including without limitation a change
in the residence, place of incorporation, principal place of business of such
Credit Party or a change in the branch or lending office of such Credit Party,
as the case may be, such Credit Party shall use reasonable efforts to avoid or
minimize any amounts which might otherwise be payable pursuant to this SECTION
2.23(g); provided, however, that such efforts shall not include the taking of
any actions by such Credit Party that would result in any tax, costs or other
expense to such Credit Party (other than a tax, cost or other expense for which
such Credit Party shall have been reimbursed or indemnified by the Loan Parties
pursuant to this Agreement or otherwise) or any action which would or might in
the reasonable opinion of such Credit Party have an adverse effect upon its
business, operations or financial condition or otherwise be disadvantageous to
such Credit Party.

 

(h) If any Lender is entitled to a reduction in (and not complete exemption
from) the applicable withholding tax, the Borrowers may withhold from any
interest payment to such Lender an amount equivalent to the applicable
withholding tax after taking into account such reduction.

 

(i) If any Credit Party reasonably determines that it has actually and finally
realized, by reason of a refund, deduction or credit of any Taxes paid or
reimbursed by the Loan Parties pursuant to subsection (a) or (c) above in
respect of payments under the Loan Documents, a current

 

99



--------------------------------------------------------------------------------

monetary benefit that it would otherwise not have obtained and that would result
in the total payments under this SECTION 2.23 exceeding the amount needed to
make such Credit Party whole, such Credit Party shall pay to the Lead Borrower,
with reasonable promptness following the date upon which it actually realizes
such benefit, an amount equal to the lesser of the amount of such benefit or the
amount of such excess, in each case net of all out of pocket expenses incurred
in securing such refund, deduction or credit.

 

(j) Each Lender (other than a Person who becomes a lender to the Canadian
Borrower as a result of the provisions of Section 8.17) which has a Canadian
Commitment hereby certifies that it is a resident of Canada for purposes of Part
XIII of the Income Tax Act (Canada) or that payments of interest to it by the
Canadian Borrower are otherwise exempt from withholding taxes. Each Person that
becomes a Lender to the Canadian Borrower hereafter (other than as a result of
the provisions of SECTION 8.17 or otherwise following the occurrence of a
Determination Date) shall promptly deliver to the Canadian Borrower and the
Canadian Agent a certificate as to whether such Person is a resident of Canada
for purposes of Part XIII of the Income Tax Act (Canada) or that payments of
interest to it by the Canadian Borrower are otherwise exempt from withholding
taxes. If any such Lender (other than a Lender that becomes a Canadian Lender as
a result of the provisions of SECTION 8.17) is not a resident of Canada for
purposes of Part XIII of the Income Tax Act (Canada) or otherwise not exempt
from the payment of withholding taxes on interest payments to it, prior to the
Determination Date only, such Lender shall not be entitled to payments hereunder
with respect to taxes imposed under Part XIII of the Income Tax Act (Canada) and
such interest payments will be net of any applicable withholding taxes required
to be withheld and remitted by the payor.

 

SECTION 2.24 Mitigation Obligations; Replacement of Lenders.

 

(a) If any Lender requests compensation under SECTION 2.14 or cannot make Loans
under SECTION 2.11, or if the Borrowers are required to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to SECTION 2.23, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the reasonable judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to SECTION 2.14 or 2.23, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense. The Borrowers (in the
case of the Canadian Borrower, only in respect of any Canadian Lender) hereby
agree to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment; provided, however, that the
Borrowers shall not be liable for such costs and expenses of a Lender requesting
compensation if (i) such Lender becomes a party to this Agreement on a date
after the Closing Date and (ii) the relevant Change in Law occurs on a date
prior to the date such Lender becomes a party hereto.

 

(b) If any Lender requests compensation under SECTION 2.14 or cannot make Loans
under SECTION 2.11 for thirty (30) consecutive days, or if any Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to SECTION 2.23, or if any
Lender is a Delinquent Lender or otherwise defaults in its obligation to fund
Loans hereunder, then the Borrowers may, at their sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in SECTION 9.04), all

 

100



--------------------------------------------------------------------------------

its interests, rights and obligations under this Agreement to an assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided, however, that (i) the Lead Borrower shall
have received the prior written consent of the Administrative Agent, the Issuing
Banks and Swingline Lender (and the Canadian Agent only in the case of a
Canadian Lender), which consent shall not be unreasonably withheld, (ii) such
Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and participations in unreimbursed drawings under Letters
of Credit and Swingline Loans, accrued interest thereon, accrued fees and all
other amounts payable to it hereunder from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrowers (in the
case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under SECTION 2.14 or payments required
to be made pursuant to SECTION 2.23, such assignment will result in a reduction
in such compensation or payments. A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrowers to require
such assignment and delegation cease to apply.

 

SECTION 2.25 Designation of Lead Borrower as Domestic Borrowers’ Agent.

 

(a) Each Domestic Borrower hereby irrevocably designates and appoints the Lead
Borrower as such Borrower’s agent to obtain Loans and Letters of Credit, the
proceeds of which shall be available to each Domestic Borrower for such uses as
are permitted under this Agreement. As the disclosed principal for its agent,
each Domestic Borrower shall be obligated to the Administrative Agent and each
Domestic Lender on account of Loans so made and Letters of Credit so issued as
if made directly by the Domestic Lenders to such Domestic Borrower,
notwithstanding the manner by which such Loans and Letters of Credit are
recorded on the books and records of the Lead Borrower and of any other Domestic
Borrower.

 

(b) Each Borrower represents to the Credit Parties that it is an integral part
of a consolidated enterprise, and that each Loan Party will receive direct and
indirect benefits from the availability of the joint credit facility provided
for herein, and from the ability to access the collective credit resources of
the consolidated enterprise which the Loan Parties comprise. Each Borrower
recognizes that credit available to it hereunder is in excess of and on better
terms than it otherwise could obtain on and for its own account and that one of
the reasons therefor is its joining in the credit facility contemplated herein
with all other Borrowers. Consequently, each Borrower hereby assumes and agrees
to discharge all Obligations, Other Liabilities and Canadian Liabilities of each
of the other Borrowers as if the Borrower which is so assuming and agreeing were
each of the other Borrowers, provided that the Canadian Borrower and its
Subsidiaries shall be liable only for the Canadian Liabilities.

 

(c) The Lead Borrower shall act as a conduit for each Domestic Borrower
(including itself, as a Domestic Borrower) on whose behalf the Lead Borrower has
requested a Revolving Credit Loan. None of the Agents nor any other Credit Party
shall have any obligation to see to the application of such proceeds.

 

(d) The authority of the Lead Borrower to request Loans and Letters of Credit on
behalf of, and to bind, the Domestic Borrowers, shall continue unless and until
the Administrative Agent actually receives written notice of: (i) the
termination of such authority, and (ii) the subsequent appointment of a
successor Lead Borrower, which notice is signed by the respective Financial
Officers

 

101



--------------------------------------------------------------------------------

of each Domestic Borrower; and (iii) written notice from such successive Lead
Borrower accepting such appointment and acknowledging that from and after the
date of such appointment, the newly appointed Lead Borrower shall be bound by
the terms hereof, and that as used herein, the term “Lead Borrower” shall mean
and include the newly appointed Lead Borrower.

 

SECTION 2.26 Security Interests in Collateral.

 

To secure their Obligations under this Agreement and the other Loan Documents
and the Other Liabilities, the Domestic Borrowers shall grant to the
Administrative Agent and the Canadian Borrower and each other Canadian Loan
Party shall grant to the Canadian Agent, for its benefit and the benefit of the
other Secured Parties, a first-priority security interest in, and hypothec of
(subject to Permitted Encumbrances having priority by operation of Applicable
Law), all of the Collateral pursuant hereto and to the Security Documents,
provided that the Collateral granted by the Canadian Borrower and each other
Canadian Loan Party shall secure only the Canadian Liabilities, and provided
further that the Collateral shall secure amounts owing with respect to Cash
Management Services and the Other Liabilities of the Domestic Borrowers and of
the Canadian Loan Parties, respectively, only to the extent provided in the
Security Documents.

 

ARTICLE III

 

Representations and Warranties

 

To induce the Credit Parties to make the Loans and to issue Letters of Credit,
the Loan Parties executing this Agreement or a Joinder hereto, jointly and
severally, make the following representations and warranties to each Credit
Party with respect to each Loan Party:

 

SECTION 3.01 Organization; Powers.

 

Each Loan Party is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization, has all requisite power and
authority to own its property and assets and to carry on its business as now
conducted, except, in each case, where the failure to do so, or so possess,
individually or in the aggregate would not reasonably be expected to result in a
Material Adverse Effect. Each Loan Party has all requisite organizational power
and authority to execute and deliver and perform all its obligations under all
Loan Documents to which such Loan Party is a party. Each Loan Party is qualified
to do business in, and is in good standing (where such concept exists) in, every
jurisdiction in which the nature of its business or the ownership or leasing of
its properties makes such qualification necessary, except where the failure to
be so qualified or in good standing individually or in the aggregate would not
reasonably be expected to result in a Material Adverse Effect. Schedule 3.01
annexed hereto sets forth, as of the Closing Date, each Loan Party’s name as it
appears in official filings in its state of incorporation or organization, its
state of incorporation or organization, organization type, organization number,
if any, issued by its state of incorporation or organization, and its federal
employer identification number.

 

102



--------------------------------------------------------------------------------

SECTION 3.02 Authorization; Enforceability.

 

The transactions contemplated hereby and by the other Loan Documents to be
entered into by each Loan Party are within such Loan Party’s corporate powers
and have been duly authorized by all necessary corporate, membership,
partnership or other necessary action. This Agreement has been duly executed and
delivered by each Loan Party that is a party hereto or thereto and constitutes,
and each other Loan Document to which any Loan Party is a party, when executed
and delivered by such Loan Party will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

 

SECTION 3.03 Governmental Approvals; No Conflicts.

 

The transactions to be entered into and contemplated by the Loan Documents (a)
do not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except for (A) such as have been
obtained or made and are in full force and effect, (B) filings and recordings
necessary to perfect Liens created under the Loan Documents and enforce the
rights of the Lenders and the Secured Parties under the Loan Documents or (C)
the failure of which to obtain would not reasonably be expected to result in
Material Adverse Effect, (b) will not violate any Applicable Law or the Charter
Documents of any Loan Party, except to the extent that such violation would not
reasonably be expected to result in a Material Adverse Effect, (c) will not
violate or result in a default under any indenture or any other agreement,
instrument or other evidence of Material Indebtedness, except to the extent that
such default would not reasonably be expected to result in a Material Adverse
Effect, and (d) will not result in the creation or imposition of any Lien on any
asset of any Loan Party, except Liens created under the Loan Documents.

 

SECTION 3.04 Financial Condition.

 

The Lead Borrower has heretofore furnished to the Agents the Consolidated
balance sheet, and statements of income, stockholders’ equity, and cash flows
for the Parent and its Subsidiaries as of and for the Fiscal Year ending on or
about January 31, 2005 and as of and for the Fiscal Quarter ending on or about
April 30, 2005, certified by a Financial Officer of the Parent. Such financial
statements present fairly, in all material respects, the financial position,
results of operations and cash flows of the Parent and its Subsidiaries as of
such dates and for such periods in accordance with GAAP, subject to year end
audit adjustments and the absence of footnotes. Since the date of the latest
such financial statements, there has been no Material Adverse Effect.

 

SECTION 3.05 Properties.

 

(a) Except as disclosed on Schedule 3.05(a), each Loan Party has title to, or
valid leasehold interests in, all its real (immoveable) and personal (moveable)
property material to its business, except for defects which would not reasonably
be expected to have a Material Adverse Effect.

 

103



--------------------------------------------------------------------------------

(b) Each Loan Party owns or is licensed to use, all patents, trademarks, trade
names, trade styles, brand names, service marks, logos, copyrights, and other
intellectual property used in its business, except to the extent that the
failure to so own or have the right to use would not reasonably be expected to
have a Material Adverse Effect, and the use thereof by the Loan Parties does not
infringe upon the rights of any other Person, except for any such infringements
that, individually or in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect.

 

(c) Schedule 3.05(c)(i) sets forth the address (including county) of all Real
Estate that is owned by the Loan Parties as of the Closing Date. Schedule
3.05(c)(ii) sets forth the address (including county) of all Real Estate that is
leased by the Loan Parties as of the Closing Date, together with a list of the
lessor with respect to each such Lease. Except as would not reasonably be
expected to result in a Material Adverse Effect, to the knowledge of the
Responsible Officers of the Loan Parties each of such Leases is in full force
and effect and the Loan Parties are not in default of the terms thereof.

 

SECTION 3.06 Litigation and Environmental Matters.

 

(a) Except as set forth on Schedule 3.06(a), there are no actions, suits or
proceedings by or before any arbitrator or Governmental Authority pending
against or, to the actual knowledge of Responsible Officers of a Loan Party,
threatened in writing against or affecting any Loan Party (i) as to which there
is a reasonable possibility of an adverse determination which, if adversely
determined, would reasonably be expected individually or in the aggregate to
result in a Material Adverse Effect (other than Disclosed Matters) or (ii) that
involve any of the Loan Documents and would reasonably be expected, individually
or in the aggregate, to result in a Material Adverse Effect.

 

(b) Except as set forth on Schedule 3.06(b), no Loan Party (i) has failed to
comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (ii) has
become subject to any Environmental Liability, (iii) has received notice of any
claim with respect to any Environmental Liability or (iv) knows of any basis for
any Environmental Liability, which, in each case, individually or in the
aggregate, would reasonably be expected to result in a Material Adverse Effect.

 

(c) Since the date of this Agreement, there has been no change in the status of
the Disclosed Matters that, individually or in the aggregate, has resulted in,
or would reasonably be expected to result in, a Material Adverse Effect.

 

SECTION 3.07 Compliance with Laws and Agreements.

 

Each Loan Party is in compliance with all Applicable Law and all Material
Indebtedness (including, without limitation, the Indentures), and no event of
default has occurred and is continuing thereunder, except in each case where the
failure to comply or the existence of a default, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect. Without limiting the generality of the foregoing, each Loan Party has
obtained all permits, licenses and other authorizations which are required with
respect to the ownership and operations of its business, except where the
failure to obtain such permits, licenses or other authorizations, individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect. Each Loan Party is in material compliance with all terms and

 

104



--------------------------------------------------------------------------------

conditions of all such permits, licenses, orders and authorizations, except
where the failure to comply with such terms or conditions, individually or in
the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

 

SECTION 3.08 Investment and Holding Company Status.

 

No Loan Party is (a) an “investment company” as defined in, and subject to
regulation under, the Investment Company Act of 1940 or (b) a “holding company”
as defined in, and subject to regulation under, the Public Utility Holding
Company Act of 1935.

 

SECTION 3.09 Taxes.

 

Since the Closing Date, each Loan Party has timely filed or caused to be filed
all tax returns and reports required to have been filed and has paid or caused
to be paid all Taxes required to have been paid by it, except (a) Taxes that are
being contested in good faith by appropriate proceedings, for which such Loan
Party has set aside on its books adequate reserves, and as to which no Lien has
arisen or (b) to the extent that the failure to do so would not reasonably be
expected to result in a Material Adverse Effect.

 

SECTION 3.10 ERISA.

 

Since the Closing Date, no ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, would reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan subject to ERISA (based on the assumptions
used for purposes of Statement of Financial Accounting Standards No. 87) did
not, as of the date of the most recent financial statements reflecting such
amounts, exceed the fair market value of the assets of such Plan, and the
present value of all accumulated benefit obligations of all underfunded Plans
subject to ERISA (based on the assumptions used for purposes of Statement of
Financial Accounting Standards No. 87) did not, as of the date of the most
recent financial statements reflecting such amounts, exceed the fair market
value of the assets of all such underfunded Plans, in each case, to the extent
that any resulting liabilities would reasonably be expect to result in a
Material Adverse Effect. No Plan in respect of employees of any Canadian Loan
Party or any of their Related Parties is a pension plan or subject to any
pension benefits legislation. No Canadian Loan Party has any Plan subject to
registration or regulation under the Pension Benefits Act (Ontario).

 

SECTION 3.11 Disclosure.

 

None of the reports, financial statements, certificates or other information
(other than any projections, pro formas, budgets and general market information)
concerning the Loan Parties furnished by or on at the direction of any Loan
Party to any Credit Party in connection with the negotiation of this Agreement
or any other Loan Document or delivered hereunder or thereunder (as modified or
supplemented by other information so furnished), when taken as a whole,
contains, as of the date furnished, any material misstatement of fact or omits
to state any material fact necessary to make the statements therein, in the
light of the circumstances under which they were made, not materially misleading
in light of the circumstances under which such statements were made.

 

105



--------------------------------------------------------------------------------

SECTION 3.12 Subsidiaries.

 

(a) Schedule 3.12 sets forth the name of, and the ownership interest of each
Loan Party in, each Subsidiary as of the Closing Date; there is no other Capital
Stock of any class outstanding as of the Closing Date. To the knowledge of the
Responsible Officers of the Loan Parties, all such shares of Capital Stock are
validly issued, fully paid, and, except as set forth on Schedule 3.12,
non-assessable.

 

(b) Except as set forth on Schedule 3.12, no Loan Party is party to any joint
venture, general or limited partnership, or limited liability company agreements
as of the Closing Date.

 

SECTION 3.13 Insurance.

 

Schedule 3.13 sets forth a description of all business interruption, general
liability, directors and officers liability, comprehensive, and casualty
insurance maintained by or on behalf of the Loan Parties as of the Closing Date.
Each insurance policy listed on Schedule 3.13 is in full force and effect as of
the Closing Date and all premiums in respect thereof that are due and payable as
of the Closing Date have been paid.

 

SECTION 3.14 Labor Matters.

 

As of the Closing Date, there are no strikes, lockouts or slowdowns against any
Loan Party pending or, to the actual knowledge of any Responsible Officer of any
Loan Party, threatened, except to the extent that strikes, lockouts or slowdowns
would not reasonably be expected to result in a Material Adverse Affect. The
hours worked by and payments made to employees of the Loan Parties have not been
in violation of the Fair Labor Standards Act or any other applicable federal,
state, local or foreign law dealing with such matters to the extent that any
such violation could reasonably be expected to have a Material Adverse Effect.
Except for Disclosed Matters and to the extent that such liability would not
reasonably be expected to have a Material Adverse Effect, all payments due from
any Loan Party, or for which any claim may be made against any Loan Party, on
account of wages and employee health and welfare insurance and other benefits,
have been paid or accrued in accordance with GAAP as a liability on the books of
such Loan Party. Except as set forth on Schedule 3.14, as of the Closing Date no
Loan Party is a party to or bound by any material collective bargaining
agreement, bonus, restricted stock, stock option, or stock appreciation plan or
agreement or any similar plan, agreement or arrangement. As of the Closing Date,
there are no representation proceedings pending or, to the actual knowledge of
any Responsible Officer of any Loan Party, threatened to be filed with the
National Labor Relations Board or other applicable Governmental Authority, and
no labor organization or group of employees of any Loan Party has made a pending
demand for recognition. As of the Closing Date, the consummation of the
transactions contemplated by the Loan Documents will not give rise to any right
of termination or right of renegotiation on the part of any union under any
collective bargaining agreement to which any Loan Party is bound to the extent
that such would be reasonably expected to result in a Material Adverse Effect.

 

SECTION 3.15 Security Documents.

 

The Security Documents create in favor of the Administrative Agent or the
Canadian Agent, as applicable, for the benefit of the Administrative Agent or
the Canadian Agent, as

 

106



--------------------------------------------------------------------------------

applicable, and the other Secured Parties, a legal, valid and enforceable
security or mortgage interests in the Collateral (subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law), and the
Security Documents constitute, or will upon the filing of financing statements
or other requisite registrations and/or the obtaining of “control”, in each case
with respect to the relevant Collateral as required under the applicable Uniform
Commercial Code or similar legislation of any jurisdiction, including, without
limitation, the PPSA and the Civil Code of Quebec, to the extent security
interests in such Collateral can be perfected by such filings or control, the
creation of a fully perfected and opposable first priority Lien on, and security
interest in, and hypothecation of, all right, title and interest of the Loan
Parties thereunder in such Collateral (to the extent required under the Security
Documents), in each case prior and superior in right to any other Person, except
for Permitted Encumbrances having priority by operation of Applicable Law.

 

SECTION 3.16 Federal Reserve Regulations.

 

(a) No Loan Party is engaged principally, or as one of its important activities,
in the business of extending credit for the purpose of buying or carrying Margin
Stock.

 

(b) No part of the proceeds of any Loan or any Letter of Credit will be used,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, (i) to buy or carry Margin Stock or to extend credit to others for
the purpose of buying or carrying Margin Stock or to refund indebtedness
originally incurred for such purpose in violation of Regulation U or X or (ii)
for any purpose that entails a violation of, or that is inconsistent with, the
provisions of the Regulations of the Board, including Regulation U or Regulation
X.

 

SECTION 3.17 Solvency.

 

The Loan Parties, on a Consolidated basis, are Solvent. No transfer of property
is being made by any Loan Party and no obligation is being incurred by any Loan
Party in connection with the transactions contemplated by the TRU Acquisition or
this Agreement or the other Loan Documents with the intent to hinder, delay, or
defraud either present or future creditors of any Loan Party.

 

SECTION 3.18 TRU Acquisition.

 

The Agents have (i) received (x) copies of each of the material Acquisition
Documents, including all amendments and schedules thereto and (y) evidence that
the Certificate of Merger contemplated in the Acquisition Documents has been
cleared by applicable Governmental Authorities for filing in the office of the
Secretary of State of Delaware. As of the Closing Date, the Acquisition
Documents furnished to the Agents are true, accurate and complete copies
thereof, are in full force and effect and have not been modified, amended,
waived, supplemented or terminated, except for any material modifications,
amendments, waivers or supplements thereto approved by the Agents (to the extent
such changes are materially adverse to the Lenders (as reasonably determined by
the Agents)).

 

107



--------------------------------------------------------------------------------

ARTICLE IV

 

Conditions

 

SECTION 4.01 Closing Date.

 

The obligation of the Lenders to make each Loan and of the Issuing Banks to
issue each Letter of Credit, including the initial Loans and the initial Letters
of Credit, if any, on the Closing Date, is subject to the following conditions
precedent:

 

(a) The Agents (or their counsel) shall have received from each party either (i)
a counterpart of this Agreement and all other Loan Documents signed on behalf of
such party or (ii) written evidence satisfactory to the Agents (which may
include telecopy transmission of a signed signature page of this Agreement) that
such party has signed a counterpart of this Agreement and all other Loan
Documents.

 

(b) The Agents shall have received a written opinion (addressed to each Agent
and the Lenders and dated the Closing Date) of Kirkland & Ellis LLP and Morris,
Nichols, Arsht & Tunnell, counsel for the Loan Parties and Stikeman Elliott LLP,
counsel for the Canadian Borrower and its Subsidiaries covering such matters
relating to the Loan Parties, the Loan Documents or the transactions
contemplated thereby as the Agents shall reasonably request. The Loan Parties
hereby request such counsel to deliver such opinions.

 

(c) The Agents shall have received Charter Documents and such other documents
and certificates as the Agents or their counsel may reasonably request relating
to the organization and existence of each Loan Party, the authorization of the
transactions contemplated by the Loan Documents and any other legal matters
relating to the Loan Parties, the Loan Documents or the transactions
contemplated thereby, all in form and substance reasonably satisfactory to the
Agents and their counsel.

 

(d) The Agents and the Canadian Agent, as applicable, shall have received a
notice with respect to such Borrowing or issuance, as the case may be, as
required by Article II and a Borrowing Base Certificate dated the Closing Date,
relating to the month ended on June 25, 2005, and executed by a Financial
Officer of the Lead Borrower and the Canadian Borrower, as applicable.

 

(e) The Agents shall have received a certificate, reasonably satisfactory in
form and substance to the Agents, certifying that, as of the Closing Date, no
Default or Event of Default exists and that immediately after the consummation
of the TRU Acquisition and the consummation of the transactions described on
Schedule 1.4 hereto, no Default or Event of Default will exist; provided that,
notwithstanding anything to the contrary contained herein, no such Default or
Event of Default shall be deemed to exist with respect to any representations
and warranties contained in this Agreement and the other Loan Documents relating
to the business and operations of the Initial Borrower for which similar
representations are contained in the Acquisition Documents to the extent that
the representations and warranties contained herein are inconsistent with or
more onerous than the representations and warranties relating to the business
and operations of the Initial Borrower contained in the Acquisition Documents.

 

108



--------------------------------------------------------------------------------

(f) All necessary consents and approvals to the transactions contemplated hereby
shall have been obtained and shall be reasonably satisfactory to the Agents
other than those which, individually or in the aggregate, would not and would
not reasonably be expected to have, a Material Adverse Effect (as defined in the
Acquisition Documents).

 

(g) No Material Adverse Effect (as defined in the Acquisition Documents) shall
have occurred since the date of the most recent financial information delivered
to the Agents.

 

(h) There shall not be any other Material Indebtedness of the Loan Parties
outstanding immediately after the Closing Date other than (i) the existing
8 3/4% Debentures Due 2021, (ii) the Bridge Financing Facility or the Permanent
Financing Facility, (iii) this Agreement, (iv) the CMBS Facilities, (v) the
Delaware Note, and (vi) guaranties of joint venture and Affiliated companies’
Indebtedness.

 

(i) After giving effect to the consummation of the transactions contemplated
under the Acquisition Agreements, this Agreement and the other Loan Documents on
the Closing Date (including any Loans made or Letters of Credit issued
hereunder), no Event of Default shall exist, provided that, notwithstanding
anything to the contrary contained herein, no such Default or Event of Default
shall be deemed to exist with respect to any representations and warranties
contained in this Agreement and the other Loan Documents relating to the
business and operations of the Initial Borrower for which similar
representations are contained in the Acquisition Documents to the extent that
the representations and warranties contained herein are inconsistent with or
more onerous than the representations and warranties relating to the business
and operations of the Initial Borrower contained in the Acquisition Documents.

 

(j) The Agents shall have received results of searches or other evidence
reasonably satisfactory to the Agents (in each case dated as of a date
reasonably satisfactory to the Agents) indicating the absence of Liens on the
assets of the Loan Parties, except for Permitted Encumbrances and Liens for
which termination statements and releases or subordination agreements are being
tendered on the Closing Date.

 

(k) The Agents shall have received, and be reasonably satisfied with, evidence
of the Loan Parties’ insurance, together with such endorsements as are required
by the Loan Documents.

 

(l) All fees due at or immediately after the Closing Date and all Credit Party
Expenses incurred by in connection with the establishment of the credit facility
contemplated hereby (including the reasonable fees and expenses of counsel to
the Agents), shall have been paid in full.

 

(m) The Parent shall have received at least $1,200,000,000 of cash proceeds of
an equity contribution or Subordinated Indebtedness to pay a portion of the
purchase

 

109



--------------------------------------------------------------------------------

price under the Acquisition Documents. The Borrowers and/or their Affiliates
shall have received the proceeds from (a) a loan facility of at least
$850,000,000 to be established by the Borrowers’ European affiliates, (b) the
Bridge Financing Facility of at least $1,900,000,000 which Bridge Financing
Facility shall be consistent with the terms set forth in a commitment letter
dated March 17, 2005, as amended on June 30, 2005, from Bank of America, N.A.,
Bank of America Bridge LLC, Deutsche Bank AG Cayman Islands Branch and certain
of the Arrangers for the Bridge Financing Facility (or other alternative
financing in replacement of all or a portion of such Bridge Financing Facility
which together with the Bridge Financing Facility is consistent with the terms
set forth in such commitment letter) and (c) the CMBS Facilities of up to
$800,000,000 in the aggregate, which CMBS Facilities shall be consistent with
the terms set forth in a commitment letter dated June 30, 2005, from Bank of
America, N.A. and German American Capital Corporation.

 

(n) The TRU Acquisition shall be consummated contemporaneously with the
effectiveness of this Agreement on terms consistent with the Acquisition
Documents in effect as of March 17, 2005 (with any material changes thereto
approved by the Agents (whose approval shall not be unreasonably withheld) but
only to the extent such changes are materially adverse to the Lenders (as
reasonably determined by the Agents)). The TRU Acquisition shall be consummated
contemporaneously with the effectiveness of this Agreement (with all material
conditions precedent set forth in the Acquisition Documents dated March 17, 2005
to the extent materially adverse to the Lenders (as reasonably determined by the
Agents) having been satisfied or waived with the consent of the Agents) on terms
set forth in such Acquisition Documents.

 

(o) There shall have been delivered to the Agents each of the instruments,
agreements, opinions, certificates and other documents identified on the closing
agenda attached hereto as Exhibit N.

 

Notwithstanding the foregoing, the obligations of the Lenders to make Loans and
of the Issuing Banks to issue Letters of Credit hereunder shall not become
effective unless all of the foregoing conditions is satisfied (or waived as
provided in SECTION 9.02) at or prior to 12:00 noon, Boston time, on October 31,
2005 (and, in the event such conditions are not so satisfied or waived, this
Agreement shall terminate at such time).

 

SECTION 4.02 Conditions Precedent to Each Loan and Each Letter of Credit.

 

The obligation of the Lenders to make each Revolving Credit Loan and of the
Issuing Banks to issue each Letter of Credit (other than the initial Revolving
Credit Loan and Letter of Credit to be issued on Closing Date in order to
consummate the TRU Acquisition as more particularly set forth on a schedule of
Sources and Uses previously delivered to the Agents) is also subject to the
following conditions precedent:

 

(a) The Administrative Agent shall have received a notice with respect to such
Borrowing or issuance, as the case may be, as required by Article II, and in the
case of the issuance of a Letter of Credit, the applicable Issuing Bank shall
have received notice with respect thereto in accordance with SECTION 2.13.

 

110



--------------------------------------------------------------------------------

(b) The Agents shall have received, on the Closing Date, the Security Documents
in form, scope and amount reasonably satisfactory in all respects to the Agents
and certificates evidencing any stock being pledged by the Lead Borrower (of the
Canadian Borrower) and of the Canadian Loan Parties thereunder, together with
undated stock powers executed in blank, each duly executed by the applicable
Loan Parties.

 

(c) The Agents shall have received, on the Closing Date, all documents and
instruments, including Uniform Commercial Code and PPSA financing statements and
certified statements issued by the Quebec Register of Personal and Movable Real
Rights, required by law or reasonably requested by the Agents to be filed,
registered, published or recorded to create or perfect the first priority Liens
(subject only to Permitted Encumbrances having priority by operation of
Applicable Law) intended to be created under the Loan Documents and all such
documents and instruments shall have been so filed, registered, published or
recorded or other arrangements reasonably satisfactory to the Agents for such
filing, registration, publication or recordation shall have been made.

 

(d) There shall have been delivered to the Agents on the Closing Date each of
the instruments, agreements, opinions, certificates and other documents
identified on the post-closing agenda attached hereto as Exhibit O.

 

(e) All representations and warranties contained in this Agreement and the other
Loan Documents or otherwise made in writing in connection herewith or therewith
shall be true and correct in all material respects on and as of the date of each
Borrowing or the issuance of each Letter of Credit hereunder with the same
effect as if made on and as of such date, other than representations and
warranties that relate solely to an earlier date.

 

(f) On the date of each Borrowing hereunder and the issuance of each Letter of
Credit and after giving effect thereto, no Default or Event of Default shall
have occurred and be continuing.

 

The request by the Lead Borrower or the Canadian Borrower, as applicable, for,
and the acceptance by any Borrower of, each extension of credit hereunder shall
be deemed to be a representation and warranty by the Loan Parties that the
conditions specified in this SECTION 4.02 have been satisfied at that time and
that after giving effect to such extension of credit the Domestic Borrowers
shall continue to be in compliance with the Tranche A Borrowing Base (or Tranche
A-1 Borrowing Base, if applicable) or the Canadian Borrowing Base. The
conditions set forth in this SECTION 4.02 are for the sole benefit of the
Administrative Agent and the Canadian Agent and each other Credit Party and may
be waived by the Administrative Agent or the Canadian Agent, in whole or in
part, without prejudice to the rights of the Administrative Agent, the Canadian
Agent or any other Credit Party.

 

111



--------------------------------------------------------------------------------

ARTICLE V

 

Affirmative Covenants

 

Until (i) the Commitments have expired or been terminated, (ii) the principal of
and interest on each Loan and all fees and other Obligations (other than
contingent indemnity obligations with respect to then unasserted claims and the
Other Liabilities) shall have been paid in full, (iii) all Letters of Credit
shall have expired or terminated (or been cash collateralized in a manner
satisfactory to the applicable Issuing Banks) and (iv) all Letter of Credit
Outstandings have been reduced to zero (or cash collateralized in a manner
satisfactory to the applicable Issuing Banks), each Loan Party covenants and
agrees with the Credit Parties (provided that the Canadian Borrower covenants
only for itself and its Subsidiaries) that:

 

SECTION 5.01 Financial Statements and Other Information.

 

The Lead Borrower will furnish to the Administrative Agent:

 

(a) Within one hundred twenty (120) days after the end of each Fiscal Year of
the Lead Borrower, (i) the Consolidated balance sheet and related statements of
operations, and Consolidated statements of cash flows as of the end of and for
such year for (A) the Lead Borrower and its Subsidiaries, and (B) the Canadian
Borrower and its Subsidiaries, setting forth in each case, in comparative form,
the Consolidated figures for the previous Fiscal Year (such comparisons to the
prior Fiscal Year only to commence with the Fiscal Year ended on or about
January 31, 2007) and the figures as set forth in the projections delivered
pursuant to SECTION 5.01(f), all audited and reported on by independent public
accountants of recognized national standing (without a “going concern” or like
qualification or exception and without a qualification or exception as to the
scope of such audit) to the effect that such Consolidated financial statements
present fairly in all material respects the financial condition and results of
operations of the applicable Loan Parties and their Subsidiaries on a
Consolidated basis in accordance with GAAP, (ii) the Consolidated balance sheet
and related statements of operations, and Consolidated statements of cash flows
as of the end of and for such year for the Lead Borrower and its Subsidiaries
(other than the Canadian Borrower and its Subsidiaries), setting forth in
comparative form the Consolidated figures for the previous Fiscal Year (such
comparisons to the prior Fiscal Year only to commence with the Fiscal Year ended
on or about January 31, 2007) and the figures as set forth in the projections
delivered pursuant to SECTION 5.01(f), and (iii) separate financial statements
for each business segment identified on, and as required by, Schedule 5.01(a)
hereto;

 

(b) Commencing with the Fiscal Quarter ending April 30, 2006, within sixty (60)
days after the end of each of the first three Fiscal Quarters of the Lead
Borrower, the Consolidated balance sheet and related statements of operations,
and cash flows the Consolidated balance sheet and related statements of
operations, and Consolidated statements of cash flows for (i) the Lead Borrower
and its Subsidiaries, (ii) the Lead Borrower and its Subsidiaries (other than
the Canadian Borrower and its Subsidiaries), and (iii) the Canadian Borrower and
its Subsidiaries, as of the end of and for such Fiscal Quarter and the elapsed
portion of the Fiscal Year, setting forth in each case, in

 

112



--------------------------------------------------------------------------------

comparative form the Consolidated figures for the previous Fiscal Year (such
comparisons to the prior Fiscal Year only to commence with the Fiscal Year ended
on or about January 31, 2007) and the figures as set forth in the projections
delivered pursuant to SECTION 5.01(f), all certified by one of the Lead
Borrower’s Financial Officers as presenting in all material respects the
financial condition and results of operations of the Loan Parties and their
Subsidiaries on a Consolidated basis in accordance with GAAP, subject to year
end audit adjustments and the absence of footnotes, and, in addition, separate
financial statements for each business segment identified on, and as required
by, Schedule 5.01(a) hereto;

 

(c) within thirty (30) days after the end of each Fiscal Month of the Lead
Borrower and its Subsidiaries during the period commencing on the Closing Date
and ending on January 31, 2006, internally prepared monthly operating financial
reports for (i) the Lead Borrower and its Subsidiaries, (ii) the Lead Borrower
and its Subsidiaries (other than the Canadian Borrower and its Subsidiaries),
and (ii) the Canadian Borrower and its Subsidiaries, as of the end of and for
such Fiscal Month and the elapsed portion of the Fiscal Year, all certified by
one of the Lead Borrower’s Financial Officers as, to such officer’s knowledge,
presenting in all material respects the financial condition and results of
operations of the Loan Parties and their Subsidiaries on a Consolidated basis;

 

(d) Commencing with the Fiscal Month ending January 31, 2006, within thirty (30)
days after the end of each Fiscal Month of the Lead Borrower and its
Subsidiaries (other than for the Fiscal Months of February and March 2006, for
which Fiscal Months the following financial statements shall be furnished within
45 days after the end of such Fiscal Months), such reports as are prepared by
the Loan Parties’ management for their own use, including the Consolidated
balance sheet and related statements of operations, and Consolidated statements
of cash flows for (i) the Lead Borrower and its Subsidiaries, (ii) the Lead
Borrower and its Subsidiaries (other than the Canadian Borrower and its
Subsidiaries), and (iii) the Canadian Borrower and its Subsidiaries, as of the
end of and for such Fiscal Month and the elapsed portion of the Fiscal Year,
setting forth in each case, in comparative form the Consolidated figures for the
previous Fiscal Year (such comparisons to the prior Fiscal Year only to commence
with the Fiscal Year ended on or about January 31, 2007) and the figures as set
forth in the projections delivered pursuant to SECTION 5.01(f), all certified by
one of the Lead Borrower’s Financial Officers as presenting in all material
respects the financial condition and results of operations of the Loan Parties
and their Subsidiaries on a Consolidated basis in accordance with GAAP, subject
to normal year end audit adjustments and the absence of footnotes, and, in
addition, separate financial statements for each business segment identified on,
and as required by, Schedule 5.01(a) hereto;

 

(e) Concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of the Lead Borrower in the form
of Exhibit K hereto (a “Compliance Certificate”) (i) certifying as to whether a
Default or Event of Default has occurred and, if a Default or Event of Default
has occurred, specifying the details thereof and any action taken or proposed to
be taken with respect thereto, (ii) setting forth reasonably detailed
calculations with respect to the Monthly Excess Availability for such period,
(iii) detailing all Store openings and Store closings during

 

113



--------------------------------------------------------------------------------

the immediately preceding fiscal period, and (iv) stating whether any change in
GAAP or in the application thereof has occurred since the date of the Lead
Borrower’s most recent audited financial statements and, if any such change has
occurred, specifying the effect of such change on the financial statements
accompanying such Compliance Certificate;

 

(f) Within ninety (90) days after the commencement of each Fiscal Year of the
Loan Parties, a detailed, Consolidated budget by month for the applicable Fiscal
Year for the Lead Borrower and its Subsidiaries and including a projected
Consolidated income statement, balance sheet, and statement of cash flow, by
month, and promptly when available, any revisions to such budget resulting from
any Permitted Acquisition, Permitted Disposition or other transaction, the
effect of which would reasonably be expected to change the projected
Consolidated EBITDA of the Loan Parties in any Fiscal Year by 20% or more.;

 

(g) On the 10th Business Day of each month (or more frequently as the Borrowers
may elect), a certificate in the form of Exhibit L (a “Borrowing Base
Certificate”) showing the Tranche A Borrowing Base, the Tranche A-1 Borrowing
Base and the Canadian Borrowing Base (reflected both in CD$ and the Equivalent
Amount) as of the close of business on the immediately preceding calendar month
(or in the case of a voluntary delivery of a Borrowing Base Certificate at the
election of the Borrowers, a subsequent date), each Borrowing Base Certificate
to be certified as complete and correct in all material respects on behalf of
the Lead Borrower by a Financial Officer of the Lead Borrower, provided that if
Excess Availability is at any time less than $250,000,000, such Borrowing Base
Certificate (which shall roll forward the Loan Parties’ inventory, credit card
receivables and Credit Extensions) shall be furnished on Wednesday of each week
(or, if Wednesday is not a Business Day, on the next succeeding Business Day),
as of the close of business on the immediately preceding Saturday, and further
provided that in December of each year, such Borrowing Base Certificate shall
also be furnished within five (5) Business Days after December 15 and December
30 of each year (which shall roll forward the Loan Parties’ inventory, credit
card receivables and Credit Extensions), as of the close of business on the
immediately preceding Saturday, and further provided that if the Loan Parties
are not in compliance with the provisions of SECTION 6.10 hereof either before
or after giving effect to any Prepayment Event and the Net Proceeds from any
such Prepayment Event are in excess of $25,000,000 (other than as a result of
sales of Inventory in the ordinary course of business), or the Net Proceeds from
any such Prepayment Event are in excess of $50,000,000 (other than as a result
of sales of Inventory in the ordinary course of business), the Lead Borrower
shall also furnish an updated Borrowing Base Certificate promptly upon the
receipt of the Net Proceeds from such Prepayment Event;

 

(h) Promptly after the same become publicly available, copies of (i) all
material periodic and other reports, proxy statements and other materials filed
by any Loan Party with the SEC or any Governmental Authority succeeding to any
or all of the functions of said Commission, or with any national securities
exchange, as the case may be, and (ii) SEC Forms 10K and 10Q for the Parent (for
so long as the Parent is subject to the reporting requirements under the
Securities Exchange Act of 1934, as amended);

 

114



--------------------------------------------------------------------------------

(i) Promptly upon receipt thereof, copies of all material reports submitted to
any Loan Party by independent certified public accountants in connection with
each annual, interim or special audit of the books of the Loan Parties or any of
their Subsidiaries made by such accountants, including any management letter
commenting on the Loan Parties’ internal controls submitted by such accountants
to management in connection with their annual audit;

 

(j) The financial and collateral reports described on Schedule 5.01(j) hereto,
at the times set forth in such Schedule;

 

(k) A detailed summary of the Net Proceeds received from any Prepayment Event
resulting in Net Proceeds of $50,000,000 or more (or in respect of which prior
notice was given or required to be given under clause (l), below) within five
(5) Business Days after receipt of such Net Proceeds other than from sales of
Inventory in the ordinary course of business; provided that, prior to the
occurrence and continuance of a Cash Dominion Event, such summary shall be
required to be furnished only with respect to Prepayment Events arising from a
Permitted Disposition of the type described in clauses (b), (r), and (s) of such
definition;

 

(l) Notice of any intended sale or other disposition of Collateral of any Loan
Party included in the Tranche A Borrowing Base, the Tranche A-1 Borrowing Base
or the Canadian Borrowing Base outside of the ordinary course of business, (i)
if a Cash Dominion Event then exists, (ii) if the Loan Parties are not in
compliance with the provisions of SECTION 6.10 hereof either before or after
giving effect to such sale or disposition and the Net Proceeds therefrom are in
excess of $25,000,000 or (iii) if the Net Proceeds of which exceeds $50,000,000,
in each case at least five (5) Business Days prior to the date of consummation
such sale or disposition; and

 

(m) Promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of any Loan Party as
the Agents or any Lender may reasonably request (other than information which is
subject to an attorney-client privilege or would result in a breach of a
confidentiality obligation of the Loan Parties to any other Person).

 

At the request of the Lead Borrower and with the consent of the Administrative
Agent, not to be unreasonably withheld, any of the delivery requirements
relating to written financial information set forth in this Section 5.01 may be
satisfied by either (x) the Borrowers’ posting such information in electronic
format readable by the Administrative Agent and the Lenders to a secure address
on the world wide web (the “Informational Website”) which is accessible by the
Administrative Agent and the Lenders or (y) the Borrowers’ delivering such
financial information in electronic format to the Administrative Agent and the
Administrative Agent’s posting such information to an Informational Website. The
accommodation provided by the foregoing sentence shall not impair the right of
the Administrative Agent, or any Lender through the Administrative Agent, to
request and receive from the Borrowers physical delivery of specific financial
information provided for in this Section 5.01. The Lead

Borrower shall give the Administrative Agent and each Lender (or if applicable,
the Administrative Agent shall

 

115



--------------------------------------------------------------------------------

give each Lender) written or electronic notice each time any information is
delivered by posting to the Informational Website. The Loan Parties shall be
responsible for and shall bear all risk associated with establishing and
maintaining the security and confidentiality of the Informational Website and
the information posted thereto.

 

SECTION 5.02 Notices of Material Events.

 

The Lead Borrower will furnish to the Administrative Agent prompt written notice
of the occurrence of any of the following after any Responsible Officer of the
Lead Borrower or the Canadian Borrower obtains knowledge thereof:

 

(a) A Default or Event of Default, specifying the nature and extent thereof and
the action (if any) which is proposed to be taken with respect thereto;

 

(b) The filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting any Loan Party or
any Subsidiary of the Parent that would reasonably be expected to result in a
Material Adverse Effect;

 

(c) An ERISA Event that, alone or together with any other ERISA Events that have
occurred, would reasonably be expected to result in a Material Adverse Effect;

 

(d) Any development that results in a Material Adverse Effect;

 

(e) Any change in any Loan Party’s chief executive officer or chief financial
officer;

 

(f) The discharge by any Loan Party of its present independent accountants or
any withdrawal or resignation by such independent accountants;

 

(g) Any casualty or other insured damage to any portion of the Collateral
included in the Tranche A Borrowing Base, the Tranche A-1 Borrowing Base or the
Canadian Borrowing Base in excess of $50,000,000, or the commencement of any
action or proceeding for the taking of any interest in a portion of the
Collateral included in the Tranche A Borrowing Base, the Tranche A-1 Borrowing
Base or the Canadian Borrowing Base in excess of $50,000,000 or any part thereof
or interest therein under power of eminent domain or by condemnation or similar
proceeding; and

 

(h) The occurrence of a Master Lease Liquidation Event.

 

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Lead Borrower setting
forth the details of the event or development requiring such notice and, if
applicable, any action taken or proposed to be taken with respect thereto.

 

116



--------------------------------------------------------------------------------

SECTION 5.03 Information Regarding Collateral.

 

The Lead Borrower will furnish to the Agents prompt written notice of any change
in: (a) any Loan Party’s name; (b) the location of any Loan Party’s chief
executive office or its principal place of business; (c) any office in which a
Canadian Loan Party maintains books or records relating to Collateral owned by
it or any office or facility at which Collateral owned by it is located
(including the establishment of any such new office or facility), to the extent
that a filing would be required to perfect the Lien of the Canadian Agent in the
Collateral at such location; (d) any Loan Party’s organizational structure or
jurisdiction of incorporation or formation; or (e) any Loan Party’s Federal
Taxpayer Identification Number or organizational identification number assigned
to it by its state of organization. The Loan Parties agree not to effect or
permit any change referred to in the preceding sentence unless all filings,
publications and registrations, have been made under the Uniform Commercial
Code, PPSA or other Applicable Law that are required in order for the
Administrative Agent or the Canadian Agent, as applicable, to continue at all
times following such change to have a valid, legal and perfected first priority
security interest (subject only to Permitted Encumbrances having priority by
operation of Applicable Law) in all the Collateral for its own benefit and the
benefit of the other Secured Parties.

 

SECTION 5.04 Existence; Conduct of Business.

 

Each Loan Party will do all things necessary to comply with its Charter
Documents in all material respects, and to preserve, renew and keep in full
force and effect its legal existence and the rights, licenses, permits,
privileges, franchises, patents, copyrights, trademarks and trade names material
to the conduct of its business, except to the extent that the failure to do so
would not reasonably be expected to have a Material Adverse Effect; provided,
however, that the foregoing shall not prohibit any merger, consolidation,
liquidation or dissolution permitted under SECTION 6.03.

 

SECTION 5.05 Payment of Obligations.

 

Each Loan Party will pay its Tax liabilities before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) such Loan Party or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP, (c) such contest effectively suspends
collection of the contested obligation and enforcement of any Lien securing such
obligation, or (d) the failure to make payment would not reasonably be expected
to result in a Material Adverse Effect. The provisions of this paragraph shall
not limit or restrict the ability of the Agents to establish any Reserve for any
unpaid Tax liabilities.

 

SECTION 5.06 Maintenance of Properties.

 

Each Loan Party will keep and maintain all property material to the conduct of
its business in good working order and condition (ordinary wear and tear,
casualty loss and condemnation excepted), except where the failure to do so
would not reasonably be expected to result in a Material Adverse Effect and
except for Store closings and asset dispositions permitted hereunder.

 

117



--------------------------------------------------------------------------------

SECTION 5.07 Insurance.

 

(a) Each Loan Party shall (i) maintain insurance with financially sound and
reputable insurers (or, to the extent consistent with business practices in
effect on the Closing Date, a program of self-insurance) on such of its property
and in at least such amounts and against at least such risks as is consistent
with business practices in effect on the Closing Date or as otherwise determined
by the Responsible Officers of the Loan Parties acting reasonably in their
business judgment, including public liability insurance against claims for
personal injury or death occurring upon, in or about or in connection with the
use of any properties owned, occupied or controlled by it (including the
insurance required pursuant to the Security Documents); (ii) maintain such other
insurance as may be required by law; and (iii) furnish to the Agents, upon
written request, full information as to the insurance carried.

 

(b) Fire and extended coverage policies maintained with respect to any
Collateral shall be endorsed or otherwise amended to include (i) a lenders’ loss
payable clause (regarding personal property), in form and substance reasonably
satisfactory to the Agents, which endorsements or amendments shall provide that
the insurer shall pay all proceeds otherwise payable to the Loan Parties under
the policies directly to the Administrative Agent or the Canadian Agent, as
applicable, (ii) a provision to the effect that none of the Loan Parties, Credit
Parties (in their capacity as such) or any other Affiliate of a Loan Party shall
be a co-insurer (the foregoing not being deemed to limit the amount of
self-insured retention or deductibles under such policies, which self-insured
retention or deductibles shall be consistent with business practices in effect
on the Closing Date or as otherwise determined by the Responsible Officers of
the Loan Parties acting reasonably in their business judgment), and (iii) such
other provisions as any Agent or the Canadian Agent may reasonably require from
time to time to protect the interests of the Credit Parties. Commercial general
liability policies shall be endorsed to name the Administrative Agent or the
Canadian Agent, as applicable, as an additional insured. Business interruption
policies shall name the Administrative Agent or the Canadian Agent, as
applicable, as a loss payee and shall be endorsed or amended to include (i) a
provision that, during the continuance of a Cash Dominion Event, the insurer
shall pay all proceeds otherwise payable to the Loan Parties under the policies
directly to the Administrative Agent or the Canadian Agent, as applicable, (ii)
a provision to the effect that none of the Loan Parties, Credit Parties (in
their capacity as such) or any other Affiliate of a Loan Party shall be a
co-insurer and (iii) such other provisions to the endorsement as any Agent or
the Canadian Agent may reasonably require from time to time to protect the
interests of the Credit Parties. Each such casualty or liability policy referred
to in this SECTION 5.07(b) shall also provide that it shall not be canceled,
modified in any manner that would cause this SECTION 5.07 to be violated, or not
renewed (i) by reason of nonpayment of premium except upon not less than thirty
(30) days’ prior written notice thereof by the insurer to the Administrative
Agent or the Canadian Agent, as applicable (giving the Administrative Agent or
the Canadian Agent, as applicable, the right to cure defaults in the payment of
premiums) or (ii) for any other reason except upon not less than thirty (30)
days’ prior written notice thereof by the insurer to the Administrative Agent or
the Canadian Agent, as applicable. The Lead Borrower shall deliver to the
Administrative Agent, and the Canadian Borrower shall deliver to the Canadian
Agent, prior to the cancellation, modification or non-renewal of any such policy
of insurance, a copy of a renewal or replacement policy (or other evidence of
renewal of a policy previously delivered to the Administrative Agent or the
Canadian Agent, as applicable, including an insurance binder) together with
evidence satisfactory to the Administrative Agent or the Canadian Agent, as
applicable, of payment of the premium therefor.

 

118



--------------------------------------------------------------------------------

(c) The Agents and the Canadian Agent acknowledge that the insurance policies
described on Schedule 3.13 are satisfactory to them as of the Closing Date and
are in compliance with the provisions of this SECTION 5.07.

 

SECTION 5.08 Books and Records; Inspection and Audit Rights; Appraisals;
Accountants.

 

(a) Each Loan Party will keep proper books of record and account in accordance
with GAAP and in which full, true and correct entries are made of all dealings
and transactions in relation to its business and activities. Each Loan Party
will permit any representatives designated by any Agent, upon reasonable prior
notice, to visit and inspect its properties, to discuss its affairs, finances
and condition with its officers and independent accountants (so long as a
Borrower is afforded an opportunity to be present) and to examine and make
extracts from its books and records, all at such reasonable times and as often
as reasonably requested.

 

(b) Each Loan Party will from time to time upon the request of any Agent, permit
any Agent or professionals (including consultants, accountants, lawyers and
appraisers) retained by the Agents, on reasonable prior notice and during normal
business hours, to conduct appraisals and commercial finance examinations,
including, without limitation, of (i) the Domestic Borrowers’ and the Canadian
Borrower’s practices in the computation of the Tranche A Borrowing Base (or
Tranche A-1 Borrowing Base, if then applicable) and the Canadian Borrowing Base,
and (ii) the assets included in the Tranche A Borrowing Base (or Tranche A-1
Borrowing Base, if then applicable) and the Canadian Borrowing Base and related
financial information such as, but not limited to, sales, gross margins,
payables, accruals and reserves. The Loan Parties shall pay the reasonable
out-of-pocket fees and expenses of the Agents or such professionals with respect
to such evaluations and appraisals, provided that (x) the Collateral Agent
(acting in consultation with the Administrative Agent) may conduct no more than
three (3) commercial finance examinations in any calendar year for each of the
Domestic Loan Parties and Canadian Loan Parties, as applicable (provided that
the Collateral Agent (acting in consultation with the Administrative Agent), in
its reasonable discretion, if any Specified Default exists, may cause such
additional commercial finance examinations to be taken for each of the Domestic
Loan Parties and Canadian Loan Parties, as applicable as the Collateral Agent
reasonably determines (each, at the expense of the Loan Parties) and further
provided that as long as Monthly Excess Availability is and has been for a
period of twelve consecutive months greater than the lesser of (i) 50% of the
sum of the Tranche A Borrowing Base (or Tranche A-1 Borrowing Base, if then
applicable) plus the Canadian Borrowing Base and (ii) $750,000,000 and no
Specified Default exists, the Collateral Agent may conduct no more than one
commercial finance examination for each of the Domestic Loan Parties and
Canadian Loan Parties, as applicable in such calendar year at the Loan Parties’
expense), and (y) the Collateral Agent (acting in consultation with the
Administrative Agent), as applicable, may undertake no more than three (3)
appraisals of (A) the Domestic Loan Parties’ BRU Inventory, (B) the Domestic
Loan Parties’ TRU Inventory, (C) the Canadian Loan Parties’ BRU Inventory, and
(D) the Canadian Loan Parties’ TRU Inventory, in any calendar year (provided
that the Collateral Agent (in consultation with the Administrative Agent), in
its reasonable discretion, if any Specified Default exists, may cause such
additional Inventory appraisals to be taken as such Collateral Agent reasonably
determines (each, at the expense of the Loan Parties) and further provided that
as long as Monthly Excess Availability is and has been for a period of twelve
consecutive months greater than the lesser of (i) 50% of the sum of the Tranche
A Borrowing Base (or Tranche A-1 Borrowing Base, if then applicable) plus the
Canadian Borrowing Base and (ii) $750,000,000 and no Specified

 

119



--------------------------------------------------------------------------------

Default exists, the Collateral Agent may conduct no more than one appraisal for
each category of Inventory described in clauses (A) through (D) above, in such
calendar year at the Loan Parties’ expense) (provided further that, the
Collateral Agent (in consultation with the Administrative Agent cert) may
undertake at its sole expense whether or not a Specified Default exists, one
additional appraisal for each such category of Inventory), and (z) the
Collateral Agent (in consultation with the Administrative Agent) may undertake
appraisals of other Collateral for each of the Domestic Loan Parties and
Canadian Loan Parties, as applicable, once in each twelve calendar month period
(provided that the Collateral Agent (in consultation with the Administrative
Agent), in its reasonable discretion, if any Specified Default exists, may cause
such additional such appraisals to be taken as the Collateral Agent reasonably
determines (each, at the expense of the Loan Parties).

 

(c) The Loan Parties shall at all times retain independent certified public
accountants of national standing and shall instruct such accountants to
cooperate with, and be available to, the Agents or their representatives to
discuss the annual audited statements, the Loan Parties’ financial performance,
financial condition, operating results, controls, and such other matters, within
the scope of the retention of such accountants for such audited statements, as
may be raised by the Agents; provided that a representative of the Lead Borrower
shall be given the opportunity to be present all such discussions.

 

SECTION 5.09 Physical Inventories.

 

The Loan Parties, at their own expense, shall cause not less than one (1)
physical inventory to be undertaken in each twelve (12) month period (or
alternatively, periodic cycle counts) in conjunction with the preparation of its
annual audited financial statements, conducted following such methodology as is
consistent with the methodology used in the immediately preceding inventory (or
cycle count) or as otherwise may be reasonably satisfactory to the Agents.
Following the completion of such inventory, and in any event by the next date
required for the delivery of a Borrowing Base Certificate hereunder, the
Borrowers shall post such results to the Loan Parties’ stock ledgers and general
ledgers, as applicable.

 

SECTION 5.10 Compliance with Laws.

 

(a) Each Loan Party will comply with all Applicable Laws and the orders of any
Governmental Authority except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 

SECTION 5.11 Use of Proceeds and Letters of Credit.

 

(a) The proceeds of Loans made hereunder and of Letters of Credit issued
hereunder will be used only (a) to directly or indirectly finance the TRU
Acquisition, (b) to finance the acquisition of working capital assets of the
Borrowers and their Subsidiaries, including the purchase of inventory and
equipment, in each case in the ordinary course of business, (c) to finance
Capital Expenditures of the Borrowers and their Subsidiaries, (d) to finance
Permitted Acquisitions, and (d) for general corporate purposes, including, as
long as no Specified Default or breach of SECTION 6.10 then exists or would
arise therefrom, the repayment of Indebtedness (including the Bridge Financing
Facility and the Permanent Financing Facility), the making of Restricted
Payments, and the making of Investments, all to the extent permitted in this
Agreement. No part of the proceeds of any Loan will be used, whether directly or
indirectly, for any purpose that entails a violation of any of the regulations
of the Board, including Regulations U and X.

 

120



--------------------------------------------------------------------------------

SECTION 5.12 Additional Subsidiaries.

 

(a) If any Domestic Loan Party shall form or acquire a Material Subsidiary after
the Closing Date, the Lead Borrower will notify the Agents thereof and if such
Material Subsidiary is not a Foreign Subsidiary, the Lead Borrower will cause
such Subsidiary to become a Loan Party hereunder and under each applicable
Security Document in the manner provided therein within ten (10) Business Days
after such Subsidiary is formed or acquired and promptly take such actions to
create and perfect Liens on such Subsidiary’s assets to secure the Obligations
and the Other Liabilities as the Agents or the Required Lenders shall request.

 

(b) If the Canadian Borrower or any of its Subsidiaries shall form or acquire a
Material Subsidiary after the Closing Date, the Canadian Borrower will notify
the Agents thereof and (a) if such Material Subsidiary is organized under the
laws of Canada or any province thereof, the Canadian Borrower will cause such
Subsidiary to become a Canadian Loan Party hereunder and under each applicable
Canadian Security Document in the manner provided therein within ten (10)
Business Days after such Subsidiary is formed or acquired and promptly take such
actions to create and perfect Liens on such Subsidiary’s assets to secure the
Canadian Liabilities as the Canadian Agent or the Required Lenders shall
reasonably request and (b) if any shares of Capital Stock or Indebtedness of
such Subsidiary are owned by or on behalf of the Canadian Borrower or any of its
Subsidiaries, the Canadian Borrower will cause such shares and promissory notes
evidencing such Indebtedness to be pledged to secure the Canadian Liabilities
within three Business Days after such Subsidiary is formed or acquired.

 

SECTION 5.13 Further Assurances.

 

(a) Each Loan Party will execute any and all further documents, financing
statements, agreements and instruments, and take all such further actions
(including the filing and recording of financing statements and other
documents), that may be required under any Applicable Law, or which any Agent,
the Canadian Agent or the Required Lenders may reasonably request, to effectuate
the transactions contemplated by the Loan Documents or to grant, preserve,
protect or perfect the Liens created or intended to be created by the Security
Documents or the validity or priority of any such Lien, all at the expense of
the Loan Parties (to the extent required under this Agreement). The Loan Parties
also agree to provide to each Agent and the Canadian Agent, from time to time
upon the reasonable request of any Agent or the Canadian Agent, as applicable,
evidence reasonably satisfactory to each such Agent or Canadian Agent, as
applicable, as to the perfection and priority of the Liens created or intended
to be created by the Security Documents.

 

(b) Upon the request of either Agent or the Canadian Agent, as applicable, each
Loan Party shall use commercially reasonable efforts to cause each of its
customs brokers to deliver an agreement (including, without limitation, a
Customs Broker Agreement) to the Administrative Agent or the Canadian Agent, as
applicable, covering such matters and in such form as the Administrative Agent
or the Canadian Agent, as applicable, may reasonably require. In the event
Inventory is in the possession or control of a customs broker that has not
delivered an agreement as required by the preceding sentence, such Inventory
shall not be considered Eligible In-Transit Inventory or Eligible Letter of
Credit Inventory hereunder.

 

121



--------------------------------------------------------------------------------

ARTICLE VI

 

Negative Covenants

 

Until (i) the Commitments have expired or been terminated, (ii) the principal of
and interest on each Loan and all fees and other Obligations (other than
contingent indemnity obligations with respect to then unasserted claims and the
Other Liabilities) shall have been paid in full, (iii) all Letters of Credit
shall have expired or terminated (or been cash collateralized in a manner
satisfactory to the applicable Issuing Banks) and (iv) all Letter of Credit
Outstandings have been reduced to zero (or cash collateralized in a manner
satisfactory to the Issuing Banks), each Loan Party covenants and agrees with
the Credit Parties (provided that the Canadian Borrower covenants only for
itself and its Subsidiaries) that:

 

SECTION 6.01 Indebtedness and Other Obligations.

 

No Loan Party will create, incur, assume or permit to exist any Indebtedness,
except Permitted Indebtedness.

 

SECTION 6.02 Liens.

 

No Loan Party will create, incur, assume or permit to exist any Lien on any
property or asset now owned or hereafter acquired by it, except Permitted
Encumbrances.

 

SECTION 6.03 Fundamental Changes

 

(a) No Loan Party will merge or amalgamate into or consolidate with any other
Person, or permit any other Person to merge or amalgamate into or consolidate
with it, or liquidate or dissolve, except that, if at the time thereof and
immediately after giving effect thereto no Default or Event of Default shall
have occurred and be continuing or would arise therefrom, (i) any Subsidiary may
liquidate, dissolve, consolidate, amalgamate or merge into a Loan Party in a
transaction in which a Loan Party is the surviving corporation, (ii) any
Subsidiary that is not a Loan Party may liquidate, dissolve, consolidate,
amalgamate or merge into any Subsidiary that is not a Loan Party, (iii) any Loan
Party may amalgamate or merge with or into any other Loan Party, provided that
no Domestic Loan Party shall merge or amalgamate with a Canadian Loan Party, if
after giving effect thereto, a breach of SECTION 6.10 would exist, (iv) mergers
undertaken in order to effectuate the redemption or repurchase the Capital Stock
of Toysrus.com, Inc. from its existing non-Affiliated stockholders (other than
senior management personnel of the Loan Parties), to the extent permitted under
SECTION 6.06(a)(iii), and (v) Permitted Acquisitions and transactions permitted
pursuant to SECTION 6.05 may be consummated in the form of a merger,
amalgamation, or consolidation, as long as, in the event of a Permitted
Acquisition, a Loan Party is the surviving Person, provided that any such merger
involving a Person that is not a wholly owned Subsidiary immediately prior to
such merger or amalgamation shall not be permitted unless also permitted by
SECTION 6.04.

 

122



--------------------------------------------------------------------------------

(b) No Loan Party will engage, to any material extent, in any business other
than businesses of the type conducted by such Loan Party on the date of
execution of this Agreement and businesses reasonably related thereto and those
complementary or ancillary thereto.

 

SECTION 6.04 Investments, Loans, Advances, Guarantees and Acquisitions.

 

No Loan Party will make or permit to exist any Investment, except Permitted
Investments.

 

SECTION 6.05 Asset Sales.

 

No Loan Party will sell, transfer, lease (as lessor) or otherwise voluntarily
dispose of any asset, including any Capital Stock of another Person, except
sales of Inventory and the use of cash in the ordinary course of business,
transactions permitted by SECTION 6.03 and Permitted Dispositions.

 

SECTION 6.06 Restricted Payments; Certain Payments of Indebtedness.

 

(a) No Loan Party will declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, except that

 

(i) any Subsidiary of a Loan Party or the Canadian Borrower, as applicable, may
declare and pay cash dividends or make other distributions of property to a Loan
Party;

 

(ii) as long as no Specified Default or breach of SECTION 6.10 then exists or
would arise therefrom, the Loan Parties may make Restricted Payments as follows:
(A) the Loan Parties may make dividends and distributions to their respective
direct or indirect parents or holders of the Loan Parties’ Capital Stock solely
for the purpose of paying (1) scheduled interest and principal payments
(including at maturity) due and payable by such Person, (2) the Loan Parties may
make Restricted Payments to the Parent or Holdings solely for (x) the purpose of
paying taxes and operating expenses incurred in the ordinary course of business
by the Parent or Holdings, or (y) for the purpose of paying taxes and operating
expenses incurred in the ordinary course of business by a Subsidiary or
Affiliate of a Loan Party but only to the extent such Subsidiary or Affiliate
has insufficient liquidity or insufficient cash flow to pay such taxes or
operating expenses, and (3) the Loan Parties may make payments in respect of
Guarantees by Holdings or the Parent of another Loan Party or any Subsidiary or
Affiliate of Holdings or the Parent that are due and payable by the Parent or
Holdings, provided that no Restricted Payments may be made under this clause (A)
to, or for the account of, the Sponsors, Sponsor Related Parties or any other
stockholder of the Parent; (B) the Loan Parties may make dividends and
distributions to their respective direct or indirect parents or holders of
Capital Stock (other than for purposes described in clause (A) hereof) if the
Payment Conditions are satisfied;

 

(iii) As long as no Specified Default or breach of SECTION 6.10 then exists or
would arise therefrom, the Loan Parties may redeem or repurchase the Capital
Stock of Toysrus.com, Inc. from its existing non-Affiliated stockholders and
option

 

123



--------------------------------------------------------------------------------

holders (other than senior management personnel of the Loan Parties); provided
that the maximum amount paid to such stockholders therefore shall not exceed
$10,000,000 in the aggregate;

 

(iv) The Loan Parties may make Restricted Payments for the purpose of paying
amounts owing under the Advisory Agreement, to the extent permitted under
SECTION 6.07;

 

(v) The Loan Parties may make Permitted Dispositions of the type described, and
subject to the limitations contained, in clauses (c), (e), (j), (p), and (t) of
the definition thereof;

 

(vi) The Loan Parties may make Restricted Payments from the Designated Account
at the times and subject to the limitations set forth in SECTION 6.12;

 

(vii) As long as no Specified Default or breach of SECTION 6.10 then exists or
would arise therefrom, the Loan Parties may make Restricted Payments to the
Parent in connection with the contemporaneous prepayment of the existing 6.875%
Notes due 2006 issued pursuant to the Indenture, dated as of July 24, 2001,
originally between the Parent and The Bank of New York, as Trustee; and

 

(viii) As long as no Specified Default or breach of SECTION 6.10 then exists or
would arise therefrom, the Loan Parties may make Restricted Payments to the
Parent consisting of promissory notes or other instruments received by a Loan
Party in connection with a Permitted Disposition described in clause (e)(i) of
the definition thereof.

 

(b) No Loan Party will make or agree to pay or make any payment or other
distribution (whether in cash, securities or other property) of or in respect of
principal of or interest on any Indebtedness, or any payment or other
distribution (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any Indebtedness, except

 

(i) Payments in Capital Stock (as long as no Change in Control would result
therefrom), payments of interest in-kind or payments from proceeds of
Subordinated Indebtedness of the Loan Parties;

 

(ii) as long as the provisions of Exhibit M hereto (or other applicable
subordination provisions) are then satisfied, payments of principal and interest
in respect of any Subordinated Indebtedness;

 

(iii) (A) payments of principal and interest as and when due in respect of any
Permitted Indebtedness (other than the Bridge Financing Facility, Indebtedness
due to Holdings, the Parent or any of their Affiliates (other than Indebtedness
due to any of the Loan Parties or their Subsidiaries), or Subordinated
Indebtedness) and (B) as long as no Specified Default or breach of SECTION 6.10
then exists or would arise therefrom, prepayments of Permitted Indebtedness
(other than the Bridge Financing Facility, Indebtedness due to the Parent or any
Affiliates (other than Indebtedness due to any of the Loan Parties or their
Subsidiaries), or Subordinated Indebtedness);

 

124



--------------------------------------------------------------------------------

(iv) as long as no Specified Default or breach of SECTION 6.10 then exists or
would arise therefrom, payments (including prepayments) on account of Permitted
Indebtedness due to the Parent or any Affiliate other than on account of the
Delaware Note;

 

(v) (i) from and after the Closing Date through November 30, 2005, as long as no
Specified Default then exists or would arise therefrom, payments (including
prepayments) on account of the Delaware Note but only to the extent that, after
giving effect to such payment or prepayment, projected Monthly Excess
Availability would be greater than or equal to $250,000,000 through January 31,
2007 in accordance with the Availability Model, provided that there shall have
been no occurrence which has had a Material Adverse Effect on the Loan Parties’
business and financial condition when compared to the Availability Model, (ii)
in addition to payments permitted under clause (v)(i) hereof, payments
(including prepayments) on account of the Delaware Note as long as, after giving
effect thereto, the Payment Conditions are satisfied, and (iii) in addition to
payments permitted under clauses (v)(i) and (v)(ii) hereof, payments (including
prepayments) on account of the Delaware Note made from the proceeds or any cash
capital contribution made to the Loan Parties or the incurrence of Permitted
Indebtedness;

 

(vi) as long as no Specified Default or breach of SECTION 6.10 then exists or
would arise therefrom, payments of interest as and when due in respect of the
Bridge Financing Facility and any bridge, rollover or exchange notes issued in
connection therewith;

 

(vii) as long as no Event of Default specified in SECTIONS 7.01(h) or 7.01 (i)
then exists, prepayment in whole or in part of the Bridge Financing Facility or
Permanent Financing Facility with the Net Proceeds from the sale of Real Estate
(including, without limitation, Net Proceeds on account of any Residual Interest
Instrument (as defined in the agreements evidencing the Bridge Facility)) of the
Domestic Borrowers (or sales of any Person created to hold such Real Estate) in
accordance with the terms hereof, but only to the extent required under the
documents evidencing the Bridge Financing Facility;

 

(viii) prepayment in whole or in part of the Bridge Financing Facility or
Permanent Financing Facility with the proceeds of any equity securities issued
or capital contributions received by any Loan Party or any Subsidiary for the
purpose of making such payment or prepayment;

 

(ix) prepayment in whole or in part of the Bridge Financing Facility or
Permanent Financing Facility from any refinancing of the Bridge Facility or
Permanent Financing Facility not prohibited hereunder; and

 

(x) refinancings of Indebtedness to the extent permitted under this Agreement.

 

125



--------------------------------------------------------------------------------

SECTION 6.07 Transactions with Affiliates.

 

No Loan Party will sell, lease or otherwise transfer any property or assets to,
or purchase, lease or otherwise acquire any property or assets from, or
otherwise engage in any other transactions with, any of its Affiliates, except
(a) transactions in the ordinary course of business that are at prices and on
terms and conditions, taken as a whole, not less favorable to such Loan Party
than could be obtained on an arm’s-length basis from unrelated third parties, or
(b) transactions between or among the Loan Parties not otherwise prohibited
hereunder, or (c) payments due pursuant to the Advisory Agreement on account of
Advisory Fees consisting of (i) fees payable on the Closing Date, (ii) payments
(but not prepayments) on account of annual advisory fees provided that such
payments may not be made if a Specified Default exists or would arise therefrom,
provided further that such fees not paid shall accrue and be paid when the
applicable Specified Default has been cured or waived and no additional
Specified Default has occurred and is continuing or would arise as a result of
such payment, and (iii) transaction fees, provided that such payments may not be
made if a Specified Default or breach of SECTION 6.10 exists or would arise
therefrom, provided further that notwithstanding the existence of a breach of
the provisions of SECTION 6.10 hereof, such transactions fees may be paid if, as
a result of the transaction to which they relate, Excess Availability would be
greater than existed prior to such transaction, and provided further that such
fees not paid shall accrue and be paid when the applicable Specified Default or
breach of SECTION 6.10 has been cured or waived and no additional Specified
Default or breach of SECTION 6.10 has occurred and is continuing or would arise
as a result of such payment, (d) payments of indemnities and reasonable expense
reimbursements under the Advisory Agreement, (e) as set forth on Schedule 6.07,
(f) payment of reasonable compensation to officers and employees for services
actually rendered to any such Loan Party or any of its Subsidiaries, (g) payment
of director’s fees, expenses and indemnities, (h) stock option and compensation
plans of the Loan Parties and their Subsidiaries, (i) employment contracts with
officers and management of the Loan Parties and their Subsidiaries, (j) the
repurchase of equity interests from officers, directors and employees to the
extent specifically permitted under this Agreement, (k) advances and loans to
officers and employees of the Loan Parties and their Subsidiaries to the extent
specifically permitted under this Agreement, (l) Investments consisting of notes
from officers, directors and employees to purchase equity interests to the
extent specifically permitted under this Agreement, (m) the payment and
performance under any Master Lease to which the Lead Borrower is a party; and
(n) other transactions specifically permitted under this Agreement (including,
without limitation, sale/leaseback transactions, Permitted Dispositions,
Restricted Payments, Permitted Investments and Indebtedness).

 

SECTION 6.08 Restrictive Agreements.

 

No Loan Party will directly or indirectly enter into, incur or permit to exist
any agreement or other arrangement that prohibits, restricts or imposes any
condition upon (a) the ability of such Loan Party to create, incur or permit to
exist any Lien upon any of its property or assets in favor of the Administrative
Agent or the Canadian Agent, as applicable or (b) the ability of any Subsidiary
thereof to pay dividends or other distributions with respect to any shares of
its Capital Stock to such Loan Party or to make or repay loans or advances to a
Loan Party or to guarantee Indebtedness of the Loan Parties, provided that (i)
the foregoing shall not apply to restrictions and conditions imposed by
Applicable Law, by any Loan Document, or under any documents

 

126



--------------------------------------------------------------------------------

relating to joint ventures of any Loan Party to the extent that such joint
ventures are not prohibited hereunder, (ii) the foregoing shall not apply to
customary restrictions and conditions contained in agreements relating to the
sale of assets or equity permitted hereunder by a Loan Party or a Subsidiary
pending such sale, provided such restrictions and conditions apply only to the
assets of the Loan Party or Subsidiary that are to be sold and such sale is
permitted hereunder, (iii) clause (a) of the foregoing shall not apply to
restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the property or assets securing such Indebtedness and (iv) clause
(a) of the foregoing shall not apply to customary provisions in contracts or
leases restricting the assignment or subleasing or sublicensing thereof, (v) the
foregoing shall not apply to any agreement relating to Indebtedness under the
Indentures, the Bridge Financing Facility, the Permanent Financing Facility, the
CMBS Facilities, the Supplemental Real Estate Facilities, (or any facilities
replacing or refinancing such facilities) or Indebtedness of Foreign
Subsidiaries (other than the Canadian Loan Parties) permitted hereunder (solely
to the extent such restrictions are limited to the such Foreign Subsidiaries,
(vi) clause (a) of the foregoing shall not apply to licenses or contracts which
by the terms of such licenses and contracts prohibit the granting of Liens on
the rights contained therein, and (vii) the foregoing shall not apply to any
restrictions in existence prior to the time any such Person became a Subsidiary
and not created in contemplation of any such acquisition.

 

SECTION 6.09 Amendment of Material Documents.

 

No Loan Party will amend, modify or waive any of its rights under (a) its
Charter Documents, (b) any Master Lease, (c) the nature of the obligations under
any guaranty of recourse obligations or any environmental indemnity agreement
executed and delivered in connection with the CMBS Facilities or any
Supplemental Real Estate Facility, (d) the Advisory Agreement, or (e) any
Material Indebtedness, in each case to the extent that such amendment,
modification or waiver would reasonably likely have a Material Adverse Effect.

 

SECTION 6.10 Excess Availability.

 

The Loan Parties shall maintain Excess Availability at all times of not less
than the lesser of (a) $125,000,000 (of which no more than $50,000,000 may be
attributable to Canadian Excess Availability), or (b) ten percent (10%) of (i)
the Tranche A Borrowing Base (or the Tranche A-1 Borrowing Base, if then
applicable) plus (ii) the Canadian Borrowing Base (of which no more than 40% of
Excess Availability may be attributable to Canadian Excess Availability).

 

SECTION 6.11 Fiscal Year.

 

No Loan Party will change its Fiscal Year without the prior written consent of
the Agents.

 

SECTION 6.12 Designated Account.

 

After the occurrence and during the continuance of a Cash Dominion Event, the
Loan Parties shall not use utilize the funds on deposit in the Designated
Account for any purposes other than (a) the payment of operating expenses
incurred by the Loan Parties in the ordinary course of business (including
payments of interest when due on account of the Bridge Financing

 

127



--------------------------------------------------------------------------------

Facility or the Permanent Financing Facility and any expenses incurred by the
Parent attributable to the Loan Parties, such as taxes and Inventory acquisition
costs), and (b) up to $25,000,000 for such other purposes as the Loan Parties
deem appropriate (including, without limitation, the making of other Restricted
Payments, whether or not the conditions of SECTION 6.06(a) have then been
satisfied).

 

ARTICLE VII

 

Events of Default

 

SECTION 7.01 Events of Default.

 

If any of the following events (“Events of Default”) shall occur:

 

(a) Any Loan Party shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any Letter of Credit Disbursement when
and as the same shall become due and payable, whether at the due date thereof or
at a date fixed for prepayment thereof or otherwise;

 

(b) Any Loan Party shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in SECTION 7.01(a), any amount
payable for Cash Management Services or Other Liabilities) payable under this
Agreement or any other Loan Document and such failure continues for five (5)
Business Days;

 

(c) Any representation or warranty made or deemed made by or on behalf of any
Loan Party in, or in connection with, any Loan Document or any amendment or
modification thereof or waiver thereunder (including, without limitation, in any
Borrowing Base Certificate or any certificate of a Financial Officer
accompanying any financial statement) shall prove to have been incorrect in any
material respect when made or deemed made;

 

(d) Any Loan Party shall fail to observe or perform when due any covenant,
condition or agreement contained (i) in Article VI or (ii) SECTION 5.01(g)
(after a one Business Day grace period), or (iii) in any of SECTION 2.18,
SECTION 5.01(h), SECTION 5.02(a), SECTION 5.07, SECTION 5.08(b), or SECTION 5.11
(provided that, if (A) any such Default described in this clause (iii) is of a
type that can be cured within 5 Business Days and (B) such Default could not
materially adversely impact the Lenders’ Liens on the Collateral, such default
shall not constitute an Event of Default for 5 Business Days after the
occurrence of such Default so long as the Loan Parties are diligently pursuing
the cure of such Default);

 

(e) Any Loan Party shall fail to observe or perform when due any covenant,
condition or agreement contained in any Loan Document (other than those
specified in SECTION 7.01(a), SECTION 7.01(b), SECTION 7.01(c), or SECTION
7.01(d)), and such failure shall continue unremedied for a period of thirty (30)
days after notice thereof from the Administrative Agent to the Lead Borrower;

 

128



--------------------------------------------------------------------------------

(f) Any Loan Party shall fail to make any payment (whether of principal or
interest and regardless of amount) in respect of any Material Indebtedness when
and as the same shall become due and payable (after giving effect to the
expiration of any grace or cure period set forth therein) or any event or
condition occurs that results in any Material Indebtedness becoming due prior to
its scheduled maturity or that enables or permits (with or without the giving of
notice, the lapse of time or both) the holder or holders of any such Material
Indebtedness or any trustee or agent on its or their behalf to cause any such
Material Indebtedness to become due, or to require the prepayment, repurchase,
redemption or defeasance thereof, prior to its scheduled maturity, which
default, event or condition is not being contested in good faith;

 

(g) a Change in Control shall occur;

 

(h) An involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of any Loan Party or its debts, or of a substantial part of its assets,
under the Bankruptcy Code or any other federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for any Loan Party or for a substantial part of its assets,
and, in any such case, such proceeding or petition shall continue undismissed
for sixty (60) days or an order or decree approving or ordering any of the
foregoing shall be entered;

 

(i) Any Loan Party shall (i) voluntarily commence any proceeding or file any
petition seeking liquidation, reorganization or other relief under the
Bankruptcy Code or any other federal, state, provincial or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect, (ii) consent
to the institution of, or fail to contest in a timely and appropriate manner,
any proceeding or petition described in SECTION 7.01(h), (iii) apply for or
consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for any Loan Party or for a substantial part of
its assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors or (vi) take any action for the purpose of effecting any of
the foregoing;

 

(j) Except as permitted under SECTION 6.05, the determination of the Loan
Parties, whether by vote of the Loan Parties’ board of directors or otherwise
to: suspend the operation of the Loan Parties’ business in the ordinary course,
liquidate all or substantially all of the Loan Parties’ assets or Store
locations, or employ an agent or other third party to conduct any so-called
store closing, store liquidation or “Going-Out-Of-Business” sales for all or
substantially all of the Loan Parties’ Stores;

 

(k) One or more final judgments for the payment of money in an aggregate amount
in excess of (i) if Excess Availability is then greater than $250,000,000,
$100,000,000, or (ii) if Excess Availability is then less than
$250,000,000,$50,000,000, (or in each case, such lesser amount as would
reasonably be expected to result in a Material Adverse Effect) in excess of
insurance coverage (or indemnities from indemnitors reasonably satisfactory to
the Agents) shall be rendered against any Loan

 

129



--------------------------------------------------------------------------------

Party or any combination of Loan Parties and the same shall remain undischarged
for a period of forty-five (45) days during which execution shall not be
effectively stayed, satisfied or bonded or any action shall be legally taken by
a judgment creditor to attach or levy upon any material assets of any Loan Party
to enforce any such judgment;

 

(l) An ERISA Event shall have occurred that when taken together with all other
ERISA Events that have occurred, would reasonably be expected to result in a
Material Adverse Effect and the same shall remain undischarged for a period of
thirty (30) consecutive days during which period any action shall not be legally
taken to attach or levy upon any material assets of any Loan Party to enforce
any such liability;

 

(m) Any challenge by or on behalf of any Loan Party to the validity of any Loan
Document or the applicability or enforceability of any Loan Document strictly in
accordance with the subject Loan Document’s terms or which seeks to void, avoid,
limit, or otherwise adversely affect any security interest created by or in any
Loan Document or any payment made pursuant thereto;

 

(n) Any challenge by or on behalf of any other Person to the validity of any
Loan Document or the applicability or enforceability of any Loan Document
strictly in accordance with the subject Loan Document’s terms or which seeks to
void, avoid, limit, or otherwise adversely affect any security interest created
by or in any Loan Document or any payment made pursuant thereto, in each case,
as to which an order or judgment has been entered materially adverse to the
Agents and the Lenders;

 

(o) Any Lien purported to be created under any Security Document in Collateral
consisting of Inventory, Accounts, Deposit Accounts, and Eligible Real Estate
and the proceeds thereof shall cease to be, or shall be asserted by any Loan
Party not to be, a valid and perfected Lien on any such Collateral, with the
priority required by the applicable Security Document except as a result of the
sale, release or other disposition of the applicable Collateral in a transaction
permitted under the Loan Documents or the failure of the Agents or the Canadian
Agent, through their acts or omissions and through no fault of the Loan Parties,
to maintain the perfection of their Liens in accordance with Applicable Law;

 

(p) The indictment of any Loan Party, under any Applicable Law where the crime
alleged would constitute a felony under Applicable Law and such indictment
remains unquashed or such legal process remains undismissed for a period of 90
days or more, unless the Administrative Agent, in its reasonable discretion,
determines that the indictment is not material; or

 

(q) the imposition of any stay or other order, the effect of which restrains the
conduct by the Loan Parties, taken as a whole, of their business in the ordinary
course in a manner that has resulted in, or could reasonably be expected to
have, a Material Adverse Effect;

 

then, and in every such event (other than an event with respect to any Loan
Party described in SECTION 7.01(h) or 7.01(i)), and at any time thereafter
during the continuance of such event,

 

130



--------------------------------------------------------------------------------

the Administrative Agent, at the request of the Required Lenders, shall, by
notice to the Lead Borrower, take any or all of the following actions, at the
same or different times: (i) terminate the Commitments, and thereupon the
Commitments shall irrevocably terminate immediately; (ii) declare the
Obligations owing by such Borrowers then outstanding to be due and payable in
whole, and thereupon the principal of the Loans and all other Obligations so
declared to be due and payable, together with accrued interest thereon and all
fees and other obligations of the Loan Parties accrued hereunder, shall become
due and payable immediately, without presentment, demand, protest or other
notice of any kind, all of which are hereby waived by the Loan Parties; or (iii)
require the applicable Loan Parties to furnish cash collateral in an amount
equal to 101.5% of its respective Letter of Credit Outstandings to be held and
applied in accordance with SECTION 7.03. In case of any event with respect to
any Loan Party described in SECTION 7.01(h) or 7.01(i), the Commitments shall
automatically and irrevocably terminate and the principal of the Loans and other
Obligations owing by such Borrower then outstanding, together with accrued
interest thereon and all fees and other obligations of the Loan Parties accrued
hereunder, shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Loan Parties.

 

Without limiting the foregoing, in every such event (other than an event with
respect to any Borrower described in SECTIONS 7.01(h) or 7.01(i)), and at any
time thereafter during the continuance of such event, the Canadian Agent, at the
request of the Required Lenders, shall, by notice to the Canadian Borrower, take
either or both of the following actions, at the same or different times: (i)
terminate the Canadian Commitments, and thereupon the Canadian Commitments shall
terminate immediately, and (ii) declare the Canadian Liabilities then
outstanding to be due and payable in whole (or in part, in which case any
principal not so declared to be due and payable may thereafter be declared to be
due and payable), and thereupon the principal of the Canadian Liabilities so
declared to be due and payable, together with accrued interest thereon and all
fees and other obligations of the Canadian Loan Parties accrued hereunder, shall
become due and payable immediately, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrowers; and
(iii) require the Canadian Borrower to furnish cash collateral in an amount
equal to 101.5% of the Letter of Credit Outstandings of the Canadian Borrower,
and in case of any event with respect to any Canadian Loan Party described in
SECTIONS 7.01(h) or 7.01(i), the Canadian Commitments shall automatically
terminate and the principal of the Canadian Liabilities then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Canadian Loan Parties accrued hereunder, shall automatically become due and
payable, without presentment, demand, protest or other notice of any kind, all
of which are hereby waived by the Borrowers.

 

SECTION 7.02 Remedies on Default or Master Lease Liquidation Event.

 

(a) In case any one or more of the Events of Default shall have occurred and be
continuing, and whether or not the maturity of the Obligations shall have been
accelerated pursuant hereto, the Agents may (and at the direction of the
Required Lenders, shall) proceed to protect and enforce their rights and
remedies under this Agreement or any of the other Loan Documents by suit in
equity, action at law or other appropriate proceeding, whether for the specific
performance of any covenant or agreement contained in this Agreement and the
other Loan Documents or any instrument pursuant to which the Obligations and
Other Liabilities are evidenced, and, if such amount shall have become due, by
declaration or otherwise, proceed to enforce the payment thereof or any other
legal or

 

131



--------------------------------------------------------------------------------

equitable right of the Secured Parties. No remedy herein is intended to be
exclusive of any other remedy and each and every remedy shall be cumulative and
shall be in addition to every other remedy given hereunder or now or hereafter
existing at law or in equity or by statute or any other provision of law and the
Agents may proceed to protect and enforce its rights and remedies under this
Agreement or any of the other Canadian Security Documents by suit in equity,
action at law or other appropriate proceeding, whether for the specific
performance of any covenant or agreement contained in this Agreement and the
other Loan Documents or any instrument pursuant to which the Canadian
Liabilities are evidenced, and, if such amount shall have become due, by
declaration or otherwise, proceed to enforce the payment thereof or any other
legal or equitable right of the Canadian Agent or the Canadian Lenders to whom
any Canadian Liabilities are owing.

 

(b) In case any one or more of Master Lease Liquidation Events shall have
occurred and be continuing, and whether or not the maturity of the Obligations
shall have been accelerated pursuant hereto, the Agents may (and at the
direction of the Required Lenders, shall) proceed to Liquidate the Collateral at
any location which is the subject of such Master Lease Liquidation Event.
Whether or not a Cash Dominion Event then exists, the proceeds of any such
Liquidation shall be applied to the Obligations, the Other Liabilities or
Canadian Liabilities, as applicable, in accordance with the provisions of
SECTION 7.03 hereof, but the occurrence of any such Master Lease Liquidation
Event, in and of itself, shall not constitute a Default or Event of Default
hereunder or result in the acceleration of the Obligations or the termination of
the Commitments.

 

SECTION 7.03 Application of Proceeds.

 

(a) After the occurrence and during the continuance of (i) any Cash Dominion
Event or (ii) any Event of Default and acceleration of the Obligations, except
as provided in SECTION 7.03(b), all proceeds realized from any Domestic Loan
Party or on account of any Collateral owned by a Domestic Loan Party or, without
limiting the foregoing, on account of any Prepayment Event, any payments in
respect of any Obligations or Other Liabilities and all proceeds of the
Collateral, shall be applied in the following order:

 

(i) FIRST, ratably to pay the Obligations in respect of any Credit Party
Expenses, indemnities and other amounts then due to the Agents until paid in
full;

 

(ii) SECOND, ratably to pay any Credit Party Expenses and indemnities, and to
pay any fees then due to the Domestic Lenders (other than fees to Tranche A-1
Lenders), until paid in full;

 

(iii) THIRD, ratably to pay interest accrued in respect of the Obligations
(other than the Canadian Liabilities and Tranche A-1 Loans) until paid in full;

 

(iv) FOURTH, to pay principal due in respect of the Swingline Loans to the
Domestic Borrowers until paid in full;

 

(v) FIFTH, ratably to pay principal due in respect of the Revolving Credit Loans
to the Domestic Borrowers (other than Tranche A-1 Loans) until paid in full;

 

132



--------------------------------------------------------------------------------

(vi) SIXTH, to the Administrative Agent, to be held by the Administrative Agent,
for the ratable benefit of the Issuing Banks and the Tranche A Lenders as cash
collateral in an amount up to 101.5% of the then extant Stated Amount of
Domestic Letters of Credit (other than those in which the Tranche A-1 Lenders
participate) until paid in full;

 

(vii) SEVENTH, ratably to pay principal due in respect of the Permitted Excess
Canadian Advances until paid in full;

 

(viii) EIGHTH, ratably to pay any fees then due to the Tranche A-1 Lenders until
paid in full;

 

(ix) NINTH, ratably to pay interest accrued in respect of the Tranche A-1 Loans
until paid in full;

 

(x) TENTH, ratably to pay principal due in respect of Tranche A-1 Loans until
paid in full;

 

(xi) ELEVENTH, to the Administrative Agent, to be held by the Administrative
Agent, for the ratable benefit of the Issuing Banks and the Tranche A-1 Lenders,
as cash collateral in an amount up to 101.5% of the then extant Stated Amount of
Domestic Letters of Credit in which the Tranche A-1 Lenders participate until
paid in full;

 

(xii) TWELFTH, subject to the provisions of SECTION 7.03(c), to the Canadian
Agent to be held by the Canadian Agent, for the ratable benefit of the Canadian
Lenders as cash collateral to pay Credit Party Expenses, indemnities and other
similar amounts then due in connection with Credit Extensions to the Canadian
Borrower;

 

(xiii) THIRTEENTH, subject to the provisions of SECTION 7.03(c), to the Canadian
Agent to be held by the Canadian Agent, for the ratable benefit of the Canadian
Lenders as cash collateral to pay interest, indemnities, and fees due and
payable on the Credit Extensions to the Canadian Borrower;

 

(xiv) FOURTEENTH, subject to the provisions of SECTION 7.03(c), to the Canadian
Agent to be held by the Canadian Agent, for the ratable benefit of the Canadian
Lenders as cash collateral to pay outstanding Swingline Loans of the Canadian
Borrower;

 

(xv) FIFTEENTH, subject to the provisions of SECTION 7.03(c), to the Canadian
Agent to be held by the Canadian Agent, for the ratable benefit of the Canadian
Lenders as cash collateral to pay principal outstanding under other outstanding
Revolving Credit Loans to the Canadian Borrower (other than Permitted Excess
Canadian Advances);

 

(xvi) SIXTEENTH, subject to the provisions of SECTION 7.03(c), to the Canadian
Agent, to be held by the Canadian Agent, for the ratable benefit of the Issuing
Banks and the Canadian Lenders as cash collateral in an amount up to 101.5% of
the then extant Stated Amount of Canadian Letters of Credit until paid in full;

 

133



--------------------------------------------------------------------------------

(xvii) SEVENTEENTH, to pay outstanding Obligations with respect to Cash
Management Services furnished to any Loan Party by the Administrative Agent and
the Canadian Agent;

 

(xviii) EIGHTEENTH, ratably to pay any other outstanding Obligations and Other
Liabilities of the Domestic Borrowers;

 

(xix) NINETEENTH, to pay all other outstanding Canadian Liabilities; and

 

(xx) TWENTIETH, to the Lead Borrower or such other Person entitled thereto under
Applicable Law.

 

(b) After the occurrence and during the continuance of (i) any Cash Dominion
Event, or (ii) any Event of Default and acceleration of the Canadian
Liabilities, all payments in respect of any Canadian Liabilities or Other
Liabilities of the Canadian Borrower and its Subsidiaries which are Loan Parties
and all proceeds of the Collateral from the Canadian Borrower and the other
Canadian Loan Parties, shall be applied in the following order:

 

(i) FIRST, ratably to pay the Obligations in respect of any Credit Party
Expenses, indemnities and other amounts then due to the Canadian Agent until
paid in full;

 

(ii) SECOND, ratably to pay any Credit Party Expenses, indemnities and fees then
due to the Canadian Lenders until paid in full;

 

(iii) THIRD, ratably to pay interest accrued in respect of the Canadian
Liabilities until paid in full;

 

(iv) FOURTH, to pay principal due in respect of the Swingline Loans to the
Canadian Borrower until paid in full;

 

(v) FIFTH, ratably to pay principal due in respect of the Revolving Credit Loans
to the Canadian Borrower until paid in full;

 

(vi) SIXTH, to the Canadian Agent, to be held by the Canadian Agent, for the
ratable benefit of the Issuing Banks and the Canadian Lenders as cash collateral
in an amount up to 101.5% of the then extant Stated Amount of Canadian Letters
of Credit until paid in full;

 

(vii) SEVENTH, to pay outstanding Canadian Liabilities with respect to Cash
Management Services furnished to the Canadian Borrower and its Subsidiaries;

 

134



--------------------------------------------------------------------------------

(viii) EIGHTH, ratably to pay any other Canadian Liabilities and Other
Liabilities of the Canadian Borrower; and

 

(ix) NINTH, to the Canadian Borrower or such other Person entitled thereto under
Applicable Law.

 

(c) Any amounts received by the Canadian Agent pursuant to clauses TWELFTH,
THIRTEENTH, FOURTEENTH, FIFTEENTH or SIXTEENTH of SECTION 7.03(a) shall be held
as cash collateral for the applicable Canadian Liabilities until the earlier of
(i) the Substantial Liquidation of the Collateral granted by the Canadian
Borrower and its Subsidiaries to secure the Canadian Liabilities, or (ii) such
date that the Agents shall otherwise determine.

 

ARTICLE VIII

 

The Agents

 

SECTION 8.01 Appointment and Administration by Administrative Agent.

 

Each Lender and each Issuing Bank hereby irrevocably designate Bank of America
as Administrative Agent under this Agreement and the other Loan Documents. The
general administration of the Loan Documents shall be by the Administrative
Agent. The Lenders and each Issuing Bank each hereby irrevocably authorizes the
Administrative Agent (i) to enter into the Loan Documents to which it is a
party, and (ii) at its discretion, to take or refrain from taking such actions
as agent on its behalf and to exercise or refrain from exercising such powers
under the Loan Documents as are delegated by the terms hereof or thereof, as
appropriate, together with all powers reasonably incidental thereto., and (ii)
agrees and consents to all of the provisions of the Security Documents. All
Collateral shall be held or administered by the Administrative Agent (or its
duly-appointed agent) for its own benefit and for the ratable benefit of the
other Secured Parties. Any proceeds received by the Administrative Agent from
the foreclosure, sale, lease or other disposition of any of the Collateral and
any other proceeds received pursuant to the terms of the Security Documents or
the other Loan Documents shall be paid over to the Administrative Agent for
application as provided in this Agreement and the other Loan Documents. The
Administrative Agent shall have no duties or responsibilities except as set
forth in this Agreement and the other Loan Documents, nor shall it have any
fiduciary relationship with any other Credit Party, and no implied covenants,
responsibilities, duties, obligations, or liabilities shall be read into the
Loan Documents or otherwise exist against the Administrative Agent.

 

SECTION 8.02 Appointment of Collateral Agent.

 

Each Lender and each Issuing Bank hereby irrevocably designate Deutsche Bank as
Collateral Agent under this Agreement and the other Loan Documents. The Lenders
and each Issuing Bank each hereby (i) irrevocably authorizes the Collateral
Agent (x) to enter into the Loan Documents to which it is a party, and (y) at
its discretion, to take or refrain from taking such actions as agent on its
behalf and to exercise or refrain from exercising such powers under the Loan
Documents as are delegated by the terms hereof or thereof, as appropriate,
together

 

135



--------------------------------------------------------------------------------

with all powers reasonably incidental thereto, and (ii) agrees and consents to
all of the provisions of the Security Documents. The Collateral Agent shall have
no duties or responsibilities except as set forth in this Agreement and the
other Loan Documents, nor shall it have any fiduciary relationship with any
other Secured Party, and no implied covenants, responsibilities, duties,
obligations, or liabilities shall be read into the Loan Documents or otherwise
exist against the Collateral Agent.

 

SECTION 8.03 Appointment of Canadian Agent.

 

(a) Each Lender, the Issuing Banks and each Secured Party that is owed any
Canadian Liabilities hereby irrevocably designate Bank of America-Canada Branch
as the Canadian Agent under this Agreement and the other Loan Documents. The
general administration of the Loan Documents with respect to the Canadian
Borrower shall be by the Canadian Agent. The Lenders, the Issuing Banks and each
Secured Party that is owed any Canadian Liabilities each hereby (i) irrevocably
authorizes the Canadian Agent (x) to enter into the Loan Documents to which it
is a party and (y) at its discretion, to take or refrain from taking such
actions as agent on its behalf and to exercise or refrain from exercising such
powers under the Loan Documents as are delegated by the terms hereof or thereof,
as appropriate, together with all powers reasonably incidental thereto and (ii)
agrees and consents to all of the provisions of the Canadian Security Documents.
All Collateral from the Canadian Loan Parties shall be held or administered by
the Canadian Agent (or its duly-appointed agent) for its own benefit and for the
ratable benefit of the other Secured Parties holding Canadian Liabilities. Any
proceeds received by the Canadian Agent from the foreclosure, sale, lease or
other disposition of any of the Collateral from the Canadian Loan Parties and
any other proceeds received pursuant to the terms of the Canadian Security
Documents or the other Loan Documents shall be paid over to the Canadian Agent
for application as provided in this Agreement and the other Loan Documents. The
Canadian Agent shall have no duties or responsibilities except as set forth in
this Agreement and the remaining Loan Documents, nor shall it have any fiduciary
relationship with any other Secured Party, and no implied covenants,
responsibilities, duties, obligations, or liabilities shall be read into the
Loan Documents or otherwise exist against the Canadian Agent.

 

(b) Without limiting the generality of the foregoing, for the purposes of
creating a solidarité active in accordance with article 1541 of the Civil Code
of Québec between each Secured Party that is owed any Canadian Liabilities,
taken individually, on the one hand, and the Canadian Agent, on the other hand,
each of the Canadian Borrower and each such Secured Party acknowledge and agree
with the Canadian Agent that such Secured Party and the Canadian Agent are
hereby conferred the legal status of solidary creditors of the Canadian Borrower
in respect of all Canadian Liabilities, present and future, owed by the Canadian
Borrower to each such Secured Party and the Canadian Agent (collectively, for
the purposes of this paragraph, the “solidary claim”). Accordingly, but subject
(for the avoidance of doubt) to article 1542 of the Civil Code of Québec, the
Canadian Borrower is irrevocably bound towards the Canadian Agent and each such
Secured Party in respect of the entire solidary claim of the Canadian Agent and
such Secured Party. As a result of the foregoing, the Canadian Borrower confirms
and agrees that subject to subparagraph (b) above, the rights of the Canadian
Agent and each of the Secured Parties who are owed Canadian Liabilities from
time to time a party to this Agreement by way of assignment or otherwise are
solidary and as regards the Canadian Liabilities owing from time to time to each
such Secured Party, each of the Canadian Agent and such Secured Party is
entitled, when permitted pursuant to SECTION 7.01 to: (i) demand payment of all
outstanding amounts from time to time in respect of the Canadian Liabilities;
(ii) exact the whole

 

136



--------------------------------------------------------------------------------

performance of such Canadian Liabilities from the Canadian Loan Parties; (iii)
benefit from the Collateral Agent’s Liens in the Collateral in respect of such
Canadian Liabilities; (iv) give a full acquittance of such Canadian Liabilities
(each Secured Party that is owed Canadian Liabilities hereby agreeing to be
bound by any such acquittance); and (v) exercise all rights and recourses under
the Loan Documents with respect to those Canadian Liabilities. The Canadian
Liabilities of the Canadian Loan Parties will be secured by the Canadian Agent’s
Liens in the Collateral and the Canadian Agent and the Secured Parties who are
owed Canadian Liabilities will have a solidary interest therein.

 

SECTION 8.04 Sharing of Excess Payments.

 

If at any time or times any Secured Party shall receive (i) by payment,
foreclosure, setoff, banker’s lien, counterclaim, or otherwise, or any payments
with respect to the Obligations of the Domestic Borrowers or the Canadian
Liabilities owing to such Secured Party arising under, or relating to, this
Agreement or the other Loan Documents, or (ii) payments from the Administrative
Agent or the Canadian Agent, as applicable, in excess of such Secured Party’s
ratable portion of all such distributions by the Administrative Agent or the
Canadian Agent, such Secured Party shall promptly (1) turn the same over to the
Administrative Agent or the Canadian Agent, as applicable, in kind, and with
such endorsements as may be required to negotiate the same to the Administrative
Agent or the Canadian Agent, or in same day funds, as applicable, for the
account of all of the Secured Parties and for application to the Obligations of
the Domestic Borrowers or the Canadian Liabilities, as applicable, in accordance
with the applicable provisions of this Agreement, or (2) purchase, without
recourse or warranty, an undivided interest and participation in the Obligations
of the Domestic Borrowers or the Canadian Liabilities, as applicable, owed to
the other Secured Parties so that such excess payment received shall be applied
ratably as among the Secured Parties in accordance with the provisions of
SECTION 2.17 or SECTION 7.03, as applicable and with their Domestic Commitment
Percentages or Canadian Commitment Percentages, as applicable; provided,
however, that if all or part of such excess payment received by the purchasing
party is thereafter recovered from it, those purchases of participations shall
be rescinded in whole or in part, as applicable, and the applicable portion of
the purchase price paid therefor shall be returned to such purchasing party, but
without interest except to the extent that such purchasing party is required to
pay interest in connection with the recovery of the excess payment. In no event
shall the provisions of this paragraph be construed to apply to any payment made
by the Borrowers pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Domestic Lender or Canadian Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in drawings under Letters of Credit to any assignee or
participant, other than to the Borrowers or any Affiliate(s) thereof (as to
which the provisions of this paragraph shall apply). Notwithstanding the
foregoing, any amounts of the Canadian Borrower so offset shall be applied
solely to, and shall be limited to, the Canadian Liabilities and any adjustments
with respect thereto shall be made solely amongst Lenders having a Canadian
Commitment.

 

SECTION 8.05 Agreement of Applicable Lenders.

 

Upon any occasion requiring or permitting an approval, consent, waiver, election
or other action on the part of the Applicable Lenders, action shall be taken by
each Agent or the Canadian Agent, as applicable, for and on behalf or for the
benefit of all Credit Parties upon the direction

 

137



--------------------------------------------------------------------------------

of the Applicable Lenders, and any such action shall be binding on all Credit
Parties. No amendment, modification, consent, or waiver shall be effective
except in accordance with the provisions of SECTION 9.02.

 

SECTION 8.06 Liability of Agents.

 

(a) The Agents and the Canadian Agent, when acting on behalf of the Credit
Parties, may execute any of their respective duties under this Agreement or any
of the other Loan Documents by or through any of its officers, agents and
employees, and no Agent nor the Canadian Agent nor any of their respective
directors, officers, agents or employees shall be liable to any other Secured
Party for any action taken or omitted to be taken in good faith, or be
responsible to any other Secured Party for the consequences of any oversight or
error of judgment, or for any loss, except to the extent of any liability
imposed by law by reason of such Agent’s or Canadian Agent’s own gross
negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final and non-appealable decision). No Agent nor the Canadian
Agent nor any of their respective directors, officers, agents and employees
shall in any event be liable to any other Secured Party for any action taken or
omitted to be taken by it pursuant to instructions received by it from the
Applicable Lenders, or in reliance upon the advice of counsel selected by it.
Without limiting the foregoing no Agent, nor the Canadian Agent, nor any of its
respective directors, officers, employees, or agents shall be: (i) responsible
to any other Secured Party for the due execution, validity, genuineness,
effectiveness, sufficiency, or enforceability of, or for any recital, statement,
warranty or representation in, this Agreement, any other Loan Document or any
related agreement, document or order; (ii) required to ascertain or to make any
inquiry concerning the performance or observance by any Loan Party of any of the
terms, conditions, covenants, or agreements of this Agreement or any of the Loan
Documents; (iii) responsible to any other Secured Party for the state or
condition of any properties of the Loan Parties or any other obligor hereunder
constituting Collateral for the Obligations, the Other Liabilities or Canadian
Liabilities or any information contained in the books or records of the Loan
Parties; (iv) responsible to any other Secured Party for the validity,
enforceability, collectibility, effectiveness or genuineness of this Agreement
or any other Loan Document or any other certificate, document or instrument
furnished in connection therewith; or (v) responsible to any other Secured Party
for the validity, priority or perfection of any Lien securing or purporting to
secure the Obligations, the Other Liabilities or the Canadian Liabilities or for
the value or sufficiency of any of the Collateral.

 

(b) The Agents and the Canadian Agent may execute any of their duties under this
Agreement or any other Loan Document by or through its agents or
attorneys-in-fact, and shall be entitled to the advice of counsel concerning all
matters pertaining to its rights and duties hereunder or under the other Loan
Documents. The Agents and the Canadian Agent shall not be responsible for the
negligence or misconduct of any agents or attorneys-in-fact selected by it with
reasonable care.

 

(c) None of the Agents, the Canadian Agent nor the nor any of their respective
directors, officers, employees, or agents shall have any responsibility to any
Loan Party on account of the failure or delay in performance or breach by any
other Secured Party (other than by each such Agent or Canadian Agent in its
capacity as a Lender) of any of its respective obligations under this Agreement
or any of the other Loan Documents or in connection herewith or therewith.

 

(d) The Agents and the Canadian Agent shall be entitled to rely, and shall be
fully protected in relying, upon any notice, consent, certificate, affidavit, or
other document or writing

 

138



--------------------------------------------------------------------------------

believed by them to be genuine and correct and to have been signed, sent or made
by the proper person or persons, and upon the advice and statements of legal
counsel (including, without, limitation, counsel to the Loan Parties),
independent accountants and other experts selected by any Loan Party or any
Secured Party. The Agents and the Canadian Agent shall be fully justified in
failing or refusing to take any action under this Agreement or any other Loan
Document unless they shall first receive such advice or concurrence of the
Applicable Lenders as they deem appropriate or they shall first be indemnified
to their satisfaction by the other Secured Parties against any and all liability
and expense which may be incurred by them by reason of the taking or failing to
take any such action.

 

SECTION 8.07 Notice of Default.

 

Neither the Agents nor the Canadian Agent shall be deemed to have knowledge or
notice of the occurrence of any Default or Event of Default unless such Agent or
Canadian Agent has actual knowledge of the same or has received notice from a
Secured Party or Loan Party referring to this Agreement, describing such Default
or Event of Default and stating that such notice is a “notice of default”. In
the event that an Agent or the Canadian Agent obtains such actual knowledge or
receives such a notice, such Agent or Canadian Agent shall give prompt notice
thereof to each of the other Secured Parties. Upon the occurrence of an Event of
Default, the Administrative Agent or the Canadian Agent, as applicable, shall
(subject to the provisions of SECTION 9.02) take such action with respect to
such Default or Event of Default as shall be reasonably directed by the Required
Lenders. Unless and until the Administrative Agent or the Canadian Agent, as
applicable, shall have received such direction, the Administrative Agent or the
Canadian Agent may (but shall not be obligated to) take such action, or refrain
from taking such action, with respect to any such Default or Event of Default as
it shall deem advisable in the best interest of the Secured Parties. In no event
shall the Administrative Agent or the Canadian Agent be required to comply with
any such directions to the extent that the Administrative Agent or the Canadian
Agent believes that its compliance with such directions would be unlawful.

 

SECTION 8.08 Credit Decisions.

 

Each Secured Party (other than the Agents and the Canadian Agent) acknowledges
that it has, independently and without reliance upon the Agents or the Canadian
Agent or any other Secured Party, and based on the financial statements prepared
by the Loan Parties and such other documents and information as it has deemed
appropriate, made its own credit analysis and investigation into the business,
assets, operations, property, and financial and other condition of the Loan
Parties and has made its own decision to enter into this Agreement and the other
Loan Documents. Each Credit Party (other than the Agents and the Canadian Agent)
also acknowledges that it will, independently and without reliance upon the
Agents, the Canadian Agent or any other Secured Party, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in determining whether or not conditions precedent
to closing any Loan hereunder have been satisfied and in taking or not taking
any action under this Agreement and the other Loan Documents.

 

SECTION 8.09 Reimbursement and Indemnification.

 

Each Secured Party (other than the Agents and the Canadian Agent) agrees to (i)
reimburse the Agents and the Canadian Agent for such Secured Party’s Commitment
Percentage

 

139



--------------------------------------------------------------------------------

of (x) any expenses and fees incurred by any Agent or the Canadian Agent for the
benefit of Secured Parties under this Agreement and any of the other Loan
Documents, including, without limitation, counsel fees and compensation of
agents and employees paid for services rendered on behalf of the Secured
Parties, and any other expense incurred in connection with the operations or
enforcement thereof not reimbursed by the Loan Parties, and (y) any expenses of
any Agent or the Canadian Agent incurred for the benefit of the Secured Parties
that the Loan Parties have agreed to reimburse pursuant to this Agreement or any
other Loan Document and have failed to so reimburse, and (ii) indemnify and hold
harmless each Agent and the Canadian Agent and any of their respective
directors, officers, employees, or agents, on demand, in the amount of such
Secured Party’s Commitment Percentage, from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses, or disbursements of any kind or nature whatsoever which may be imposed
on, incurred by, or asserted against it or any Secured Party in any way relating
to or arising out of this Agreement or any of the other Loan Documents or any
action taken or omitted by it or any of them under this Agreement or any of the
other Loan Documents to the extent not reimbursed by the Loan Parties,
including, without limitation, costs of any suit initiated by each Agent or the
Canadian Agent against any Secured Party (except such as shall have been
determined by a court of competent jurisdiction or another independent tribunal
having jurisdiction by final and non-appealable judgment to have resulted from
the gross negligence or willful misconduct of such Agent or Canadian Agent);
provided, however, that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against such Secured Party in its capacity as such. The provisions of
this SECTION 8.09 shall survive the repayment of the Obligations, the Other
Liabilities, the Canadian Liabilities and the termination of the Commitments.

 

SECTION 8.10 Rights of Agents.

 

It is understood and agreed that the Agents and the Canadian Agent shall have
the same rights and powers hereunder (including the right to give such
instructions) as the other Lenders and may exercise such rights and powers, as
well as their rights and powers under other agreements and instruments to which
they are or may be party, and engage in other transactions with the Loan
Parties, as though they were not the Agents or the Canadian Agent. Each Agent,
the Canadian Agent and their respective Affiliates may accept deposits from,
lend money to, and generally engage in any kind of commercial or investment
banking, trust, advisory or other business with the Loan Parties and their
Affiliates as if it were not an Agent or Canadian Agent thereunder.

 

SECTION 8.11 Notice of Transfer.

 

The Administrative Agent or the Canadian Agent, as applicable, may deem and
treat a Lender party to this Agreement as the owner of such Lender’s portion of
the Obligations or Canadian Liabilities, as applicable, or the Other Liabilities
for all purposes, unless and until, and except to the extent, an Assignment and
Acceptance shall have become effective as set forth in SECTION 9.04.

 

140



--------------------------------------------------------------------------------

SECTION 8.12 Successor Agents.

 

Any Agent or the Canadian Agent may resign at any time by giving thirty (30)
Business Days’ written notice thereof to the other Secured Parties and the Lead
Borrower and the Canadian Borrower, as applicable. Upon any such resignation of
an Agent or the Canadian Agent, the Required Lenders shall have the right to
appoint a successor Agent or Canadian Agent, as applicable, which, so long as
there is no Specified Default, shall be reasonably satisfactory to the Lead
Borrower (whose consent in any event shall not be unreasonably withheld or
delayed). If no successor Agent or Canadian Agent shall have been so appointed
by the Required Lenders and/or none shall have accepted such appointment within
thirty (30) days after the retiring Agent’s or Canadian Agent’s giving of notice
of resignation, the retiring Agent or Canadian Agent may, on behalf of the other
Secured Parties, appoint a successor Agent or Canadian Agent which, (i) with
respect to the Administrative Agent or the Collateral Agent, shall be a Person a
commercial bank (or affiliate thereof) organized under the laws of the United
States of America or of any State thereof and having a combined capital and
surplus of a least $1,000,000,000, or (ii) with respect to the Canadian Agent, a
commercial bank or institutional lender (or branch or Affiliate thereof)
resident in Canada (for purposes of the Income Tax Act (Canada) or otherwise not
subject to withholding taxes on any interest paid by a resident of Canada) and
having a combined capital and surplus of at least $1,000,000,000 or (iii) in
either case, capable of complying with all of the duties of such Agent or
Canadian Agent, as applicable, hereunder (in the opinion of the retiring Agent
or Canadian Agent and as certified to the other Secured Parties in writing by
such successor Agent or Canadian Agent) which, so long as there is no Specified
Default, shall be reasonably satisfactory to the Lead Borrower (whose consent
shall not in any event be unreasonably withheld or delayed). Upon the acceptance
of any appointment as Agent or Canadian Agent by a successor Agent or Canadian
Agent, as applicable, such successor Agent or Canadian Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Agent or Canadian Agent and the retiring Agent shall be
discharged from its duties and obligations under this Agreement. After any
retiring Agent’s or Canadian Agent’s resignation hereunder as such Agent or
Canadian Agent, as applicable, the provisions of this Article VIII shall inure
to its benefit as to any actions taken or omitted to be taken by it while it was
such Agent or Canadian Agent under this Agreement.

 

SECTION 8.13 Relation Among the Lenders.

 

The Lenders are not partners or co-venturers, and no Lender shall be liable for
the acts or omissions of, or (except as otherwise set forth herein in case of
any Agent or the Canadian Agent) authorized to act for, any other Lender.

 

SECTION 8.14 Reports and Financial Statements.

 

By signing this Agreement, each Lender:

 

(a) agrees to furnish the Administrative Agent on the first day of each month
with a summary of all Other Liabilities due or to become due to such Lender;

 

(b) is deemed to have requested that the Agents or the Canadian Agent, as
applicable, furnish such Lender, promptly after they become available, copies of
all

 

141



--------------------------------------------------------------------------------

financial statements required to be delivered by the Lead Borrower hereunder and
all commercial finance examinations and appraisals of the Collateral received by
the Agents (collectively, the “Reports”) (and the Agents agree to furnish such
Reports promptly to the Lenders, which may be furnished in accordance with the
final paragraph of SECTION 5.01);

 

(c) expressly agrees and acknowledges that no Agent or the Canadian Agent makes
any representation or warranty as to the accuracy of the Reports, and (ii) shall
not be liable for any information contained in any Report;

 

(d) expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that the Agents, the Canadian Agent or any other party
performing any audit or examination will inspect only specific information
regarding the Loan Parties and will rely significantly upon the Loan Parties’
books and records, as well as on representations of the Loan Parties’ personnel;

 

(e) agrees to keep all Reports confidential and strictly for its internal use,
and not to distribute except to its participants, or use any Report in any other
manner; and

 

(f) without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold each Agent, the Canadian Agent
and any such other Lender preparing a Report harmless from any action the
indemnifying Lender may take or conclusion the indemnifying Lender may reach or
draw from any Report in connection with any Credit Extensions that the
indemnifying Lender has made or may make to the Borrowers, or the indemnifying
Lender’s participation in, or the indemnifying Lender’s purchase of, a Loan or
Loans of the Borrowers; and (ii) to pay and protect, and indemnify, defend, and
hold each Agent, the Canadian Agent, and any such other Lender preparing a
Report harmless from and against, the claims, actions, proceedings, damages,
costs, expenses, and other amounts (including attorney costs) incurred by the
Agents, the Canadian Agent and any such other Lender preparing a Report as the
direct or indirect result of any third parties who might obtain all or part of
any Report through the indemnifying Lender in violation of the terms hereof.

 

SECTION 8.15 Agency for Perfection.

 

Each Lender hereby appoints each other Lender as agent for the purpose of
perfecting Liens for the benefit of the Agents, the Canadian Agent and the
Lenders, in assets which, in accordance with Article 9 of the UCC or any other
Applicable Law of the United States of America or Canada can be perfected only
by possession. Should any Lender (other than an Agent or the Canadian Agent)
obtain possession of any such Collateral, such Lender shall notify the
Administrative Agent or the Canadian Agent, as applicable, thereof, and,
promptly upon the Administrative Agent’s or Canadian Agent’s, as applicable,
request therefor shall deliver such Collateral to the Administrative Agent or
Canadian Agent, as applicable, or otherwise deal with such Collateral in
accordance with the Administrative Agent’s or Canadian Agent’s (as applicable)
instructions.

 

142



--------------------------------------------------------------------------------

SECTION 8.16 Delinquent Lender.

 

(a) If for any reason any Lender shall fail or refuse to abide by its
obligations under this Agreement, including without limitation its obligation to
make available to Administrative Agent or the Canadian Agent its Domestic
Commitment Percentage or Canadian Commitment Percentage, as applicable, of any
Revolving Credit Loans, expenses or setoff or purchase its Commitment Percentage
of a participation interest in the Swingline Loans or Letter of Credit
Outstandings (a “Delinquent Lender”) and such failure is not cured within ten
(10) days of receipt from the Administrative Agent of written notice thereof,
then, in addition to the rights and remedies that may be available to the other
Secured Parties, the Loan Parties or any other party at law or in equity, and
not at limitation thereof, (i) such Delinquent Lender’s right to participate in
the administration of, or decision-making rights related to, the Loans, this
Agreement or the other Loan Documents shall be suspended during the pendency of
such failure or refusal, and (ii) a Delinquent Lender shall be deemed to have
assigned any and all payments due to it from the Loan Parties, whether on
account of outstanding Loans, interest, fees or otherwise, to the remaining
non-delinquent Lenders for application to, and reduction of, their proportionate
shares of all outstanding Obligations until, as a result of application of such
assigned payments the Lenders’ respective Commitment Percentages of all
outstanding Obligations shall have returned to those in effect immediately prior
to such delinquency and without giving effect to the nonpayment causing such
delinquency. The Delinquent Lender’s decision-making and participation rights
and rights to payments as set forth in clauses (i) and (ii) hereinabove shall be
restored only upon the payment by the Delinquent Lender of its Commitment
Percentage of any Obligations, any participation obligation, or expenses as to
which it is delinquent, together with interest thereon at the rate set forth in
SECTION 2.12 from the date when originally due until the date upon which any
such amounts are actually paid.

 

(b) The non-Delinquent Lenders shall also have the right, but not the
obligation, in their respective, sole and absolute discretion, to cause the
termination and assignment without any further action by the Delinquent Lender
for no cash consideration (pro rata, based on the respective Domestic
Commitments of those Domestic Lenders or Canadian Commitments of those Canadian
Lenders as applicable, electing to exercise such right), the Delinquent Lender’s
Domestic Commitment or Canadian Commitment, as applicable, to fund future
Revolving Credit Loans. Upon any such purchase of the Domestic Commitment
Percentage or Canadian Commitment Percentage, as applicable, of any Delinquent
Lender, the Delinquent Lender’s share in future Revolving Credit Loans and its
rights under the Loan Documents with respect thereto shall terminate on the date
of purchase, and the Delinquent Lender shall promptly execute all documents
reasonably requested to surrender and transfer such interest, including, if so
requested, an Assignment and Acceptance.

 

(c) Each Delinquent Lender shall indemnify the Administrative Agent or the
Canadian Agent, as applicable, and each non-delinquent Lender from and against
any and all loss, damage or expenses, including but not limited to reasonable
attorneys’ fees and funds advanced by the Administrative Agent or by any
non-delinquent Lender, on account of a Delinquent Lender’s failure to timely
fund its Domestic Commitment Percentage or Canadian Commitment Percentage, as
applicable, of a Revolving Credit Loan or to otherwise perform its obligations
under the Loan Documents.

 

143



--------------------------------------------------------------------------------

SECTION 8.17 Risk Participation.

 

(a) Upon the earlier of Substantial Liquidation or the Determination Date, if
all Canadian Liabilities have not been repaid in full (other than the Other
Liabilities of the Canadian Borrower and its Subsidiaries), then the Domestic
Lenders shall purchase from the Canadian Lenders (on the date of Substantial
Liquidation or the Determination Date, as applicable) such portion of the
Canadian Liabilities (other than Other Liabilities relating to the Canadian
Borrower and its Subsidiaries) so that each Lender shall, after giving effect to
any such purchases, hold its Liquidation Percentage of all outstanding Canadian
Liabilities and all other Obligations.

 

(b) Upon the earlier of Substantial Liquidation or the Determination Date, if
all Obligations of the Domestic Borrowers (other than those relating to the
Canadian Liabilities or the Other Liabilities of the Domestic Borrowers) have
not been repaid in full, then the Canadian Lenders shall purchase from the
Domestic Lenders (on the date of Substantial Liquidation or the Determination
Date, as applicable) such portion of such Obligations so that each Lender shall,
after giving effect to any such purchases, hold its Liquidation Percentage of
all outstanding Obligations of the Domestic Borrowers and the Canadian
Liabilities.

 

(c) All purchases of Obligations under this SECTION 8.17 shall be at par, for
cash, with no premium, discount or reduction.

 

(d) No Lender shall be responsible for any default of any other Lender in
respect of any other Lender’s obligations under this SECTION 8.17, nor shall the
obligations of any Lender hereunder be increased as a result of such default of
any other Lender. Each Lender shall be obligated to the extent provided herein
regardless of the failure of any other Lender to fulfill its obligations
hereunder.

 

(e) Each Lender shall execute such instruments, documents and agreements and do
such other actions as may be necessary or proper in order to carry out more
fully the provisions and purposes of this SECTION 8.17 and the purchase of
Obligations or the Canadian Liabilities, as applicable, as provided herein.

 

(f) The obligations of each Lender under this SECTION 8.17 are irrevocable and
unconditional and shall not be subject to any qualification or exception
whatsoever including, without limitation, lack of validity or enforceability of
this Agreement or any of the Loan Documents or the existence of any claim,
setoff, defense or other right which any Loan Party may have at any time against
any of the Lenders.

 

(g) No fees required to be paid on any assignment pursuant to SECTION 9.04 of
this Agreement shall be payable in connection with any assignment under this
SECTION 8.17.

 

SECTION 8.18 Collateral Matters.

 

(a) The Lenders hereby irrevocably authorize the Administrative Agent and the
Canadian Agent, as applicable, to release any Lien upon any Collateral (i) upon
the termination of the Domestic Commitments and the Canadian Commitments, as
applicable, and payment and satisfaction in full by the Domestic Borrowers of
all Obligations and the Canadian Borrower of all Canadian Liabilities, as
applicable and, if

 

144



--------------------------------------------------------------------------------

the Obligations have been accelerated and Liquidation has commenced, the Other
Liabilities then due and payable (in any event other than contingent indemnity
obligations with respect to then unasserted claims), all Letters of Credit shall
have expired or terminated (or been collateralized in a manner satisfactory to
the Issuing Banks) and all Letter of Credit Outstandings have been reduced to
zero (or collateralized in a manner satisfactory to the Issuing Banks), (ii)
constituting property being sold, transferred or disposed of in a Permitted
Disposition upon receipt by the Administrative Agent or the Canadian Agent, as
applicable, of the Net Proceeds thereof to the extent required by this
Agreement; or (iii) upon request of the Lead Borrower, constituting Real Estate
being transferred from a Domestic Loan Party to another Domestic Loan Party but
only to the extent that after such transfer, no Event of Default exists. Except
as provided above, the Administrative Agent or the Canadian Agent, as
applicable, will not release any of the Agent’s or Canadian Agent’s Liens
without the prior written authorization of the Applicable Lenders. Upon request
by the Administrative Agent, the Canadian Agent or any Loan Party at any time,
the Lenders will confirm in writing the Administrative Agent’s or the Canadian
Agent’s authority to release any Liens upon particular types or items of
Collateral pursuant to this SECTION 8.18.

 

(b) Upon at least two (2) Business Days’ prior written request by the Lead
Borrower or the Canadian Borrower, as applicable, the Administrative Agent or
the Canadian Agent shall (and is hereby irrevocably authorized by the Lenders
to) execute such documents as may be necessary to evidence the release of the
Liens upon any Collateral described in SECTION 8.18(a); provided, however, that
(i) the Administrative Agent and the Canadian Agent shall not be required to
execute any such document on terms which, in its reasonable opinion, would,
under Applicable Law, expose the Administrative Agent or the Canadian Agent to
liability or create any obligation or entail any adverse consequence other than
the release of such Liens without recourse or warranty, and (ii) such release
shall not in any manner discharge, affect or impair the Obligations, the Other
Liabilities, the Canadian Liabilities, or any Liens (other than those expressly
being released) upon (or obligations of any Loan Party in respect of) all
interests retained by any Loan Party, including (without limitation) the
proceeds of any sale, all of which shall continue to constitute part of the
Collateral.

 

(c) The Lenders hereby agree that after the consummation of the TRU Acquisition
and the transactions described on Schedule 1.4 hereto, the Initial Borrower
shall be automatically released from its obligations as a Borrower and Loan
Party hereunder, without any further action of any Credit Party, and the
Borrowers (other than the Initial Borrower) shall automatically be deemed to
have assumed the obligations of the Initial Borrower hereunder and become a
party to this Agreement and the other Loan Documents without any further action
of any such Borrower. The Administrative Agent shall execute and deliver to the
Initial Borrower, at the Domestic Loan Parties’ expense, such documents as the
Initial Borrower may reasonably request to evidence the foregoing release.

 

145



--------------------------------------------------------------------------------

SECTION 8.19 Co-Syndication Agents, Co-Documentation Agent, Managing Agents,
Co-Agents and Arrangers.

 

Notwithstanding the provisions of this Agreement or any of the other Loan
Documents, the Co-Syndication Agents, the Co-Documentation Agents, the Managing
Agents, the Co-Agents and the Arrangers shall have no powers, rights, duties,
responsibilities or liabilities with respect to this Agreement and the other
Loan Documents.

 

ARTICLE IX

 

Miscellaneous

 

SECTION 9.01 Notices.

 

Except in the case of notices and other communications expressly permitted to be
given by telephone or electronically, all notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
telecopy or e-mail, as follows:

 

(a) if to any Loan Party, to it at One Geoffrey Way, Wayne, New Jersey,
Attention: Chief Financial Officer (Telecopy No. (973 617 4006), with a copy to
the attention of General Counsel (Telecopy No. (973 617 4043), with a copy to
Kirkland & Ellis, LLP, 200 East Randolph Drive Chicago, Illinois 60657,
Attention: Christopher Butler, Esquire (Telecopy No. (312) 861-2298), (E-Mail
cbutler@kirkland.com);

 

(b) if to the Administrative Agent or the Swingline Lender to Bank of America,
N.A., 40 Broad Street, Boston, Massachusetts 02109, Attention Christine
Hutchinson (Telecopy No. (617) 434-4339), (E-Mail
christine.hutchinson@bankofamerica.com), with a copy to Riemer & Braunstein,
LLP, Three Center Plaza, Boston, Massachusetts 02108, Attention: David S.
Berman, Esquire (Telecopy No. (617) 880-3456), (E-Mail dberman@riemerlaw.com);

 

(c) if to the Collateral Agent to Deutsche Bank Trust Company Americas, 60 Wall
Street, New York, New York 10005, Attention Marguerite Sutton (Telecopy No.
212-797-5692), (E-Mail marguerite.sutton@db.com);

 

(d) if to the Canadian Agent, or the Swingline Lender of Swingline Loans to the
Canadian Borrower, to the attention of the Administrative Agent.; and

 

(e) if to any other Credit Party, to it at its address (or telecopy number or
electronic mail address) set forth on the signature pages hereto or on any
Assignment and Acceptance.

 

Notwithstanding the foregoing, any notice hereunder sent by e-mail shall be
solely for the distribution of (i) routine communications such as financial
statements and (ii) documents and signature pages for execution by the parties
hereto, and for no other purpose. Any party hereto may change its address or
telecopy number for notices and other communications hereunder by notice to the
other parties hereto. All notices and other communications given to any party
hereto in accordance with the provisions of this Agreement shall be deemed to
have been given on the date of receipt.

 

146



--------------------------------------------------------------------------------

SECTION 9.02 Waivers; Amendments.

 

(a) No failure or delay by any Credit Party in exercising any right or power
hereunder or under any other Loan Document shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Credit Parties hereunder and
under the other Loan Documents are cumulative and are not exclusive of any other
rights or remedies that they would otherwise have. No waiver of any provision of
any Loan Document or consent to any departure by any Loan Party therefrom shall
in any event be effective unless the same shall be permitted by SECTION 9.02(b),
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. Without limiting the generality of the
foregoing, the making of a Loan or issuance of a Letter of Credit shall not be
construed as a waiver of any Default or Event of Default, regardless of whether
any Credit Party may have had notice or knowledge of such Default or Event of
Default at the time.

 

(b) Except as otherwise specifically provided herein, neither this Agreement nor
any other Loan Document nor any provision hereof or thereof may be waived,
amended or modified except, in the case of this Agreement, pursuant to an
agreement or agreements in writing entered into by the Loan Parties and the
Required Lenders or, in the case of any other Loan Document, pursuant to an
agreement or agreements in writing entered into by the Agent(s) or the Canadian
Agent and the Loan Parties that are parties thereto, in each case with the
consent of the Required Lenders; provided, however, that no such waiver,
amendment, modification or other agreement shall:

 

(i) Increase the Domestic Commitment or Canadian Commitment of any Lender
without the prior written consent of such Lender;

 

(ii) Without:

 

(A) the prior written Unanimous Consent of all Lenders directly affected
thereby, reduce the principal amount of any Obligation or reduce the rate of
interest thereon (other than the waiver of the Default Rate), or reduce any fees
payable under the Loan Documents;

 

(B) the prior written Unanimous Consent of all Lenders directly affected
thereby, postpone the scheduled date of payment of the principal amount of any
Obligation, or any interest thereon, or any fees payable under the Loan
Documents, or reduce the amount of, waive or excuse any such payment, or
postpone the expiration of the Commitments or postpone the Maturity Date;

 

(C) the prior written Unanimous Consent of all Lenders, except for Permitted
Dispositions or for Collateral releases as provided in SECTION 8.18, release all
or substantially all of the Collateral from the Liens of the Security Documents;

 

147



--------------------------------------------------------------------------------

(D) the prior written Unanimous Consent of all Lenders, except as provided in
SECTION 2.02, increase the Total Domestic Commitments or the Total Canadian
Commitments;

 

(E) the prior written Unanimous Consent of all Lenders, change the definition of
the terms “Domestic Availability” or “Tranche A Borrowing Base” or “Tranche A-1
Borrowing Base” or any component definition thereof if as a result thereof the
amounts available to be borrowed by the Domestic Borrowers would be increased,
provided that the foregoing shall not limit the discretion of the Agents to
change, establish or eliminate any Reserves or to add Inventory, Accounts and
Real Estate acquired in a Permitted Acquisition to the Borrowing Base as
provided herein; or

 

(F) the prior written Unanimous Consent of all Lenders, change the definition of
the terms “Canadian Availability” or “Canadian Borrowing Base” or any component
definition thereof if as a result thereof the amounts available to be borrowed
by the Canadian Borrower would be increased, provided that the foregoing shall
not limit the discretion of the Agents to change, establish or eliminate any
Reserves;

 

(G) the prior written Unanimous Consent of all Lenders, except in connection
with Permitted Dispositions, release any Loan Party (other than the Initial
Borrower, as contemplated herein, and a Loan Party which is no longer a Material
Subsidiary) from its obligations under any Loan Document, or limit its liability
in respect of such Loan Document;

 

(H) the prior written Unanimous Consent of all Lenders, modify the definition of
Permitted Overadvance so as to increase the amount thereof, or to cause the
aggregate Domestic Commitments (or the Domestic Commitment of any Domestic
Lender) to be exceeded as a result thereof, or, except as provided in such
definition, the time period for a Permitted Overadvance;

 

(I) the prior written Unanimous Consent of all Lenders, change SECTION 2.17,
SECTION 2.18, SECTION 7.03; SECTION 8.04 or SECTION 8.17

 

(J) the prior written Unanimous Consent of all Lenders, except as provided by
operation of Applicable Law and otherwise expressly permitted hereunder,
subordinate the Obligations or Other Liabilities hereunder or the Liens granted
hereunder or under the other Loan Documents, to any other Indebtedness or Lien,
as the case may be;

 

(K) the prior written Unanimous Consent of all Lenders, change any of the
provisions of this SECTION 9.02(b) or the definitions of “Required Lenders” or
“Supermajority Lenders” or any other provision of any Loan Document specifying
the number or percentage of Lenders required to waive, amend or modify any
rights thereunder or make any determination or grant any consent thereunder; or

 

148



--------------------------------------------------------------------------------

(L) the prior written Unanimous Consent of all Lenders, increase the amount of
the Excess Swingline Loans.

 

(iii) Without the prior written consent of the Supermajority Lenders, except for
Permitted Dispositions or for Collateral releases as provided in SECTION 8.18,
release any material portion of the Collateral from the Liens of the Security
Documents.

 

(iv) Without the prior written consent of (A) Lenders (other than Delinquent
Lenders) having more than 50% of the Tranche A Commitments and (B) Lenders
(other than Delinquent Lenders) having more than 50% of the Tranche A-1
Commitments, modify the provisions of SECTION 6.10 or any component definition
thereof if as a result thereof the Excess Availability requirements of that
Section would be reduced.

 

(v) Without prior written consent of the Agents, the Canadian Agent or the
Issuing Banks, as the case may be, affect the rights or duties of the Agents,
the Canadian Agent or the Issuing Banks.

 

(c) Notwithstanding anything to the contrary contained in this SECTION 9.02, in
the event that the Lead Borrower or the Canadian Borrower shall request that
this Agreement or any other Loan Document be modified, amended or waived in a
manner which would require the consent of the Lenders pursuant to SECTION
9.02(b) and such amendment is approved by the Required Lenders, but not by the
requisite percentage of all the Lenders, the Lead Borrower and the
Administrative Agent shall be permitted to amend this Agreement without the
consent of the Lender or Lenders which did not agree to the modification or
amendment requested by the Lead Borrower or the Canadian Borrower (such Lender
or Lenders, collectively the “Minority Lenders”) subject to their providing for
(i) the termination of the Commitment (including the Domestic Commitment and the
Canadian Commitment) of each of the Minority Lenders, (ii) the addition to this
Agreement of one or more other financial institutions which would qualify as an
Eligible Assignee, subject to the reasonable approval of the Administrative
Agent, or an increase in the Domestic Commitment or Canadian Commitment of one
or more of the Required Lenders, so that the Domestic Total Commitments and the
Canadian Total Commitments after giving effect to such amendment shall be in the
same amount as the aggregate Commitments immediately before giving effect to
such amendment, (iii) if any Loans are outstanding at the time of such
amendment, the making of such additional Loans by such new or increasing Lender
or Lenders, as the case may be, as may be necessary to repay in full the
outstanding Loans (including principal, interest, and fees) of the Minority
Lenders immediately before giving effect to such amendment and (iv) such other
modifications to this Agreement or the Loan Documents as may be appropriate and
incidental to the foregoing.

 

(d) No notice to or demand on any Loan Party shall entitle any Loan Party to any
other or further notice or demand in the same, similar or other circumstances.
Each holder of a Note shall be bound by any amendment, modification, waiver or
consent authorized as provided herein, whether or not a Note shall have been
marked to indicate such amendment, modification, waiver or

 

149



--------------------------------------------------------------------------------

consent and any consent by a Lender, or any holder of a Note, shall bind any
Person subsequently acquiring a Note, whether or not a Note is so marked. No
amendment to this Agreement or any other Loan Document shall be effective
against the Borrower unless signed by the Borrower or other applicable Loan
Party.

 

SECTION 9.03 Expenses; Indemnity; Damage Waiver.

 

(a) The Loan Parties shall jointly and severally pay all Credit Party Expenses
incurred as of the Closing Date on the Closing Date. Thereafter, the Loan
Parties shall jointly and severally pay all Credit Party Expenses within fifteen
(15) Business Days after receipt of an invoice therefor setting forth such
expenses in reasonable detail; provided that in the event the Borrowers have a
bona fide dispute with any such expenses, payment of such disputed amounts shall
not be required until the earlier of the date such dispute is resolved to the
reasonable satisfaction of the Borrowers or thirty (30) days after receipt of
any such invoice (and any such disputed amount which is so paid shall be subject
to a reservation of the Borrowers’ rights with respect thereto).

 

(b) The Loan Parties shall, jointly and severally, indemnify the Secured Parties
and each of their Subsidiaries and Affiliates, and each of the respective
stockholders, directors, officers, employees, agents, attorneys, and advisors of
any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all damages, actual
out-of-pocket losses, claims, actions, causes of action, settlement payments,
obligations, liabilities and related expenses, including the reasonable fees,
charges and disbursements of one counsel for the Agents and one counsel for the
Canadian Agent and one counsel for all other Indemnitees (other than the Agents
and the Canadian Agent), incurred, suffered, sustained or required to be paid
by, or asserted against, any Indemnitee arising out of, in any way connected
with, or as a result of (i) the execution or delivery of any Loan Document or
any other agreement or instrument contemplated hereby, the performance by the
parties to the Loan Documents of their respective obligations thereunder or the
consummation of the transactions contemplated by the Loan Documents or any other
transactions contemplated hereby, (ii) any Credit Extension or the use of the
proceeds therefrom (including any refusal by an Issuing Bank to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) any actual or alleged presence or release of Hazardous Materials
on or from any property currently or formerly owned or operated by any Loan
Party or any Subsidiary, or any Environmental Liability related in any way to
any Loan Party or any Subsidiary, (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to or arising from any of the
foregoing, whether based on contract, tort or any other theory and regardless of
whether any Indemnitee is a party thereto or (v) any documentary taxes,
assessments or similar charges made by any Governmental Authority by reason of
the execution and delivery of this Agreement or any other Loan Document;
provided, however, that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (w) are determined by a court of competent jurisdiction or
another independent tribunal having jurisdiction to have resulted from the gross
negligence, bad faith or willful misconduct of any Agent or such Indemnitee or
any Affiliate of such Indemnitee (or any officer, director, employee, advisor or
agent of such Indemnitee or any such Indemnitee’s Affiliates), (x) are relating
to disputes among Indemnitees, (y) are determined by a court of competent
jurisdiction or another independent tribunal having jurisdiction to have
resulted from a breach by such Indemnitee of its obligations to a Loan Party, or
(z) which constitute indirect, consequential, special or punitive damages. In
connection with any indemnified claim hereunder, the Indemnitee shall be
entitled to select its own counsel and the Loan Parties shall promptly pay the
reasonable fees and expenses of such counsel.

 

150



--------------------------------------------------------------------------------

(c) No party to this Agreement shall assert and, to the extent permitted by
Applicable Law, each such party hereby waives, any claim against any other party
to this Agreement or any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby or
thereby, the transactions contemplated by the Loan Documents, any Credit
Extension or the use of the proceeds thereof.

 

(d) The provisions of paragraphs (b) and (c) of this SECTION 9.03 shall remain
operative and in full force and effect regardless of the termination of this
Agreement, the consummation of the transactions contemplated hereby, the
repayment of any of the Obligations or the Other Liabilities, the invalidity or
unenforceability of any term or provision of any Loan Document, or any
investigation made by or on behalf of any Credit Party. All amounts due under
this SECTION 9.03 shall be payable within fifteen (15) Business Days of written
demand therefore, which written demand shall set forth such amounts in
reasonable detail.

 

(e) Notwithstanding anything to the contrary in paragraphs (a) or (b) of this
Section, the Canadian Borrower’s obligation to pay and indemnify shall be
limited to matters, fees, expenses charges and disbursement, or losses, claims,
damages and liabilities which the Administrative Agent or the Canadian Agent
determines in their reasonable judgment to be properly attributable or allocable
to the Canadian Borrower.

 

SECTION 9.04 Successors and Assigns.

 

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), except that no Loan Party may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
Agents and the Lenders (and any such attempted assignment or transfer without
such consent shall be null and void). Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby (including any
Affiliate of an Issuing Bank that issues any Letter of Credit) and, to the
extent expressly contemplated hereby, Indemnitees, any legal or equitable right,
remedy or claim under or by reason of this Agreement.

 

(b) Any Lender may, with the consent of the Administrative Agent and, so long as
no Specified Default has occurred and is continuing, the Lead Borrower (which
consent shall not be unreasonably withheld or delayed), assign to one or more
Eligible Assignees (other than any Person in direct competition with a Loan
Party’s business) all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Domestic Commitment or Canadian
Commitment and the Loans at the time owing to it); provided, however, that no
such consent shall be required in connection with any assignment to another
Lender or to an Affiliate of a Lender, and provided further that, each
assignment shall be subject to the following conditions: (i) except in the case
of an assignment to a Lender or an Affiliate of a Lender, the amount of the
Commitment or Loans of the assigning Lender

 

151



--------------------------------------------------------------------------------

subject to a partial assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent) shall not be less than $10,000,000 with respect to either Domestic
Commitments or Canadian Commitments; (ii) each partial assignment shall be made
as an assignment of a proportionate part of all the assigning Lender’s rights
and obligations; (iii) any Person may be a Canadian Lender only if it or any of
its Affiliates also has Domestic Commitments in an amount at least equal to its
Canadian Commitment, and (iv) the parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Acceptance, and, after
completion of the syndication of the Loans, together with a processing and
recordation fee of $3,500.00. Subject to acceptance and recording thereof
pursuant to SECTION 9.04(d), from and after the effective date specified in each
Assignment and Acceptance the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Acceptance, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of SECTION
9.03). Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this SECTION 9.04(b) shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with SECTION 9.04(e). The Loan Parties
hereby acknowledge and agree that any effective assignment shall give rise to a
direct obligation of the Loan Parties to the assignee and that the assignee
shall be considered to be a “Credit Party” for all purposes under this Agreement
and the other Loan Documents.

 

(c) The Administrative Agent, acting for this purpose as an agent of the Loan
Parties, shall maintain at one of its offices in Boston, Massachusetts, a copy
of each Assignment and Acceptance delivered to it and a register (the
“Register”) for the recordation of the names and addresses of the Lenders, and
the Domestic Commitment and the Canadian Commitment of, and principal amount of
the Loans and Letter of Credit Disbursements owing to, each Lender pursuant to
the terms hereof from time to time. The entries in the Register shall be
conclusive and the Loan Parties and Credit Parties may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Lead Borrower,
the Canadian Borrower, the Issuing Banks and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

 

(d) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an assignee, the processing and recordation fee referred
to in SECTION 9.04(b) and any written consent to such assignment required by
SECTION 9.04(a), the Administrative Agent shall accept such Assignment and
Acceptance and record the information contained therein in the Register. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this SECTION 9.04(d).

 

(e) Any Lender may, without the consent of the Loan Parties or any other Person,
sell participations to one or more banks or other entities (other than
Disqualified Lenders or any Person in direct competition with a Loan Party’s
business) (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Domestic
Commitment, Canadian Commitment and the Loans owing to it), subject to the
following:

 

(i) such Lender’s obligations under this Agreement and the other Loan Documents
shall remain unchanged;

 

152



--------------------------------------------------------------------------------

(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations;

 

(iii) the Loan Parties and other Credit Parties shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement;

 

(iv) any agreement or instrument pursuant to which a Lender sells a
participation in the Commitments, the Loans and the Letters of Credit
Outstandings shall provide that such Lender shall retain the sole right to
enforce the Loan Documents and to approve any amendment, modification or waiver
of any provision of the Loan Documents; provided, however, that such agreement
or instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in the
proviso to SECTION 9.02(b)(ii)(A) or (B) that affects such Participant;

 

(v) subject to clauses (viii) and (ix) of this SECTION 9.04(e), the Loan Parties
agree that each Participant shall be entitled to the benefits of SECTION 2.14
and SECTION 2.23 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to SECTION 9.04(b);

 

(vi) to the extent permitted by law, each Participant also shall be entitled to
the benefits of SECTION 9.08 as though it were a Lender so long as such
Participant agrees to be subject to SECTION 2.21(c) as though it were a Lender;

 

(vii) each Lender, acting for this purpose as an agent of the Loan Parties,
shall maintain at its offices a record of each agreement or instrument effecting
any participation and a register (each a “Participation Register”) meeting the
requirements of 26 CFR §5f.103 1(c) for the recordation of the names and
addresses of its Participants and their rights with respect to principal amounts
and other Obligations from time to time. The entries in each Participation
Register shall be conclusive and the Loan Parties and the Credit Parties may
treat each Person whose name is recorded in a Participant Register as a
Participant for all purposes of this Agreement (including, for the avoidance of
doubt, for purposes of entitlement to benefits under SECTION 2.14, SECTION 2.23,
and SECTION 9.08). The Participation Register shall be available for inspection
by the Lead Borrower and any Credit Party at any reasonable time and from time
to time upon reasonable prior notice;

 

(viii) a Participant shall not be entitled to receive any greater payment under
SECTION 2.14 or SECTION 2.23 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Lead
Borrower’s prior written consent; and

 

153



--------------------------------------------------------------------------------

(ix) a Participant that would be a Foreign Lender if it were a Lender shall not
be entitled to the benefits of SECTION 2.23 unless the Lead Borrower is notified
of the participation sold to such Participant and such Participant agrees, for
the benefit of the Loan Parties, to comply with SECTION 2.23(e) as though it
were a Lender and such Participant is eligible for exemption from, or reduction
in, the withholding Tax referred to therein, following compliance with SECTION
2.23(e).

 

(f) Any Credit Party may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement to secure obligations of such
Credit Party, including any pledge or assignment to secure obligations to any of
the twelve Federal Reserve Banks organized under Section 4 of the Federal
Reserve Act, 12 U.S.C. Section 341, and this SECTION 9.04 shall not apply to any
such pledge or assignment of a security interest; provided, however, that no
such pledge or assignment of a security interest shall release a Credit Party
from any of its obligations hereunder or substitute any such pledgee or assignee
for such Credit Party as a party hereto.

 

(g) The Loan Parties authorize each Credit Party to disclose to any Participant
or assignee and any prospective Participant or assignee, subject to the
provisions of SECTION 9.15, any and all financial information in such Credit
Party’s possession concerning the Loan Parties which has been delivered to such
Credit Party by or on behalf of the Loan Parties pursuant to this Agreement or
which has been delivered to such Credit Party by or on behalf of the Loan
Parties in connection with such Credit Party’s credit evaluation of the Loan
Parties prior to becoming a party to this Agreement.

 

SECTION 9.05 Survival.

 

All covenants, agreements, indemnities, representations and warranties made by
the Loan Parties in the Loan Documents and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement or any
other Loan Document shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of any Loans and issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and, except as provided in the definition of “Material Adverse Effect”,
notwithstanding that any Credit Party may have had notice or knowledge of any
Default or Event of Default or incorrect representation or warranty at the time
any credit is extended hereunder, and shall continue in full force and effect
until (i) the Commitments have expired or been terminated, (ii) the principal of
and interest on each Loan and all fees and other Obligations (other than
contingent indemnity obligations with respect to then unasserted claims and, if
no acceleration has occurred and no Liquidation has commenced, the Other
Liabilities) shall have been paid in full, (iii) all Letters of Credit shall
have expired or terminated (or been cash collateralized in a manner satisfactory
to the Issuing Bank) and (iv) all Letter of Credit Outstandings have been
reduced to zero (or cash collateralized in a manner satisfactory to the Issuing
Bank). The provisions of SECTION 2.14, SECTION 2.23, SECTION 9.03 and Article
VIII shall survive and remain in full force and effect regardless of the
repayment of the Obligations, the expiration or termination of the Letters of
Credit and the Commitments or the termination of this Agreement or any provision
hereof. In connection with the termination of this Agreement and the release and
termination of the security interests in the Collateral, the Administrative
Agent or the Canadian Agent, on behalf of itself and the other Credit Parties,
may require such indemnities as it shall reasonably deem necessary or
appropriate to protect the Credit Parties against (x) loss on account of credits
previously applied to the Obligations or Other Liabilities that may subsequently
be reversed or revoked, and (y) any obligations that may thereafter arise with
respect to the Other Liabilities.

 

154



--------------------------------------------------------------------------------

SECTION 9.06 Counterparts; Integration; Effectiveness.

 

This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement
and the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all contemporaneous
or previous agreements and understandings, oral or written, relating to the
subject matter hereof. Except as provided in SECTION 4.01, this Agreement shall
become effective when it shall have been executed by the applicable Credit
Parties and when the Administrative Agent shall have received counterparts
hereof that, when taken together, bear the signatures of each of the other
parties hereto, and thereafter shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns. Delivery of an
executed counterpart of a signature page of this Agreement by telecopy or e-mail
shall be effective as delivery of a manually executed counterpart of this
Agreement.

 

SECTION 9.07 Severability.

 

Any provision of this Agreement held to be invalid, illegal or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions hereof, and the
invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.

 

SECTION 9.08 Right of Setoff.

 

If a Specified Default shall have occurred and be continuing, each Secured
Party, each Participant and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to setoff and apply any and all deposits (general or special, time or
demand, provisional or final, but excluding the Designated Account, and payroll,
trust and tax withholding accounts) at any time held and other obligations at
any time owing by such Secured Party, Participant or Affiliate to or for the
credit or the account of the Loan Parties against any and all of the Obligations
of the Loan Parties now or hereafter existing under this Agreement or other Loan
Document to the extent such are then due and owing, although such Obligations
may be otherwise fully secured; provided that such Secured Party shall provide
the Lead Borrower with written notice promptly after its exercise of such right
of setoff. The rights of each Secured Party under this SECTION 9.08 are in
addition to other rights and remedies (including other rights of setoff) that
such Credit Party may have. No Credit Party will, or will permit its Participant
to, exercise its rights under this SECTION 9.08 without the consent of the
Administrative Agent or the Required Lenders. Notwithstanding the foregoing, any
amounts of the Canadian Borrower so offset shall be applied solely to the
Canadian Liabilities. ANY AND ALL RIGHTS TO REQUIRE THE ADMINISTRATIVE AGENT OR
THE CANADIAN AGENT TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER
COLLATERAL WHICH SECURES ANY OF THE OBLIGATIONS, THE OTHER LIABILITIES OR THE
CANADIAN LIABILITIES, AS APPLICABLE, PRIOR TO THE

 

155



--------------------------------------------------------------------------------

EXERCISE BY ANY SECURED PARTY, PARTICIPANT OR AFFILIATE OF ITS RIGHT OF SETOFF
UNDER THIS SECTION ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.

 

SECTION 9.09 Governing Law; Jurisdiction; Consent to Service of Process.

 

(a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK.

 

(b) Each Loan Party agrees that any suit for the enforcement of this Agreement
or any other Loan Document may be brought in the courts of the State of New York
sitting in the Borough of Manhattan or any federal court sitting therein as the
Administrative Agent may elect in its sole discretion and consents to the
non-exclusive jurisdiction of such courts. Each party to this Agreement hereby
waives any objection which it may now or hereafter have to the venue of any such
suit or any such court or that such suit is brought in an inconvenient forum and
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that any Credit Party may otherwise have to bring any action or proceeding
relating to this Agreement against a Loan Party or its properties in the courts
of any jurisdiction.

 

(c) Each Loan Party agrees that any action commenced by any Loan Party asserting
any claim or counterclaim arising under or in connection with this Agreement or
any other Loan Document shall be brought solely in a court of the State of New
York sitting in the Borough of Manhattan or any federal court sitting therein as
the Administrative Agent may elect in its sole discretion and consents to the
exclusive jurisdiction of such courts with respect to any such action.

 

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in SECTION 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

 

SECTION 9.10 WAIVER OF JURY TRIAL.

 

EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY); AND WAIVES DUE DILIGENCE, DEMAND, PRESENTMENT AND
PROTEST AND ANY NOTICES THEREOF AS WELL AS NOTICE OF NONPAYMENT. EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS, AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

 

156



--------------------------------------------------------------------------------

SECTION 9.11 Press Releases and Related Matters.

 

Each Borrower consents to the publication by any Agent or the Canadian Agent of
customary trade advertising material in tombstone format relating to the
financing transactions contemplated by this Agreement using any Borrower’s name,
and with the consent of the Lead Borrower, logo or trademark. Each Agent or the
Canadian Agent, as applicable, shall provide a draft reasonably in advance of
any advertising material to the Lead Borrower for review and comment prior to
the publication thereof. The Agents and the Canadian Agent reserve the right to
provide to industry trade organizations information necessary and customary for
inclusion in league table measurements.

 

SECTION 9.12 Headings.

 

Article and Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.

 

SECTION 9.13 Interest Rate Limitation.

 

Notwithstanding anything herein to the contrary, if at any time the interest
rate applicable to any Revolving Loan, together with all fees, charges and other
amounts that are treated as interest on such Revolving Loan under Applicable Law
(collectively, the “Charges”), shall be found by a court of competent
jurisdiction in a final order to exceed the maximum lawful rate (the “Maximum
Rate”) that may be contracted for, charged, taken, received or reserved by the
Lender holding such Revolving Loan in accordance with Applicable Law, the rate
of interest payable in respect of such Revolving Loan hereunder, together with
all Charges payable in respect thereof, shall be limited to the Maximum Rate
and, to the extent lawful, the interest and Charges that would have been payable
in respect of such Revolving Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Revolving Loans or periods shall be
increased (but not above the Maximum Rate therefor) until such cumulated amount,
together with interest thereon at the Federal Funds Effective Rate in the case
of the Domestic Lenders and at the Canadian Prime Rate in the case of Canadian
Lenders to the date of repayment, shall have been received by such Lender.

 

SECTION 9.14 Additional Waivers.

 

(a) The Obligations, the Other Liabilities and the Canadian Liabilities are the
joint and several obligation of each Loan Party provided that the Canadian
Borrower and the other Canadian Loan Parties shall be liable only for the
Canadian Liabilities. To the fullest extent permitted by Applicable Law, the
obligations of each Loan Party hereunder shall not be affected by (i) the
failure of any Credit Party to assert any claim or demand or to enforce or
exercise any right or remedy against any other Loan Party under the provisions
of this Agreement, any other Loan Document or otherwise, (ii) any rescission,
waiver, amendment or modification of, or any release of any Loan Party from, any
of the terms or provisions of, this Agreement, any other Loan Document, or (iii)
the failure to perfect any security interest in, or the release of, any of the
Collateral or other security held by or on behalf of the Administrative Agent,
the Canadian Agent, the Collateral Agent or any other Credit Party.

 

157



--------------------------------------------------------------------------------

(b) The obligations of each Loan Party to pay the Obligations, the Other
Liabilities or the Canadian Liabilities, as applicable, in full hereunder shall
not be subject to any reduction, limitation, impairment or termination for any
reason (other than the payment in full in cash of the Obligations, the Other
Liabilities or the Canadian Liabilities, as applicable, after the termination of
all Commitments to any Loan Party under any Loan Document), including any claim
of waiver, release, surrender, alteration or compromise of any of the
Obligations, the Other Liabilities or the Canadian Liabilities, as applicable,
and shall not be subject to any defense or setoff, counterclaim, recoupment or
termination whatsoever by reason of the invalidity, illegality or
unenforceability of any of the Obligations, the Other Liabilities or Canadian
Liabilities, as applicable, or otherwise. Without limiting the generality of the
foregoing, the obligations of each Loan Party hereunder shall not be discharged
or impaired or otherwise affected by the failure of the Administrative Agent or
any other Credit Party to assert any claim or demand or to enforce any remedy
under this Agreement, any other Loan Document or any other agreement, by any
waiver or modification of any provision of any thereof, any default, failure or
delay, willful or otherwise, in the performance of any of the Obligations or the
Other Liabilities, or by any other act or omission that may or might in any
manner or to any extent vary the risk of any Loan Party or that would otherwise
operate as a discharge of any Loan Party as a matter of law or equity (other
than the payment in full in cash of all the Obligations and Other Liabilities
after termination of all Commitments to any Loan Party under any Loan Document).

 

(c) To the fullest extent permitted by Applicable Law, each Loan Party waives
any defense based on or arising out of any defense of any other Loan Party or
the unenforceability of the Obligations, the Other Liabilities or Canadian
Liabilities or any part thereof from any cause, or the cessation from any cause
of the liability of any other Loan Party, other than the payment in full in cash
of all the Obligations, the Other Liabilities and the Canadian Liabilities after
the termination of all Commitments to any Loan Party under any Loan Document.
The Administrative Agent and the other Credit Parties may, at their election,
foreclose on any security held by one or more of them by one or more judicial or
nonjudicial sales, accept an assignment of any such security in lieu of
foreclosure, compromise or adjust any part of the Obligations, the Other
Liabilities and the Canadian Liabilities, make any other accommodation with any
other Loan Party, or exercise any other right or remedy available to them
against any other Loan Party, without affecting or impairing in any way the
liability of any Loan Party hereunder except to the extent that all the
Obligations, the Other Liabilities and the Canadian Liabilities have been
indefeasibly paid in full in cash and performed in full after the termination of
Commitments to any Loan Party under any Loan Document. Pursuant to Applicable
Law, each Loan Party waives any defense arising out of any such election even
though such election operates, pursuant to Applicable Law, to impair or to
extinguish any right of reimbursement or subrogation or other right or remedy of
such Loan Party against any other Loan Party, as the case may be, or any
security.

 

(d) Except as otherwise specifically provided herein, each Domestic Borrower is
obligated to repay the Obligations and the Other Liabilities as joint and
several obligors under this Agreement. Upon payment by any Loan Party of any
Obligations, Other Liabilities or the Canadian Liabilities, all rights of such
Loan Party against any other Loan Party arising as a result thereof by way of
right of subrogation, contribution, reimbursement, indemnity or otherwise shall
in all respects be subordinate and junior in right of payment to the prior
payment in full in cash of all the Obligations

 

158



--------------------------------------------------------------------------------

(other than contingent indemnity obligations for then unasserted claims), the
Other Liabilities and the Canadian Liabilities (other than contingent indemnity
obligations for then unasserted claims) and the termination of all Commitments
to any Loan Party under any Loan Document. If any amount shall erroneously be
paid to any Loan Party on account of (i) such subrogation, contribution,
reimbursement, indemnity or similar right or (ii) any such indebtedness of any
Loan Party, such amount shall be held in trust for the benefit of the Credit
Parties and shall forthwith be paid to the Administrative Agent or the Canadian
Agent, as applicable, to be credited against the payment of the Obligations, the
Other Liabilities and the Canadian Liabilities, as applicable, whether matured
or unmatured, in accordance with the terms of this Agreement and the other Loan
Documents. Subject to the foregoing, to the extent that any Domestic Loan Party
shall, under this Agreement as a joint and several obligor, repay any of the
Obligations, the Other Liabilities or Canadian Liabilities constituting
Revolving Loans made to another Loan Party hereunder (an “Accommodation
Payment”), then the Domestic Loan Party making such Accommodation Payment shall
be entitled to contribution and indemnification from, and be reimbursed by, each
of the other Domestic Loan Parties (or the Canadian Loan Parties, if applicable)
in an amount, (x) for each of such other Domestic Loan Parties, equal to a
fraction of such Accommodation Payment, the numerator of which fraction is such
other Domestic Loan Party’s Allocable Amount and the denominator of which is the
sum of the Allocable Amounts of all of the Domestic Loan Parties, or (y) for
each Canadian Loan Party, in an amount equal to such Accommodation Payment. As
of any date of determination, the “Allocable Amount” of each Domestic Loan Party
shall be equal to the maximum amount of liability for Accommodation Payments
which could be asserted against such Domestic Loan Party hereunder without (a)
rendering such Domestic Loan Party “insolvent” within the meaning of Section 101
(31) of the Bankruptcy Code, Section 2 of the Uniform Fraudulent Transfer Act
(“UFTA”) or Section 2 of the Uniform Fraudulent Conveyance Act (“UFCA”), (b)
leaving such Domestic Loan Party with unreasonably small capital or assets,
within the meaning of Section 548 of the Bankruptcy Code, Section 4 of the UFTA,
or Section 5 of the UFCA, or (c) leaving such Domestic Loan Party unable to pay
its debts as they become due within the meaning of Section 548 of the Bankruptcy
Code or Section 4 of the UFTA, or Section 5 of the UFCA.

 

(e) Without limiting the generality of the foregoing, or of any other waiver or
other provision set forth in this Agreement, each Loan Party waives all rights
and defenses arising out of an election of remedies by any Credit Party, even
though that election of remedies, such as a nonjudicial foreclosure with respect
to security for a guaranteed obligation, has destroyed such Credit Party’s
rights of subrogation and reimbursement against such Loan Party by the operation
of Section 580(d) of the California Code of Civil Procedure or otherwise. Each
Loan Party waives all rights and defenses that such Loan Party may have because
the Obligations and Other Liabilities are secured by Real Property which means,
among other things: (i) a Credit Party may collect from any Loan Party without
first foreclosing on any Real Property or personal property Collateral pledged
by a Loan Party; (ii) if any Credit Party forecloses on any Real Property
pledged by any Loan Party, the amount of the Obligations and Other Liabilities
may be reduced only by the price for which that Real Property is sold at the
foreclosure sale, even if the Real Property is worth more than the sale price;
and (iii) the Credit Parties may collect Obligations and Other Liabilities from
a Loan Party even if a Credit Party, by foreclosing on any such Real Property,
has destroyed any right any Loan Party may have to collect from the other Loan
Parties. This is an unconditional and irrevocable waiver of any rights and
defenses any Loan Party may have because the Obligations and Other Liabilities
are secured by Real Property. These rights and defenses include, but are not
limited to, any rights or defenses based upon Section 580a, 580b, 580d or 726 of
the California Code of Civil Procedure. Each Loan Party hereby

 

159



--------------------------------------------------------------------------------

absolutely, knowingly, unconditionally, and expressly waives any and all claim,
defense or benefit arising directly or indirectly under any one or more of
Sections 2787 to 2855 inclusive of the California Civil Code or any similar law
of California.

 

(f) Each Loan Party hereby agrees to keep each other Loan Party fully apprised
at all times as to the status of its business, affairs, finances, and financial
condition, and its ability to perform its Obligations under the Loan Documents
and the Other Liabilities, and in particular as to any adverse developments with
respect thereto. Each Loan Party hereby agrees to undertake to keep itself
apprised at all times as to the status of the business, affairs, finances, and
financial condition of each other Loan Party, and of the ability of each other
Loan Party to perform its Obligations under the Loan Documents and the Other
Liabilities, and in particular as to any adverse developments with respect to
any thereof. Each Loan Party hereby agrees, in light of the foregoing mutual
covenants to inform each other, and to keep themselves and each other informed
as to such matters, that the Credit Parties shall have no duty to inform any
Loan Party of any information pertaining to the business, affairs, finances, or
financial condition of any other Loan Party, or pertaining to the ability of any
other Loan Party to perform its Obligations under the Loan Documents and the
Other Liabilities, even if such information is adverse, and even if such
information might influence the decision of one or more of the Loan Parties to
continue to be jointly and severally liable for, or to provide Collateral for,
Obligations or Other Liabilities of one or more of the other Loan Parties. To
the fullest extent permitted by applicable law, each Loan Party hereby expressly
waives any duty of the Credit Parties to inform any Loan Party of any such
information.

 

SECTION 9.15 Confidentiality.

 

Each of the Credit Parties agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
their and their Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and agree to keep such Information confidential), (b)
to the extent requested by any regulatory authority, (c) to the extent required
by Applicable Laws or by any subpoena or similar legal process (the Credit
Parties’ agreeing to furnish the Lead Borrower with notice of such process and
an opportunity to contest such disclosure as long as furnishing such notice and
opportunity would not result in the Credit Parties’ violation of Applicable
Law), (d) to any other party to this Agreement, (e) in connection with the
exercise of any remedies hereunder or any suit, action or proceeding relating to
this Agreement or any other Loan Document or the enforcement of rights hereunder
or thereunder, (f) subject to an agreement containing provisions substantially
the same as those of this Section, to any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement and any actual or prospective counterparty or advisors to
any swap or derivative transactions relating to the Loan Parties, the Canadian
Liabilities, the Other Liabilities and the Obligations so long as such Person or
any of their Affiliates is not a competitor of any Loan Party, (g) with the
consent of the Loan Parties or (h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section, or to the
knowledge of such Credit Party, the breach of any other Person’s obligation to
keep the information confidential, or (ii) becomes available any Credit Party on
a nonconfidential basis from a source other than the Loan Parties. For the
purposes of this Section, the term “Information” means all information received
from or on behalf of the Loan Parties or any of their Affiliates relating to

 

160



--------------------------------------------------------------------------------

their business. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

 

SECTION 9.16 Patriot Act.

 

Each Lender hereby notifies the Borrowers that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrowers, which information includes the name and address of
each Borrower and other information that will allow such Lender to identify such
Borrower in accordance with the Act. Each Borrower is in compliance, in all
material respects, with the Patriot Act. No part of the proceeds of the Loans
will be used by the Loan Parties, directly or indirectly, for any payments to
any governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.

 

SECTION 9.17 Foreign Asset Control Regulations.

 

Neither of the advance of the Revolving Loans nor the use of the proceeds of any
thereof will violate the Trading With the Enemy Act (50 U.S.C. § 1 et seq., as
amended) (the “Trading With the Enemy Act”) or any of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) (the “Foreign Assets Control Regulations”) or any
enabling legislation or executive order relating thereto (which for the
avoidance of doubt shall include, but shall not be limited to (a) Executive
Order 13224 of September 21, 2001 Blocking Property and Prohibiting Transactions
With Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg.
49079 (2001)) (the “Executive Order”) and (b) the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of 2001 (Public Law 107-56)). Furthermore, none of the Borrowers
or their Affiliates (a) is or will become a “blocked person” as described in the
Executive Order, the Trading With the Enemy Act or the Foreign Assets Control
Regulations or (b) knowingly engages or will engage in any dealings or
transactions, or be otherwise associated, with any such “blocked person” or in
any manner violative of any such order.

 

SECTION 9.18 Limitation Of Canadian Borrower Liability.

 

Notwithstanding anything to the contrary herein contained, the liability of the
Canadian Loan Parties hereunder and under any other Loan Documents shall be
limited to the Canadian Liabilities and the Canadian Loan Parties shall have no
liability whatsoever under the Loan Documents with respect to any other
Obligations or Other Liabilities of the Domestic Borrowers.

 

SECTION 9.19 Judgment Currency.

 

(a) If for the purpose of obtaining or enforcing judgment against the Canadian
Borrower in any court in any jurisdiction, it becomes necessary to convert into
any other currency

 

161



--------------------------------------------------------------------------------

(such other currency being hereinafter in this SECTION 9.19 referred to as the
“Judgment Currency”) an amount due in Canadian dollars or United States dollars
under this Agreement, the conversion will be made at the rate of exchange
prevailing on the Business Day immediately preceding:

 

(i) the date of actual payment of the amount due, in the case of any proceeding
in the courts of the Province of Ontario or in the courts of any other
jurisdiction that will give effect to such conversion being made on such date;
or

 

(ii) the date on which the judgment is given, in the case of any proceeding in
the courts of any other jurisdiction (the date as of which such conversion is
made pursuant to this SECTION 9.19 being hereinafter in this SECTION 9.19
referred to as the “Judgment Conversion Date”).

 

(b) If, in the case of any proceeding in the court of any jurisdiction referred
to in SECTION 9.19(a)(ii), there is a change in the rate of exchange prevailing
between the Judgment Conversion Date and the date of actual payment of the
amount due, the Canadian Borrower will pay such additional amount (if any, but
in any event not a lesser amount) as may be necessary to ensure that the amount
paid in the Judgment Currency, when converted at the rate of exchange prevailing
on the date of payment, will produce the amount of Canadian dollars or United
States dollars, as the case may be, which could have been purchased with the
amount of Judgment Currency stipulated in the judgment or judicial order at the
rate of exchange prevailing on the Judgment Conversion Date.

 

(c) Any amount due from the Canadian Borrower under the provisions of SECTION
9.19 will be due as a separate debt and will not be affected by judgment being
obtained for any other amounts due under or in respect of this Agreement.

 

(d) The term “rate of exchange” in this SECTION 9.19 means:

 

(i) for a conversion of CD$ to the Judgment Currency, the reciprocal of the
official noon rate of exchange published by the Bank of Canada for the date in
question for the conversion of the Judgment Currency to Canadian dollars;

 

(ii) for a conversion of United States Dollars to the Judgment Currency when the
Judgment Currency is Canadian dollars, the official noon rate of exchange
published by the Bank of Canada for the date in question for the conversion of
United States dollars to Canadian dollars;

 

(iii) for a conversion of US dollars to the Judgment Currency when the Judgment
Currency is not Canadian dollars, the effective rate obtained when a given
amount of United States dollars is converted to Canadian dollars at the rate
determined pursuant to SECTION 9.19 and the result thereof is then converted to
the Judgment Currency pursuant to SECTION 9.19; or

 

(iv) if a required rate is not so published by the Bank of Canada for any such
date, the spot rate quoted by the Canadian Agent at Toronto, Canada at
approximately noon (Toronto time) on that date in accordance with its normal
practice for the applicable currency conversion in the wholesale market.

 

162



--------------------------------------------------------------------------------

SECTION 9.20 Schedule 1.4 Transactions.

 

Notwithstanding any restrictions contained in this Agreement, including, without
limitation, in Articles V or VI hereof, each Credit Party hereby consents to
consummation of the transactions described on Schedule 1.4 hereto and agrees
that no Default or Event of Default shall arise solely as a result of the
consummation of such transactions. Without limiting the foregoing, the parties
to this Agreement hereby acknowledge and agree (for the avoidance of doubt) that
the execution, delivery and performance of the documents delivered on the
Closing Date relating to the CMBS Facilities (including, without limitation, the
transfers of Real Estate to the borrowers thereunder, the leasing of such Real
Estate to the Lead Borrower, the incurrence of Liens on such transferred Real
Estate, the initial unsecured borrowing under the CMBS Facilities by the Initial
Borrower, the assumption of that borrowing by subsidiaries of the Initial
Borrower and of the Lead Borrower, the refinancings of that borrowing on the
Closing Date and the repayment of borrowings in the future by the borrowers
under the CMBS Facilities, in each case as contemplated by such documents) are
permitted by and shall not be deemed to contravene any provision of this
Agreement.

 

SECTION 9.21 Language.

 

The parties herein have expressly requested that this Agreement and all related
documents be drawn up in the English language. A la demande expresse des parties
aux présentes, cette convention et tout document y afférent ont été rédigés en
langue anglaise.

 

[SIGNATURE PAGES FOLLOW]

 

163



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as a sealed instrument as of
the day and year first above written.

 

TOYS “R” US, INC., as Initial Borrower

By:

 

/s/ Raymond L. Arthur

--------------------------------------------------------------------------------

Name:

  Raymond L. Arthur

Title:

  Executive Vice President - Chief Financial Officer

 

S-1



--------------------------------------------------------------------------------

TOYS “R” US-DELAWARE, INC., as Lead Borrower

By:

 

/s/ Raymond L. Arthur

--------------------------------------------------------------------------------

Name:

  Raymond L. Arthur

Title:

  Executive Vice President and Chief Financial Officer

 

S-2



--------------------------------------------------------------------------------

TOYSRUS.COM, LLC, as a Domestic Borrower

By:

 

/s/ Raymond L. Arthur

--------------------------------------------------------------------------------

Name:

  Raymond L. Arthur

Title:

  President, Chief Financial Officer and Treasurer

 

S-3



--------------------------------------------------------------------------------

BABIESRUS.COM, LLC, as a Domestic Borrower

By:

 

/s/ Raymond L. Arthur

--------------------------------------------------------------------------------

Name:

  Raymond L. Arthur

Title:

  Chief Financial Officer and Treasurer

 

S-4



--------------------------------------------------------------------------------

TOYS “R” US (CANADA) LTD.

TOYS “R” US (CANADA) LTEE, as a Canadian
Borrower

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

 

S-5



--------------------------------------------------------------------------------

GEOFFREY HOLDINGS, LLC, as a Facility Guarantor,

By:

  TOYS “R” US-DELAWARE, INC., its sole member

By:

 

/s/ Raymond L. Arthur

--------------------------------------------------------------------------------

Name:

  Raymond L. Arthur

Title:

  Executive Vice President, and Chief Financial Officer

 

S-6



--------------------------------------------------------------------------------

TOYSRUS.COM, INC., as a Facility Guarantor

By:

 

/s/ Raymond L. Arthur

--------------------------------------------------------------------------------

Name:

  Raymond L. Arthur

Title:

  President, Chief Financial Officer and Treasurer

 

S-7



--------------------------------------------------------------------------------

TRU INVESTMENTS, INC., as a Facility
Guarantor

By:

 

/s/ Raymond L. Arthur

--------------------------------------------------------------------------------

Name:

  Raymond L. Arthur

Title:

  President and Chief Financial Officer

 

S-8



--------------------------------------------------------------------------------

TRU-SVC, LLC, as a Facility Guarantor

By:

 

/s/ Raymond L. Arthur

--------------------------------------------------------------------------------

Name:

  Raymond L. Arthur

Title:

  Assistant Treasurer and Assistant Secretary

 

S-9



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., As Administrative
Agent, as Swingline Lender, and as a Domestic
Lender

By:

 

/s/ Betsy Ratto

--------------------------------------------------------------------------------

Name:

  Betsy Ratto

Title:

   

Address:

 

 

--------------------------------------------------------------------------------

Attn:

 

 

--------------------------------------------------------------------------------

Telephone:  

 

--------------------------------------------------------------------------------

Telecopy:  

 

--------------------------------------------------------------------------------

 

S-10



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A. (acting

through its Canada branch), as Canadian

Agent, as Swingline Lender and as a Canadian Lender

By:

 

/s/ Nelson Lam

--------------------------------------------------------------------------------

Name:

  Nelson Lam

Title:

  Vice President

Address:

 

 

--------------------------------------------------------------------------------

   

 

--------------------------------------------------------------------------------

Attn:

 

 

--------------------------------------------------------------------------------

Telephone:

 

 

--------------------------------------------------------------------------------

Telecopy:

 

 

--------------------------------------------------------------------------------

 

S-11



--------------------------------------------------------------------------------

DEUTSCHE BANK TRUST COMPANY

AMERICAS, as Collateral Agent, as

Co-Syndication Agent and as a Domestic Lender

By:

 

/s/ Mark E. Funk

--------------------------------------------------------------------------------

Name:

  Mark E. Funk

Title:

  Managing Director

By:

 

/s/ Marguerite Sutton

--------------------------------------------------------------------------------

Name:

  Marguerite Sutton

Title:

  Director

Address:

 

 

--------------------------------------------------------------------------------

   

 

--------------------------------------------------------------------------------

   

 

--------------------------------------------------------------------------------

Attn:

 

 

--------------------------------------------------------------------------------

Telephone:

 

 

--------------------------------------------------------------------------------

Telecopy:

 

 

--------------------------------------------------------------------------------

 

S-12



--------------------------------------------------------------------------------

DEUTSCHE BANK AG CANADA BRANCH,

as a Canadian Lender

By:

 

/s/ Paul Jurist

--------------------------------------------------------------------------------

Name:

  Paul Jurist

Title:

  Managing Director & Principal Officer

By:

 

/s/ Robert Johnston

--------------------------------------------------------------------------------

Name:

  Robert Johnston

Title:

  Vice President

Address:

 

 

--------------------------------------------------------------------------------

   

 

--------------------------------------------------------------------------------

   

 

--------------------------------------------------------------------------------

Attn:

 

 

--------------------------------------------------------------------------------

Telephone:

 

 

--------------------------------------------------------------------------------

Telecopy:

 

 

--------------------------------------------------------------------------------

 

S-13



--------------------------------------------------------------------------------

 

GENERAL ELECTRIC CAPITAL CORPORATION, as Co-Documentation Agent and as a
Domestic Lender

By:

 

/s/ Michelle C. Handy

--------------------------------------------------------------------------------

Name:

  Michelle C. Handy

Title:

  Duly Authorized Signatory

Address:

 

 

--------------------------------------------------------------------------------

Attn:

 

 

--------------------------------------------------------------------------------

Telephone:

 

 

--------------------------------------------------------------------------------

Telecopy:

 

 

--------------------------------------------------------------------------------

 

S-14



--------------------------------------------------------------------------------

GE CANADA FINANCE HOLDING
COMPANY, as a Canadian Lender

By:

 

/s/ Ellis Gaston

--------------------------------------------------------------------------------

Name:

  Ellis Gaston

Title:

  Senior Vice President

Address:

 

 

--------------------------------------------------------------------------------

   

 

--------------------------------------------------------------------------------

   

 

--------------------------------------------------------------------------------

Attn:

 

 

--------------------------------------------------------------------------------

Telephone:

 

 

--------------------------------------------------------------------------------

Telecopy:

 

 

--------------------------------------------------------------------------------

 

S-15



--------------------------------------------------------------------------------

THE CIT GROUP/BUSINESS CREDIT, INC., as a Managing Agent, as a Domestic Lender
and as a Canadian Lender

By:

 

/s/ Susan Williams

--------------------------------------------------------------------------------

Name:

  Susan Williams

Title:

  Assistant Vice President

Address:

 

 

--------------------------------------------------------------------------------

   

 

--------------------------------------------------------------------------------

Attn:

 

 

--------------------------------------------------------------------------------

Telephone:

 

 

--------------------------------------------------------------------------------

Telecopy:

 

 

--------------------------------------------------------------------------------

 

S-16



--------------------------------------------------------------------------------

CITICORP USA, INC., as Co-Syndication Agent
and as a Domestic Lender

By:

 

/s/ Sebastien Delasnerie

--------------------------------------------------------------------------------

Name:

  Sebastien Delasnerie

Title:

  Vice President

Address:

 

 

--------------------------------------------------------------------------------

   

 

--------------------------------------------------------------------------------

Attn:

 

 

--------------------------------------------------------------------------------

Telephone:

 

 

--------------------------------------------------------------------------------

Telecopy:

 

 

--------------------------------------------------------------------------------

 

S-17



--------------------------------------------------------------------------------

 

WACHOVIA BANK, NATIONAL ASSOCIATION, as a Managing Agent and as a Domestic
Lender

By:

 

/s/ Vicky Balmot

--------------------------------------------------------------------------------

Name:

  Vicky Balmot

Title:

  Managing Director

Address:

 

 

--------------------------------------------------------------------------------

   

 

--------------------------------------------------------------------------------

Attn:

 

 

--------------------------------------------------------------------------------

Telephone:

 

 

--------------------------------------------------------------------------------

Telecopy:

 

 

--------------------------------------------------------------------------------

 

S-18



--------------------------------------------------------------------------------

CONGRESS FINANCIAL CORPORATION (CANADA), as a Canadian Lender

By:

 

/s/ Mark Fagnani

--------------------------------------------------------------------------------

Name:

  Mark Fagnani

Title:

  Executive Vice President

Address:

 

 

--------------------------------------------------------------------------------

   

 

--------------------------------------------------------------------------------

Attn:

 

 

--------------------------------------------------------------------------------

Telephone:

 

 

--------------------------------------------------------------------------------

Telecopy:

 

 

--------------------------------------------------------------------------------

 

S-19



--------------------------------------------------------------------------------

GMAC COMMERCIAL FINANCE LLC, as a
Managing Agent, as a Domestic Lender and as a
Canadian Lender

By:

 

/s/ Marline Alexander-Thomas

--------------------------------------------------------------------------------

Name:

  Marline Alexander-Thomas

Title:

  Vice President

Address:

 

 

--------------------------------------------------------------------------------

   

 

--------------------------------------------------------------------------------

Attn:

 

 

--------------------------------------------------------------------------------

Telephone:

 

 

--------------------------------------------------------------------------------

Telecopy:

 

 

--------------------------------------------------------------------------------

 

S-20



--------------------------------------------------------------------------------

BANK OF MONTREAL, as a Domestic Lender

By:

 

/s/ Lynne Ciaccia

--------------------------------------------------------------------------------

Name:

  Lynne Ciaccia

Title:

  Vice President

Address:

 

 

--------------------------------------------------------------------------------

   

 

--------------------------------------------------------------------------------

Attn:

 

 

--------------------------------------------------------------------------------

Telephone:

 

 

--------------------------------------------------------------------------------

Telecopy:

 

 

--------------------------------------------------------------------------------

 

S-21



--------------------------------------------------------------------------------

BANK OF MONTREAL, as a Canadian Lender

By:

 

/s/ Ben Ciallella

--------------------------------------------------------------------------------

Name:

  Ben Ciallella

Title:

  Vice President

Address:

         

Attn:

 

 

--------------------------------------------------------------------------------

Telephone:

 

 

--------------------------------------------------------------------------------

Telecopy:

 

 

--------------------------------------------------------------------------------

Address:

 

 

--------------------------------------------------------------------------------

   

 

--------------------------------------------------------------------------------

Attn:

 

 

--------------------------------------------------------------------------------

Telephone:

 

 

--------------------------------------------------------------------------------

Telecopy:

 

 

--------------------------------------------------------------------------------

 

S-22



--------------------------------------------------------------------------------

LASALLE RETAIL FINANCE, A DIVISION OF LASALLE BUSINESS CREDIT, LLC, AS AGENT FOR
STANDARD FEDERAL BANK N.A., as a Co-Agent and as a Domestic Lender

By:

 

/s/ Craig G. Nutbrown

--------------------------------------------------------------------------------

Name:

  Craig G. Nutbrown

Title:

  Vice President

Address:

 

 

--------------------------------------------------------------------------------

   

 

--------------------------------------------------------------------------------

   

 

--------------------------------------------------------------------------------

Attn:

 

 

--------------------------------------------------------------------------------

Telephone:

 

 

--------------------------------------------------------------------------------

Telecopy:

 

 

--------------------------------------------------------------------------------

 

S-23



--------------------------------------------------------------------------------

LASALLE BUSINESS CREDIT, A DIVISION OF ABN AMRO BANK, N.V., CANADA BRANCH, as a
Canadian Lender

By:

 

/s/ Aaron Turner

--------------------------------------------------------------------------------

 

/s/ Barry Walsh

--------------------------------------------------------------------------------

Name:

  Aaron Turner   Barry Walsh

Title:

  First Vice President   Vice President

Address:

 

 

--------------------------------------------------------------------------------

   

 

--------------------------------------------------------------------------------

   

 

--------------------------------------------------------------------------------

Attn:

 

 

--------------------------------------------------------------------------------

Telephone:

 

 

--------------------------------------------------------------------------------

Telecopy:

 

 

--------------------------------------------------------------------------------

 

S-24



--------------------------------------------------------------------------------

CREDIT SUISSE, CAYMAN ISLANDS

BRANCH, as a Co-Documentation Agent

and as a Domestic Lender

By:

 

/s/ Ian Nalitt

--------------------------------------------------------------------------------

 

/s/ David Dodd

--------------------------------------------------------------------------------

Name:

  Ian Nalitt   David Dodd

Title:

  Vice President   Vice President

Address:

 

 

--------------------------------------------------------------------------------

Attn:

 

 

--------------------------------------------------------------------------------

Telephone:

 

 

--------------------------------------------------------------------------------

Telecopy:

 

 

--------------------------------------------------------------------------------

 

S-25



--------------------------------------------------------------------------------

WELLS FARGO RETAIL FINANCE, LLC, as a Managing Agent and as a Domestic Lender

By:

 

/s/ Cory Loftis

--------------------------------------------------------------------------------

Name:

  Cory Loftis

Title:

  AVP Account Executive

Address:

 

 

--------------------------------------------------------------------------------

   

 

--------------------------------------------------------------------------------

Attn:

 

 

--------------------------------------------------------------------------------

Telephone:

 

 

--------------------------------------------------------------------------------

Telecopy:

 

 

--------------------------------------------------------------------------------

 

S-26



--------------------------------------------------------------------------------

CITIZENS BANK OF MASSACHUSETTS, as a Managing Agent and as a Domestic Lender

By:

 

/s/ Cyril A.Prince

--------------------------------------------------------------------------------

Name:

  Cyril A.Prince

Title:

  Vice President

Address:

 

 

--------------------------------------------------------------------------------

   

 

--------------------------------------------------------------------------------

Attn:

 

 

--------------------------------------------------------------------------------

Telephone:

 

 

--------------------------------------------------------------------------------

Telecopy:

 

 

--------------------------------------------------------------------------------

 

S-27



--------------------------------------------------------------------------------

ING CAPITAL LLC, as a Co-Agent and as a Domestic Lender

By:

 

/s/ William C. Beddingfield

--------------------------------------------------------------------------------

Name:

  William C. Beddingfield

Title:

  Managing Director

Address:

 

 

--------------------------------------------------------------------------------

   

 

--------------------------------------------------------------------------------

Attn:

 

 

--------------------------------------------------------------------------------

Telephone:

 

 

--------------------------------------------------------------------------------

Telecopy:

 

 

--------------------------------------------------------------------------------

 

S-28



--------------------------------------------------------------------------------

MERRILL LYNCH CAPITAL, A DIVISION OF
MERRILL LYNCH BUSINESS FINANCIAL
SERVICES INC., as a Co-Agent and as a Domestic
Lender By:  

/s/ Edward Shuster

--------------------------------------------------------------------------------

Name:   Edward Shuster Title:   Assistant Vice President Address:  

 

--------------------------------------------------------------------------------

   

 

--------------------------------------------------------------------------------

Attn:  

 

--------------------------------------------------------------------------------

Telephone:  

 

--------------------------------------------------------------------------------

Telecopy:  

 

--------------------------------------------------------------------------------

 

S-29



--------------------------------------------------------------------------------

BURDALE FINANCIAL LIMITED, as a

Domestic Lender

By:  

/s/ Brian Attein

--------------------------------------------------------------------------------

Name:   Brian Attein Title:   Managing Director Address:  

 

--------------------------------------------------------------------------------

   

 

--------------------------------------------------------------------------------

   

 

--------------------------------------------------------------------------------

Attn:  

 

--------------------------------------------------------------------------------

Telephone:  

 

--------------------------------------------------------------------------------

Telecopy:  

 

--------------------------------------------------------------------------------

 

S-30



--------------------------------------------------------------------------------

HSBC BUSINESS CREDIT (USA) INC.,

as a Domestic Lender

By:  

/s/ Dan R. Bueno

--------------------------------------------------------------------------------

Name:   Dan R. Bueno Title:   Vice President Address:  

 

--------------------------------------------------------------------------------

   

 

--------------------------------------------------------------------------------

Attn:  

 

--------------------------------------------------------------------------------

Telephone:  

 

--------------------------------------------------------------------------------

Telecopy:  

 

--------------------------------------------------------------------------------

 

S-31



--------------------------------------------------------------------------------

NATIONAL CITY BUSINESS CREDIT,

INC., as a Domestic Lender

By:  

/s/ Michael Fine

--------------------------------------------------------------------------------

Name:   Michael Fine Title:   Director Address:  

 

--------------------------------------------------------------------------------

   

 

--------------------------------------------------------------------------------

   

 

--------------------------------------------------------------------------------

Attn:  

 

--------------------------------------------------------------------------------

Telephone:  

 

--------------------------------------------------------------------------------

Telecopy:  

 

--------------------------------------------------------------------------------

 

S-32



--------------------------------------------------------------------------------

UBS LOAN FINANCE, LLC, as a Domestic
Lender By:  

/s/ Wilfred V. Saint

--------------------------------------------------------------------------------

Name:   Wilfred V. Saint Title:   Director Banking Products Services, US
Address:  

 

--------------------------------------------------------------------------------

   

 

--------------------------------------------------------------------------------

Attn:  

 

--------------------------------------------------------------------------------

Telephone:  

 

--------------------------------------------------------------------------------

Telecopy:  

 

--------------------------------------------------------------------------------

By:  

/s/ Selloz Sikta

--------------------------------------------------------------------------------

Name:   Selloz Sikta Title:   Associate Director Banking Products Services, US

 

S-33



--------------------------------------------------------------------------------

ALLIED IRISH BANKS, P.L.C., as a

Domestic Lender

By:  

/s/ Martin S. Chin

--------------------------------------------------------------------------------

Name:   Martin S. Chin Title:   Vice President Address:  

 

--------------------------------------------------------------------------------

   

 

--------------------------------------------------------------------------------

Attn:  

 

--------------------------------------------------------------------------------

Telephone:  

 

--------------------------------------------------------------------------------

Telecopy:  

 

--------------------------------------------------------------------------------

By:  

/s/ Denise Magyer

--------------------------------------------------------------------------------

Name:   Denise Magyer Title:   Vice President

 

S-34



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as a
Domestic Lender By:  

/s/ Stephen P. Kanarian

--------------------------------------------------------------------------------

Name:   Stephen P. Kanarian Title:   Vice President Address:  

 

--------------------------------------------------------------------------------

   

 

--------------------------------------------------------------------------------

Attn:  

 

--------------------------------------------------------------------------------

Telephone:  

 

--------------------------------------------------------------------------------

Telecopy:  

 

--------------------------------------------------------------------------------

 

S-35



--------------------------------------------------------------------------------

U.S. BANK, N.A., as a Domestic Lender By:  

/s/ Michael P. Gutia

--------------------------------------------------------------------------------

Name:   Michael P. Gutia Title:   Vice President Address:  

 

--------------------------------------------------------------------------------

   

 

--------------------------------------------------------------------------------

Attn:  

 

--------------------------------------------------------------------------------

Telephone:  

 

--------------------------------------------------------------------------------

Telecopy:  

 

--------------------------------------------------------------------------------

 

S-36



--------------------------------------------------------------------------------

AMSOUTH BANK, as a Domestic Lender

By:

 

/s/ Bruce Kasper

--------------------------------------------------------------------------------

Name:

  Bruce Kasper

Title:

  Attorney In Fact

Address:

 

 

--------------------------------------------------------------------------------

   

 

--------------------------------------------------------------------------------

   

 

--------------------------------------------------------------------------------

Attn:

 

 

--------------------------------------------------------------------------------

Telephone:

 

 

--------------------------------------------------------------------------------

Telecopy:

 

 

--------------------------------------------------------------------------------

 

S-37



--------------------------------------------------------------------------------

SIEMENS FINANCIAL SERVICES, INC., as a Domestic Lender

By:

 

/s/ Frank Amodio

--------------------------------------------------------------------------------

Name:

  Frank Amodio

Title:

  Vice President – Credit

Address:

 

 

--------------------------------------------------------------------------------

   

 

--------------------------------------------------------------------------------

Attn:

 

 

--------------------------------------------------------------------------------

Telephone:

 

 

--------------------------------------------------------------------------------

Telecopy:

 

 

--------------------------------------------------------------------------------

 

S-38



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING CORP., NEW YORK, as a Domestic Lender

By:

 

/s/ Susumu Ogawa

--------------------------------------------------------------------------------

Name:

  Susumu Ogawa

Title:

  General Manager

Address:

 

 

--------------------------------------------------------------------------------

   

 

--------------------------------------------------------------------------------

Attn:

 

 

--------------------------------------------------------------------------------

Telephone:

 

 

--------------------------------------------------------------------------------

Telecopy:

 

 

--------------------------------------------------------------------------------

 

S-39



--------------------------------------------------------------------------------

UPS CAPITAL CORPORATION, as a Domestic Lender

By:

 

/s/ John P.Holloway

--------------------------------------------------------------------------------

Name:

  John P. Holloway

Title:

  Director of Portfolio Management

Address:

 

 

--------------------------------------------------------------------------------

   

 

--------------------------------------------------------------------------------

Attn:

 

 

--------------------------------------------------------------------------------

Telephone:

 

 

--------------------------------------------------------------------------------

Telecopy:

 

 

--------------------------------------------------------------------------------

 

S-40



--------------------------------------------------------------------------------

NM ROTHSCHILD & SONS LIMITED, as a Domestic Lender

By:

 

/s/ David street

--------------------------------------------------------------------------------

 

/s/ Glen Beatham

--------------------------------------------------------------------------------

Name:

  David street   Glen Beatham

Title:

 

Director

  Managing Director          

Address:

 

 

--------------------------------------------------------------------------------

   

 

--------------------------------------------------------------------------------

Attn:

 

 

--------------------------------------------------------------------------------

Telephone:

 

 

--------------------------------------------------------------------------------

Telecopy:

 

 

--------------------------------------------------------------------------------

 

S-41



--------------------------------------------------------------------------------

WEBSTER BUSINESS CREDIT

CORPORATION, as a Domestic Lender

By:  

/s/ Bradford Mitch

--------------------------------------------------------------------------------

Name:   Bradford Mitch Title:   Vice President Address:  

 

--------------------------------------------------------------------------------

   

 

--------------------------------------------------------------------------------

Attn:  

 

--------------------------------------------------------------------------------

Telephone:  

 

--------------------------------------------------------------------------------

Telecopy:  

 

--------------------------------------------------------------------------------

 

S-42